



EXHIBIT 10.1
















UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


IN RE PAYMENT CARD INTERCHANGE FEE AND MERCHANT DISCOUNT ANTITRUST LITIGATION


This Document Applies to: All Cases.


 




No. 05‑MD‑1720 (MKB) (JO)











SUPERSEDING AND AMENDED DEFINITIVE CLASS SETTLEMENT AGREEMENT OF THE RULE
23(b)(3) CLASS PLAINTIFFS AND THE DEFENDANTS











































--------------------------------------------------------------------------------






Table of Contents


 
Page
Preamble
1
Modification and Amendment of the Definitive Class Settlement Agreement
4
Definitions
4
Rule 23(b)(3) Settlement Class
12
Class Settlement Escrow Accounts
13
Additional Payment to the Class Settlement Cash Escrow Account
14
Payments from the Class Settlement Escrow Accounts
16
Consideration Provided to the Rule 23(b)(3) Settlement Class
18
Release and Covenant Not to Sue Provided By the Rule 23(b)(3) Settlement Class
18
Preliminary Court Approval
25
Class Settlement Notice and Exclusion Procedures
28
Final Court Approval
34
Termination
36
Continuing Jurisdiction
38
Additional Terms and Conditions
39
APPENDIX A – Class Actions in MDL 1720
A-1
APPENDIX B – Dismissed Plaintiffs
B-1
APPENDIX C – Amended and Restated Class Settlement Cash Escrow Agreement
C-1
APPENDIX D – Amend and Restated Class Settlement Interchange Escrow Agreement
D-1
APPENDIX E – Rule 23(b)(3) Class Settlement Preliminary Approval Order
E-1
APPENDIX F – Notice Plan
F-1
APPENDIX G – Settlement Class Notices
G-1
APPENDIX H – Rule 23(b)(3) Class Settlement Order and Final Judgment
H-1
APPENDIX I – Plan of Administration and Distribution
I-1
APPENDIX J – Counsel Names and Contact Information
J-1





ii

--------------------------------------------------------------------------------






UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


IN RE PAYMENT CARD INTERCHANGE FEE AND MERCHANT DISCOUNT ANTITRUST LITIGATION


This Document Applies to: All Cases.


 




No. 05‑MD‑1720 (MKB) (JO)





SUPERSEDING AND AMENDED DEFINITIVE CLASS SETTLEMENT AGREEMENT OF THE RULE
23(b)(3) CLASS PLAINTIFFS AND THE DEFENDANTS
Subject to the approval of the Court, and as further set forth below, this
Superseding and Amended Definitive Class Settlement Agreement of the Rule
23(b)(3) Class Plaintiffs and the Defendants (the “Superseding and Amended Class
Settlement Agreement”), which amends, modifies, and supersedes the Definitive
Class Settlement Agreement (as defined herein), is made as of the 17th day of
September, 2018, by and among the Rule 23(b)(3) Class Plaintiffs defined below,
individually and as representatives of the Rule 23(b)(3) Settlement Class
defined below, the Rule 23(b)(3) Class Counsel defined below, and the Defendants
defined below.
WHEREAS, on June 22, 2005, Photos Etc. Corporation, Traditions Ltd., CHS Inc.,
and other plaintiffs filed a class action complaint in Photos Etc. Corp., et al.
v. Visa U.S.A. Inc., et al., No. 05‑CV‑01007 (D. Conn.), alleging, among other
things, that Defendants unlawfully fixed interchange fees and engaged in other
conduct in violation of the Sherman Act (15 U.S.C. § 1, et seq.);
WHEREAS, the Photos Etc. Corp. action was subsequently consolidated for pretrial
proceedings with additional putative class actions and individual plaintiff
actions alleging similar or identical claims, in In re Payment Card Interchange
Fee and Merchant Discount Antitrust Litigation, No. 05‑MD‑01720 (E.D.N.Y.);
WHEREAS, Class Plaintiffs and Defendants entered into a Definitive Class
Settlement Agreement, which was filed with the Court on October 19, 2012, and
which sought certification of settlement classes under Federal Rules of Civil
Procedure 23(b)(3) and 23(b)(2);
WHEREAS, on November 27, 2012, the Court preliminarily approved the Definitive
Class Settlement Agreement, certified a settlement class under Federal Rule of
Civil Procedure 23(b)(3) from which opt-outs were permitted, and certified a
settlement class under Federal Rule of Civil Procedure 23(b)(2) from which
opt-outs were not permitted;


1

--------------------------------------------------------------------------------





WHEREAS, on December 13, 2013, the Court filed an order finally approving the
Definitive Class Settlement Agreement and certified the two settlement classes;
WHEREAS, the Visa Defendants, the Mastercard Defendants, and other Defendants
also settled the claims of certain opt-outs from the previously certified Rule
23(b)(3) settlement class, who dismissed their claims with prejudice;
WHEREAS, on June 30, 2016, the United States Court of Appeals for the Second
Circuit vacated the Court’s class certification and approval of the Definitive
Class Settlement Agreement;
WHEREAS, on November 30, 2016, the Court appointed the law firms of Robins
Kaplan LLP, Berger Montague PC, and Robbins Geller Rudman & Dowd LLP (“Rule
23(b)(3) Class Counsel”) to be interim co-lead counsel for a putative class of
plaintiffs seeking class certification pursuant to Federal Rule of Civil
Procedure 23(b)(3), and appointed The Nussbaum Law Group, P.C., Hilliard &
Shadowen LLP, Freed Kanner London & Millen LLC, and Grant & Eisenhofer P.A. to
be interim co‑lead counsel for a putative class of plaintiffs seeking class
certification pursuant to Federal Rule of Civil Procedure 23(b)(2);
WHEREAS, on or about April 10, 2017, Barry’s Cut Rate Stores, Inc., et al. v.
Visa, Inc., et al. was filed by interim co‑lead counsel for a putative class of
plaintiffs seeking class certification pursuant to Federal Rule of Civil
Procedure 23(b)(2) and on behalf of new named plaintiffs that were not
signatories to the Definitive Class Settlement Agreement;
WHEREAS, on October 27, 2017, Rule 23(b)(3) Class Plaintiffs filed a Third
Consolidated Amended Class Action Complaint, which sought certification of a
class pursuant only to Federal Rule of Civil Procedure 23(b)(3);
WHEREAS, Rule 23(b)(3) Class Plaintiffs and Rule 23(b)(3) Class Counsel have
conducted substantial discovery, including obtaining and analyzing more than
60 million pages of documents and participating in more than 550 depositions,
and have carefully investigated and analyzed the facts and underlying events
relating to the subject matter of their claims and the applicable legal
principles;
WHEREAS, as a result of further arm’s-length negotiations for more than a year,
including numerous mediation sessions before the Honorable Edward A. Infante and
Professor Eric Green, Rule 23(b)(3) Class Plaintiffs, Rule 23(b)(3) Class
Counsel, and Defendants have entered into this Superseding and Amended Class
Settlement Agreement pertaining to the Rule 23(b)(3) Class Plaintiffs and the
putative class of plaintiffs seeking class certification pursuant to Federal
Rule of Civil Procedure 23(b)(3);
WHEREAS, Rule 23(b)(3) Class Plaintiffs and Rule 23(b)(3) Class Counsel have
concluded, based upon their investigation, and taking into account the risks,
uncertainties, burdens, delays, and costs of further prosecution of their


2

--------------------------------------------------------------------------------





claims, and for the purpose of putting to rest their controversies with
Defendants, except as to injunctive relief claims alleged in Barry’s Cut Rate
Stores, Inc., et al. v. Visa, Inc., et al., that a resolution and compromise on
the terms set forth herein is fair, reasonable, adequate, and in the best
interests of the Rule 23(b)(3) Settlement Class defined below;
WHEREAS, Rule 23(b)(3) Class Plaintiffs and Rule 23(b)(3) Class Counsel have
developed a Notice Plan that they believe satisfies the requirements of due
process and Federal Rule of Civil Procedure 23, and a Plan of Administration and
Distribution that, pursuant to a claims-made process, will fairly and adequately
administer the settlement and allocate the net settlement proceeds among, and
distribute the settlement proceeds to, members of the Rule 23(b)(3) Settlement
Class;
WHEREAS, Defendants, for the purpose of avoiding the burden, expense, risk, and
uncertainty of continuing to litigate the Rule 23(b)(3) Class Plaintiffs’
claims, and for the purpose of putting to rest the controversies with the Rule
23(b)(3) Class Plaintiffs and the Rule 23(b)(3) Settlement Class, except as to
the injunctive relief claims alleged in Barry’s Cut Rate Stores, Inc., et al. v.
Visa, Inc., et al., and without any admission of liability or wrongdoing
whatsoever, desire to enter into this Superseding and Amended Class Settlement
Agreement;
WHEREAS, Rule 23(b)(3) Class Counsel represent and warrant that they are fully
authorized to enter into this Superseding and Amended Class Settlement Agreement
on behalf of the Rule 23(b)(3) Class Plaintiffs, and have consulted with and
confirmed that all Rule 23(b)(3) Class Plaintiffs fully support and have no
objection to this Superseding and Amended Class Settlement Agreement; and
WHEREAS, it is agreed that this Superseding and Amended Class Settlement
Agreement shall not be deemed or construed to be an admission, concession, or
evidence of any violation of any federal, state, or local statute, regulation,
rule, or other law, or principle of common law or equity, or of any liability or
wrongdoing whatsoever, by any of the Defendants, any of their alleged
co‑conspirators, or any of the other Rule 23(b)(3) Settlement Class Released
Parties defined below, or of the truth of any of the claims that Rule 23(b)(3)
Class Plaintiffs have asserted;
NOW, THEREFORE, without any admission or concession by Rule 23(b)(3) Class
Plaintiffs of any lack of merit to their allegations and claims, and without any
admission or concession by Defendants of any liability or wrongdoing or lack of
merit in their defenses, in consideration of the mutual covenants and terms
contained herein, and subject to the approval of the Court, Rule 23(b)(3) Class
Plaintiffs, Rule 23(b)(3) Class Counsel, and Defendants agree as follows:


3

--------------------------------------------------------------------------------






Modification and Amendment of the Definitive Class Settlement Agreement
1.This Superseding and Amended Class Settlement Agreement modifies, amends, and
supersedes the Definitive Class Settlement Agreement and shall become effective
on the Settlement Preliminary Approval Date (the “Effective Date”).
2.Upon the Effective Date and thereafter, Rule 23(b)(3) Class Plaintiffs and
Defendants, and the members of the Rule 23(b)(3) Settlement Class, shall have
the rights, obligations, and agreements set forth below in this Superseding and
Amended Class Settlement Agreement, and shall no longer have any enforceable
rights, obligations, or agreements under the Definitive Class Settlement
Agreement, except to the extent that those rights, obligations, or agreements
continue to be set forth below in this Superseding and Amended Class Settlement
Agreement.

Definitions
3.For the purposes of this Superseding and Amended Class Settlement Agreement,
the following words and terms shall be defined to have the meanings set forth
below, and all undefined words and phrases shall have their usual and customary
meaning.
(a)    “Action,” “this Action,” or “MDL 1720” means all actions that are
consolidated for pretrial proceedings in In re Payment Card Interchange Fee and
Merchant Discount Antitrust Litigation, No. 1:05‑MD‑01720 (E.D.N.Y.), including
without limitation the Class Actions listed in Appendix A hereto.
(b)    “Additional Cash Payment Amount” means the amount specified in
Paragraph 13 below.
(c)    “Attorneys’ Fee Awards” means all attorneys’ fees that are awarded by the
Court to Rule 23(b)(3) Class Counsel or other Rule 23(b)(3) counsel in the Class
Actions for work performed in connection with MDL 1720, but not including
Expense Awards, Rule 23(b)(3) Class Plaintiffs’ Service Awards, or Settlement
Administration Costs.
(d)    “Authorized Claimant” means a member of the Rule 23(b)(3) Settlement
Class that is entitled to receive a payment from the Net Cash Settlement Fund in
the Class Settlement Cash Escrow Account as provided in the Plan of
Administration and Distribution.
(e)    “Bank Defendants” means Bank of America, N.A.; BA Merchant Services LLC
(formerly known as National Processing, Inc.); Bank of America Corporation;
Barclays Bank plc; Barclays Delaware Holdings, LLC (formerly known as Juniper
Financial Corporation); Barclays Bank Delaware (formerly known as Juniper Bank);
Barclays Financial Corp.; Capital One Bank (USA), N.A.; Capital One F.S.B.;
Capital One Financial Corporation; Chase Bank USA, N.A. (and as successor to
Chase Manhattan Bank USA, N.A. and Bank One, Delaware, N.A.); Paymentech, LLC
(and as successor to Chase Paymentech Solutions, LLC); JPMorgan Chase & Co. (and
as successor to Bank


4

--------------------------------------------------------------------------------





One Corporation); JPMorgan Chase Bank, N.A. (and as successor to Washington
Mutual Bank); Citibank, N.A.; Citigroup Inc.; Citicorp; Fifth Third Bancorp;
First National Bank of Omaha; HSBC Finance Corporation; HSBC Bank USA, N.A.;
HSBC North America Holdings Inc.; HSBC Holdings plc; HSBC Bank plc; The PNC
Financial Services Group, Inc. (and as acquirer of National City Corporation);
National City Corporation; National City Bank of Kentucky; SunTrust Banks, Inc.;
SunTrust Bank; Texas Independent Bancshares, Inc.; and Wells Fargo & Company
(and as successor to Wachovia Corporation).
(f)    “Barry’s” or “Barry’s Cut Rate Stores, Inc., et al. v. Visa, Inc., et
al.” means Barry’s Cut Rate Stores, Inc., et al. v. Visa, Inc. et al., MDL No.
1720 Docket No. 05-md-01720-MKB-JO, as provided in Paragraph 34(a) below.
(g)    “Case Website” means the dedicated website,
www.PaymentCardSettlement.com, established for the purposes of this case, which
is described in Paragraph 43 below.
(h)    “Class Actions” means all actions styled as putative class actions in
MDL 1720, which are listed in Appendix A hereto.
(i)    “Class Administrator” means Epiq Systems, Inc., which shall effectuate
and administer the Notice Plan, the exclusion process for Opt Outs, and the
claims process and distribution for the members of the Rule 23(b)(3) Settlement
Class, and which shall analyze and evaluate the amount of any Class Exclusion
Takedown Payments, all under the supervision of Rule 23(b)(3) Class Counsel and
the Court, and which firm is unrelated to and independent of the Rule 23(b)(3)
Class Plaintiffs and the Defendants within the meaning of Treasury Regulations
§ 1.468B‑1(d) and § 1.468B‑3(c)(2)(A).
(j)    “Class Exclusion Period” means the period in which a member of the Rule
23(b)(3) Settlement Class may timely and properly become an Opt Out, which
period is specified in Paragraph 46 below.
(k)    “Class Exclusion Takedown Payments” means the payment to be made to the
Visa Defendants and the payment to be made to the Mastercard Defendants and the
Bank Defendants from the Class Settlement Cash Escrow Account pursuant to
Paragraphs 21‑23 below.
(l)    “Class Objection Period” means the period in which a member of the Rule
23(b)(3) Settlement Class must file any objections to this Superseding and
Amended Class Settlement Agreement, which period is specified in Paragraph 48
below.
(m)    “Class Settlement Cash Escrow Account” means the bank account that was
established in 2012 pursuant to the Class Settlement Cash Escrow Agreement that
was attached as Appendix B to the Definitive


5

--------------------------------------------------------------------------------





Class Settlement Agreement, as amended and restated in the Amended and Restated
Class Settlement Cash Escrow Agreement in Appendix C hereto.
(n)    “Class Settlement Interchange Escrow Account” means the bank account that
was established in 2012 pursuant to the Class Settlement Interchange Escrow
Agreement that was attached as Appendix C to the Definitive Class Settlement
Agreement, as amended and restated in the Amended and Restated Class Settlement
Interchange Escrow Agreement in Appendix D hereto.
(o)    “Court” means the United States District Court for the Eastern District
of New York.
(p)    “Credit Card” means any card, plate, or other payment code, device,
credential, account, or service, even where no physical card is issued and the
code, device, credential, account, or service is used for only one transaction
or multiple transactions — including, without limitation, a plastic card, a
mobile telephone or other mobile communications device, a fob, a home assistant
or other internet-connected device, or any other current or future code, device,
credential, account, or service by which a person, business, or other entity can
pay for goods or services — that is issued or approved for use through a payment
network and that may be used to access a line of credit or otherwise defer
payment of debt or incur debt and defer its payment, including cards commonly
known as credit cards, charge cards, commercial credit cards, corporate credit
cards, fleet cards, or purchasing cards.
(q)    “Debit Card” means any card, plate, or other payment code, device,
credential, account, or service, even where no physical card is issued and the
code, device, credential, account, or service is used for only one transaction
or multiple transactions — including, without limitation, a plastic card, a
mobile telephone or other mobile communications device, a fob, a home assistant
or other internet-connected device, or any other current or future code, device,
credential, account, or service by which a person, business, or other entity can
pay for goods or services — that is issued or approved for use through a payment
network to debit an asset or deposit account, or that otherwise is not a Credit
Card, regardless of whether authentication is based on signature, personal
identification number (or PIN), or other means (or no means at all), and
regardless of whether or not the issuer holds the account (such as decoupled
debit), including cards commonly known as signature or offline debit cards, PIN
or online debit cards, gift cards, or other prepaid cards.
(r)    “Defendants” means the Visa Defendants, the Mastercard Defendants, and
the Bank Defendants.
(s)    “Definitive Class Settlement Agreement” means the Definitive Class
Settlement Agreement, including all of its Appendices, that was filed with the
Court on or about October 19, 2012.


6

--------------------------------------------------------------------------------





(t)    “Dismissed Plaintiffs” means the individual plaintiffs and former opt‑out
plaintiffs that have dismissed with prejudice an action against any Defendant
and that are listed in Appendix B hereto, and any additional persons,
businesses, or other entities included in an exclusion request that those
plaintiffs previously submitted to the Class Administrator in connection with
the Definitive Class Settlement Agreement.
(u)    “Effective Date” means the date on which this Superseding and Amended
Class Settlement Agreement becomes effective as provided in Paragraph 1 above.
(v)    “Escrow Agent” means The Huntington National Bank or any other entity or
entities that shall continue to maintain, administer, and make payments from the
Class Settlement Cash Escrow Account or the Class Settlement Interchange Escrow
Account as provided in this Superseding and Amended Class Settlement Agreement,
and which shall be unrelated to and independent of the Rule 23(b)(3) Class
Plaintiffs and the Defendants within the meaning of Treasury Regulations
§ 1.468B‑1(d) and § 1.468B‑3(c)(2)(A).
(w)    “Expense Awards” means all costs and expenses, including any fees and
costs for experts and consultants, that are awarded by the Court to Rule
23(b)(3) Class Counsel or other Rule 23(b)(3) counsel in the Class Actions for
work performed in connection with MDL 1720, but not including Attorneys’ Fee
Awards, Rule 23(b)(3) Class Plaintiffs’ Service Awards, or Settlement
Administration Costs.
(x)    “Mastercard-Branded Card” means any Credit Card or Debit Card that bears
or uses the name Mastercard, Maestro, Cirrus, or any other brand name or mark
owned or licensed by a Mastercard Defendant, or that is issued under any such
brand or mark.
(y)    “Mastercard Defendants” means Mastercard International Incorporated and
Mastercard Incorporated, and each of their respective subsidiaries, successors,
purchasers, and assigns (including an acquirer of all or substantially all of
their respective assets, stock, or other ownership interests).
(z)    “Merchant Fee” means any amount that reduces from the face amount of a
transaction the funds that a merchant receives in the settlement of a Credit
Card or Debit Card transaction, or is otherwise charged to or paid by a
merchant, or any interchange fee, network fee or assessment, or acquirer,
issuer, or processor fee.
(aa)    “Net Cash Settlement Fund” means the amount in the Class Settlement Cash
Escrow Account, including additional amounts deposited into the Class Settlement
Cash Escrow Account pursuant to Paragraphs 14 and 24 below, and less (i) the
Taxes and administrative costs related to the Class Settlement Cash Escrow
Account and the Class Settlement Interchange Escrow Account, (ii) the Class
Exclusion Takedown Payments, and (iii) any other


7

--------------------------------------------------------------------------------





payments approved by the Court, including for Attorneys’ Fee Awards, Expense
Awards, Rule 23(b)(3) Class Plaintiffs’ Service Awards, and Settlement
Administration Costs.
(bb)    “Notice Plan” means the plan for providing notice of this Action and
this Superseding and Amended Class Settlement Agreement to members of the Rule
23(b)(3) Settlement Class, which is contained in Appendix F hereto.
(cc)    “Objector” means any member of the Rule 23(b)(3) Settlement Class that
timely and properly submits an objection to this Superseding and Amended Class
Settlement Agreement in the manner provided in Paragraphs 48‑50 below.
(dd)    “Opt Out” means a member of the Rule 23(b)(3) Settlement Class that
timely and validly excludes itself, himself, or herself from the Rule 23(b)(3)
Settlement Class in accordance with the procedures approved by the Court.
(ee)    “Paragraph” or “Paragraphs” means one or more paragraphs of this
Superseding and Amended Class Settlement Agreement.
(ff)    “Plan of Administration and Distribution” means the plan for
administering claims made by Authorized Claimants to the Net Cash Settlement
Fund and distributing the Net Cash Settlement Fund to Authorized Claimants,
attached hereto as Appendix I.
(gg)    “Rule” as used in Paragraphs 31 and 34 below, means any rule, by‑law,
policy, standard, guideline, operating regulation, practice, procedure,
activity, or course of conduct relating to any Visa-Branded Card or any
Mastercard-Branded Card.
(hh)    “Rule 23(b)(3) Class Counsel” means the law firms of Robins Kaplan LLP,
Berger Montague PC, and Robbins Geller Rudman & Dowd LLP.
(ii)    “Rule 23(b)(3) Class Plaintiffs” means Photos Etc. Corporation (also
referred to as 30 Minute Photos Etc. Corporation in the Third Consolidated
Amended Class Action Complaint); Traditions, Ltd.; Capital Audio Electronics,
Inc.; CHS Inc.; Discount Optics, Inc.; Leon’s Transmission Service, Inc.;
Parkway Corporation (also known as Parkway Corp.); and Payless Inc. (and on
behalf of Payless ShoeSource, Inc.). The Rule 23(b)(3) Class Plaintiffs include
the Class Plaintiffs as defined in the Definitive Class Settlement Agreement. On
April 27, 2018, the Court ordered that the claims and action of Crystal Rock LLC
be dismissed. As a result, Crystal Rock LLC is not a named plaintiff in the
Third Consolidated Amended Class Action Complaint or in any other operative
complaint in MDL 1720, and is no longer a Class Plaintiff as defined in the
Definitive Class Settlement Agreement.


8

--------------------------------------------------------------------------------





(jj)    “Rule 23(b)(3) Class Plaintiffs’ Service Awards” means any incentive or
service awards that the Court orders to be paid to a Rule 23(b)(3) Class
Plaintiff, but not including Attorneys’ Fee Awards, Expense Awards, or
Settlement Administration Costs.
(kk)    “Rule 23(b)(3) Class Settlement Order and Final Judgment” means the
Court’s order finally approving this Superseding and Amended Class Settlement
Agreement and the final judgment dismissing all putative class action complaints
in MDL 1720 with prejudice except with respect to the injunctive relief claims
alleged in Barry’s, which is described in Paragraph 60 below and is contained in
Appendix H hereto.
(ll)    “Rule 23(b)(3) Class Settlement Preliminary Approval Order” means the
Court’s order preliminarily approving this Superseding and Amended Class
Settlement Agreement, which order is described in Paragraph 39 below and is
contained in Appendix E hereto.
(mm)    “Rule 23(b)(3) Settlement Class” means the members of the settlement
class as defined in Paragraph 4 below, excluding those members who have become
Opt Outs by the end of the Class Exclusion Period.
(nn)    “Rule 23(b)(3) Settlement Class Released Parties” means the persons,
businesses, or other entities described in Paragraph 30 below.
(oo)    “Rule 23(b)(3) Settlement Class Releasing Parties” means the persons,
businesses, or other entities described in Paragraph 29 below.
(pp)    “Settlement Administration Costs” means the expenses incurred in the
administration of this Superseding and Amended Class Settlement Agreement,
including all amounts approved by the Court for costs associated with providing
notice to the Rule 23(b)(3) Settlement Class, locating members of that class or
determining their eligibility to be an Authorized Claimant, calculating or
verifying the amount of the Class Exclusion Takedown Payments, obtaining
information regarding the claims of members of the Rule 23(b)(3) Settlement
Class, administering, calculating, and distributing the Net Cash Settlement Fund
to Authorized Claimants, other costs of claims administration, payment of Taxes
or administration costs with respect to the Class Settlement Cash Escrow Account
and the Class Settlement Interchange Escrow Account as provided in Paragraph 10
below, and other reasonable third-party fees and expenses incurred by the Class
Administrator in connection with prosecuting, handling, and settling the Class
Actions, and administering the terms of this Superseding and Amended Class
Settlement Agreement, that are not categorized as Attorneys’ Fee Awards, Expense
Awards, or Rule 23(b)(3) Class Plaintiffs’ Service Awards.


9

--------------------------------------------------------------------------------





(qq)    “Settlement Class Notices” means the long‑form and publication notices
concerning this Action and this Superseding and Amended Class Settlement
Agreement to be provided to members of the Rule 23(b)(3) Settlement Class, which
are contained in Appendix G hereto.
(rr)    “Settlement Final Approval Date” means the business day after all of the
following conditions have been satisfied: (i) notice of this Superseding and
Amended Class Settlement Agreement has been provided to the members of the Rule
23(b)(3) Settlement Class as provided in Paragraphs 42‑58 below and ordered by
the Court; and (ii) the Court has entered the Rule 23(b)(3) Class Settlement
Order and Final Judgment without material modification from the form of the
attached Appendix H hereto, including without any modification of the
certification for the purposes of settlement of the Rule 23(b)(3) Settlement
Class, and including without any modification of the release and covenant not to
sue provided by the Rule 23(b)(3) Settlement Class.
(ss)    “Settlement Final Date” means the business day after all of the
following conditions have been satisfied: (i)  all conditions for the Settlement
Final Approval Date have been satisfied; (ii) in the event that there is an
appeal from the Court’s orders preliminarily or finally approving this
Superseding and Amended Class Settlement Agreement, or the Rule 23(b)(3) Class
Settlement Order and Final Judgment, those orders and final judgment are
affirmed without material modification, including without any modification of
the certification for the purposes of settlement of the Rule 23(b)(3) Settlement
Class, and including without any modification of the release and covenant not to
sue provided by the Rule 23(b)(3) Settlement Class; and (iii) the Court’s orders
preliminarily and finally approving this Superseding and Amended Class
Settlement Agreement, and the Rule 23(b)(3) Class Settlement Order and Final
Judgment, are no longer subject to further court review by rehearing, appeal,
petition for certiorari, or otherwise. The Court’s orders preliminarily or
finally approving this Superseding and Amended Class Settlement Agreement and
the Rule 23(b)(3) Class Settlement Order and Final Judgment shall be deemed to
be no longer subject to further court review either (x) seventy-five days after
the Rule 23(b)(3) Class Settlement Order and Final Judgment has been entered by
the Court if no notice, motion, or other document is filed within that time
seeking any rehearing, reconsideration, vacatur, review, appeal, or any other
action regarding the Rule 23(b)(3) Class Settlement Order and Final Judgment or
this Superseding and Amended Class Settlement Agreement, or (y) if any such
notice, motion, or document is filed, then ten business days after the date on
which all appellate and/or other proceedings resulting from any such notices,
motions, or documents have been finally terminated or resolved without
modification of the Rule 23(b)(3) Class Settlement Order and Final Judgment or
this Superseding and Amended Class Settlement Agreement and in such a


10

--------------------------------------------------------------------------------





manner as to permit no further judicial action, challenge, modification, or
review of the Rule 23(b)(3) Class Settlement Order and Final Judgment or this
Superseding and Amended Class Settlement Agreement.
(tt)    “Settlement Preliminary Approval Date” means the business day after all
of the following conditions have been satisfied: (i) this Superseding and
Amended Class Settlement Agreement has been approved by the Board of Directors
of each of the Visa Defendants and by the requisite vote of the members of Visa
U.S.A. Inc. entitled to vote thereon; (ii) this Superseding and Amended Class
Settlement Agreement has been executed by each of the undersigned parties
hereto; (iii) the Court has approved the Rule 23(b)(3) Class Plaintiffs and
Defendants entering into this Superseding and Amended Class Settlement Agreement
and its amendment, modification, and superseding of the Definitive Class
Settlement Agreement as provided in the Rule 23(b)(3) Class Settlement
Preliminary Approval Order; and (iv) the Court has entered the Rule 23(b)(3)
Class Settlement Preliminary Approval Order without material modification from
the form of the attached Appendix E hereto, including without any modification
of the provisional certification for the purposes of settlement of the Rule
23(b)(3) Settlement Class, and including without any modification of the release
and covenant not to sue provided by the Rule 23(b)(3) Settlement Class.
(uu)    “Superseding and Amended Class Settlement Agreement” means this
Superseding and Amended Definitive Class Settlement Agreement, including all of
its Appendices, which modifies, amends, and supersedes the Definitive Class
Settlement Agreement.
(vv)    “Taxes” means (i) any and all applicable taxes, duties, and similar
charges imposed by a government authority (including any estimated taxes,
interest, or penalties) arising in any jurisdiction, if any, (A) with respect to
the income or gains earned by or in respect of the Escrow Accounts including,
without limitation, any taxes that may be imposed upon Defendants with respect
to any income or gains earned by or in respect of an Escrow Account for any
period while it is held by the Escrow Agent during which the Escrow Account does
not qualify as a qualified settlement fund for federal or state income tax
purposes, or (B) with respect to the income or gains earned by or in respect of
any of the Escrow Accounts, or by way of withholding as required by applicable
law on any distribution by the Escrow Agent of any portion of the Escrow Account
to the Class Administrator, Authorized Claimants, or other persons entitled to
such distributions pursuant to this Superseding and Amended Class Settlement
Agreement, and (ii) any and all expenses, liabilities, and costs incurred in
connection with the taxation of the Escrow Accounts (including without
limitation expenses of tax attorneys and accountants).


11

--------------------------------------------------------------------------------





(ww)    “Third Consolidated Amended Class Action Complaint” means the Third
Consolidated Amended Class Action Complaint filed in MDL 1720 on or about
October 27, 2017 and any amendment of the Third Consolidated Amended Class
Action Complaint.
(xx)    “Total Cash Consideration” means the Total Cash Consideration as defined
in Paragraph 22 below.
(yy)    “Total Class Exclusion Takedown Amount” means the Total Class Exclusion
Takedown Amount as defined in Paragraph 22 below.
(zz)    “Total Opt Out Percentage” means the Total Opt Out Percentage as defined
in Paragraph 22 below.
(aaa)    “United States” means all the States, territories, and possessions of
the United States, the District of Columbia, the Commonwealth of Puerto Rico,
and any political subdivision of the foregoing.
(bbb)    “Visa-Branded Card” means any Credit Card or Debit Card that bears or
uses the name Visa, Plus, Interlink, or any other brand name or mark owned or
licensed for use by a Visa Defendant, or that is issued under any such brand or
mark.
(ccc)    “Visa Defendants” means Visa U.S.A. Inc., Visa International Service
Association (also known as Visa International), and Visa Inc., and each of their
respective subsidiaries, successors, purchasers, and assigns (including an
acquirer of all or substantially all of their respective assets, stock, or other
ownership interests).

Rule 23(b)(3) Settlement Class
4.Rule 23(b)(3) Class Plaintiffs will seek, and the Defendants will not oppose,
the Court’s certification of a settlement class, for settlement purposes only,
pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3), from which
exclusions shall be permitted (the “Rule 23(b)(3) Settlement Class”). That Rule
23(b)(3) Settlement Class shall consist of all persons, businesses, and other
entities that have accepted any Visa-Branded Cards and/or Mastercard-Branded
Cards in the United States at any time from January 1, 2004 to the Settlement
Preliminary Approval Date, except that the Rule 23(b)(3) Settlement Class shall
not include (a) the Dismissed Plaintiffs, (b) the United States government,
(c) the named Defendants in this Action or their directors, officers, or members
of their families, or (d) financial institutions that have issued Visa-Branded
Cards or Mastercard-Branded Cards or acquired Visa-Branded Card transactions or
Mastercard-Branded Card transactions at any time from January 1, 2004 to the
Settlement Preliminary Approval Date.


12

--------------------------------------------------------------------------------





5.The Rule 23(b)(3) Class Plaintiffs and the Defendants stipulate and agree that
the definition of the proposed class in paragraph 66 of the Third Consolidated
Amended Class Action Complaint is amended to be the same as the Rule 23(b)(3)
Settlement Class in the preceding Paragraph, and that the Court’s orders
preliminarily and finally approving this Superseding and Amended Class
Settlement Agreement must so amend the Third Consolidated Amended Class Action
Complaint.
6.The Rule 23(b)(3) Class Plaintiffs will seek, and the Defendants will not
oppose, the Court’s appointment of the law firms of Robins Kaplan LLP, Berger
Montague PC, and Robbins Geller Rudman & Dowd LLP as Rule 23(b)(3) Class Counsel
to represent the members of the Rule 23(b)(3) Settlement Class.
7.Each of the Rule 23(b)(3) Class Plaintiffs agrees that it (a) will not seek to
become an Opt Out or otherwise exclude itself from the Rule 23(b)(3) Settlement
Class, and (b) will not object to the Court’s preliminary or final approval of
this Superseding and Amended Class Settlement Agreement. Rule 23(b)(3) Class
Plaintiffs will seek, and on the basis of and in reliance on this commitment
Defendants will not oppose, the Court’s appointment of the Rule 23(b)(3) Class
Plaintiffs as the representative members of the Rule 23(b)(3) Settlement Class.

Class Settlement Escrow Accounts
8.Rule 23(b)(3) Class Plaintiffs and Defendants agree that the Class Settlement
Cash Escrow Agreement, attached as Appendix B to the Definitive Class Settlement
Agreement, shall remain in full force and effect, as amended and restated in the
Amended and Restated Class Settlement Cash Escrow Agreement, attached as
Appendix C hereto. The Class Settlement Cash Escrow Account is intended to be
and shall continue to be treated as a Qualified Settlement Fund within the
meaning of Treasury Regulation § 1.468B-1 and any analogous local, state, and/or
foreign statute, law, regulation, or rule.
9.Rule 23(b)(3) Class Plaintiffs and Defendants agree that the Class Settlement
Interchange Escrow Agreement, attached as Appendix C to the Definitive Class
Settlement Agreement, shall remain in full force and effect, as amended and
restated in the Amended and Restated Class Settlement Interchange Escrow
Agreement, attached as Appendix D hereto. The Class Settlement Interchange
Escrow Account is intended to be and shall continue to be treated as a Qualified
Settlement Fund within the meaning of Treasury Regulation § 1.468B-1 and any
analogous local, state, and/or foreign statute, law, regulation, or rule.
10.All Taxes with respect to any sums in the Class Settlement Cash Escrow
Account, including the administrative costs of paying such Taxes, and any other
costs of maintaining or administering the Class Settlement Cash Escrow Account,
shall be paid from the Class Settlement Cash Escrow Account by the Escrow Agent.
All Taxes


13

--------------------------------------------------------------------------------





with respect to any sums in the Class Settlement Interchange Escrow Account,
including the administrative costs of paying such Taxes, and any other costs of
maintaining or administering the Class Settlement Interchange Escrow Account,
shall be paid from the Class Settlement Interchange Escrow Account by the Escrow
Agent.
11.No payments from the Class Settlement Cash Escrow Account or the Class
Settlement Interchange Escrow Account, or any other use of those Escrow
Accounts, shall be made without the prior approval of the Court (which may
include approval of payments consistent with proposed budgets and expenses).
Rule 23(b)(3) Class Plaintiffs shall provide Defendants with prior notice of any
applications to the Court for such approvals sought up to twenty business days
after the Settlement Final Date. No signature or approval from the Visa
Defendants, the Mastercard Defendants, or the Bank Defendants shall be required
for disbursements from the Class Settlement Cash Escrow Account commencing the
day after twenty business days after the Settlement Final Date.
12.In no event shall any Defendant or any other Rule 23(b)(3) Settlement Class
Released Party have any obligation, responsibility, or liability arising from or
relating to the administration, maintenance, preservation, investment, use,
allocation, adjustment, distribution, disbursement, or disposition of any funds
in the Class Settlement Cash Escrow Account or the Class Settlement Interchange
Escrow Account.

Additional Payments to the Class Settlement Cash Escrow Account
13.The Rule 23(b)(3) Class Plaintiffs and the Defendants agree that the
Additional Cash Payment Amount shall be Nine Hundred Million Dollars
($900,000,000).
14.Within ten business days after the Settlement Preliminary Approval Date,
(a) the Visa Defendants shall pay by wire transfer into the Class Settlement
Cash Escrow Account, from the litigation escrow account established under the
Visa Defendants’ Retrospective Responsibility Plan, two‑thirds of $900,000,000
(i.e., $600,000,000), and (b) the Mastercard Defendants and Bank Defendants
shall pay by wire transfer into the Class Settlement Cash Escrow Account a total
of one‑third of $900,000,000 (i.e., $300,000,000) in accordance with the
agreement among themselves regarding their respective shares.
15.Rule 23(b)(3) Class Plaintiffs reserve their rights to seek appropriate
relief from the Court in the event the payments described in the preceding
Paragraph are not timely made, including but not limited to relief consisting of
immediate payment, interest, and penalties.
16.The amount in the Class Settlement Cash Escrow Account, the amount in the
Class Settlement Interchange Escrow Account, and the Additional Cash Payment
Amount shall exhaust and fully satisfy any and all payment obligations under
this Superseding and Amended Class Settlement Agreement of the Defendants and
any


14

--------------------------------------------------------------------------------





other Rule 23(b)(3) Settlement Class Released Parties, and shall extinguish
entirely any further obligation, responsibility, or liability to pay any notice
expenses, attorneys’ fees, litigation costs, costs of administration, Taxes,
settlement sums, or sums of any kind to the Class Settlement Cash Escrow Account
or the Class Settlement Interchange Escrow Account, or to the Rule 23(b)(3)
Class Plaintiffs or other members of the Rule 23(b)(3) Settlement Class (other
than those who opt out of the Rule 23(b)(3) Settlement Class), or to any of
their respective counsel, experts, advisors, agents, and representatives, all of
whom shall look solely to the Class Settlement Cash Escrow Account and the Class
Settlement Interchange Escrow Account for settlement and satisfaction of all
claims released in this Superseding and Amended Class Settlement Agreement.
17.In the event that any sums previously paid pursuant to paragraph 22 of the
Definitive Class Settlement Agreement to the law firms that were Class Counsel
under the Definitive Class Settlement Agreement (a) do not become part of a
future Expense Award, (b) are overturned or reduced on any appeal or otherwise,
or (c) in the event this Superseding and Amended Class Settlement Agreement is
terminated, then each of the law firms that received such sums (whether those
sums were retained or disseminated to other law firms) shall, within ten
business days of receiving notice of (a), (b), or (c), refund all such sums, or
the amount by which those sums were reduced by judicial order, to the Class
Settlement Cash Escrow Account, with interest thereon for the period from
payment to refund at the same rate as earned on the funds deposited into the
Class Settlement Cash Escrow Account, the basis for which rate shall be
disclosed to Defendants. Any such law firm that has received any sums previously
paid from the Class Settlement Cash Escrow Account agrees that it, and each
member or shareholder of that law firm, is jointly and severally liable solely
for the sum that the law firm received and that must be refunded (whether the
sum was retained or disseminated to other law firms), is subject to the
continuing jurisdiction of the Court for the enforcement of the obligation to
make such refunds, and is liable for any attorneys’ fees and costs that
Defendants incur in recovering any such funds that must be refunded, and that
the release provided to that law firm in Paragraph 36 below shall not extend to
any claims regarding such refunds.
18.For purposes of the identification requirement of Section 162(f)(2)(A)(ii) of
the Internal Revenue Code, 26 U.S.C. § 162(f)(2)(A)(ii), all sums previously or
in the future paid into the Class Settlement Cash Escrow Account and Class
Settlement Interchange Account that are in turn paid to, or at the direction of,
a government or governmental entity constitute restitution.


15

--------------------------------------------------------------------------------






Payments from the Class Settlement Escrow Accounts
19.From the Settlement Preliminary Approval Date to the date twenty business
days after the Settlement Final Date, the Escrow Agent may make payments from
the Class Settlement Cash Escrow Account only in the amounts approved by the
Court, and only for: (a) the costs of maintaining or administering the Class
Settlement Cash Escrow Account, including Taxes and the administrative costs of
paying such Taxes; (b) Settlement Administration Costs, including the costs of
the Notice Plan and the exclusion procedures for Opt Outs as provided in
Paragraphs 42‑58 below, in amounts not to result in a collective total for all
Settlement Administration Costs under this Superseding and Amended Class
Settlement Agreement that would exceed $40 million, and (c) the Class Exclusion
Takedown Payments provided in Paragraphs 21‑23 below.
20.From the Settlement Preliminary Approval Date to the date twenty business
days after the Settlement Final Date, the Escrow Agent may make payments from
the Class Settlement Interchange Escrow Account only in the amounts approved by
the Court, and only for: (a) the costs of maintaining or administering the Class
Settlement Interchange Escrow Account, including Taxes and the administrative
costs of paying such Taxes; and (b) effecting the transfer from the Class
Settlement Interchange Escrow Account to the Class Settlement Cash Escrow
Account after the Settlement Final Date as provided in Paragraph 24 below.
21.Within ten business days after the Settlement Final Approval Date, the Escrow
Agent shall make the Class Exclusion Takedown Payments provided in
Paragraphs 22‑23 below, in the amounts stated in the Rule 23(b)(3) Class
Settlement Order and Final Judgment, regardless of any appeal or other challenge
made to the Class Exclusion Takedown Payments or their amount. In the event of
any appeal concerning or relating to the Class Exclusion Takedown Payments to
the Visa Defendants or to the Mastercard Defendants and the Bank Defendants
stated in the Rule 23(b)(3) Class Settlement Order and Final Judgment, and which
results in an order requiring that the Class Exclusion Takedown Payments be
modified, within ten business days after the Settlement Final Date the Visa
Defendants, the Mastercard Defendants, and the Bank Defendants shall pay any
amounts that they each respectively are to refund by wire transfer to the Class
Settlement Cash Escrow Account, and the Escrow Agents shall pay any increased
amounts due to the Visa Defendants, the Mastercard Defendants, or Bank
Defendants into accounts that they shall designate.
22.For the purposes of determining the Class Exclusion Takedown Payments, the
“Total Class Exclusion Takedown Amount” shall be the “Total Opt Out Percentage”
minus 15.00, multiplied by 1/85th of the “Total Cash Consideration”; provided,
however, that the Total Class Exclusion Takedown Amount may not exceed a maximum
of $700,000,000. The “Total Opt Out Percentage” shall be (a) the total dollar
sales paid with all Visa-Branded Cards plus


16

--------------------------------------------------------------------------------





all Mastercard-Branded Cards in the United States, from January 1, 2004 up to
the last day of the month in which the Court enters the Rule 23(b)(3) Class
Settlement Preliminary Approval Order, that are attributable to all persons,
businesses, and other entities that become Opt Outs from the Rule 23(b)(3)
Settlement Class, divided by (b) the total dollar sales paid with all
Visa-Branded Cards plus all Mastercard-Branded Cards in the United States, from
January 1, 2004 up to the last day of the month in which the Court enters the
Rule 23(b)(3) Class Settlement Preliminary Approval Order, that are attributable
to all members of the Rule 23(b)(3) Settlement Class plus all persons, business,
and all other entities that become Opt Outs from the Rule 23(b)(3) Settlement
Class, multiplied by (c) 100. For the purposes of determining (a) and (b),
dollar sales paid may be determined based on data from both Visa’s and
Mastercard’s databases, or, where that is not feasible, from reasonable
estimates based on data in either Visa’s or Mastercard’s databases. The “Total
Cash Consideration” shall be the total dollar value of the contents of the Class
Settlement Cash Escrow Account and the Class Settlement Interchange Escrow
Account as of the last day of the month after both (a) the Settlement
Preliminary Approval Date has occurred, and (b) the Visa Defendants, and the
Mastercard Defendants and the Bank Defendants, have made payment of the
Additional Cash Payment Amount as provided in Paragraphs 13‑14 above.
23.Within ten business days after the Settlement Final Approval Date, the Escrow
Agent shall (a) make a Class Exclusion Takedown Payment from the Class
Settlement Cash Escrow Account to an account that the Visa Defendants shall
designate, which shall consist of two-thirds of the Total Class Exclusion
Takedown Amount, and (b) make a Class Exclusion Takedown Payment from the Class
Settlement Cash Escrow Account to an account or accounts that the Mastercard
Defendants and the Bank Defendants shall designate, which shall consist of
one-third of the Total Class Exclusion Takedown Amount.
24.Within twenty business days after the Settlement Final Date, and as ordered
by the Court, the Rule 23(b)(3) Class Plaintiffs, Visa Defendants, and
Mastercard Defendants, with the consent of the Bank Defendants, will authorize
the Escrow Agent to transfer the contents of the Class Settlement Interchange
Escrow Account to the Class Settlement Cash Escrow Account.
25.Commencing the day after twenty business days after the Settlement Final
Date, if this Superseding and Amended Class Settlement Agreement has not been
terminated, the Escrow Agent may make payments from the Class Settlement Cash
Escrow Account in the amounts approved by the Court for: (a) the costs of
maintaining or administering the Class Settlement Cash Escrow Account, including
Taxes and the administrative costs of paying such Taxes; (b) Settlement
Administration Costs not already paid; (c) Attorneys’ Fee Awards, Rule 23(b)(3)
Class Plaintiffs’


17

--------------------------------------------------------------------------------





Service Awards, and Expense Awards; and (d) the timely and valid claims of
Authorized Claimants pursuant to the Plan of Administration and Distribution
based on applications filed with the Court and served on the Defendants.
26.Notwithstanding anything in Paragraphs 8‑25 above, in the event that this
Superseding and Amended Class Settlement Agreement is terminated, as provided in
Paragraphs 61‑63 below, the Escrow Agent shall promptly pay two-thirds of any
sums in the Class Settlement Cash Escrow Account, less any Taxes due and
Settlement Administration Costs approved by the Court and already paid or
incurred, to an account that the Visa Defendants shall designate, and shall
promptly pay one‑third of any sums in the Class Settlement Cash Escrow Account,
less any Taxes due and Settlement Administration Costs approved by the Court and
already paid or incurred, to an account or accounts that the Mastercard
Defendants and the Bank Defendants shall designate.

Consideration Provided to Members of the Rule 23(b)(3) Settlement Class
27.Members of the Rule 23(b)(3) Settlement Class shall receive money payments
from the Net Cash Settlement Fund –– i.e., the amount in the Class Settlement
Cash Escrow Account, plus the Additional Cash Payment Amount, and the amount
transferred from the Class Settlement Interchange Escrow Account, as reduced by
the Class Exclusion Takedown Payments and other payments permitted under
Paragraphs 13‑25 above –– pursuant to the claims process specified in the Plan
of Administration and Distribution attached as Appendix I hereto, which Rule
23(b)(3) Class Plaintiffs will propose to the Court in moving for preliminary
approval of this Superseding and Amended Class Settlement Agreement, and as
later or otherwise modified and ordered by the Court.
28.Insofar as any sums remain in the Net Cash Settlement Fund after paying the
timely and proper claims of the members of the Rule 23(b)(3) Settlement Class as
provided in the preceding Paragraph (whether made in one or more distributions),
any Taxes or administrative expenses incurred by the Class Settlement Cash
Escrow Account, any Attorneys’ Fee Awards, any Expense Awards, any Rule 23(b)(3)
Class Plaintiffs’ Service Awards, and any additional costs and expenses incurred
by Rule 23(b)(3) Class Counsel for the benefit of the Rule 23(b)(3) Settlement
Class and approved by the Court, Rule 23(b)(3) Class Counsel shall make an
application to the Court, with notice to Defendants, for such sums to be used as
ordered by the Court. Defendants may comment upon and/or object to any such
application.

Release and Covenant Not to Sue Provided By the Rule 23(b)(3) Settlement Class
29.The “Rule 23(b)(3) Settlement Class Releasing Parties” are individually and
collectively Rule 23(b)(3) Class Plaintiffs and each member of the Rule 23(b)(3)
Settlement Class, on behalf of themselves and any of their respective past,
present, or future officers, directors, stockholders, agents, employees, legal
representatives, partners, associates, trustees, parents, subsidiaries,
divisions, affiliates, heirs, executors, administrators, estates, purchasers,


18

--------------------------------------------------------------------------------





predecessors, successors, and assigns, whether or not they object to the
settlement set forth in this Superseding and Amended Class Settlement Agreement,
and whether or not they make a claim for payment from the Net Cash Settlement
Fund.
30.The “Rule 23(b)(3) Settlement Class Released Parties” are all of the
following:
(a)    Visa U.S.A. Inc., Visa International Service Association, Visa
International, Visa Inc., Visa Asia Pacific Region, Visa Canada Association,
Visa Central & Eastern Europe, Middle East & Africa Region, Visa Latin America &
Caribbean Region, Visa Europe, Visa Europe Limited, Visa Europe Services, Inc.,
and any other entity that now authorizes or licenses, or in the past has
authorized or licensed, a financial institution to issue any Visa-Branded Cards
or to acquire any Visa-Branded Card transactions.
(b)    Mastercard International Incorporated, Mastercard Incorporated, and any
other entity that now authorizes or licenses, or in the past has authorized or
licensed, a financial institution to issue any Mastercard-Branded Cards or to
acquire any Mastercard-Branded Card transactions.
(c)    Bank of America, N.A.; BA Merchant Services LLC (formerly known as
National Processing, Inc.); Bank of America Corporation; NB Holdings; MBNA
America Bank, N.A.; and FIA Card Services, N.A.
(d)    Barclays Bank plc; Barclays Delaware Holdings, LLC (formerly known as
Juniper Financial Corporation); Barclays Bank Delaware (formerly known as
Juniper Bank); and Barclays Financial Corp.
(e)    Capital One Bank (USA), N.A.; Capital One F.S.B.; and Capital One
Financial Corporation.
(f)    Chase Bank USA, N.A. (and as successor to Chase Manhattan Bank USA, N.A.
and Bank One, Delaware, N.A.); Paymentech, LLC (and as successor to Chase
Paymentech Solutions, LLC); JPMorgan Chase & Co. (and as successor to Bank One
Corporation); and JPMorgan Chase Bank, N.A. (and as successor to Washington
Mutual Bank).
(g)    Citibank (South Dakota), N.A.; Citibank, N.A.; Citigroup Inc.; and
Citicorp.
(h)    Fifth Third Bancorp.
(i)    First National Bank of Omaha.
(j)    HSBC Finance Corporation; HSBC Bank USA, N.A.; HSBC North America
Holdings Inc.; HSBC Holdings plc; HSBC Bank plc; and HSBC U.S.A. Inc.
(k)    National City Corporation and National City Bank of Kentucky.
(l)    The PNC Financial Services Group, Inc. and PNC Bank, National
Association.
(m)    SunTrust Banks, Inc. and SunTrust Bank.


19

--------------------------------------------------------------------------------





(n)    Texas Independent Bancshares, Inc.
(o)    Wachovia Bank, N.A. and Wachovia Corporation.
(p)    Washington Mutual, Inc.; Washington Mutual Bank; Providian National Bank
(also known as Washington Mutual Card Services, Inc.); and Providian Financial
Corporation.
(q)    Wells Fargo & Company (and as successor to Wachovia Corporation) and
Wells Fargo Bank, N.A. (and as successor to Wachovia Bank, N.A.).
(r)    Each and every entity or person alleged to be a co-conspirator of any
Defendant in the Third Consolidated Amended Class Action Complaint or any of the
Class Actions.
(s)    Each of the past, present, or future member or customer financial
institutions of Visa U.S.A. Inc., Visa International Service Association, Visa
Inc., Visa Europe, Visa Europe Limited, Mastercard International Incorporated,
or Mastercard Incorporated.
(t)    For each of the entities or persons in Paragraphs 30(a)‑(s) above, each
of their respective past, present, and future, direct and indirect, parents
(including holding companies), subsidiaries, affiliates, and associates (all as
defined in SEC Rule 12b-2 promulgated pursuant to the Securities Exchange Act of
1934), or any other entity in which more than 50% of the equity interests are
held.
(u)    For each of the entities or persons in Paragraphs 30(a)‑(t) above, each
of their respective past, present, and future predecessors, successors,
purchasers, and assigns (including acquirers of all or substantially all of the
assets, stock, or other ownership interests of any of the Defendants to the
extent a successor’s, purchaser’s, or acquirer’s liability is based on the Rule
23(b)(3) Settlement Class Released Parties as defined in Paragraphs 30(a)‑(t)
above).
(v)    For each of the entities or persons in Paragraphs 30(a)‑(u) above, each
of their respective past, present, and future principals, trustees, partners,
officers, directors, employees, agents, attorneys, legal or other
representatives, trustees, heirs, executors, administrators, estates,
shareholders, advisors, predecessors, successors, purchasers, and assigns
(including acquirers of all or substantially all of the assets, stock, or other
ownership interests of each of the foregoing entities to the extent a
successor’s, purchaser’s, or acquirer’s liability is based on the Rule 23(b)(3)
Settlement Class Released Parties as defined in Paragraphs 30(a)‑(u) above).
31.In addition to the effect of the Rule 23(b)(3) Class Settlement Order and
Final Judgment entered in accordance with this Superseding and Amended Class
Settlement Agreement, including but not limited to any res judicata effect, and
except as provided hereinafter in Paragraphs 34 and 37 below:


20

--------------------------------------------------------------------------------





(a)    The Rule 23(b)(3) Settlement Class Releasing Parties hereby expressly and
irrevocably waive, and fully, finally, and forever settle, discharge, and
release the Rule 23(b)(3) Settlement Class Released Parties from, any and all
manner of claims, demands, actions, suits, and causes of action, whether
individual, class, representative, parens patriae, or otherwise in nature, for
damages, restitution, disgorgement, interest, costs, expenses, attorneys’ fees,
fines, civil or other penalties, or other payment of money, or for injunctive,
declaratory, or other equitable relief, whenever incurred, whether directly,
indirectly, derivatively, or otherwise, whether known or unknown, suspected or
unsuspected, in law or in equity, that any Rule 23(b)(3) Settlement Class
Releasing Party ever had, now has, or hereafter can, shall, or may have and that
have accrued as of the Settlement Preliminary Approval Date or accrue no later
than five years after the Settlement Final Date arising out of or relating to
any conduct, acts, transactions, events, occurrences, statements, omissions, or
failures to act of any Rule 23(b)(3) Settlement Class Released Party that are or
have been alleged or otherwise raised in the Action, or that could have been
alleged or raised in the Action relating to the subject matter thereof, or
arising out of or relating to a continuation or continuing effect of any such
conduct, acts, transactions, events, occurrences, statements, omissions, or
failures to act. For avoidance of doubt, this release shall extend to, but only
to, the fullest extent permitted by federal law.
(b)    It is expressly agreed, for purposes of clarity, that any claims arising
out of or relating to any of the following conduct, acts, transactions, events,
occurrences, statements, omissions, or failures to act are claims that were or
could have been alleged in this Action and relate to the subject matter thereof:
(i)    any interchange fees, interchange rates, or any Rule of any Visa
Defendant or Mastercard Defendant relating to interchange fees, interchange
rates, or to the setting of interchange fees or interchange rates with respect
to any Visa-Branded Card transactions in the United States or any
Mastercard-Branded Card transactions in the United States;
(ii)    any Merchant Fee of any Rule 23(b)(3) Settlement Class Released Party
relating to any Visa-Branded Card transactions in the United States or any
Mastercard-Branded transactions in the United States;
(iii)    any actual or alleged “no surcharge” rules, “honor all cards” rules,
“honor all issuers” rules, “honor all devices” rules, rules requiring the
honoring of all credentials or accounts, “no minimum purchase” rules, “no
discounting” rules, “non-discrimination” rules, “anti-steering” rules, Rules
that limit merchants in favoring or steering customers to use certain payment
systems, “all outlets” rules, “no bypass” rules, “no multi-issuer” rules, “no
multi-bug” rules, routing rules, cross-border acquiring rules, card
authentication or cardholder verification rules, “cardholder selection” rules or
requirements, PAVD rules, rules or conduct relating to routing options regarding


21

--------------------------------------------------------------------------------





acceptance technology for mobile, e-commerce, or online payments, or development
and implementation of tokenization standards;
(iv)    any reorganization, restructuring, initial or other public offering, or
other corporate structuring of any Visa Defendant or Mastercard Defendant;
(v)    any service of an employee or agent of any Rule 23(b)(3) Settlement Class
Released Party on any board or committee of any Visa Defendant or Mastercard
Defendant; or
(vi)    any actual or alleged agreement (or alleged continued participation
therein) (A) between or among any Visa Defendant and any Mastercard Defendant,
(B) between or among any Visa Defendant or Mastercard Defendant and any other
Rule 23(b)(3) Settlement Class Released Party or Parties, or (C) between or
among any Defendant or Rule 23(b)(3) Settlement Class Released Party or Parties,
relating to (i)‑(v) above or to any Rule 23(b)(3) Settlement Class Released
Party’s imposition of, compliance with, or adherence to (i)‑(v) above.
(c)    For purposes of clarity, references to the rules identified in this
Paragraph 31 mean those rules as they are or were in place on or before the
Settlement Preliminary Approval Date and rules in place thereafter that are
substantially similar to those rules in place as of the Settlement Preliminary
Approval Date.
32.Each Rule 23(b)(3) Settlement Class Releasing Party further expressly and
irrevocably waives, and fully, finally, and forever settles and releases, any
and all defenses, rights, and benefits that the Rule 23(b)(3) Settlement Class
Releasing Party may have or that may be derived from the provisions of
applicable law which, absent such waiver, may limit the extent or effect of the
release contained in the preceding Paragraphs 29‑31. Without limiting the
generality of the foregoing, each Rule 23(b)(3) Settlement Class Releasing Party
expressly and irrevocably waives and releases any and all defenses, rights, and
benefits that the Rule 23(b)(3) Settlement Class Releasing Party might otherwise
have in relation to the release by virtue of the provisions of California Civil
Code Section 1542 or similar laws of any other state or jurisdiction.
SECTION 1542 PROVIDES: “CERTAIN CLAIMS NOT AFFECTED BY GENERAL RELEASE. A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” In addition, although each Rule 23(b)(3) Settlement Class Releasing
Party may hereafter discover facts other than, different from, or in addition to
those that it or he or she knows or believes to be true with respect to any
claims released in the preceding Paragraphs 29‑31, each Rule 23(b)(3) Settlement
Class Releasing Party hereby expressly waives, and fully, finally, and forever
settles, discharges, and releases, any known or unknown, suspected or
unsuspected,


22

--------------------------------------------------------------------------------





contingent or non‑contingent claims within the scope of the preceding
Paragraphs 29‑31, whether or not concealed or hidden, and without regard to the
subsequent discovery or existence of such other, different, or additional facts.
Rule 23(b)(3) Class Plaintiffs acknowledge, and the members of the Rule 23(b)(3)
Settlement Class shall be deemed by operation of the Rule 23(b)(3) Class
Settlement Order and Final Judgment to have acknowledged, that the foregoing
waiver was separately bargained for and is a key element of this Superseding and
Amended Class Settlement Agreement.
33.The release in Paragraphs 29‑32 above does not bar an investigation or
action, whether denominated as parens patriae, law enforcement, or regulatory,
by a state, quasi-state, or local governmental entity to vindicate sovereign or
quasi-sovereign interests. The release shall bar a claim brought by a state,
quasi-state, or local governmental entity to the extent that such claim is based
on a state, quasi-state, or local government entity’s proprietary interests as a
member of the Rule 23(b)(3) Settlement Class that has received or is entitled to
receive a financial recovery in this action. The release shall also bar a claim,
whether denominated as seeking damages, restitution, unjust enrichment, or other
monetary relief, brought by a state, quasi-state, or local governmental entity
for monetary harm sustained by natural persons, businesses, other non-state,
non-quasi-state, and non-local governmental entities or private parties who
themselves are eligible to be members of the Rule 23(b)(3) Settlement Class.
34.Notwithstanding anything to the contrary in Paragraphs 29‑33 above, the
release in Paragraphs 29‑33 above shall not release:
(a)    A Rule 23(b)(3) Settlement Class Releasing Party’s continued
participation, as a named representative or non-representative class member, in
Barry’s Cut Rate Stores, Inc., et al. v. Visa, Inc., et al., MDL No. 1720 Docket
No. 05-md-01720-MKB-JO (“Barry’s”), solely as to injunctive relief claims
alleged in Barry’s. As to all such claims for injunctive relief in Barry’s, the
Rule 23(b)(3) Settlement Class Releasing Parties retain all rights pursuant to
Rule 23 of the Federal Rules of Civil Procedure which they have as a named
representative plaintiff or absent class member in Barry’s except the right to
initiate a new separate action before five years after the Settlement Final
Date. Nothing in this Paragraph shall be read to enlarge, restrict, conflict
with, or affect the terms of any release or judgment to which any Rule 23(b)(3)
Settlement Class Releasing Party may become bound in Barry’s, and nothing in the
release in Paragraphs 29‑33 above shall be interpreted to enlarge, restrict,
conflict with, or affect the request for injunctive relief that the plaintiffs
in Barry’s may seek or obtain in Barry’s.
(b)    Any claims asserted in B&R Supermarket, Inc., et al. v. Visa, Inc., et
al., No. 17-CV-02738 (E.D.N.Y.), as of the date of the parties’ execution of
this Superseding and Amended Class Settlement Agreement,


23

--------------------------------------------------------------------------------





that are based on allegations that payment card networks unlawfully agreed with
one another to shift the liability of fraudulent payment card transactions from
card-issuing financial institutions to merchants beginning in October 2015.
(c)    Any claim of a Rule 23(b)(3) Settlement Class Releasing Party that is
based on standard commercial disputes arising in the ordinary course of business
under contracts or commercial relations regarding loans, lines of credit, or
other related banking or credit relations, individual chargeback disputes,
products liability, breach of warranty, misappropriation of cardholder data or
invasion of privacy, compliance with technical specifications for a merchant’s
acceptance of Visa-Branded Credit Cards or Debit Cards, or Mastercard-Branded
Credit Cards or Debit Cards, and any other dispute arising out of a breach of
any contract between any of the Rule 23(b)(3) Settlement Class Releasing Parties
and any of the Rule 23(b)(3) Settlement Class Released Parties; provided,
however, that Paragraphs 29‑33 above and not this Paragraph shall control in the
event that any such claim challenges the legality of interchange rules,
interchange rates, or interchange fees, or any other Rule, fee, charge, or other
conduct covered by any of the claims released in Paragraphs 29‑33 above.
(d)    Claims based only on an injury suffered as (i) a payment card network
competitor of the Visa Defendants or the Mastercard Defendants, or (ii) an ATM
operator that is not owned by, or directly or indirectly controlled by, one or
more of the Rule 23(b)(3) Settlement Class Released Parties.
35.Except as provided above in Paragraph 34, upon the Settlement Final Approval
Date each of the Rule 23(b)(3) Settlement Class Releasing Parties agrees and
covenants not to: (a) sue any of the Rule 23(b)(3) Settlement Class Released
Parties on the basis of any claim released in Paragraphs 29‑33 above; (b) assist
any third party in commencing or maintaining any private civil lawsuit against
any Rule 23(b)(3) Settlement Class Released Party related in any way to any
claim released in Paragraphs 29‑33 above; or (c) take any action or make any
claim until five years after the Settlement Final Date that as of or after the
Settlement Final Approval Date a Rule 23(b)(3) Settlement Class Released Party
has continued to participate in, and failed to withdraw from, any alleged
unlawful horizontal conspiracies or agreements relating to the claims released
in Paragraphs 29‑33 above, which allegedly arise from or relate to the pre‑IPO
structure or governance of any of the Visa Defendants or the pre‑IPO structure
or governance of any of the Mastercard Defendants, or any Bank Defendant’s
participation therein. For the avoidance of doubt, however, nothing in this
Paragraph shall preclude a Rule 23(b)(3) Settlement Class Releasing Party from
taking any action compelled by law or court order.
36.Each Rule 23(b)(3) Settlement Class Releasing Party further releases each of
the Visa Defendants, Mastercard Defendants, and Bank Defendants, and their
counsel and experts in this Action, from any claims relating


24

--------------------------------------------------------------------------------





to the defense and conduct of this Action, including the negotiation and terms
of the Definitive Class Settlement Agreement or this Superseding and Amended
Class Settlement Agreement, except for any claims relating to enforcement of
this Superseding and Amended Class Settlement Agreement. Each Visa Defendant,
Mastercard Defendant, and Bank Defendant releases the Rule 23(b)(3) Class
Plaintiffs, the other plaintiffs in the Class Actions (except for the plaintiffs
named in Barry’s), Rule 23(b)(3) Class Counsel, Rule 23(b)(3) Class Plaintiffs’
other counsel who have participated in any settlement conferences before the
Court for a Class Plaintiff that executes this Superseding and Amended Class
Settlement Agreement, and their respective experts in the Class Actions, from
any claims relating to their institution or prosecution of the Class Actions,
including the negotiation and terms of the Definitive Class Settlement Agreement
or this Superseding and Amended Class Settlement Agreement, except for any
claims relating to enforcement of this Superseding and Amended Class Settlement
Agreement.
37.In the event that this Superseding and Amended Class Settlement Agreement is
terminated pursuant to Paragraphs 61‑64 below, or any condition for the
Settlement Final Approval Date is not satisfied, the release and covenant not to
sue provisions of Paragraphs 29‑36 above shall be null and void and
unenforceable.

Preliminary Court Approval
38.After the parties’ execution of this Superseding and Amended Class Settlement
Agreement, Rule 23(b)(3) Class Plaintiffs, Rule 23(b)(3) Class Counsel, and
Defendants agree to use reasonable and good faith efforts to effectuate the
Court’s preliminary approval of this Superseding and Amended Class Settlement
Agreement, including filing necessary motion papers and scheduling any necessary
hearings for a date and time that are convenient for the Court.
39.Separately from any motions for Attorneys’ Fee Awards, Expense Awards, or
Rule 23(b)(3) Class Plaintiffs’ Service Awards, Rule 23(b)(3) Class Plaintiffs
and Rule 23(b)(3) Class Counsel agree to file with the Court a motion and
supporting papers seeking preliminary approval of this Superseding and Amended
Class Settlement Agreement, after providing Defendants with at least ten days
advance notice of the contents of those papers, and to seek the Court’s entry of
the Rule 23(b)(3) Class Settlement Preliminary Approval Order in the form in
Appendix E hereto, which will:
(a)Approve the Rule 23(b)(3) Class Plaintiffs and Defendants entering into this
Superseding and Amended Class Settlement Agreement and its amendment,
modification, and superseding of the Definitive Class Settlement Agreement as
provided in the Rule 23(b)(3) Class Settlement Preliminary Approval Order.


25

--------------------------------------------------------------------------------





(b)Preliminarily approve this Superseding and Amended Class Settlement Agreement
as being within the range of a fair, reasonable, and adequate settlement within
the meaning of Federal Rule of Civil Procedure 23 and applicable law, and
consistent with due process.
(c)Approve the provisional certification of the Rule 23(b)(3) Settlement Class
defined in Paragraph 4 above for settlement purposes only, and declare that in
the event of termination of this Superseding and Amended Class Settlement
Agreement, certification of the Rule 23(b)(3) Settlement Class shall
automatically be vacated and each Defendant may fully contest certification of
any class as if no Rule 23(b)(3) Settlement Class had been certified.
(d)Appoint as Rule 23(b)(3) Class Counsel the law firms of Robins Kaplan LLP,
Berger Montague PC, and Robbins Geller Rudman & Dowd LLP.
(e)Appoint Epiq Systems, Inc. as the Class Administrator to assist Rule 23(b)(3)
Class Counsel in effectuating and administering the Notice Plan and the
exclusion process for Opt Outs, in analyzing and evaluating the amount of the
Class Exclusion Takedown Payments, and in effectuating and administering the
claims process for members of the Rule 23(b)(3) Settlement Class.
(f)Determine that notice and opt-out rights should be provided to members of the
Rule 23(b)(3) Settlement Class.
(g)Approve the method of notice to be provided to the Rule 23(b)(3) Settlement
Class in substantially the form described in the Notice Plan contained in
Appendix F hereto, including use of the long-form notice to be mailed and
included on the Case Website and the publication notice contained in Appendix G
hereto, and direct any further notice (and expenses therefor) that the Court may
find necessary to provide due process.
(h)Approve the procedures in substantially the form described in the Notice Plan
and below for members of the Rule 23(b)(3) Settlement Class to become Opt Outs
and exclude themselves from the Rule 23(b)(3) Settlement Class, and including
the provision of the information specified in Paragraph 47 below, and approve
the procedures in substantially the form described in the Notice Plan and below
for members of the Rule 23(b)(3) Settlement Class to object to this Superseding
and Amended Class Settlement Agreement.
(i)Schedule a final approval hearing for a time and date convenient for the
Court at least two hundred eighty-five days after the Court’s entry of the Rule
23(b)(3) Class Settlement Preliminary Approval Order, at which hearing the Court
will conduct an inquiry into the fairness, reasonableness, and adequacy of this
Superseding and Amended Class Settlement Agreement and address any objections to
it, and determine whether this Superseding


26

--------------------------------------------------------------------------------





and Amended Class Settlement Agreement and the Plan of Administration and
Distribution should be finally approved, whether final judgment should be
entered thereon, and whether to approve any motions for Attorneys’ Fee Awards,
Expense Awards, and Rule 23(b)(3) Class Plaintiffs’ Service Awards.
(j)Stay all further proceedings in this Action as between the Rule 23(b)(3)
Class Plaintiffs or any other plaintiff in a putative class action consolidated
in MDL 1720, and the Defendants or any other defendant in a putative class
action consolidated in MDL 1720, except for proceedings in Barry’s and
proceedings in MDL 1720 related to effectuating and complying with this
Superseding and Amended Class Settlement Agreement, pending the Court’s
determination of whether this Superseding and Amended Class Settlement Agreement
should be finally approved or the termination of this Superseding and Amended
Class Settlement Agreement.
(k)Pending the Court’s determination of whether this Superseding and Amended
Class Settlement Agreement should finally be approved or the termination of this
Superseding and Amended Class Settlement Agreement, enjoin the members of the
Rule 23(b)(3) Settlement Class from challenging in any action or proceeding any
matter covered by this Superseding and Amended Class Settlement Agreement or its
release and covenant not to sue provisions, and from commencing, maintaining, or
participating in, or permitting another to commence, maintain, or participate in
on its behalf, any claims being released against Rule 23(b)(3) Settlement Class
Released Parties, except for: (a) proceedings in MDL 1720 related to
effectuating and complying with this Superseding and Amended Class Settlement
Agreement; (b) the pursuit in Barry’s of injunctive relief claims; and (c) the
pursuit by the named plaintiffs in actions in MDL 1720 that are not class
actions of the claims in those actions, unless and until those named plaintiffs
fail to exclude themselves from the Rule 23(b)(3) Settlement Class.
40.Prior to forty-five days before the end of the Class Exclusion Period and
Class Objection Period specified in Paragraphs 46 and 48 below, Rule 23(b)(3)
Class Counsel will file all motion and supporting papers seeking the Court’s
final approval of this Superseding and Amended Class Settlement Agreement, and
any Attorneys’ Fee Awards, Expense Awards, or Rule 23(b)(3) Class Plaintiffs’
Service Awards, so that notice of such motion or motions and any awards sought
may be provided to members of the Rule 23(b)(3) Settlement Class under the
Notice Plan.
41.Within ten days after the filing with the Court of this Superseding and
Amended Class Settlement Agreement and the accompanying motion papers seeking
its preliminary approval, the Defendants shall cause notice of the Superseding
and Amended Class Settlement Agreement to be served upon appropriate State and
Federal officials as provided in the Class Action Fairness Act, 28 U.S.C. § 1715
and will certify to the Court that the notice was provided.


27

--------------------------------------------------------------------------------






Class Settlement Notice and Exclusion Procedures
42.Rule 23(b)(3) Class Counsel and the Class Administrator shall carry out the
settlement notice and exclusion procedures as ordered by the Court, and shall
perform such related duties as may be necessary to provide those notice and
exclusion procedures.
43.As soon as practicable following the Court’s entry of the Rule 23(b)(3) Class
Settlement Preliminary Approval Order, but before commencement of the mail and
publication notice, the Class Administrator shall continue to provide, or
re-establish, the dedicated Case Website, post office box, and toll-free
telephone line for providing notice and information to members of the Rule
23(b)(3) Settlement Class, and receiving exclusion requests from members of the
Rule 23(b)(3) Settlement Class, as provided in the Rule 23(b)(3) Class
Settlement Preliminary Approval Order and the Notice Plan contained in
Appendices E and F hereto.
44.Commencing immediately and in no event later than twenty days following the
Court’s entry of the Rule 23(b)(3) Class Settlement Preliminary Approval Order:
(a)The Visa Defendants shall provide to Rule 23(b)(3) Class Counsel, in machine
readable format where available, supplemental information from their databases
for the time period since 2012 as can be produced without undue burden and that
is identified by Rule 23(b)(3) Class Counsel as reasonably necessary to
effectuate the Notice Plan and the Plan of Administration and Distribution. The
Visa Defendants shall also provide reasonable cooperation and assistance to Rule
23(b)(3) Class Counsel and/or the Class Administrator in understanding and
utilizing such information for purposes of effectuating the Notice Plan and Plan
of Administration and Distribution. The parties shall cooperate to ensure that
the information is produced and cooperation given without imposing any undue
burden on the Visa Defendants. The Visa Defendants shall also provide readily
available contact information for the largest non-Bank Defendant acquirers
identified in Paragraph 44(d) below.
(b)The Mastercard Defendants shall provide to Rule 23(b)(3) Class Counsel, in
machine readable format where available, supplemental information that may be
obtained through searches of its data bases (in a manner consistent with
Mastercard’s prior production of aggregated merchant and transactional data in
MDL 1720) for the time period since 2012 as can be produced without undue burden
and that is identified by Rule 23(b)(3) Class Counsel as reasonably necessary to
effectuate the Notice Plan and Plan of Administration and Distribution. The
Mastercard Defendants shall also provide reasonable cooperation and assistance
to Rule 23(b)(3) Class Counsel and/or the Class Administrator in understanding
and utilizing such information for purposes of effectuating the Notice Plan and
Plan of Administration and Distribution. The parties shall cooperate to ensure
that the information is produced and cooperation


28

--------------------------------------------------------------------------------





given without imposing any undue burden on the Mastercard Defendants. The
Mastercard Defendants shall also provide readily available contact information
for the largest non-Bank Defendant acquirers identified in Paragraph 44(d)
below.
(c)The Bank Defendants shall provide to Rule 23(b)(3) Class Counsel, in machine
readable format where available, supplemental information for the time period
since 2012 as can be produced without undue burden and that is identified by
Rule 23(b)(3) Class Counsel as reasonably necessary to effectuate the Notice
Plan and Plan of Administration and Distribution, to the same extent that the
Bank Defendants provided that information up to 2012 in connection with the
notice plan and the plan of administration and distribution under the Definitive
Class Settlement Agreement. The Bank Defendants shall also provide reasonable
cooperation and assistance to Rule 23(b)(3) Class Counsel and/or the Class
Administrator in understanding and utilizing such information for purposes of
effectuating the Notice Plan and Plan of Administration and Distribution. The
parties shall cooperate to ensure that the information is produced and
cooperation given without imposing any undue burden on the Bank Defendants.
(d)The Rule 23(b)(3) Class Plaintiffs shall subpoena, to obtain the names and
locations of any members of the Rule 23(b)(3) Settlement Class, as many non‑Bank
Defendant acquirers as would be necessary to attempt to obtain merchant name and
location information attributable to more than 90% of merchant transaction
volume as reported in Nilson Report 1127 (March 2018) and that are attributable
to members of the Rule 23(b)(3) Settlement Class.
45.Within ninety days following the Court’s entry of the Rule 23(b)(3) Class
Settlement Preliminary Approval Order, the Class Administrator shall complete
the mail and publication notice to members of the Rule 23(b)(3) Settlement
Class, using the long form mail notice and the publication notice contained in
Appendix G hereto, as provided in the Rule 23(b)(3) Class Settlement Preliminary
Approval Order and the Notice Plan contained in Appendices E and F hereto, or as
otherwise ordered by the Court.
46.As explained in the long‑form notice and publication notice contained in
Appendix G hereto, any member of the Rule 23(b)(3) Settlement Class that does
not wish to participate in the Rule 23(b)(3) Settlement Class shall have until
one hundred eighty days after the Court’s entry of the Class Settlement
Preliminary Approval Order — i.e., ninety days after the last date for
completion of the mail and publication notice (the “Class Exclusion Period”) —
to submit a request to become an Opt Out and be excluded from the Rule 23(b)(3)
Settlement Class.
47.A member of the Rule 23(b)(3) Settlement Class may effect such an exclusion
by sending a written request to the Class Administrator, by first‑class mail
with postage prepaid and postmarked or received within the Class


29

--------------------------------------------------------------------------------





Exclusion Period, or by overnight delivery shown as sent within the Class
Exclusion Period. The written request must be signed by a person authorized to
do so, and provide all of the following information:
(a)The words “In re Payment Card Interchange Fee and Merchant Discount Antitrust
Litigation.”
(b)A statement of the Rule 23(b)(3) Settlement Class member’s full name,
address, telephone number, and taxpayer identification number.
(c)A statement that the Rule 23(b)(3) Settlement Class member desires to be
excluded from the Rule 23(b)(3) Settlement Class, and by what position or
authority he or she has the power to exclude the member from the Rule 23(b)(3)
Settlement Class.
(d)The business names, brand names, “doing business as” names, taxpayer
identification number(s), and addresses of any stores or sales locations whose
sales the Rule 23(b)(3) Settlement Class member desires to be excluded from the
Rule 23(b)(3) Settlement Class.
Members of the Rule 23(b)(3) Settlement Class also will be requested to provide
for each such business or brand name, if reasonably available: the legal name of
any parent (if applicable), dates Visa or Mastercard card acceptance began (if
after January 1, 2004) and ended (if prior to the Settlement Preliminary
Approval Date), names of all banks that acquired the Visa or Mastercard card
transactions, and acquiring merchant ID(s).
48.As also explained in the long‑form notice and publication notice contained in
Appendix G hereto, any Rule 23(b)(3) Settlement Class member that does not
submit a request for exclusion shall have until one hundred eighty days after
the Court’s entry of the Class Settlement Preliminary Approval Order — i.e.,
ninety days after the last date for completion of the mail and publication
notice (the “Class Objection Period”) — to submit an objection to this
Superseding and Amended Class Settlement Agreement, any request for Attorneys’
Fee Awards, any request for Expense Awards, or any request for Rule 23(b)(3)
Class Plaintiffs’ Service Awards (be an “Objector”), and to file any notice to
appear.
49.Such an Objector must file with the Court within the Class Objection Period
and send to a designee of Rule 23(b)(3) Class Counsel and a designee of counsel
for the Defendants, by first‑class mail and postmarked within the Class
Objection Period, a written statement of objections. The Objector’s statement
must: (a) contain the words “In re Interchange Fee and Merchant Discount
Antitrust Litigation”; (b) state each and every objection of the Objector and
the specific reasons therefor; (c) provide all legal support and all evidence on
which the Objector relies in support of any objection; (d) state the full name
and address and telephone number of the Objector; (e) provide information
sufficient to establish that the Objector is a Rule 23(b)(3) Settlement Class
member, including the information required


30

--------------------------------------------------------------------------------





by Paragraphs 47(c) and (d) above; and (f) state the full name, mail address,
email address, and telephone number of any counsel representing the Objector in
connection with the objections.
50.In addition, any Objector or counsel for an Objector that desires to appear
at the final approval hearing must file with the Court within the Class
Objection Period, and send to a designee of Rule 23(b)(3) Class Counsel and a
designee of counsel for the Defendants by first class mail and postmarked within
the Class Objection Period, a separate notice of intention to appear that
identifies by name, position, address, and telephone number each person who
intends to appear at the final approval hearing on behalf of the Objector.
51.Upon receipt of any objection or notice of intention to appear, whether as
provided in Paragraphs 49‑50 above or otherwise, the designees of Rule 23(b)(3)
Class Counsel and counsel for the Defendants shall confer to ensure that they
each receive a complete copy of all objections and any notice of intention to
appear.
52.Within two hundred twenty days after the Court’s entry of the Rule 23(b)(3)
Class Settlement Preliminary Approval Order — i.e., within forty days after the
conclusion of the Class Objection Period — Rule 23(b)(3) Class Counsel and
Defendants will file papers responding to objections, if any, to any aspect of
the Superseding and Amended Class Settlement Agreement, or the requests for
approval of Attorneys’ Fee Awards, Expense Awards, or Rule 23(b)(3) Class
Plaintiffs’ Service Awards. Rule 23(b)(3) Class Counsel and Defendants agree to
provide each other with at least ten days advance notice of those of the
contents of those papers.
53.Within one hundred ninety-five days after the Court’s entry of the Class
Settlement Preliminary Approval Order — i.e., within fifteen days after the
conclusion of the Class Exclusion Period — the Class Administrator shall prepare
and file with the Court, and provide to a designee of Rule 23(b)(3) Class
Counsel, a designee of counsel for the Visa Defendants, a designee of counsel
for the Mastercard Defendants, and a designee of counsel for the Bank
Defendants, a report that:
(a)Confirms that the Notice Plan was carried out and that the website notice,
mail notice, publication notice, and any other notice to members of the Rule
23(b)(3) Settlement Class was provided in the manner directed by the Court.
(b)Identifies the date when all new content on the Case Website was made
available to the members of the Rule 23(b)(3) Settlement Class, the date or
dates on which mail notices were mailed, the dates of the publication notices,
and the date or dates of any other notice directed by the Court.
(c)Lists each member of the Rule 23(b)(3) Settlement Class that sought to become
an Opt Out and be excluded from the Rule 23(b)(3) Settlement Class, and on what
date the request to be excluded was postmarked


31

--------------------------------------------------------------------------------





and received, and states whether the Rule 23(b)(3) Settlement Class member’s
request for exclusion was timely and validly made.
(d)Attaches a copy of all documentation concerning each request for exclusion
that the Class Administrator received, with any taxpayer identification number
or other confidential information filed under seal with the Court.
54.To facilitate determination of the amount of the Class Exclusion Takedown
Payments, upon providing the report to designees of Rule 23(b)(3) Class Counsel,
the Visa Defendants, the Mastercard Defendants, and the Bank Defendants, the
Class Administrator shall also provide those designees with an electronic
spreadsheet or file that identifies information obtained from each request for
exclusion, in a form agreed upon by the Class Administrator, the Rule 23(b)(3)
Class Counsel, the Visa Defendants, the Mastercard Defendants, and the Bank
Defendants.
55.After receipt of the Class Administrator’s report and its supporting
documentation, the Class Exclusion Takedown Payments will be determined as
follows:
(a)Within fifteen days or as soon thereafter as is reasonably practicable, the
Visa Defendants and the Mastercard Defendants shall provide Rule 23(b)(3) Class
Counsel and the Class Administrator with a report that calculates, based on the
Opt Outs, the Class Exclusion Takedown Payments that should be made to the Visa
Defendants, the Mastercard Defendants, and the Bank Defendants pursuant to
Paragraphs 21‑23 above. The Visa Defendants and the Mastercard Defendants also
shall identify and provide Rule 23(b)(3) Class Counsel and the Class
Administrator with the data used to make, and sufficient to analyze and
evaluate, those calculations. It is intended for the Class Exclusion Takedown
Payments to account fully for all the Opt Outs to the extent possible, but Opt
Out data that cannot be determined or estimated in any reasonable manner shall
not be included for the purposes of calculating the Class Exclusion Takedown
Payments under Paragraph 22(a) above.
(b)Rule 23(b)(3) Class Counsel may, at its option, request that the Class
Administrator provide, within fifteen days after receiving the report of the
Visa Defendants and the Mastercard Defendants, an analysis and evaluation of the
report of the Visa Defendants and the Mastercard Defendants, including all of
its assumptions, data sources, and conclusions, and/or request that the Class
Administrator prepare an independent report calculating the amount of the Class
Exclusion Takedown Payments that should be made to the Visa Defendants, to the
Mastercard Defendants, and to the Bank Defendants.
(c)In the event that within thirty days after receiving the report of the Visa
Defendants and the Mastercard Defendants — i.e., within approximately two
hundred forty days after the Court’s entry of the Class


32

--------------------------------------------------------------------------------





Settlement Preliminary Approval Order — the Rule 23(b)(3) Class Plaintiffs and
the Defendants have not resolved all differences regarding the amount of the
Class Exclusion Takedown Payments to be made to the Visa Defendants, and to the
Mastercard Defendants and the Bank Defendants, they shall submit their dispute
to the Court for resolution in connection with the final approval hearing, so
that the Court’s Rule 23(b)(3) Class Settlement Order and Final Judgment may
identify each Opt Out and state the Class Exclusion Takedown Payments to be
made, respectively, to the Visa Defendants, to the Mastercard Defendants, and to
the Bank Defendants from the Class Settlement Cash Escrow Account as provided in
Paragraphs 21‑23 above.
56.The Class Administrator’s expenses for the foregoing notice and exclusion
activities, including those of any third-party vendors it uses to perform tasks
necessary for the implementation or effectuation of its duties, shall be paid
from the Class Settlement Cash Escrow Account. In no event shall any Defendant
or other Rule 23(b)(3) Settlement Class Released Party have any obligation,
responsibility, or liability with respect to the Class Administrator, the Notice
Plan, or the exclusion procedures for members of the Rule 23(b)(3) Settlement
Class, including with respect to the costs, administration expenses, or any
other charges for any notice and exclusion procedures.
57.Rule 23(b)(3) Class Counsel may, upon notice to the Rule 23(b)(3) Settlement
Class in the manner approved by the Court, seek Attorneys’ Fee Awards and
Expense Awards. Rule 23(b)(3) Class Counsel intend to apply for an Attorneys’
Fee Award in a reasonable amount not to exceed ten percent (10%) of the Total
Cash Consideration and for Expense Awards comprising all reasonable expenses and
costs incurred not to exceed $40 million, which requested amounts will be
disclosed in the mail, publication, and other notices provided to members of the
Rule 23(b)(3) Settlement Class. Rule 23(b)(3) Class Counsel reserve the right to
make additional applications for Attorneys’ Fee Awards and Expense Awards for
fees and expenses incurred after the Settlement Preliminary Approval Date,
including for achieving the Settlement Final Approval Date and Settlement Final
Date, and for the administration of this Superseding and Amended Class
Settlement Agreement. Rule 23(b)(3) Class Counsel shall allocate any Attorneys’
Fee Awards and Expense Awards among counsel for the Rule 23(b)(3) Class
Plaintiffs and Rule 23(b)(3) counsel for other plaintiffs in the Class Actions
in a manner which they in good faith believe reflects the contribution of those
counsel to the prosecution and settlement of the Class Actions in this Action.
58.The Court may consider any applications for Attorneys’ Fee Awards, Expense
Awards, or Rule 23(b)(3) Class Plaintiffs’ Service Awards separately from a
motion for preliminary or final approval of this Superseding and Amended Class
Settlement Agreement, and may enter orders regarding such applications
separately from the Rule 23(b)(3) Class Settlement Order and Final Judgment. Any
rehearing, reconsideration, vacatur, review, appeal, or any


33

--------------------------------------------------------------------------------





other action taken regarding only a separate order concerning only an
application for Attorneys’ Fee Awards, Expense Awards, or Rule 23(b)(3) Class
Plaintiffs’ Service Awards, and not in any way concerning the Rule 23(b)(3)
Class Settlement Order and Final Judgment, shall not delay the Settlement Final
Date that otherwise would occur with respect to the Rule 23(b)(3) Class
Settlement Order and Final Judgment.

Final Court Approval
59.Upon the Court’s entry of the Rule 23(b)(3) Class Settlement Preliminary
Approval Order, the Rule 23(b)(3) Class Plaintiffs, the Rule 23(b)(3) Class
Counsel, and the Defendants agree to use reasonable and good faith efforts to
effectuate the Court’s final approval of this Superseding and Amended Class
Settlement Agreement, including filing the necessary motion papers and
scheduling any necessary hearings for a date and time that are convenient for
the Court.
60.Separately from any motions for Attorneys’ Fee Awards, Expense Awards, or
Rule 23(b)(3) Class Plaintiffs’ Service Awards, the Rule 23(b)(3) Class
Plaintiffs agree to file with the Court a motion and supporting papers seeking
final approval of this Superseding and Amended Class Settlement Agreement, after
providing Defendants with at least ten days advance notice of the contents of
those papers, and to seek the Court’s entry of the Rule 23(b)(3) Class
Settlement Order and Final Judgment in the form in Appendix H hereto, which
will:
(a)Determine that the Court has jurisdiction over the Rule 23(b)(3) Class
Plaintiffs, all members of the Rule 23(b)(3) Settlement Class, and the
Defendants, and jurisdiction to finally approve this Superseding and Amended
Class Settlement Agreement.
(b)Approve the notice and exclusion procedures provided to the Rule 23(b)(3)
Settlement Class as fair, adequate, and sufficient, as the best practicable
notice under the circumstances, and as reasonably calculated to apprise members
of the Rule 23(b)(3) Settlement Class of the Action, the terms of this
Superseding and Amended Class Settlement Agreement, and their objection rights,
and to apprise members of the Rule 23(b)(3) Settlement Class of their exclusion
rights, and as fully satisfying the requirements of Federal Rule of Civil
Procedure 23, any other applicable laws or rules of the Court, and due process.
(c)Finally approve this Superseding and Amended Class Settlement Agreement,
including its consideration and release provisions, and find that the
Superseding and Amended Class Settlement Agreement was made in good faith,
following arm’s-length negotiations, and was not collusive, and further find
that the Superseding and Amended Class Settlement Agreement is fair, reasonable,
and adequate, in the best interests of the Rule 23(b)


34

--------------------------------------------------------------------------------





(3) Settlement Class, and consistent with the requirements of federal law and
all applicable court rules, including Federal Rule of Civil Procedure 23.
(d)Finally certify the Rule 23(b)(3) Settlement Class as defined in Paragraph 4
above, for settlement purposes only, and declare that in the event of
termination of this Superseding and Amended Class Settlement Agreement,
certification of the Rule 23(b)(3) Settlement Class shall automatically be
vacated and each Defendant may fully contest certification of any class as if no
Rule 23(b)(3) Settlement Class had been certified.
(e)List all Opt Outs that timely and validly excluded themselves from the Rule
23(b)(3) Settlement Class, and state the agreed-upon or Court‑resolved Class
Exclusion Takedown Payments to be made, respectively, to the Visa Defendants, to
the Mastercard Defendants, and to the Bank Defendants from the Class Settlement
Cash Escrow Account.
(f)Certify that the notification requirements of the Class Action Fairness Act,
28 U.S.C. § 1715, have been met.
(g)Approve the plan for the submission, processing, and allocation of claims to
be made for members of the Rule 23(b)(3) Settlement Class with respect to the
Net Cash Settlement Fund.
(h)Order that the Rule 23(b)(3) Class Plaintiffs and Rule 23(b)(3) Class Counsel
shall provide to the Visa Defendants, the Mastercard Defendants, and the Bank
Defendants such information as they may reasonably request, as needed in
connection with litigation, regarding the claims made by, and payments made to,
members of the Rule 23(b)(3) Settlement Class from the Class Settlement Cash
Escrow Account, which information may be produced subject to the terms of the
protective orders in this Action that address the production of confidential and
highly confidential information.
(i)Incorporate all terms and conditions of this Superseding and Amended Class
Settlement Agreement by reference, state the settlement consideration and full
terms of the release and covenant not to sue of the Rule 23(b)(3) Settlement
Class, provide that each Rule 23(b)(3) Settlement Class Releasing Party
unconditionally, fully, and finally releases and forever discharges each of the
Rule 23(b)(3) Settlement Class Released Parties from all released claims and
waives any rights of Rule 23(b)(3) Settlement Class members to the protections
afforded under California Civil Code § 1542 and/or any other similar,
comparable, or equivalent laws.
(j)Enjoin all members of the Rule 23(b)(3) Settlement Class and those subject to
their control from commencing, maintaining, or participating in, or permitting
another to commence, maintain, or participate in on its behalf, any claims being
released against Rule 23(b)(3) Settlement Class Released Parties, as set forth
in the


35

--------------------------------------------------------------------------------





release and covenant not to sue provisions in Paragraphs 29‑37 above; provided,
however, for purposes of clarity, that members of the Rule 23(b)(3) Settlement
Class may continue to prosecute or participate in injunctive relief claims in
Barry’s as provided in Paragraph 34(a) above.
(k)Provide that the Court retains exclusive continuing jurisdiction in MDL 1720
over the Rule 23(b)(3) Class Plaintiffs, the members of the Rule 23(b)(3)
Settlement Class, and the Defendants to implement, administer, consummate, and
enforce this Superseding and Amended Class Settlement Agreement and the Rule
23(b)(3) Class Settlement Order and Final Judgment, including any disputes
relating to, or arising out of, the release and covenant not to sue of the Rule
23(b)(3) Settlement Class or any claim for payment from the Class Settlement
Cash Escrow Account.
(l)Direct that, as to the Defendants, all putative class actions consolidated in
MDL 1720, listed in Appendix A hereto, be dismissed with prejudice and without
costs, except with respect to the injunctive relief claims alleged in Barry’s.
(m)Determine that there is no just reason for delay in entering the final
judgment, and direct that the Rule 23(b)(3) Class Settlement Order and Final
Judgment shall be final and appealable.

Termination
61.In the event that (a) any condition for the Settlement Preliminary Approval
Date is not satisfied, (b) the Class Administrator fails to provide its report
described in Paragraph 53 above by the date specified in Paragraph 53 or by such
other date ordered by the Court, or (c) any condition for the Settlement Final
Approval Date is not satisfied, Rule 23(b)(3) Class Plaintiffs as a group or
Defendants as a group may terminate this Superseding and Amended Class
Settlement Agreement.
62.Defendants as a group may also terminate this Superseding and Amended Class
Settlement Agreement by providing written notice to the other parties and the
Court within ten business days after determining that the Total Opt Out
Percentage defined in Paragraph 22 above exceeds 25.00.
63.Rule 23(b)(3) Class Plaintiffs as group or Defendants as a group, after
conferring with the other group, may unilaterally terminate this Superseding and
Amended Class Settlement Agreement by providing written notice to the other
parties and the Court within twenty business days in the event that the Rule
23(b)(3) Settlement Preliminary Approval Order, or the Court’s Rule 23(b)(3)
Class Settlement Order and Final Judgment, are materially modified or not fully
affirmed on any appeal or otherwise, including but not limited to any
modification of certification for the purposes of settlement of the Rule
23(b)(3) Settlement Class, and including but not limited to any modification of
the release


36

--------------------------------------------------------------------------------





and covenant not to sue provided by the Rule 23(b)(3) Settlement Class. Rule
23(b)(3) Class Plaintiffs and Defendants agree to confer in good faith about
whether to modify the twenty business day period provided in this Paragraph
based on the circumstances.
64.In the event that this Superseding and Amended Class Settlement Agreement is
terminated pursuant to Paragraphs 61‑63 above:
(a)two-thirds of any sums in the Class Settlement Cash Escrow Account, less any
Taxes due and Settlement Administration Costs approved by the Court and already
paid or incurred, shall promptly be paid to an account that the Visa Defendants
shall designate, and one‑third of any sums in the Class Settlement Cash Escrow
Account, less any Taxes due and Settlement Administration Costs approved by the
Court and already paid or incurred, shall promptly be paid to an account or
accounts that the Mastercard Defendants and the Bank Defendants shall designate;
(b)any sums in the Class Settlement Interchange Escrow Account shall remain in
that Account, and shall be distributed in the manner determined by the Court, if
the parties do not enter into a new class settlement agreement addressing such
distribution;
(c)any certification of the Rule 23(b)(3) Settlement Class by the Court will
automatically be vacated, Defendants will retain all defenses to class
certification, and Defendants’ non‑opposition to the certification of the Rule
23(b)(3) Settlement Class for settlement purposes only shall not be used as
evidence, and shall not be admissible as such, in support of or in opposition to
class certification in the Action or any other civil action or other proceeding;
(d)the terms and conditions of this Superseding and Amended Class Settlement
Agreement, any publicly disseminated information regarding this Superseding and
Amended Class Settlement Agreement, and any orders, motion filings, objections,
or oral argument concerning this Superseding and Amended Class Settlement
Agreement, including any motion papers with respect to motions for preliminary
or final approval of this Superseding and Amended Class Settlement Agreement, or
for Attorneys’ Fee Awards or Expense Awards or Rule 23(b)(3) Class Plaintiffs’
Service Awards, may not thereafter be used as evidence, and shall not be
admissible as such, in the Action or any other civil action or other proceeding;
and
(e)with the exception of Paragraphs 8‑12, 56, 64(a)‑(d) above and
Paragraphs 72‑74 below, this Superseding and Amended Class Settlement Agreement,
including its release and covenant not to sue, shall be null and void, and of no
force and effect, and the Rule 23(b)(3) Class Plaintiffs and the Defendants
shall revert to their


37

--------------------------------------------------------------------------------





positions before the execution of the this Superseding and Amended Class
Settlement Agreement, including with respect to the appropriateness of class
certification, as if the Superseding and Amended Class Settlement Agreement had
not been reached or executed.

Continuing Jurisdiction
65.The Court will retain continuing jurisdiction over the Rule 23(b)(3) Class
Plaintiffs, the members of the Rule 23(b)(3) Settlement Class, and the
Defendants to implement, administer, consummate, and enforce this Superseding
and Amended Class Settlement Agreement and the Rule 23(b)(3) Class Settlement
Order and Final Judgment.
66.The Defendants and the Rule 23(b)(3) Class Plaintiffs agree, and the members
of the Rule 23(b)(3) Settlement Class will be deemed to have agreed, to submit
irrevocably to the exclusive jurisdiction of the United States District Court
for the Eastern District of New York for the resolution of any matter covered by
this Superseding and Amended Class Settlement Agreement, the Rule 23(b)(3) Class
Settlement Order and Final Judgment, or the applicability of this Superseding
and Amended Class Settlement Agreement or the Rule 23(b)(3) Class Settlement
Order and Final Judgment.
67.All applications to the Court with respect to any aspect of this Superseding
and Amended Class Settlement Agreement or the Rule 23(b)(3) Class Settlement
Order and Final Judgment shall be presented to and determined by United States
District Court Judge Margo K. Brodie for resolution as a matter within the scope
of MDL 1720, or, if she is not available, any other District Court Judge
designated by the Court. Without limiting the generality of the foregoing, it is
hereby agreed that any suit, action, proceeding, or dispute of a Class Plaintiff
or member of the Rule 23(b)(3) Settlement Class, in which the provisions of this
Superseding and Amended Class Settlement Agreement or the Rule 23(b)(3) Class
Settlement Order and Final Judgment are asserted as a ground for a defense, in
whole or in part, to any claim or cause of action, or are otherwise raised as an
objection, constitutes a suit, action, proceeding, or dispute arising out of or
relating to this Superseding and Amended Class Settlement Agreement or the Rule
23(b)(3) Class Settlement Order and Final Judgment.
68.In the event that the provisions of this Superseding and Amended Class
Settlement Agreement or the Rule 23(b)(3) Class Settlement Order and Final
Judgment are asserted by any Defendant or other Rule 23(b)(3) Settlement Class
Released Party as a ground for a defense, in whole or in part, to any claim or
cause of action, or are otherwise raised as an objection in any other suit,
action, or proceeding by a Rule 23(b)(3) Class Plaintiff or member of the Rule
23(b)(3) Settlement Class, it is hereby agreed that the Rule 23(b)(3) Settlement
Class Released Parties


38

--------------------------------------------------------------------------------





shall be entitled to an immediate stay of that suit, action, or proceeding until
after the Court has entered an order or judgment determining any issues relating
to the defense or objections based on such provisions, and no further judicial
review of such order or judgment is possible.

Additional Terms and Conditions
69.The Rule 23(b)(3) Class Plaintiffs, Rule 23(b)(3) Class Counsel, Defendants,
and counsel for the Defendants, agree that they:
(a)Shall not in any way encourage, promote, or solicit any person, business, or
entity within the definition of the Rule 23(b)(3) Settlement Class, or their
counsel, to request exclusion from the Rule 23(b)(3) Settlement Class, to object
to this Superseding and Amended Class Settlement Agreement, or to seek any
relief inconsistent with this Superseding and Amended Class Settlement
Agreement.
(b)Shall not in any way encourage, promote, or solicit any person, business, or
entity within the definition of the Rule 23(b)(3) Settlement Class, or their
counsel, to facilitate, induce, or cause the non-fulfillment of a condition, or
the occurrence of an event, that could result in the termination of this
Superseding and Amended Class Settlement Agreement.
70.The Rule 23(b)(3) Class Plaintiffs, Rule 23(b)(3) Class Counsel, and the
Defendants shall undertake reasonable efforts to timely obtain any required
approvals or consents to execute and proceed with this Superseding and Amended
Class Settlement Agreement.
71.The Rule 23(b)(3) Class Plaintiffs, Rule 23(b)(3) Class Counsel, and the
Defendants shall execute all documents and perform any additional acts
reasonably necessary and proper to effectuate the terms of this Superseding and
Amended Class Settlement Agreement.
72.The terms and provisions of the Fourth Amended Protective Order, filed on
October 29, 2009, and approved by the Court on October 30, 2009, and the terms
and provisions of the Protective Order filed on April 3, 2015 on the 14-md-01720
docket and approved by the Court on April 9, 2015, shall survive and continue in
effect through and after any final adjudication of the Class Actions.
73.Each of the Defendants specifically denies any and all liability in this
Action. It is expressly understood and agreed that, by entering into this
Superseding and Amended Class Settlement Agreement, each Defendant and other
Rule 23(b)(3) Settlement Class Released Party is not admitting any liability or
wrongdoing whatsoever to the Rule 23(b)(3) Class Plaintiffs, any member of the
Rule 23(b)(3) Settlement Class, or any other person or entity, and


39

--------------------------------------------------------------------------------





is not admitting the truth of any allegations or circumstances, nor is any
Defendant or other Rule 23(b)(3) Settlement Class Released Party waiving any
defense.
74.This Superseding and Amended Class Settlement Agreement, and all
negotiations, documents, and discussions associated with it, shall be without
prejudice to the rights, positions, or privileges of any Class Plaintiff or
Defendant or other Rule 23(b)(3) Settlement Class Released Party (except as
expressly provided for in this Superseding and Amended Class Settlement
Agreement), and shall not be construed as, or deemed to be, an admission or
evidence on the part of any Defendant or other Rule 23(b)(3) Settlement Class
Released Party of any violation of any statute, regulation, law, rule, or
principle of common law or equity, or of any liability or wrongdoing, or of the
truth or merit of any allegations or claims in this Action, and shall not be
discoverable, used, offered, or accepted, directly or indirectly, as evidence of
such in this Action or any other action, litigation, arbitration, or other
proceeding, and shall have no precedential value; provided, however, that
nothing contained herein shall preclude use of this Superseding and Amended
Class Settlement Agreement in any proceeding to enforce this Superseding and
Amended Class Settlement Agreement or the Rule 23(b)(3) Class Settlement Order
and Final Judgment.
75.Nothing in this Superseding and Amended Class Settlement Agreement is
intended to waive any right to assert that any information or material is
protected from discovery by reason of any individual or common interest
privilege, attorney-client privilege, work product protection, or other
privilege, protection, or immunity, or is intended to waive any right to contest
any such claim of privilege, protection, or immunity.
76.This Superseding and Amended Class Settlement Agreement shall constitute the
entire, complete, and integrated agreement between and among the Rule 23(b)(3)
Class Plaintiffs, on behalf of themselves and the Rule 23(b)(3) Settlement
Class, and the Defendants, with respect to the settlement of the Class Actions
provided herein. All of the Appendices to this Superseding and Amended Class
Settlement Agreement are material and integral parts of it and are incorporated
by reference as if fully set forth herein.
77.The terms of this Superseding and Amended Class Settlement Agreement are not
severable, but are interdependent and have been agreed to only as a whole by the
Rule 23(b)(3) Class Plaintiffs, Rule 23(b)(3) Class Counsel, and the Defendants.
78.This Superseding and Amended Class Settlement Agreement supersedes all prior
negotiations and agreements, and is not subject to any condition not provided
for in this Superseding and Amended Class Settlement Agreement. In entering into
and executing this Superseding and Amended Class Settlement Agreement, the Rule
23(b)(3) Class Plaintiffs and the Defendants warrant that they are acting upon
their respective independent judgments


40

--------------------------------------------------------------------------------





and upon the advice of their respective counsel, and not in reliance upon any
warranty or representation, express or implied, of any nature or kind by any
other person or entity, other than the warranties and representations expressly
made in this Superseding and Amended Class Settlement Agreement.
79.This Superseding and Amended Class Settlement Agreement shall be governed,
construed, enforced, and administered in accordance with the laws of the State
of New York without reference to its conflict of laws principles.
80.This Superseding and Amended Class Settlement Agreement may not be modified
or amended except by a writing signed by the Rule 23(b)(3) Class Plaintiffs and
the Defendants or their respective counsel and approved by the Court.
81.This Superseding and Amended Class Settlement Agreement or any portion
thereof shall not be construed more strictly against any party to it merely
because it may have been prepared by counsel for one of them, it being
recognized that because of the arm’s-length negotiations resulting in this
Superseding and Amended Class Settlement Agreement, all parties to this
Superseding and Amended Class Settlement Agreement have contributed
substantially and materially to the preparation of it.
82.All headings used in this Superseding and Amended Class Settlement Agreement
are for reference and convenience only and shall not affect the meaning or
interpretation of this Superseding and Amended Class Settlement Agreement.
83.The waiver by any Rule 23(b)(3) Class Plaintiff or Defendant of any breach of
this Superseding and Amended Class Settlement Agreement shall not be deemed or
construed as a waiver of any other breach of this Superseding and Amended Class
Settlement Agreement, whether prior, subsequent, or contemporaneous.
84.This Superseding and Amended Class Settlement Agreement shall be binding
upon, and shall inure to the benefit of, the Rule 23(b)(3) Class Plaintiffs, the
members of the Rule 23(b)(3) Settlement Class, and the Defendants. The Rule
23(b)(3) Settlement Class Released Parties other than the Defendants are third
party beneficiaries of this Superseding and Amended Class Settlement Agreement
and are authorized to enforce the provisions of this Superseding and Amended
Class Settlement Agreement, including without limitation the release and
covenant not to sue provisions in Paragraphs 29‑37 above, the continuing
jurisdiction provisions in Paragraphs 65‑68 above, and such other provisions of
this Superseding and Amended Class Settlement Agreement as are applicable to
them.
85.Any notice or materials to be provided to the Rule 23(b)(3) Class Plaintiffs
pursuant to this Superseding and Amended Class Settlement Agreement shall be
sent to Rule 23(b)(3) Class Counsel, and any notice or materials


41

--------------------------------------------------------------------------------





to be provided to the Defendants pursuant to this Superseding and Amended Class
Settlement Agreement shall be sent to their respective counsel in MDL 1720,
whose names and contact information are set forth in Appendix J hereto. Any
notice or materials to be submitted to the Court pursuant to this Superseding
and Amended Class Settlement Agreement shall also be filed in MDL 1720 through
the Electronic Court Filing (ECF) system of the Court.
86.Each of the undersigned representatives of each party to this Superseding and
Amended Class Settlement Agreement represents that he or she is fully authorized
to enter into, and to execute, this Superseding and Amended Class Settlement
Agreement on behalf of that party. Each of the parties hereto agrees that, in
return for the agreements in this Superseding and Amended Class Settlement
Agreement, it is receiving good and valuable consideration, the receipt and
sufficiency whereof is hereby acknowledged.
87.This Superseding and Amended Class Settlement Agreement may be executed in
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.
IN WITNESS WHEREOF, the signatories below have read and understood this
Superseding and Amended Class Settlement Agreement, have executed it, represent
that the undersigned are authorized to execute this Superseding and Amended
Class Settlement Agreement on behalf of their respectively represented parties,
have agreed to be bound by its terms, and have duly executed this Superseding
and Amended Class Settlement Agreement.


FOR RULE 23(b)(3) CLASS PLAINTIFF
PHOTOS ETC. CORPORATION




Dated:  September 5, 2018.    By:  /s/ Mitch Goldstone            
Mitch Goldstone
President and CEO




FOR RULE 23(b)(3) CLASS PLAINTIFF
TRADITIONS, LTD.




Dated:  September 1, 2018.    By:  /s/ Michael Schumann            
Michael Schumann
Co-Owner, Secretary/Treasurer




FOR RULE 23(b)(3) CLASS PLAINTIFF
CHS INC.




Dated:  September 4, 2018.    By:  /s/ Jason Schwantz            
Jason Schwantz
Senior Vice President – Refined Fuels Marketing




42

--------------------------------------------------------------------------------







FOR RULE 23(b)(3) CLASS PLAINTIFF
PARKWAY CORPORATION (ALSO KNOWN AS PARKWAY CORP.)




Dated:  September 6, 2018.    By:  /s/ Robert Zuritsky            
Robert Zuritsky
President




FOR RULE 23(b)(3) CLASS PLAINTIFF
DISCOUNT OPTICS, INC.




Dated:  September 5, 2018.    By:  /s/ Deborah E. Opper            
Deborah E. Opper
Executive Vice President




FOR RULE 23(b)(3) CLASS PLAINTIFF
LEON’S TRANSMISSION SERVICE, INC.




Dated:  August 31, 2018.    By:  /s/ John Paul Armstrong        
John Paul Armstrong
President & Secretary




FOR RULE 23(b)(3) CLASS PLAINTIFF
PAYLESS INC. (AND ON BEHALF OF PAYLESS SHOESOURCE, INC.)




Dated:  September 6, 2018.    By:  /s/ Robert Donohoo            
Robert Donohoo
Division Senior Vice President and
General Counsel
Payless ShoeSource, Inc.




FOR RULE 23(b)(3) CLASS PLAINTIFF
CAPITAL AUDIO ELECTRONICS, INC.




Dated:  September 12, 2018.    By:  /s/ Abraham Harari            
Abraham Harari
President






43

--------------------------------------------------------------------------------





FOR DEFENDANTS
VISA INC., VISA U.S.A. INC., AND VISA
INTERNATIONAL SERVICE ASSOCIATION




Dated:  _______________, 2018.    By:  /s/ Kelly Mahon Tullier            
Kelly Mahon Tullier
EVP, General Counsel




FOR DEFENDANTS
MASTERCARD INTERNATIONAL
INCORPORATED AND MASTERCARD
INCORPORATED




Dated:  September 6, 2018.    By:  /s/ James P. Masterson            
James P. Masterson
Senior Vice President
Global Litigation Counsel




FOR DEFENDANTS
BANK OF AMERICA, N.A. (AND AS SUCCESSOR TO MBNA AMERICA BANK, N.A.) AND BANK OF
AMERICA CORPORATION




Dated:  September 10, 2018.    By:  /s/ Thong M. Nguyen            
Thong M. Nguyen
President, Retail Banking




FOR DEFENDANT
BA MERCHANT SERVICES LLC (FORMERLY KNOWN AS NATIONAL PROCESSING, INC.)




Dated:  September 10, 2018.    By:  /s/ JoAnn P. Carlton            
JoAnn P. Carlton
Executive Vice President,
General Counsel




FOR DEFENDANTS
BARCLAYS BANK DELAWARE, BARCLAYS DELAWARE HOLDINGS, LLC, AND BARCLAYS BANK PLC
(IN ITS INDIVIDUAL CAPACITY AND AS SUCCESSOR IN INTEREST TO BARCLAYS FINANCIAL
CORP.)




Dated:  September 5, 2018.    By:  /s/ Clinton Walker            
Clinton Walker
Managing Director and Assistant Secretary
Barclays Bank Delaware






44

--------------------------------------------------------------------------------





FOR DEFENDANTS
CAPITAL ONE BANK (USA), N.A., CAPITAL ONE, N.A. (AS SUCCESSOR TO CAPITAL ONE
F.S.B.), AND CAPITAL ONE FINANCIAL CORPORATION




Dated:  September 13, 2018.    By:  /s/ Matthew W. Cooper            
Matthew Cooper
General Counsel




FOR DEFENDANTS
JPMORGAN CHASE BANK, N.A. AND JPMORGAN CHASE & CO. (AND AS SUCCESSOR TO BANK ONE
CORPORATION)




Dated:  _______________, 2018.    By:  /s/ Gordon A. Smith            
Gordon A. Smith
President of JPMorgan Chase & Co.
and Chief Executive Officer of Chase
Consumer and Community Banking




FOR DEFENDANT
CHASE BANK USA, N.A. (AND AS SUCCESSOR TO CHASE MANHATTAN BANK USA, N.A. AND
BANK ONE, DELAWARE, N.A.)




Dated:  September 11, 2018.    By:  /s/ Jennifer Piepszak            
Jennifer Piepszak
Chief Executive Officer of
Chase Bank USA, N.A.




FOR DEFENDANT
PAYMENTECH, LLC (AND AS SUCCESSOR TO CHASE PAYMENTECH SOLUTIONS, LLC)




Dated:  _______________, 2018.    By:  /s/ Kimberly Fitzsimmons        
Kimberly Fitzsimmons
President and Chief Executive Officer of Paymentech, LLC




FOR DEFENDANT
CITIGROUP INC.




Dated:  September 17, 2018.    By:  /s/ Rohan Weerasinghe         
Rohan Weerasinghe
General Counsel and Corporate Secretary




45

--------------------------------------------------------------------------------





FOR CITICORP LLC AS SUCCESSON IN
INTEREST TO DEFENDANT CITICORP




Dated:  September 17, 2018.    By:  /s/ Rohan Weerasinghe            
Rohan Weerasinghe
General Counsel and Corporate Secretary




FOR DEFENDANT
CITIBANK, N.A., ON BEHALF OF ITSELF
AND AS SUCCESSOR IN INTEREST TO
CITIBANK (SOUTH DAKOTA), N.A.




Dated:  September 17, 2018.    By:  /s/ Anita Romero            
Anita Romero
General Counsel and Secretary




FOR DEFENDANT
FIFTH THIRD BANCORP




Dated:  September 13, 2018.    By:  /s/ Susan B. Zaunbrecher        
Susan B. Zaunbrecher
Chief Legal Officer and Corporate Secretary




FOR DEFENDANT
FIRST NATIONAL BANK OF OMAHA




Dated:  _______________, 2018.    By:  /s/ Nicholas W. Baxter            
Nicholas W. Baxter
Senior Vice President




FOR DEFENDANT
HSBC FINANCE CORPORATION




Dated:  _______________, 2018.    By:  /s/ Kathryn Madison            
Kathryn Madison
President and Chief Executive Officer


FOR DEFENDANT
HSBC BANK USA, N.A.




Dated:  _______________, 2018.    By:  /s/ Mark A. Steffensen            
Mark A. Steffensen
Senior Executive Vice President
 






46

--------------------------------------------------------------------------------





FOR DEFENDANT
HSBC NORTH AMERICA HOLDINGS INC.




Dated:  _______________, 2018.    By:  /s/ Mark A. Steffensen            
Mark A. Steffensen
Senior Executive Vice President
 


FOR DEFENDANT
HSBC HOLDINGS PLC




Dated:  September 6, 2018.    By:  /s/ Shawn Chen            
Shawn Chen
Global Co-General Counsel for Litigation
and Regulatory Enforcement




FOR DEFENDANT
HSBC BANK PLC




Dated:  September 6, 2018.    By:  /s/ Shawn Chen            
Shawn Chen
Global Co-General Counsel for Litigation
and Regulatory Enforcement


FOR DEFENDANT
THE PNC FINANCIAL SERVICES GROUP, INC, SUCCESSOR BY MERGER TO NATIONAL CITY
CORPORATION




Dated:  _______________, 2018.    By: /s/ E. William Parsley            
E. William Parsley
Executive Vice President and
Chief Operating Officer




FOR DEFENDANT
PNC BANK, NATIONAL ASSOCIATION, SUCCESSOR BY MERGER TO NATIONAL CITY BANK AND
NATIONAL CITY BANK OF KENTUCKY




Dated:  _______________, 2018.    By: /s/ E. William Parsley            
E. William Parsley
Executive Vice President and
Chief Operating Officer






47

--------------------------------------------------------------------------------





FOR DEFENDANT
TEXAS INDEPENDENT BANCSHARES, INC.




Dated:  _______________, 2018.    By:  /s/ Charles T. Doyle            
Charles T. Doyle
Chairman




FOR DEFENDANTS
SUNTRUST BANKS, INC. AND SUNTRUST BANK




Dated:  _______________, 2018.    By:  /s/ R. Mark Ford            
R. Mark Ford
Executive Vice President,
Unsecured Lending




FOR DEFENDANT
WELLS FARGO & COMPANY, FOR ITSELF AND AS SUCCESSOR TO WACHOVIA CORPORATION, AND
FOR WELLS FARGO BANK, N.A., FOR ITSELF AND AS SUCCESSOR TO WACHOVIA BANK, N.A.




Dated:  September 6, 2018.    By:  /s/ Avid Modjtabai            
Avid Modjtabai
Senior Executive Vice President




FOR RULE 23(b)(3) CLASS COUNSEL




Dated:  September 6, 2018.    By:  /s/ H. Laddie Montague, Jr.        
H. Laddie Montague, Jr.
Berger Montague PC




Dated:  _______________, 2018.    By:  /s/ K. Craig Wildfang            
K. Craig Wildfang
Robins Kaplan LLP




Dated:  September 4, 2018.    By:  /s/ Alexandra Bernay            
Alexandra Bernay
Robbins Geller Rudman & Dowd LLP










48

--------------------------------------------------------------------------------






APPENDIX A – Class Actions in MDL 1720




47 West 55th Restaurant Inc. v. Visa U.S.A. Inc., et al., No. 06‑CV‑01829-MKB-JO
(E.D.N.Y.), formerly No. 05‑CV‑08057-SCR (S.D.N.Y).


518 Restaurant Corp. v. American Express Travel Related Services Co., Inc., et
al., No. 05‑CV‑05884-MKB-JO (E.D.N.Y.), formerly No. 05‑CVG‑04230-GP (E.D. Pa.).


American Booksellers Association v. Visa U.S.A., Inc., et al.,
No. 05‑CV‑05319-MKB-JO (E.D.N.Y.).


Animal Land, Inc. v. Visa U.S.A., Inc., et al., No. 05‑CV‑05074-MKB-JO
(E.D.N.Y.), formerly No. 05‑CV‑01210-JOF (N.D. Ga.).


Baltimore Avenue Foods, LLC v. Visa U.S.A., Inc., et al., No. 05‑CV‑05080-MKB-JO
(E.D.N.Y.), formerly No. 05‑CV‑06532-DAB (S.D.N.Y).


Barry’s Cut Rate Stores, Inc., et al. v. Visa, Inc., et al., No.
05-MD-01720-MKB-JO (E.D.N.Y.)


Bishara v. Visa USA, Inc, et al., No. 05‑CV‑05883-MKB-JO (E.D.N.Y.), formerly
No. 05‑CV‑04147-GP (E.D. Pa.).


BKS, Inc., et al. v. Visa, Inc, et al., No. 09‑CV‑02264-MKB-JO (E.D.N.Y.),
formerly No. 09‑CV‑00066-KS-MTP (S.D. Miss.).


Bonte Wafflerie, LLC, et al. v. Visa U.S.A., Inc., et al.,
No. 05‑CV‑05083-MKB-JO (E.D.N.Y.), formerly No. 05‑CV‑06708-DAB (S.D.N.Y).


Broadway Grill, Inc. v. Visa, Inc., et al., No. 17-CV-04362-MKB-JO (E.D.N.Y.),
formerly No. 16-cv-04040 (N.D. Cal.) and 16-00392 (Cal. Super. Ct.).


Broken Ground, Inc. v. Visa U.S.A., Inc., et al., No. 05‑CV‑05082-MKB-JO
(E.D.N.Y.), formerly No. 05‑CV‑06543-DAB (S.D.N.Y).


Connecticut Food Association, Inc., et al. v. Visa U.S.A., Inc., et al.,
No. 05‑CV‑05880-MKB-JO (E.D.N.Y.), formerly No. 05‑CV‑07456-DAB (S.D.N.Y).


Discount Optics, Inc. v. Visa U.S.A., Inc., et al., No. 05‑CV‑05870-MKB-JO
(E.D.N.Y.), formerly No. 05‑CV‑07175-DAB (S.D.N.Y).


East Goshen Pharmacy, Inc. v. Visa U.S.A., Inc., et al., No. 05‑CV‑05073-MKB-JO
(E.D.N.Y.), formerly No. 05‑CV‑01177-JBA (D. Conn.).


Esdacy, Inc. v. Visa U.S.A., Inc. et al., No. 06‑CV‑05583-MKB-JO (E.D.N.Y.),
formerly No. 06‑CV‑02192-MDL (D. S.C.).


Fairmont Orthopedics & Sports Medicine, PA, et al. v. Visa U.S.A., Inc., et al.,
No. 05‑CV‑05076-MKB-JO (E.D.N.Y.), formerly No. 05‑CV‑06259-DAB (S.D.N.Y).


Fitlife Health Systems of Arcadia, Inc. v. Mastercard International
Incorporated, et al., No. 05‑CV‑05153-MKB-JO (E.D.N.Y.).


Fringe, Inc. v. Visa U.S.A., Inc. et al., No. 05‑CV‑04194-MKB-JO (E.D.N.Y.).


G.E.S. Bakery, Inc. v. Visa USA, Inc, et al., No. 05‑CV‑05879-MKB-JO (E.D.N.Y.),
formerly No. 05‑CV‑07414-DAB (S.D.N.Y).


Gulfside Casino Partnership v. Visa, Inc., et al., No. 09‑CV‑03225-MKB-JO
(E.D.N.Y.), formerly No 05‑CV‑00382-HSO-JMR (S.D. Miss.).


A-1

--------------------------------------------------------------------------------







Harris Stationers, Inc., et al. v. VISA International Service Association, Inc.,
et al., No. 05‑CV‑05868-MKB-JO (E.D.N.Y.), formerly No. 05‑CV‑06541-ABC-AJW
(C.D. Cal.).


Hyman, et al. v. VISA International Service Association, Inc, et al.,
No. 05‑CV‑05866-MKB-JO (E.D.N.Y.), formerly No. 05‑CV‑00487 (W.D. Ky.).


Jasperson v. Visa U.S.A., Inc., et al., No. 05‑CV‑05070-MKB-JO (E.D.N.Y.),
formerly No. 05‑CV‑02996-MMC (N.D. Cal.).


Jax Dux & Bux, LLC v. Visa U.S.A. Inc, et al., No. 06‑CV‑01830-MKB-JO
(E.D.N.Y.), formerly No. 05‑CV‑08058-SCR (S.D.N.Y).


Jetro Holding, Inc., et al. v. Visa U.S.A., Inc., et al., No. 05‑CV‑04520-MKB-JO
(E.D.N.Y.).


JGSA, Inc. v. Visa USA, Inc, et al., No. 05‑CV‑05885-MKB-JO (E.D.N.Y.), formerly
No. 05‑CV‑00801-CNC (E.D. Wis.).


Lakeshore Interiors v. Visa U.S.A., Inc., et al., No. 05‑CV‑05081-MKB-JO
(E.D.N.Y.), formerly No. 05‑CV‑06683-DAB (S.D.N.Y).


LDC, Inc. v. Visa USA, Inc, et al., No. 05‑CV‑05871-MKB-JO (E.D.N.Y.), formerly
No. 05‑CV‑07316-DAB (S.D.N.Y).


Lee, et. al. v. Visa U.S.A. Inc., et. al., No. 05‑CV‑03800-MKB-JO (E.D.N.Y.).


Leeber Cohen, M.D. v. Visa U.S.A., Inc., et al., No. 05‑CV‑05878-MKB-JO
(E.D.N.Y.), formerly No. 05‑CV‑07317-DAB (S.D.N.Y).


Lepkowski v. Mastercard International Incorporated, et al.,
No. 05‑CV‑04974-MKB-JO (E.D.N.Y.).


Lombardo Bros., Inc. v. Visa U.S.A., Inc., No. 05‑CV‑05882-MKB-JO (E.D.N.Y.),
formerly No. 05‑CV‑04146-GP (E.D. Pa.).


Michael Cetta, Inc. v. Visa U.S.A. Inc., et al., No. 06‑CV‑01831-MKB-JO
(E.D.N.Y.), formerly No. 05‑CV‑08060-SCR (S.D.N.Y).


National Association of Convenience Stores, et al. v. Visa U.S.A., Inc. et al.,
No. 05‑CV‑04521-MKB-JO (E.D.N.Y.).


National Grocers Association, et al. v. Visa U.S.A., Inc. et al.,
No. 05‑CV‑05207-MKB-JO (E.D.N.Y.).


NuCity Publications, Inc. v. Visa U.S.A., Inc., et al., No. 05‑CV‑05075-MKB-JO
(E.D.N.Y.), formerly No. 05‑CV‑05991-DAB (S.D.N.Y).


Parkway Corp., et al. v. Visa U.S.A., Inc, et al., No. 05‑CV‑05077-MKB-JO
(E.D.N.Y.), formerly No. 05‑CV‑06349-DAB (S.D.N.Y).


Payless Shoe Source, Inc. v. Visa U.S.A. Inc, et al., No. 06‑CV‑01832-MKB-JO
(E.D.N.Y.), formerly No. 05‑CV‑09245-SCR (S.D.N.Y).


Performance Labs, Inc. v. American Express Travel Related Services Co., Inc., et
al., No. 05‑CV‑05869-MKB-JO (E.D.N.Y.), formerly No. 05‑CV‑03959-JCL-MF (D.
N.J.).


Photos Etc. Corp., et al. v. Visa U.S.A., Inc., et al., No. 05‑CV‑05071-MKB-JO
(E.D.N.Y.), formerly No. 05‑CV‑01007-WWE (D. Conn.).


Resnick Amsterdam & Leshner P.C. v. Visa U.S.A., Inc., et al.,
No. 05‑CV‑03924-MKB-JO (E.D.N.Y.).




A-2

--------------------------------------------------------------------------------





Rookies, Inc., et al. v. Visa U.S.A., Inc., et al., No. 05‑CV‑05069-MKB-JO
(E.D.N.Y.), formerly No. 05‑CV‑02933-SC (N.D. Cal.).


Seaway Gas & Petroleum, Inc. v. Visa U.S.A., Inc., et al.,
No. 05‑CV‑04728-MKB-JO (E.D.N.Y.).


Tabu Salon & Spa, Inc. v. Visa U.S.A., Inc., et al., No. 05‑CV‑05072-MKB-JO
(E.D.N.Y.), formerly No. 05‑CV‑01111-WWE (D. Conn.).


Twisted Spoke v. Visa USA, Inc, et al., No. 05‑CV‑05881-MKB-JO (E.D.N.Y.),
formerly No. 05‑CV‑02108-KMO (N.D. Ohio).










A-3

--------------------------------------------------------------------------------






APPENDIX B – Dismissed Plaintiffs




BI-LO, LLC; and Bruno’s Supermarkets, Inc.
Hy‑Vee, Inc.
The Kroger Co.
Albertson’s Inc.
Safeway, Inc.
Ahold U.S.A., Inc.
Walgreen Co.
Maxi Drug, Inc. (and doing business as Brooks Pharmacy)
Eckerd Corporation
Delhaize America, Inc.
The Great Atlantic & Pacific Tea Company
H.E. Butt Grocery Company
Meijer, Inc.; and Meijer Stores Limited Partnership
Publix Supermarkets, Inc.
QVC, Inc.
Raley’s
Rite Aid Corporation; and Pathmark Stores, Inc.
Supervalu Inc.
Wakefern Food Corporation
Delta Air Lines, Inc. (and as successor in interest to Northwest Airlines
Corp.); Delta Private Jets, Inc.; and MLT, Inc.
Fiesta Restaurant Group, Inc.
Alfred H. Siegel as Trustee of the Circuit City Stores, Inc. Liquidating Trust
Curtis R. Smith as Trustee of the BGI Creditors’ Liquidating Trust
Performance Food Group, Inc.
META Advisors LLC (f/k/a KDW Restructuring and Liquidation Services, LLC) as
Trustee of the Deel Liquidating Trust
Dots, LLC
Hewlett-Packard Company


B-1

--------------------------------------------------------------------------------





Manheim, Inc.; AutoTrader Group, Inc.; Cox Media Group, LLC; Cox Communications,
Inc.; and Cox Enterprises, Inc.
G6 Hospitality, LLC (and as successor in interest to Accor North America, Inc.);
and Motel 6 Operating LP
Live Nation Entertainment, Inc.
Air Canada
Air New Zealand Limited
Amway Corp. (f/k/a Quixtar, Inc.); and Alticor Inc.
Blue Nile, LLC
Callaway Golf Company; Callaway Golf Interactive, Inc.; Callaway Golf Sales
Company; and uPlay, Inc.
CheapCarribbean.com, Inc.
Cinemark USA, Inc.; CNMK Texas Properties, LLC; Laredo Theater, Ltd.; Greeley,
Ltd.; Cinemark Partners II, Ltd.; and Century Theaters, Inc.
City of Houston
ClubCorp USA, Inc. (both itself and as assignee of all affiliates listed in
Exhibit 5 to the August 13, 2013 complaint in Delta Air Lines, Inc. et al. v.
Visa, Inc., et al., No. 13-CV-04766 (E.D.N.Y.))
CST Brands, Inc.; CST USA, Inc.; CST Services, LLC; Autotronic Systems, Inc.;
Big Diamond, LLC; Big Diamond Number 1, LLC; CST Arkansas Stations, LLC; CST
California Stations, Inc.; CST Diamond, LP; CST Marketing and Supply Company;
CST Metro LLC; CST Security Services, Inc.; Diamond Shamrock Arizona, Inc.;
Diamond Shamrock Stations, Inc.; Emerald Marketing, Inc.; National Convenience
Stores Incorporated; Sigmor Beverage, Inc.; Sigmor Company, LLC; Sigmor Number
5, Inc.; Sigmor Number 43, Inc.; Sigmor Number 79, Inc.; Sigmor Number 80, Inc.;
Sigmor Number 103, Inc.; Sigmor Number 105, Inc.; Sigmor Number 119, Inc.;
Sigmor Number 178, Inc.; Sigmor Number 196, Inc.; Sigmor Number 238, Inc.;
Sigmor Number 259, Inc.; Sigmor Number 422, Inc.; Skipper Beverage Company, LLC;
Sunshine Beverage Co.; TOC-DS Company; Valley Shamrock, Inc.; and VRG Diamond
Holdings, LLC
Diamond Foods, LLC
Duke Energy Corporation; Cinergy Corporation; Duke Energy Business Services LLC;
Duke Energy Carolinas LLC; Duke Energy Florida, Inc.; Duke Energy Ohio, Inc.;
Duke Energy Indiana, Inc.; Duke Energy Kentucky, Inc.; Duke Energy Progress,
Inc.; Progress Energy Services Company LLC; and Progress Energy, Inc.
El Al Israel Airlines Ltd.
Emerald Foods, Inc.
Etihad Airways
EVA Airways Corp.
Fastrac Markets, LLC
Group 1 Automotive, Inc. (both itself and as assignee of all affiliates listed
in Exhibit 1 to the August 13, 2013 in Delta Air Lines, Inc. et al. v. Visa,
Inc., et al., No. 13-CV-04766 (E.D.N.Y.))
Harris County, Texas
Harris County Hospital District d/b/a Harris County Health System


B-2

--------------------------------------------------------------------------------





J Hilburn, Inc.
K Partners Hospitality Group, LP (both itself and as assignee of all affiliates
listed in Exhibit 2 to the August 13, 2013 complaint in Delta Air Lines, Inc. et
al. v. Visa, Inc., et al., No. 13-CV-04766 (E.D.N.Y.))
KEL, Inc. d/b/a Dimensions
LQ Management, L.L.C.; La Quinta Inns, Inc.
MAPCO Express, Inc.
The Mark Travel Corporation; The Mark Travel Corporation dba Lamacchia
Enterprises, Inc.; The Mark Travel Corporation dba United Vacations Hawaii; MGM
Resorts Vacations, LLC dba MGM Mirage Resorts Vacations; The Mark Travel
Corporation dba Blue Sky Tours, Inc.; The Mark Travel Corporation dba Nevada
Coaches, LLC; The Mark Travel Corporation dba Showtime Tours; Trans Global
Tours, LLC; The Mark Travel Corporation dba Adventure Tours USA; The Mark Travel
Corporation dba VAX Vacation Access; The Mark Travel Corporation dba Mark
International; Bestway Limousine, Inc. dba Casino Holiday; Vacations Together,
Inc.; Vacation Together, Inc. dba Sears Vacation; Traterra; The Mark Travel
Corporation dba Trisept Solutions; The Mark Travel Corporation dba Global
Booking Solutions (G2 Switchworks); Bestway Limousine; and Hidden Glen at
Bentdale Farms
Mary Kay Inc.
The Men’s Wearhouse, Inc. (both itself and as assignee of all affiliates listed
in Exhibit 3 to the August 13, 2013 complaint in Delta Air Lines, Inc. et al. v.
Visa, Inc., et al., No. 13-CV-04766 (E.D.N.Y.))
Murphy Oil USA, Inc.
The Neptune Society, Inc.
OnCue Marketing, LLC; Shaw’s Gulf, LLC (formerly known as Shaw’s Gulf, Inc); and
Jack Griffith’s Gas-Up, LLC (formerly known as Jack Griffith’s Gas-Up, Inc.)
Orbitz Worldwide, LLC; Orbitz, LLC (“Orbitz.com”); and Trip Network, Inc.
(“Cheaptickets.com”)
Pier 1 Imports (U.S.), Inc.
Qantas Airways Limited; and Jetstar Airways Limited
RadioShack Corporation; Kiosk Operations, Inc.; SCK, Inc. a/k/a SC Kiosks, Inc.;
TE Electronics, LP; Atlantic Retail Ventures, Inc.; and ITC Service, Inc.
Red Roof Inns, Inc.; Red Roof Franchising, LLC; RRI Reservations, LLC; R-Roof I,
LLC; R-Roof II, LLC; R-Roof III, LLC; R-Roof IV, LLC; R-Roof V, LLC; R-Roof VI,
LLC; R-Roof Holdings I, LLC; R-Roof Holdings II, LLC; R-Roof Funds, LLC; R-Roof
Assets, LLC; R-Roof Business Trust I; R-Roof Business Trust IV; R-Roof Business
Trust VI; R-Roof Mezz I, LLC; R-Roof Mezz II, LLC; R-Roof Mezz III, LLC; R-Roof
Mezz IV, LLC; R-Roof Mezz V, LLC; R-Roof Mezz VI, LLC; R-Roof Mezz VI A, LLC;
and R-Roof Mezz VI B, LLC
Red Wing Brands of America, Inc.; and Red Wing Shoe Company, Inc.
Reliant Energy Retail Services LLC; NRG EV Services LLC d/b/a eVgo; US
Retailers, LLC d/b/a Pennywise Power; and Everything Energy LLC d/b/a
Independence Energy
Service Corporation International; SCI Funeral & Cemetery Purchasing
Cooperative, Inc. (both itself and as assignee of all affiliates listed in
Exhibit 4 to the August 13, 2013 complaint in Delta Air Lines, Inc. et al. v.
Visa, Inc., et al., No. 13-CV-04766 (E.D.N.Y.))
Singapore Airlines Limited


B-3

--------------------------------------------------------------------------------





Societe Air France
Suit Mart, Inc.
Travelocity.com LP
United Supermarkets, LLC
Valero Energy Corporation; and Valero Marketing and Supply Company
WW Grainger, Inc.; Zoro Tools, Inc.; Imperial Supplies LLC ; and GHC Specialty
Brands, LLC
Wesco, Inc.
T-Mobile USA, Inc.; Western PCS Corporation; VoiceStream Wireless Corporation;
and MetroPCS Wireless Inc.
Hawaiian Holdings, Inc.; and Hawaiian Airlines, Inc.
JetBlue Airways Corporation; and Live TV, LLC
DSW Inc. (identified as in its complaint as DSW, Inc.)
Federal Express Corporation; FedEx Ground Package Systems, Inc.; FedEx Trade
Networks, Inc.; FedEx Freight, Inc.; FedEx Office and Print Services, Inc.; and
FedEx Tech Connect Services, Inc. f/k/a FedEx Customer Information Services,
Inc.
Southwest Airlines Co.; and Airtran Airways, Inc.
Alaska Air Group, Inc.; Alaska Airlines, Inc.; and Horizon Air Industries, Inc.
Progressive Casualty Insurance Company
Avis Budget Group, Inc.; Avis Rent A Car System LLC; Budget Rent A Car System,
Inc.; Budget Truck Rental LLC; Zipcar, Inc.; and LAS Rentals, LLC d/b/a Payless
Car Rental
Bed Bath & Beyond Inc.; Buy Buy Baby, Inc.; Christmas Tree Shops, Inc.; Harmon
Stores, Inc.; Cost Plus, Inc.; Harbor Linen, LLC; and T-Y Group, LLC
Brinker International, Inc.
Pepper Dining, Inc.
Burlington Coat Factory Warehouse Corporation
Forever 21 Retail, Inc.
Global Cash Access, Inc.\
Harris Teeter, Inc.
Landry’s, Inc.
R.T.G. Furniture Corp.
Safe Auto Insurance Company
Spirit Airlines, Inc.


B-4

--------------------------------------------------------------------------------





Toys “R” Us, Inc.; and Toys “R” Us-Delaware, Inc.
Wegmans Food Markets, Inc.
Winn-Dixie Stores, Inc.
Carnival Corporation; and Carnival PLC
O’Reilly Automotive Stores, Inc.; and O’Reilly Auto Enterprises, LLC f/k/a CSK
Auto, Inc.
British Airways, Plc
Bloomin’ Brands, Inc.
Piggly Wiggly Midwest, LLC
Butera Finer Foods, Inc.
AutoZone, Inc.
Century 21 Department Stores LLC
Host Hotels and Resorts, L.P.; HST Lessee SLT LLC; HST Lessee Boston LLC; HST
Lessee Keystone LLC; HST Lessee Needham LLC; HST Lessee SNYT LLC; HST Lessee
CMBS LLC; HST Lessee San Diego LP; HST Lessee Tucson LLC; HST Lessee SR Houston
LP; HST Lessee WNY LLC; HST Union Square LLC; CCSH Atlanta LLC; HST WRN LLC; HST
Lessee Cincinnati LLC; HST Lessee Denver LLC; HST Lessee Indianapolis LLC; HST
Kierland LLC; HST Lessee LAX LP; HST Lessee Mission Hills LP; HST Grand Central
LLC; HST W. Seattle LLC ; HST Lessee S. Coast LP; and HST Lessee Waltham LLC
The Gymboree Corporation
Google Inc.; and Google Payment Corp.
1‑800 CONTACTS, Inc. d/b/a South Valley Optical; and 1‑800 CONTACTS, Inc.
(identified in the complaint in Bass Pro Group, LLC, et al. v. Visa, Inc., et
al., No. 14-CV-07540 (E.D.N.Y.), as 1‑800 CONTACTS, Inc. d/b/a Glasses.com but
formerly and no longer doing business as Glasses.com)
Bass Pro Group, LLC; American Sportsman Holdings Co.; Bass Pro Outdoor World,
LLC (individually and as successor in interest to World Wide Sportsman, LLC and
World Wide Sportsman, Inc.); Bass Pro Shops White River Conference & Education
Center, LLC; Big Cedar, LLC; BPIP, LLC; BPS Direct, LLC; Fryingpan River Ranch,
LLC; Islamorada Fish Company, LLC; Islamorada Fish Company Kansas, LLC;
Islamorada Fish Company Texas, LLC; Sportsman’s Distribution Co. of GA, LLC;
Sportsman’s Specialty Group, LLC; TMBC Corp. of Canada (individually and as
successor in interest to TMBC Corp. of Canada (Calgary)); TMBC, LLC; Tracker
Marine Financial Services, LLC; Tracker Marine, LLC (individually and as
successor in interest to Mako Marine International, LLC f/k/a Mako Marine
International, Inc.); Tracker Marine Retail, LLC (individually and as successor
in interest to Flagship, LLC); and Travis Boats & Motors Baton Rouge, LLC
Board of Trustees of the University of Arkansas, acting for the University of
Arkansas, Fayetteville
Charming Charlie LLC (as successor in interest to Charming Charlie, Inc.)
City of Scottsdale
Crocs, Inc.; Bite, Inc.; Crocs Retail, LLC (individually and as successor in
interest to Crocs Online, Inc. and Crocs Retail, Inc.); Fury, Inc.; Jibbitz,
LLC; and Ocean Minded, Inc.


B-5

--------------------------------------------------------------------------------





Ethan Allen (Canada) Inc.; Ethan Allen Interiors, Inc.; Ethan Allen Miami, LLC;
Ethan Allen Operations, Inc. (and as successor to Ethan Allen Manufacturing
Corporation); Ethan Allen Realty, LLC; Ethan Allen Retail, Inc. (and as
successor to Ethan Allen, Inc.); Ethanallen.com Inc. (identified in the
complaint in Bass Pro Group, LLC, et al. v. Visa, Inc., et al., No. 14-CV-07540
(E.D.N.Y.), as Ethan Allen.com, Inc.); Ethan Allen Global, Inc; Lake Avenue
Associates, Inc.; and Manor House, Inc.
Ignite Restaurant Group, Inc.; BHTT Entertainment, Inc.; BHTT Private Club –
Plano TX; Crab Addison, Inc.; Ignite Restaurants – New Jersey, Inc.; Joe’s Crab
Shack – Abingdon MD, Inc.; Joe’s Crab Shack – Alabama Private Club, Inc.; Joe’s
Crab Shack – Anne Arundel MD, Inc. (identified in the complaint as Joe’s Crab
Shack – Anne Arundel MC, Inc.); Joe’s Crab Shack – Hunt Valley MD, Inc.; Joe’s
Crab Shack – Kansas, Inc.; Joe’s Crab Shack – Maryland, Inc.; Joe’s Crab Shack –
Redondo Beach, Inc.; Joe’s Crab Shack – San Diego, Inc.; Joe’s Crab Shack –
Texas Inc.; and JCS Monmouth Mall – NJ, LLC
Love’s Travel Stops & Country Stores, Inc.
Lucky Brand Dungarees Stores, Inc.
Nine West Holdings (identified in the complaint in Bass Pro Group, LLC, et al.
v. Visa, Inc., et al., No. 14-CV-07540 (E.D.N.Y.), as successor in interest to
The Jones Group Inc., Brian Atwood IP Company, LLC, JAG Footwear, Accessories
and Retail Corporation, Jones Apparel Group Holdings, Inc., and Jones Apparel
Group USA, Inc.); Jones Distribution Corporation; Nine West Jeanswear Holding
LLC f/k/a Jones Holding Inc.; Jones Investment Co. Inc.; Jones Management
Service Company; One Jeanswear Group, Inc. (and as successor in interest to
Jones Jeanswear Group, Inc.); and Nine West Development LLC f/k/a Nine West
Development Corporation
Ross Dress for Less, Inc.
Scandinavian Airlines of North America, Inc.; and Scandinavian Airlines System
Denmark–Norway–Sweden
Sinclair Oil Corporation; Grand America Hotel Company; Little America Hotel
Company; Sun Valley Company; Westgate Hotel Company; Little America Hotels and
Resorts Inc.; and Snowbasin Resort Company
Starving Students, Inc.
Stuart Weitzman Holdings, LLC; Lizzy Mae, Inc.; Stuart Weitzman IP, LLC; Stuart
Weitzman Retail Stores, LLC; and Stuart Weitzman, LLC
Tiffany and Company d/b/a Tiffany & Co.
Twin Liquors, LP
Waffle House, Inc.; East Coast Waffles, Inc.; Mid South Waffles, Inc.; Midwest
Waffles, Inc.; and Ozark Waffles, L.L.C.
Williams-Sonoma, Inc.
TXU Energy Retail Company, LLC
Minnesota Twins, LLC; Twins Ballpark, LLC; Facets Fine Jewelry, LLC; Granite
City Food & Brewery Ltd.; TCA Imports, LLC; Twin Cities Hyundai, LLC; Twin
Cities VW, LLC; St. Cloud Hyundai, LLC; North Branch TCA Chevrolet, LLC; Star
West TCA Chevrolet, LLC; Maplewood TCA A, LLC; Golden Valley TCA P, LLC;
Maplewood TCA MP, LLC; Golden Valley TCA A, LLC; and Twin Cities CRA, LLC
Grayling Corporation (d/b/a Chili’s Grill & Bar); Bluewater Grille, LLC (d/b/a
Blue2O Seafood Bar + Grill); Grady’s American Grill Restaurant Corporation
(d/b/a Porterhouse Steaks & Seafood); Grady’s American Grill, L.P. (d/b/a
Grady’s American Grill); Quality Dining, Inc.; Bravogrand, Inc. (d/b/a Burger
King); Full Service Dining, Inc. (d/b/a Spageddies); Grady’s American Grill
Restaurant Corporation (d/b/a Grady’s American Grill); Bravotampa, LLC (d/b/a
Burger King); Bravokilo, Inc. (d/b/a Burger King); Southwest Dining, Inc. (d/b/a
Chili’s Grill & Bar); and Full Service Dining, Inc. (d/b/a Papa Vino’s Italian
Kitchen)


B-6

--------------------------------------------------------------------------------





State of Arizona
Speedy Stop Food Stores, LLC; Thomas Petroleum LLC; Thomas Foods, LLC; and C.L.
Thomas, Inc.
Shop Rite, Inc.; Tobacco Plus, Inc.; Rice Palace, Inc.; and Gielen Development,
Inc. (replacing plaintiff Gielen Enterprises, Inc.)
Holiday Companies; Holiday Stationstores, Inc.; Gander Mountain Company;
Consumers Marine Electronics, Inc.; GMTN Tall Tales, LLC; and Overton’s, Inc.
Trans World Entertainment Corporation
Maverik, Inc. (formerly doing business as Maverik Country Stores, Inc. and
Caribou Four Corners, Inc.)
Carmike Cinemas, Inc.
ABC Carpet Co., Inc.; ABC Home Furnishings, Inc.; ABC Oriental Carpets, Inc.;
The ABC Outlet, Inc.; and ABC Carpet of New Jersey, LLC
Furniture Row BC, Inc.; and Furniture Row, LLC
Sheetz, Inc.
Giant Eagle, Inc.; Riser Foods Company; and The Tamarkin Company
Kum & Go, L.C.
Haverty Furniture Companies, Inc.
ADFP Management Inc.
Allsup’s Convenience Stores, Inc.
Citi Trends, Inc.
Kwik Trip, Inc.
Quick Chek Corporation f/k/a Quick Chek Food Stores
QuikTrip Corporation; and QuickTrip West, Incorporated
Wawa, Inc.
American Airlines, Inc.; American Airlines Group Inc.; and US Airways Group,
Inc.
Urban Outfitters, Inc.
Charles M. Forman as the Chapter 7 Trustee for the consolidated bankruptcy
estates of Linens Holding Co.; Linens ’n Things, Inc.; Linens ’n Things Center,
Inc.; Bloomington, MN., L.T., Inc.; Vendor Finance, LLC; LNT, Inc.; LNT
Services, Inc.; LNT Leasing II, LLC; LNT West, Inc.; LNT Virginia LLC; LNT
Merchandising Company LLC; LNT Leasing III, LLC; and Citadel LNT, LLC
J.Crew Group, Inc.
BSN SPORTS LLC f/k/a BSN SPORTS, Inc.
RaceTrac Petroleum, Inc.


B-7

--------------------------------------------------------------------------------





Waffle House, Inc. (and as assignee on behalf of Ahrooo Waffles, LLC; Amarillo
Waffles, LLC; Angelle Enterprises, Inc.; Bluegrass Waffle, LLC; Buckeye Waffles,
Inc.; Cathia Inc.; Chesapeake Waffles; Choo Choo Waffles, LLC; D. Love’s
Restaurants, LLC; Derby City Waffles, LLC; Hillcrest Foods, Inc. ; Hilltop
Foods, LLC; J. Thomas & Co. Inc.; JD’s Wild West Waffles, Inc.; JKW Enterprises,
Inc.; Just Us Waffles, LLC; Lakeland Foods, Inc.; Lehigh Valley Waffles, Inc.;
Lewis Jones Enterprises, Inc.; Lexidan Foods, LLC; Longhorn Waffles, Inc.; Look
Out Waffles, LLC; M&M Waffles, LLC; Memphis Food Group/River Waffles; Mericle’s,
Inc.; Miller Properties, Inc.; Riverside Restaurant Group, LLC; Rocky Top
Waffles, LLC; Texas Waffle Co., Ltd.; TW Odom Management Services; West Penn
Waffles, LLC; Winning Waffles, LLC; Yellow Brick Foods, Inc.; and Yogi Hill
Corp.)
Einstein Noah Restaurant Group, Inc.
Go-Mart, Inc.
ANN INC.; AnnTaylor, Inc.; AnnTaylor Retail, Inc.; ANN INC. d/b/a Ann Taylor
Stores; ANN INC. d/b/a LOFT Stores; ANN INC. d/b/a Ann Taylor Factory Stores;
ANN INC. d/b/a LOFT Outlet Stores; ANN INC. d/b/a www.anntaylor.com; and ANN
INC. d/b/a www.LOFT.com
NPC International, Inc.
CVS Pharmacy, Inc.
Brown-Thompson General Partnership d/b/a 7‑Eleven Stores
Cleveland State University
D & H Company; Dodge Brothers, Inc. (also known as Dodge Brothers); Dodge Oil
Company; Dodge Oil Company of Arkansas; Dodge Oil Company of Mississippi; East
Coast Oil Company; Giant Oil Company of Mississippi; Giant Oil Company of
Kentucky; Go Oil Company, Inc.; H & D Oil Company, Inc. (identified in the
complaint in National Restaurants Management, Inc., et al. v. Visa Inc., et al.,
No. 15-CV-06827 (E.D.N.Y.) as H & D Oil Company); Henry Oil Company of
Tennessee; North Mississippi Oil Company; Park Oil Company; Perfection Oil
Company; Progressive Oil Company; Quality Oil Company; Royal Oil Company;
Savings Carolina Division; Savings Oil Company; Savings, Alabama Division, Inc.;
and Savings, Inc.
GES Inc., dba Food Giant
Kent State University
National Restaurants Management, Inc.
Ohio University
The University of Akron
The University of Toledo
Youngstown State University; and YSU Bookstore
Brookstone Company, Inc.; Brookstone Stores, Inc.; and Brookstone Holdings Corp.
Newegg Inc.; and Evolution Design Lab Inc.
New Prime Inc., d/b/a “PRIME INC.”
Wal-Mart Stores, Inc.; Wal-Mart Stores Texas, LLC; Wal-Mart Stores East, LP;
Wal-Mart Stores East, LLC; Wal-Mart Louisiana, LLC; Wal-Mart Stores Arkansas,
LLC; Sam’s West, Inc.; Sam’s East, Inc.; Wal-Mart.com USA, LLC; Vudu, Inc.;
Inkiru, Inc.; Ozark Spirits, LLC; Green River Spirits, LLC; and Quality
Licensing Corp.


B-8

--------------------------------------------------------------------------------





State of New Mexico










B-9

--------------------------------------------------------------------------------






APPENDIX C – Amended and Restated Class Settlement Cash Escrow Agreement


This Amended and Restated Class Settlement Cash Escrow Agreement (“Amended and
Restated Escrow Agreement”) dated September 17, 2018, restates and amends the
Class Settlement Cash Escrow Agreement, dated October 19, 2012, attached as
Appendix B to the Definitive Class Settlement Agreement, dated October 19, 2012.
This Amended and Restated Escrow Agreement is made and entered into in
connection with the concurrently executed Superseding and Amended Definitive
Class Settlement Agreement of the Rule 23(b)(3) Class Plaintiffs and the
Defendants (the “Superseding and Amended Class Settlement Agreement”), which
amends, modifies, and supersedes the Definitive Class Settlement Agreement, in
the matter of In re Payment Card Interchange Fee and Merchant Discount Antitrust
Litigation, No. 05-MD-01720 (MKB) (JO). This Amended and Restated Escrow
Agreement is entered into on behalf of the Rule 23(b)(3) Class Plaintiffs, by
and through Rule 23(b)(3) Class Counsel; each of the Visa Defendants and the
Mastercard Defendants, by and through their respective authorized signatories
below; and The Huntington National Bank as escrow agent (the “Escrow Agent”)
(collectively, the “Parties”).
Upon the Effective Date as defined in the Superseding and Amended Class
Settlement Agreement, the Class Settlement Cash Escrow Agreement shall remain in
full force and effect as amended and restated in this Amended and Restated
Escrow Agreement, and the Class Settlement Cash Escrow Account shall remain in
place and continue to be treated as a Qualified Settlement Fund within the
meaning of Treasury Regulation § 1.468B‑1 and any analogous local, state, and/or
foreign statute, law, regulation, or rule.
Recitals
A.    As provided in the Definitive Class Settlement Agreement and the Class
Settlement Cash Escrow Agreement, on or about October 27, 2012, the Escrow Agent
established the Class Settlement Cash Escrow Account, into which Defendants
deposited the Total Cash Payment Amount and from which the Class Exclusion
Takedown Payments and other payments were made, as provided in the Definitive
Class Settlement Agreement and the Class Settlement Cash Escrow Agreement and
ordered by the Court.
B.    Commencing on the Effective Date, this Amended and Restated Escrow
Agreement shall govern the continued administration, maintenance, investment,
and disbursement of the Class Settlement Cash Escrow Account, into which the
Additional Cash Payment Amount and the contents of the Class Settlement
Interchange Escrow Account are to be deposited subject to the terms of the
Superseding and Amended Class Settlement Agreement.
C.    Commencing on the Effective Date, all sums in, or subsequently deposited
into, the Class Settlement Cash Escrow Account, together with any interest,
dividends, and other distributions and payments accruing thereon, will be used
by the Escrow Agent solely in the manner provided in the Superseding and Amended
Class Settlement Agreement and approved by the Court.
D.    In no event shall the Visa Defendants or the Mastercard Defendants, any
other Defendant, or any other Rule 23(b)(3) Settlement Class Released Party,
except The Huntington National Bank to the extent of its obligations as Escrow
Agent herein, have any obligation, responsibility, or liability arising from or
relating to the administration, maintenance, preservation, investment, use,
allocation, adjustment, distribution, disbursement, or disposition of any funds
in the Class Settlement Cash Escrow Account.
E.    Unless otherwise defined herein, all capitalized terms shall have the
meaning ascribed to them in the Superseding and Amended Class Settlement
Agreement, and the terms of the Superseding and Amended Class Settlement
Agreement are hereby incorporated by reference into this Amended and Restated
Escrow Agreement.
Agreement
1.    Continued Appointment of Escrow Agent. The Escrow Agent shall continue to
be appointed to maintain and administer the previously established Class
Settlement Cash Escrow Account and to receive, deposit, administer, maintain,
invest, and disburse all sums in, and all future sums deposited into, the Class
Settlement Cash Escrow Account upon the terms and conditions provided in this
Amended and Restated Escrow Agreement, the Superseding and Amended Class
Settlement Agreement, and any other exhibits or schedules annexed hereto and
made a part hereof.


C-1

--------------------------------------------------------------------------------





2.    Qualifications. The Escrow Agent and any bank at which the Escrow Agent
maintains the Class Settlement Cash Escrow Account for the purposes of this
Amended and Restated Escrow Agreement shall at all times be a bank, savings and
loan association, and/or trust company in good standing, organized and doing
business under the laws of the United States or a State of the United States,
having assets of not less than twenty-five billion dollars ($25,000,000,000).
The Escrow Agent shall be authorized under such laws to enter into and perform
this Amended and Restated Escrow Agreement, and shall be unrelated to and
independent of the Rule 23(b)(3) Class Plaintiffs and the Defendants within the
meaning of Treasury Regulations § 1.468B-1(d) and § 1.468B-3(c)(2)(A). If the
Escrow Agent at any time ceases to have the foregoing qualifications, the Escrow
Agent shall give notice of resignation to the other Parties and a qualified
successor escrow agent shall be appointed in accordance with Section 14 of this
Amended and Restated Escrow Agreement.
3.    The Escrow Account. The Escrow Agent shall continue to maintain and
receive and disburse funds from one or more escrow accounts previously
established and set up as a state law trust or trusts and titled as the Class
Settlement Cash Escrow Account at financial institutions (the “Custodian
Banks”), into which sums have been deposited and further sums shall be deposited
subject to and in accordance with the terms of the Superseding and Amended Class
Settlement Agreement. The Custodian Banks shall be The Huntington National Bank
and U.S. Bank. The Escrow Agent has provided the Parties with notice of the name
and account number for the Class Settlement Cash Escrow Account, and the Escrow
Agent shall continue to provide the Parties with monthly account statements or
reports that describe all deposits, investments, disbursements, and other
activities with respect to funds in the Class Settlement Cash Escrow Account.
The Class Settlement Cash Escrow Account shall continue to be a segregated
account held and invested on the terms and subject to the limitations set forth
herein, and funds or financial assets contained therein shall be invested and
disbursed by the Escrow Agent in accordance with the terms and conditions
hereinafter set forth and set forth in the Superseding and Amended Class
Settlement Agreement and in orders of the Court approving the disbursement of
the funds or financial assets contained therein.
4.    Investment of the Class Settlement Cash Escrow Account. The Escrow Agent
shall invest all sums in, and deposited into, the Class Settlement Cash Escrow
Account exclusively in instruments backed by the full faith and credit of the
United States Government or fully insured by the United States Government,
including a U.S. Treasury Money Market Fund, with a term of investment of no
more than twelve months, or a bank account insured by the Federal Deposit
Insurance Corporation (“FDIC”) up to, but in no event in excess of, the maximum
amount so insured. Amounts which may reasonably be expected to be disbursed in
the forthcoming three months shall be invested in such instruments with a
maturity not to exceed three months. The Escrow Agent shall reinvest the
proceeds of these instruments as they mature in those same types of instruments
at their then-current market rates. The Escrow Agent may, with reasonable notice
to Rule 23(b)(3) Class Counsel, sell or liquidate any of the foregoing
investments at any time if the proceeds thereof are required for any
disbursement of funds from the Class Settlement Cash Escrow Account under this
Amended and Restated Escrow Agreement and the Superseding and Amended Class
Settlement Agreement. Except as provided in the Superseding and Amended Class
Settlement Agreement, all interest, dividends, and other distributions and
payments in connection with the investment of the Class Settlement Cash Escrow
Account shall accrue to the benefit of the Class Settlement Cash Escrow Account.
All losses, costs or penalties resulting from any sale or liquidation of the
investments of the Class Settlement Cash Escrow Account shall be charged against
the Class Settlement Cash Escrow Account.
5.    Escrow Funds Subject to Jurisdiction of the Court. The Class Settlement
Cash Escrow Account shall continue to remain subject to the jurisdiction of the
Court, and be under the continuing supervision of the Court, until such time as
the funds contained therein are fully distributed pursuant to the Superseding
and Amended Class Settlement Agreement and on further order or orders of the
Court.
6.    Tax Treatment & Report. The Class Settlement Cash Escrow Account shall
continue to be maintained and treated at all times as a “Qualified Settlement
Fund” within the meaning of Treasury Regulation §1.468B-1 and any analogous
local, state, and/or foreign statute, law, regulation, or rule. The Escrow Agent
shall timely make such elections as necessary or advisable to fulfill the
requirements of such Treasury Regulation, including the “relation-back election”
under Treas. Reg. § 1.468B-1(j)(2) to the earliest permitted date. Such election
shall be made in compliance with the procedures and requirements contained in
the Treasury Regulations. For purposes of §468B of the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder, the
“administrator” of the Class Settlement Cash Escrow Account shall be the Escrow
Agent. The Escrow Agent shall timely and properly prepare, deliver to all
necessary parties for signature, and file all necessary documentation for any
elections required under Treas. Reg. §1.468B-1. The Escrow Agent shall timely
and properly prepare and file any informational and other tax


C-2

--------------------------------------------------------------------------------





returns necessary or advisable with respect to the Class Settlement Cash Escrow
Account and the distributions and payments therefrom, including without
limitation the returns described in Treasury Regulation §1.468B-2(k), and to the
extent applicable Treasury Regulation §1.468B-2(1).
7.    Tax Payments of Class Settlement Cash Escrow Account. All Taxes with
respect to income earned on the Class Settlement Cash Escrow Account, as more
fully described in the Superseding and Amended Class Settlement Agreement, shall
be treated as and considered to be a cost of administration of settlement funds
and the Escrow Agent shall timely pay such Taxes out of the Class Settlement
Cash Escrow Account, as appropriate, subject to the approval of the Court. The
Escrow Agent shall be responsible for the timely and proper preparation and
delivery of any necessary documentation for signature by all necessary parties,
and the timely filing of all tax returns and other tax reports required by law,
and the withholding of any taxes required by law; provided that the Escrow Agent
shall have no IRS Form 1099 reporting obligations with respect to any
distribution, compensation, income, or other benefits paid to Authorized
Claimants (which tax reporting duties shall be fulfilled by the Class
Administrator). The Escrow Agent may engage an accounting firm or tax preparer
to assist in the preparation of any tax reports or the calculation of any tax
payments due as set forth in Sections 6 and 7, and the expense of such
assistance shall be paid from the Class Settlement Cash Escrow Account. The
Class Settlement Cash Escrow Account shall indemnify and hold the Defendants
harmless for any taxes that may be deemed to be payable by the Defendants by
reason of the income earned on the Class Settlement Cash Escrow Account, and the
Escrow Agent shall establish such reserves as are necessary to cover the tax
liabilities of the Class Settlement Cash Escrow Account and the indemnification
obligations imposed by this Section. To the extent that any sums in Class
Settlement Cash Escrow Account are paid to any Defendant pursuant to the terms
of the Superseding and Amended Class Settlement Agreement or this Amended and
Restated Escrow Agreement, the Escrow Agent may require such Defendant to
provide wire payment information and forms or information necessary for tax
purposes with respect to the payment.
8.    Disbursement Instructions. Disbursements from the Class Settlement Cash
Escrow Account are to be made only in accordance with the terms and provisions
contained in Paragraphs 19, 21‑23, and 25‑26 of the Superseding and Amended
Class Settlement Agreement, upon written authorization of Rule 23(b)(3) Class
Counsel and the Visa Defendants and the Mastercard Defendants, and include the
following:
(a)Pursuant to Paragraph 19 of the Superseding and Amended Class Settlement
Agreement, from the Settlement Preliminary Approval Date to the date twenty
business days after the Settlement Final Date the Escrow Agent may make payments
only in the amounts approved by the Court and only to pay for: (i) the costs of
maintaining or administering the Class Settlement Cash Escrow Account, including
Taxes and the administrative costs of paying such Taxes; (ii) Settlement
Administration Costs, including the costs of the Notice Plan and the exclusion
procedures for Opt Outs as provided in Paragraphs 42‑58 of the Superseding and
Amended Class Settlement Agreement, in amounts not to result in a collective
total for all Settlement Administration Costs that would exceed $40 million, and
(iii) the Class Exclusion Takedown Payments described in Paragraphs 21‑23 of the
Superseding and Amended Class Settlement Agreement, in the amounts approved by
the Court and as determined through the procedures described in Paragraph 55 of
the Superseding and Amended Class Settlement Agreement.
(b)Pursuant to Paragraph 25 of the Superseding and Amended Class Settlement
Agreement, commencing the day after twenty business days after the Settlement
Final Date, if the Superseding and Amended Class Settlement Agreement has not
been terminated, the Escrow Agent may make payments only in the amounts approved
by the Court for: (i) the costs of maintaining or administering the Class
Settlement Cash Escrow Account, including Taxes and the administrative costs of
paying such Taxes; (ii) Settlement Administration Costs not already paid;
(iii) Attorneys’ Fee Awards, Rule 23(b)(3) Class Plaintiffs’ Service Awards, and
Expense Awards; and (iv) the timely and proper claims of Authorized Claimants
pursuant to the Plan of Administration and Distribution approved by the Court
and administered by the Class Administrator.
(c)All disbursements described in Section 8(a)-(b), above, and any other
disbursements from the Class Settlement Cash Escrow Account, must be authorized
by an order of the Court.
(d)Consistent with the orders of the Court, the Escrow Agent may rely on
transfer or disbursement instructions provided in a signed writing on firm
letterhead or an email by a counsel listed below in Section 16 for each of the
Rule 23(b)(3) Class Counsel, Visa Defendants, and Mastercard Defendants.
Alternatively, the Escrow Agent may rely on such transfer or disbursement
instructions provided in a signed writing on firm letterhead or an email by a
counsel listed in Section 16 below for either Rule 23(b)(3) Class Counsel, the
Visa Defendants, or the Mastercard


C-3

--------------------------------------------------------------------------------





Defendants, if that writing is copied to the counsel for the other Parties
listed in Section 16 and one of those counsel for each of the other Parties
confirms the instructions by email or other writing. If the Escrow Agent is
unable to verify the instructions, or is not satisfied with the verification it
receives, it shall not execute the instruction until all issues have been
resolved. The Escrow Agent shall provide prompt notice as provided in Section 16
that instructions and transactions have been executed, and the Parties agree to
notify the Escrow Agent of any errors, delays, or other problems within 30 days
after receiving notification that an instruction and transaction has been
executed. If it is determined that the transaction was delayed or erroneously
executed as a result of the Escrow Agent’s error, the Escrow Agent’s sole
obligation is to pay or refund the amount of such error and any amounts as may
be required by applicable law. Any claim for interest payable will be at the
then-published rate for United States Treasury Bills having a maturity of 91
days.
9.    Termination of Superseding and Amended Class Settlement Agreement. If the
Superseding and Amended Class Settlement Agreement terminates, upon notification
thereof being provided to the Escrow Agent, any sums in the Class Settlement
Cash Escrow Account, together with any interest, dividends, and other
disbursements and payments earned thereon, less any Taxes due and owing and
Settlement Administration Costs approved by the Court and already paid or
incurred in accordance with the terms of the Superseding and Amended Class
Settlement Agreement, shall be promptly paid to the Visa Defendants and to the
Mastercard Defendants and Bank Defendants in accordance with Paragraph 64(a) of
the Superseding and Amended Class Settlement Agreement.
10.    Fees. For all services rendered by the Escrow Agent pursuant to this
Amended and Restated Escrow Agreement, the Escrow Agent shall waive its standard
charges and fee. If the Escrow Agent is asked to provide additional services,
the Escrow Agent and the Parties must first agree to a separate fee schedule for
such services. All such fees and expenses of the Escrow Agent shall be paid
solely from the Class Settlement Cash Escrow Account. The Escrow Agent may pay
itself such fees from the Class Settlement Cash Escrow Account only after such
fees have been approved for payment by the Court, Rule 23(b)(3) Class Counsel,
the Visa Defendants, and the Mastercard Defendants.
11.    Duties, Liabilities and Rights of Escrow Agent. This Amended and Restated
Escrow Agreement sets forth all of the obligations of the Escrow Agent, and no
additional obligations shall be implied from the terms of this Amended and
Restated Escrow Agreement or any other agreement, instrument, or document.
(a)The Escrow Agent shall deal with the contents of the Class Settlement Cash
Escrow Account only in accordance with this Amended and Restated Escrow
Agreement.
(b)The Escrow Agent may act in reliance upon any instructions, notice,
certification, demand, consent, authorization, receipt, power of attorney, or
other writing delivered to it by Rule 23(b)(3) Class Counsel or the Visa
Defendants or the Mastercard Defendants, as provided herein, without being
required to determine the authenticity or validity thereof or the correctness of
any fact stated therein, the propriety or validity of the service thereof, or
the jurisdiction of the court issuing any judgment or order. The Escrow Agent
may act in reliance upon any signature which is reasonably believed by it to be
genuine, and may assume that such person has been properly authorized to do so.
(c)The Escrow Agent may consult with legal counsel of its selection in the event
of any dispute or question as to the meaning or construction of any of the
provisions hereof or its duties hereunder, and it shall incur no liability and
shall be fully protected to the extent the Escrow Agent acts in accordance with
the reasonable opinion and instructions of counsel. The Escrow Agent shall have
the right to reimburse itself for reasonable legal fees and reasonable and
necessary disbursements and expenses actually incurred from the Class Settlement
Cash Escrow Account only (i) upon approval by Rule 23(b)(3) Class Counsel and
the Visa Defendants and the Mastercard Defendants, and (ii) pursuant to an order
of the Court.
(d)The Escrow Agent, or any of its affiliates, is authorized to manage, advise,
or service any money market mutual funds in which any portion of the Class
Settlement Cash Escrow Account may be invested.
(e)The Escrow Agent is authorized (but not required) to hold any treasuries held
hereunder in its Federal Reserve account. Alternatively, the Escrow Agent may
hold treasuries or other securities in a segregated account held by a qualified
third-party financial institution.


C-4

--------------------------------------------------------------------------------





(f)The Escrow Agent shall not bear any risks related to the investment of the
Class Settlement Cash Escrow Account in accordance with the provisions of
Section 4 of this Amended and Restated Escrow Agreement. The Escrow Agent will
be indemnified by the Class Settlement Cash Escrow Account, and held harmless
against, any and all claims, suits, actions, proceedings, investigations,
judgments, deficiencies, damages, settlements, liabilities and expenses
(including reasonable legal fees and expenses of attorneys chosen by the Escrow
Agent) as and when incurred, arising out of or based upon any act, omission,
alleged act or alleged omission by the Escrow Agent or any other cause, in any
case in connection with the acceptance of, or performance or non-performance by
the Escrow Agent of, any of the Escrow Agent’s duties under this Amended and
Restated Escrow Agreement, except as a result of the Escrow Agent’s bad faith,
willful misconduct, negligence, or gross negligence.
(g)Upon distribution of all of the funds in the Class Settlement Cash Escrow
Account pursuant to the terms of this Amended and Restated Escrow Agreement and
any orders of the Court, the Escrow Agent shall be relieved of any and all
further obligations and released from any and all liability under this Amended
and Restated Escrow Agreement, except as otherwise specifically set forth
herein.
(h)The Escrow Agent shall not have any interest in the Class Settlement Cash
Escrow Account, but shall serve as escrow holder only and shall have possession
thereof.
12.    Non-Assignability by Escrow Agent. The Escrow Agent’s rights, duties and
obligations hereunder may not be assigned or assumed without the written consent
of Rule 23(b)(3) Class Counsel and the Visa Defendants and the Mastercard
Defendants.
13.    Resignation of Escrow Agent. The Escrow Agent may, in its sole
discretion, resign and terminate its position hereunder at any time following
120 days prior written notice to the parties to this Amended and Restated Escrow
Agreement. On the effective date of such resignation, the Escrow Agent shall
deliver this Amended and Restated Escrow Agreement together with any and all
related instruments or documents and all funds in the Class Settlement Cash
Escrow Account to the successor Escrow Agent, subject to this Amended and
Restated Escrow Agreement and an accounting of the funds held in such Class
Settlement Cash Escrow Account. If a successor Escrow Agent has not been
appointed prior to the expiration of 120 days following the date of the notice
of such resignation, then the Escrow Agent may petition the Court for the
appointment of a successor Escrow Agent, or other appropriate relief. Any such
resulting appointment shall be binding upon all of the parties to this Amended
and Restated Escrow Agreement.
Notwithstanding any resignation or removal of the Escrow Agent pursuant to this
Section 13, the Escrow Agent shall continue to serve in its capacity as Escrow
Agent until each of the following has occurred: (a) a successor escrow agent
being appointed in accordance with the provisions of Section 14 and having
accepted such appointment, and (b) all sums in the Class Settlement Cash Escrow
Account having been transferred to and received by such successor escrow agent
along with the records pertaining to the Class Settlement Cash Escrow Account.
14.    Appointment of Successor Escrow Agent. If at any time the Escrow Agent
shall resign, be removed, or otherwise become incapable of acting as escrow
agent pursuant to this Amended and Restated Escrow Agreement, or if at any time
a vacancy shall occur in the office of the Escrow Agent for any other cause, a
qualified successor escrow agent shall be appointed by the Parties (other than
the Escrow Agent) by a written instrument with the successor escrow agent that
is approved and ordered by the Court. If no qualified successor escrow agent has
been appointed at the effective date of resignation or removal of the Escrow
Agent or within thirty (30) days after the time the Escrow Agent became
incapable of acting as the Escrow Agent or a vacancy occurred in the office of
the Escrow Agent, any Party hereto (other than the Escrow Agent) may petition
the Court for an appointment of a qualified successor escrow agent, and the
Escrow Agent shall have the right to refuse to make any payments from the Class
Settlement Cash Escrow Account until a qualified successor escrow agent is
appointed and has accepted such appointment. Upon the appointment and acceptance
of any qualified successor escrow agent hereunder, the Escrow Agent shall
transfer the contents of the Class Settlement Cash Escrow Account to its
successor. Upon receipt by the successor escrow agent of those contents, the
Escrow Agent shall be discharged from any continuing duties or obligations under
this Amended and Restated Escrow Agreement, but such discharge shall not relieve
the Escrow Agent from any powers, duties, and obligations of the Escrow Agent
under this Amended and Restated Escrow Agreement arising prior to its
replacement.
15.    Parties’ Appointment of New Escrow Agent or Custodian Banks. A new and
qualified Escrow Agent may be appointed to succeed the current Escrow Agent by a
written agreement among Rule 23(b)(3) Class Counsel,


C-5

--------------------------------------------------------------------------------





the Visa Defendants, and the Mastercard Defendants that is approved and ordered
by the Court. New and qualified Custodian Banks may be appointed to succeed the
current Custodian Banks or to be additional Custodian Banks by a written
agreement among Class Counsel, the Visa Defendants, the Mastercard Defendants,
and the Escrow Agent that is approved and ordered by the Court.
16.    Notices. Notice to the parties hereto shall be in writing and delivered
by electronic mail and by hand-delivery, facsimile, or overnight courier
service, addressed as follows:
If to the Escrow Agent:
Christopher Ritchie, Senior Vice President
The Huntington National Bank
1150 First Avenue, Suite 501
King of Prussia, PA 19406
Telephone: (215) 568-2328
Facsimile: (215) 568-2385
E-Mail: chris.ritchie@huntington.com


 
Susan Brizendine, Trust Officer
The Huntington National Bank
7 Easton Oval – EA5W63
Columbus, OH 43219
Telephone: (614) 331-9804
E-Mail: susan.brizendine@huntington.com


If to Rule 23(b)(3) Class Counsel:
Thomas J. Undlin
Robins Kaplan LLP
800 LaSalle Avenue
2800 LaSalle Plaza
Minneapolis, MN 55402-2015
Telephone: (612) 349-8706
Facsimile: (612) 339-4181
E-Mail: tundlin@RobinsKaplan.com


 
Merrill G. Davidoff
Berger Montague PC
1818 Market Street, Suite 3600
Philadelphia, PA 19103
Telephone: (215) 875-3000
Facsimile: (215) 875-4604
E-Mail: mdavidoff@bm.net





C-6

--------------------------------------------------------------------------------





 
David Walton
Robbins, Geller, Rudman & Dowd LLP
655 West Broadway
Suite 1900
San Diego, CA 92101
Telephone: (619) 231-1058
Facsimile: (619) 231-7423
E-Mail: davew@rgrdlaw.com


If to Visa Defendants
General Counsel
Visa Inc.
P.O. Box 8999
San Francisco, CA 94128-8999
Telephone: (415) 932-2100
Facsimile: (415) 932-2531


 
Adam R. Eaton
Visa Inc.
P.O. Box 266001
Highlands Ranch, CO 80163-6001
Telephone: (303) 389-7156
Facsimile: (303) 389-7113
E-Mail: aeaton@visa.com


 
Robert J. Vizas
Arnold & Porter Kaye Scholer LLP
Three Embarcadero Center, 10th Floor
San Francisco, CA 94111-4024
Telephone: (415) 471-3100
Facsimile: (415) 471-3400
Email: robert.vizas@arnoldporter.com


 
Mark R. Merley
Matthew A. Eisenstein
Arnold & Porter Kaye Scholer LLP
601 Massachusetts Ave., NW
Washington, DC 20001-3743
Telephone: (202) 942-5000
Facsimile: (202) 942-5999
E-Mail: mark.merley@arnoldporter.com
E-Mail: matthew.eisenstein@arnoldporter.com





C-7

--------------------------------------------------------------------------------





 
Robert C. Mason
Arnold & Porter Kaye Scholer LLP
250 West 55th Street
New York, NY 10019-9710
Telephone: (212) 836-8000
Facsimile: (212) 836-8689
E-Mail: robert.mason@arnoldporter.com


 
Michael S. Shuster
Demian A. Ordway
Blair E. Kaminsky
Holwell Shuster & Goldberg LLP
425 Lexington Avenue
New York, NY 10017
Telephone: 646-837-5151
Facsimile: 646-837-5153
E-Mail: mshuster@hsgllp.com
E-Mail: dordway@hsgllp.com
E-Mail: bkaminsky@hsgllp.com


If to Mastercard Defendants
James P. Masterson
Mastercard International Incorporated
2000 Purchase Street
Purchase, NY 10577
Telephone: (914) 249-2000
Facsimile: (914) 249-4262


 
Kenneth A. Gallo
Zachary A. Dietert
Paul, Weiss, Rifkind, Wharton & Garrison LLP
2001 K Street, NW
Washington, DC 20006-1047
Telephone: (202) 223-7300
Facsimile: (202) 223-7420
E-Mail: kgallo@paulweiss.com
E-Mail: zdietert@paulweiss.com


 
Gary R. Carney
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Telephone: (212) 373-3000
Facsimile: (212) 757-3990
E-Mail: gcarney@paulweiss.com



or to such other address or to such person as any Party shall have last
designated by notice to the other Parties.


C-8

--------------------------------------------------------------------------------





17.    Patriot Act Warranties.
(a)    The Visa Defendants and the Mastercard Defendants hereby acknowledge that
they will seek to comply with all applicable laws concerning money laundering
and related activities. In furtherance of those efforts, the Visa Defendants and
the Mastercard Defendants hereby represent, warrant, and agree that, to the best
of their knowledge:
(i)    none of the cash or property that it has paid, will pay, or will
contribute to the Class Settlement Cash Escrow Account has been or shall be
derived from, or related to, an activity that is deemed criminal under United
States law; and
(ii)    no contribution or payment by the Defendants to the Class Settlement
Cash Escrow Account shall cause the Escrow Agent to be in violation of the
United States Bank Secrecy Act, the United States Money Laundering Control Act
of 1986, or the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001.
(b)    The Visa Defendants and the Mastercard Defendants agree to promptly
notify the Escrow Agent and Rule 23(b)(3) Class Counsel if any of the foregoing
representations cease to be true and accurate. Each such Defendant agrees to
provide to the Escrow Agent any additional information regarding it that is
reasonably necessary or appropriate for the Escrow Agent to ensure its
compliance with all applicable laws concerning money laundering and similar
activities, subject to any confidentiality obligations (recognized or permitted
by law) that may restrict or prohibit the Defendant from providing such
information. The Escrow Agent agrees to keep any information provided by the
Defendant pursuant to this Section confidential, and will not disclose such
information to any other party except to the extent necessary or appropriate to
ensure compliance with all applicable laws concerning money laundering and
similar activities; provided, however, that the Escrow Agent shall give notice
to the Defendant as soon as practicable in the event it expects that such a
disclosure will become necessary.
(c)    The Visa Defendants and the Mastercard Defendants agree that if at any
time the Escrow Agent reasonably determines that any of the foregoing
representations are incorrect with respect to any one of those Defendants, or if
otherwise required by applicable law or regulation related to money laundering
and similar activities, the Escrow Agent may undertake whatever actions are
reasonably appropriate to ensure compliance with applicable law or regulation.
18.    Assignment; Parties in Interest. This Amended and Restated Escrow
Agreement is binding upon and will inure to the benefit of the Parties hereto
and their respective successors and permitted assigns, but will not be
assignable, by operation of law or otherwise, by any Party hereto without the
prior written consent of the other Parties subject to Section 14. Nothing in
this Amended and Restated Escrow Agreement is intended to create any legally
enforceable rights in any other non‑Party person or entity, or to make any
non‑Party person or entity, including but not limited to any proposed or
potential non‑Party recipient of funds from the Class Settlement Cash Escrow
Account or under the Superseding and Amended Class Settlement Agreement, a
beneficiary of this Amended and Restated Escrow Agreement.
19.    Entire Agreement. This Amended and Restated Escrow Agreement constitutes
the entire agreement and understanding of the parties hereto. Any modification
of this Amended and Restated Escrow Agreement or any additional obligations
assumed by any party hereto shall be binding only if evidenced by a writing
signed by each of the Parties hereto. This Amended and Restated Escrow Agreement
may not be modified or amended in any way that could jeopardize, impair, or
modify the qualified settlement fund status of the Class Settlement Cash Escrow
Account.
20.    Superseding and Amended Class Settlement Agreement Governs. To the extent
this Amended and Restated Escrow Agreement conflicts in any way with the
Superseding and Amended Class Settlement Agreement, the provisions of the
Superseding and Amended Class Settlement Agreement shall govern.
21.    Governing Law. This Amended and Restated Escrow Agreement shall be
governed by the law of the State of New York in all respects, without regard to
its choice of law or conflicts of laws principles, other than New York General
Obligations Law Sections 5-1401 and 5-1402.


C-9

--------------------------------------------------------------------------------





22.    Forum for Disputes. The Parties hereto submit to the jurisdiction of the
Court in the Action, in connection with any proceedings commenced regarding this
Amended and Restated Escrow Agreement, including, but not limited to, any
interpleader proceeding or proceeding the Escrow Agent may commence pursuant to
this Amended and Restated Escrow Agreement for the appointment of a successor
escrow agent, and all Parties hereto submit to the jurisdiction of such Court
for the determination of all issues in such proceedings, and irrevocably waive
any objection to venue or inconvenient forum. All applications to the Court with
respect to any aspect of this Amended and Restated Escrow Agreement shall be
presented to and determined by United States District Court Judge Margo K.
Brodie for resolution as a matter within the scope of MDL 1720, or, if she is
not available, any other District Court Judge designated by the Court.
23.    Specific Performance. The Parties agree that irreparable damage would
occur if any provision of this Amended and Restated Escrow Agreement is not
performed in substantial accordance with the terms hereof and that the Parties
will be entitled to a specific performance of the terms hereof in addition to
any other remedy to which they are entitled at law or equity.
24.    Termination of Class Settlement Cash Escrow Account. The Class Settlement
Cash Escrow Account will terminate after all funds and financial assets
deposited in it, together with all interest earned thereon, are disbursed in
accordance with the provisions of the Superseding and Amended Class Settlement
Agreement and this Amended and Restated Escrow Agreement.
25.    Miscellaneous Provisions.
(a)Sections and Other Headings. Sections or other headings contained in this
Amended and Restated Escrow Agreement are for reference purposes only and will
not affect in any way the meaning or interpretation of this Amended and Restated
Escrow Agreement.
(b)Counterparts. This Amended and Restated Escrow Agreement may be executed in
one or more counterparts, each of which counterparts shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Amended and Restated Escrow Agreement.
(c)Further Cooperation. The Parties hereto agree to do such further acts and
things and to execute and deliver such other documents as the Escrow Agent may
request from time to time in connection with the administration, maintenance,
enforcement or adjudication of this Amended and Restated Escrow Agreement in
order (a) to give the Escrow Agent confirmation and assurance of the Escrow
Agent’s rights, powers, privileges, remedies and interests under this Amended
and Restated Escrow Agreement and applicable law, (b) to better enable the
Escrow Agent to exercise any such right, power, privilege or remedy, or (c) to
otherwise effectuate the purpose and the terms and provisions of this Amended
and Restated Escrow Agreement, each in such form and substance as may be
acceptable to the Escrow Agent.
(d)Non-Waiver. The failure of any of the Parties hereto to enforce any provision
hereof on any occasion shall not be deemed to be a waiver of any preceding or
succeeding breach of such provision or any other provision.
IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Escrow Agreement as of the date first above written.




The Huntington National Bank, as Escrow Agent




By: ___/s/ Christopher Ritchie____________________________________
Christopher Ritchie
Senior Vice President
The Huntington National Bank




C-10

--------------------------------------------------------------------------------





Rule 23(b)(3) Class Counsel




By: ___/s/ Merrill G. Davidoff____________________________________
Merrill G. Davidoff
Berger Montague PC




Visa Defendants
(Visa Inc., Visa U.S.A. Inc., and Visa International Service Association)




By: ___/s/ Kelly Mahon Tullier____________________________________
Kelly Mahon Tullier
EVP, General Counsel
Visa Inc.




Mastercard Defendants
(Mastercard International Incorporated and Mastercard Incorporated)




By: ___/s/ James P. Masterson____________________________________
James P. Masterson
Senior Vice President
Global Litigation Counsel
Mastercard International Incorporated










C-11

--------------------------------------------------------------------------------






APPENDIX D – Amended and Restated Class Settlement Interchange Escrow Agreement


This Amended and Restated Class Settlement Interchange Escrow Agreement
(“Amended and Restated Escrow Agreement”) dated September 17, 2018, restates and
amends the Class Settlement Interchange Escrow Agreement , dated October 19,
2012, attached as Appendix C to the Definitive Class Settlement Agreement, dated
October 19, 2012.
This Amended and Restated Escrow Agreement is made and entered into in
connection with the concurrently executed Superseding and Amended Definitive
Class Settlement Agreement of the Rule 23(b)(3) Class Plaintiffs and the
Defendants (the “Superseding and Amended Class Settlement Agreement”), which
amends, modifies, and supersedes the Definitive Class Settlement Agreement in
the matter of In re Payment Card Interchange Fee and Merchant Discount Antitrust
Litigation, No. 05-MD-01720 (MKB) (JO). This Amended and Restated Escrow
Agreement is entered into on behalf of the Rule 23(b)(3) Class Plaintiffs, by
and through Rule 23(b)(3) Class Counsel; each of the Visa Defendants and the
Mastercard Defendants, by and through their respective authorized signatories
below; and The Huntington National Bank as escrow agent (the “Escrow Agent”)
(collectively, the “Parties”).
Upon the Effective Date as defined in the Superseding and Amended Class
Settlement Agreement, the Class Settlement Interchange Escrow Agreement shall
remain in full force and effect as amended and restated in this Amended and
Restated Escrow Agreement, and the Class Settlement Interchange Escrow Account
shall remain in place and continue to be treated as a Qualified Settlement Fund
within the meaning of Treasury Regulation § 1.468B‑1 and any analogous local,
state, and/or foreign statute, law, regulation, or rule.
Recitals
A.    As provided in the Definitive Class Settlement Agreement and the Class
Settlement Interchange Escrow Agreement, on or about October 27, 2012, the
Escrow Agent established the Class Settlement Interchange Escrow Account, into
which the Visa Defendants and the Mastercard Defendants deposited the Default
Interchange Payments and from which certain payments were made, as provided in
the Definitive Class Settlement Agreement and the Class Settlement Cash
Interchange Escrow Agreement and ordered by the Court.
B.    Commencing on the Effective Date, this Amended and Restated Escrow
Agreement shall govern the continued administration, maintenance, investment,
and disbursement of the Class Settlement Interchange Escrow Account subject to
the terms of the Superseding and Amended Class Settlement Agreement.
C.     Commencing on the Effective Date, all sums in the Class Settlement
Interchange Escrow Account together with any interest, dividends, and other
distributions and payments accruing thereon, will be used by the Escrow Agent
solely in the manner provided in the Superseding and Amended Class Settlement
Agreement and approved by the Court.
D.    In no event shall the Visa Defendants or the Mastercard Defendants, any
other Defendant, or any other Rule 23(b)(3) Settlement Class Released Party,
except The Huntington National Bank to the extent of its obligations as Escrow
Agent herein, have any obligation, responsibility, or liability arising from or
relating to the administration, maintenance, preservation, investment, use,
allocation, adjustment, distribution, disbursement, or disposition of any funds
in the Class Settlement Interchange Escrow Account.
E.    Unless otherwise defined herein, all capitalized terms shall have the
meaning ascribed to them in the Superseding and Amended Class Settlement
Agreement, and the terms of the Superseding and Amended Class Settlement
Agreement are hereby incorporated by reference into this Amended and Restated
Escrow Agreement.
Agreement
1.    Continued Appointment of Escrow Agent. The Escrow Agent shall continue to
be appointed to maintain and administer the previously established Class
Settlement Interchange Escrow Account and to receive, deposit, administer,
maintain, invest, and disburse all sums in the Class Settlement Interchange
Escrow Account upon the terms and conditions provided in this Amended and
Restated Escrow Agreement, the Superseding and Amended Class Settlement
Agreement, and any other exhibits or schedules annexed hereto and made a part
hereof.


D-1

--------------------------------------------------------------------------------





2.    Qualifications. The Escrow Agent and any bank at which the Escrow Agent
maintains the Class Settlement Interchange Escrow Account for the purposes of
this Amended and Restated Escrow Agreement shall at all times be a bank, savings
and loan association, and/or trust company in good standing, organized and doing
business under the laws of the United States or a State of the United States,
having assets of not less than twenty-five billion dollars ($25,000,000,000).
The Escrow Agent shall be authorized under such laws to enter into and perform
this Amended and Restated Escrow Agreement, and shall be unrelated to and
independent of the Rule 23(b)(3) Class Plaintiffs and the Defendants within the
meaning of Treasury Regulations § 1.468B-1(d) and § 1.468B-3(c)(2)(A). If the
Escrow Agent at any time ceases to have the foregoing qualifications, the Escrow
Agent shall give notice of resignation to the other Parties and a qualified
successor escrow agent shall be appointed in accordance with Section 14 of this
Amended and Restated Escrow Agreement.
3.    The Escrow Account. The Escrow Agent shall continue to maintain, and
receive and disburse funds from one or more escrow accounts set up as a state
law trust or trusts and titled as the Class Settlement Interchange Escrow
Account at financial institutions (the “Custodian Banks”), into which the
Default Interchange Payments were deposited, subject to and in accordance with
the terms of the Superseding and Amended Class Settlement Agreement. The
Custodian Banks shall be the Huntington National Bank and U.S. Bank. The Escrow
Agent has provided the Parties with notice of the name and account number for
the Class Settlement Interchange Escrow Account, and the Escrow Agent shall
continue to provide the Parties with monthly account statements or reports that
describe all deposits, investments, disbursements, and other activities with
respect to funds in the Class Settlement Interchange Escrow Account. The Class
Settlement Interchange Escrow Account shall continue to be a segregated account
held and invested on the terms and subject to the limitations set forth herein,
and funds or financial assets contained therein shall be invested and disbursed
by the Escrow Agent in accordance with the terms and conditions hereinafter set
forth and set forth in the Superseding and Amended Class Settlement Agreement
and in orders of the Court approving the disbursement of the funds or financial
assets contained therein.
4.    Investment of the Class Settlement Interchange Escrow Account. The Escrow
Agent shall invest all sums deposited into the Class Settlement Interchange
Escrow Account exclusively in instruments backed by the full faith and credit of
the United States Government or fully insured by the United States Government,
including a U.S. Treasury Money Market Fund, with a term of investment of no
more than twelve months, or a bank account insured by the Federal Deposit
Insurance Corporation (“FDIC”) up to, but in no event in excess of, the maximum
amount so insured. Amounts which may reasonably be expected to be disbursed in
the forthcoming three months shall be invested in such instruments with a
maturity not to exceed three months. The Escrow Agent shall reinvest the
proceeds of these instruments as they mature in those same types of instruments
at their then-current market rates. The Escrow Agent may, with reasonable notice
to Rule 23(b)(3) Class Counsel, sell or liquidate any of the foregoing
investments at any time if the proceeds thereof are required for any
disbursement of funds from the Class Settlement Interchange Escrow Account under
this Amended and Restated Escrow Agreement and the Superseding and Amended Class
Settlement Agreement. Except as provided in the Superseding and Amended Class
Settlement Agreement, all interest, dividends, and other distributions and
payments in connection with the investment of the Class Settlement Interchange
Escrow Account shall accrue to the benefit of the Class Settlement Interchange
Escrow Account. All losses, costs or penalties resulting from any sale or
liquidation of the investments of the Class Settlement Interchange Escrow
Account shall be charged against the Class Settlement Interchange Escrow
Account.
5.    Escrow Funds Subject to Jurisdiction of the Court. The Class Settlement
Interchange Escrow Account shall continue to remain subject to the jurisdiction
of the Court, and be under the continuing supervision of the Court, until such
time as the funds contained therein are fully distributed pursuant to the
Superseding and Amended Class Settlement Agreement and on further order or
orders of the Court.
6.    Tax Treatment & Report. The Class Settlement Interchange Escrow Account
shall be maintained and treated at all times as a “Qualified Settlement Fund”
within the meaning of Treasury Regulation §1.468B-1 and any analogous local,
state, and/or foreign statute, law, regulation, or rule. The Escrow Agent shall
timely make such elections as necessary or advisable to fulfill the requirements
of such Treasury Regulation, including the “relation-back election” under Treas.
Reg. § 1.468B-1(j)(2) to the earliest permitted date. Such election shall be
made in compliance with the procedures and requirements contained in the
Treasury Regulations. For purposes of §468B of the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder, the
“administrator” of the Class Settlement Interchange Escrow Account shall be the
Escrow Agent. The Escrow Agent shall timely and properly prepare, deliver to all
necessary parties for signature, and file all necessary documentation for any
elections required under Treas. Reg. §1.468B-1. The Escrow Agent shall timely
and properly prepare and file any informational and other


D-2

--------------------------------------------------------------------------------





tax returns necessary or advisable with respect to the Class Settlement
Interchange Escrow Account and the distributions and payments therefrom,
including without limitation the returns described in Treasury Regulation
§1.468B-2(k), and to the extent applicable Treasury Regulation §1.468B-2(1).
7.    Tax Payments of Class Settlement Interchange Escrow Account. All Taxes
with respect to income earned on the Class Settlement Interchange Escrow
Account, as more fully described in the Superseding and Amended Class Settlement
Agreement, shall be treated as and considered to be a cost of administration of
settlement funds and the Escrow Agent shall timely pay such Taxes out of the
Class Settlement Interchange Escrow Account, as appropriate, subject to the
approval of the Court. The Escrow Agent shall be responsible for the timely and
proper preparation and delivery of any necessary documentation for signature by
all necessary parties, and the timely filing of all tax returns and other tax
reports required by law, and the withholding of any taxes required by law;
provided that the Escrow Agent shall have no IRS Form 1099 reporting obligations
with respect to any distribution, compensation, income, or other benefits paid
to Authorized Claimants (which tax reporting duties shall be fulfilled by the
Class Administrator). The Escrow Agent may engage an accounting firm or tax
preparer to assist in the preparation of any tax reports or the calculation of
any tax payments due as set forth in Sections 6 and 7, and the expense of such
assistance shall be paid from the Class Settlement Interchange Escrow Account.
The Class Settlement Interchange Escrow Account shall indemnify and hold the
Defendants harmless for any taxes that may be deemed to be payable by the
Defendants by reason of the income earned on the Class Settlement Interchange
Escrow Account, and the Escrow Agent shall establish such reserves as are
necessary to cover the tax liabilities of the Class Settlement Interchange
Escrow Account and the indemnification obligations imposed by this Section.
8.    Disbursement Instructions. Disbursements from the Class Settlement
Interchange Escrow Account are to be made only in accordance with the terms and
provisions contained in Paragraphs 20 and 24 of the Superseding and Amended
Class Settlement Agreement, upon written authorization of Rule 23(b)(3) Class
Counsel and the Visa Defendants and the Mastercard Defendants, and include the
following:
(a)    From the Settlement Preliminary Approval Date to the date twenty business
days after the Settlement Final Date, the Escrow Agent may make payments from
the Class Settlement Interchange Escrow Account only in the amounts approved by
the Court, and only for: (i) the costs of maintaining or administering the Class
Settlement Interchange Escrow Account, including Taxes and the administrative
costs of paying such Taxes; and (ii) effecting the transfer from the Class
Settlement Interchange Escrow Account to the Class Settlement Cash Escrow
Account after the Settlement Final Date as provided in Paragraphs 20 and 24 of
the Superseding and Amended Class Settlement Agreement.
(b)    All disbursements described in Section 8(a), above, and any other
disbursements from the Class Settlement Interchange Escrow Account, must be
authorized by an order of the Court.
(c)    Consistent with the orders of the Court, the Escrow Agent may rely on
transfer or disbursement instructions provided in a signed writing on firm
letterhead or an email by a counsel listed below in Section 16 for each of the
Class Counsel, Visa Defendants, and Mastercard Defendants. Alternatively, the
Escrow Agent may rely on such transfer or disbursement instructions provided in
a signed writing on firm letterhead or an email by a counsel listed in
Section 16 below for either Class Counsel, the Visa Defendants, or the
Mastercard Defendants, if that writing is copied to the counsel for the other
Parties listed in Section 16 and one of those counsel for each of the other
Parties confirms the instructions by email or other writing. If the Escrow Agent
is unable to verify the instructions, or is not satisfied with the verification
it receives, it shall not execute the instruction until all issues have been
resolved. The Escrow Agent shall provide prompt notice as provided in Section 16
that instructions and transactions have been executed, and the Parties agree to
notify the Escrow Agent of any errors, delays, or other problems within 30 days
after receiving notification that an instruction and transaction has been
executed. If it is determined that the transaction was delayed or erroneously
executed as a result of the Escrow Agent’s error, the Escrow Agent’s sole
obligation is to pay or refund the amount of such error and any amounts as may
be required by applicable law. Any claim for interest payable will be at the
then-published rate for United States Treasury Bills having a maturity of 91
days.
9.    Termination of Class Settlement Agreement. If the Superseding and Amended
Class Settlement Agreement terminates, upon notification thereof being provided
to the Escrow Agent, any sums in the Class Settlement Interchange Escrow
Account, together with any interest, dividends, and other disbursements and
payments earned thereon, less any Taxes due and owing and Settlement
Administration Costs approved by the Court and already paid or incurred in
accordance with the terms of the Superseding and Amended Class Settlement
Agreement, shall remain


D-3

--------------------------------------------------------------------------------





in the Class Settlement Interchange Escrow Account, and shall be distributed in
the manner determined by the Court, if the parties do not enter into a new class
settlement agreement addressing such distribution, in accordance with
Paragraph 64(b) of the Superseding and Amended Class Settlement Agreement.
10.    Fees. For all services rendered by the Escrow Agent pursuant to this
Amended and Restated Escrow Agreement, the Escrow Agent shall waive its standard
charges and fee. If the Escrow Agent is asked to provide additional services,
the Escrow Agent and the Parties must first agree to a separate fee schedule for
such services. All such fees and expenses of the Escrow Agent shall be paid
solely from the Class Settlement Interchange Escrow Account. The Escrow Agent
may pay itself such fees from the Class Settlement Interchange Escrow Account
only after such fees have been approved for payment by the Court, Rule 23(b)(3)
Class Counsel, the Visa Defendants, and the Mastercard Defendants.
11.    Duties, Liabilities and Rights of Escrow Agent. This Amended and Restated
Escrow Agreement sets forth all of the obligations of the Escrow Agent, and no
additional obligations shall be implied from the terms of this Amended and
Restated Escrow Agreement or any other agreement, instrument, or document.
(a)The Escrow Agent shall deal with the contents of the Class Settlement
Interchange Escrow Account only in accordance with this Amended and Restated
Escrow Agreement.
(b)The Escrow Agent may act in reliance upon any instructions, notice,
certification, demand, consent, authorization, receipt, power of attorney, or
other writing delivered to it by Rule 23(b)(3) Class Counsel or the Visa
Defendants or the Mastercard Defendants, as provided herein, without being
required to determine the authenticity or validity thereof or the correctness of
any fact stated therein, the propriety or validity of the service thereof, or
the jurisdiction of the court issuing any judgment or order. The Escrow Agent
may act in reliance upon any signature which is reasonably believed by it to be
genuine, and may assume that such person has been properly authorized to do so.
(c)The Escrow Agent may consult with legal counsel of its selection in the event
of any dispute or question as to the meaning or construction of any of the
provisions hereof or its duties hereunder, and it shall incur no liability and
shall be fully protected to the extent the Escrow Agent acts in accordance with
the reasonable opinion and instructions of counsel. The Escrow Agent shall have
the right to reimburse itself for reasonable legal fees and reasonable and
necessary disbursements and expenses actually incurred from the Class Settlement
Interchange Escrow Account only (i) upon approval by Rule 23(b)(3) Class Counsel
and the Visa Defendants and the Mastercard Defendants, and (ii) pursuant to an
order of the Court.
(d)The Escrow Agent, or any of its affiliates, is authorized to manage, advise,
or service any money market mutual funds in which any portion of the Class
Settlement Interchange Escrow Account may be invested.
(e)The Escrow Agent is authorized (but not required) to hold any treasuries held
hereunder in its Federal Reserve account. Alternatively, the Escrow Agent may
hold treasuries or other securities in a segregated account held by a qualified
third-party financial institution.
(f)The Escrow Agent shall not bear any risks related to the investment of the
Class Settlement Interchange Escrow Account in accordance with the provisions of
Section 4 of this Amended and Restated Escrow Agreement. The Escrow Agent will
be indemnified by the Class Settlement Interchange Escrow Account, and held
harmless against, any and all claims, suits, actions, proceedings,
investigations, judgments, deficiencies, damages, settlements, liabilities and
expenses (including reasonable legal fees and expenses of attorneys chosen by
the Escrow Agent) as and when incurred, arising out of or based upon any act,
omission, alleged act or alleged omission by the Escrow Agent or any other
cause, in any case in connection with the acceptance of, or performance or
non-performance by the Escrow Agent of, any of the Escrow Agent’s duties under
this Amended and Restated Escrow Agreement, except as a result of the Escrow
Agent’s bad faith, willful misconduct, negligence, or gross negligence.
(g)Upon transfer of all of the funds in the Class Settlement Interchange Escrow
Account to the Class Settlement Cash Escrow Account, pursuant to the terms of
this Amended and Restated Escrow Agreement and any orders of the Court, the
Escrow Agent shall be relieved of any and all further obligations and released
from any and all liability under this Amended and Restated Escrow Agreement,
except as otherwise specifically set forth herein.


D-4

--------------------------------------------------------------------------------





(h)The Escrow Agent shall not have any interest in the Class Settlement
Interchange Escrow Account, but shall serve as escrow holder only and shall have
possession thereof.
12.    Non-Assignability by Escrow Agent. The Escrow Agent’s rights, duties and
obligations hereunder may not be assigned or assumed without the written consent
of Rule 23(b)(3) Class Counsel and the Visa Defendants and the Mastercard
Defendants.
13.    Resignation of Escrow Agent. The Escrow Agent may, in its sole
discretion, resign and terminate its position hereunder at any time following
120 days prior written notice to the parties to this Amended and Restated Escrow
Agreement. On the effective date of such resignation, the Escrow Agent shall
deliver this Amended and Restated Escrow Agreement together with any and all
related instruments or documents and all funds in the Class Settlement
Interchange Escrow Account to the successor Escrow Agent, subject to this
Amended and Restated Escrow Agreement and an accounting of the funds held in
such Class Settlement Interchange Escrow Account. If a successor Escrow Agent
has not been appointed prior to the expiration of 120 days following the date of
the notice of such resignation, then the Escrow Agent may petition the Court for
the appointment of a successor Escrow Agent, or other appropriate relief. Any
such resulting appointment shall be binding upon all of the parties to this
Amended and Restated Escrow Agreement.
Notwithstanding any resignation or removal of the Escrow Agent pursuant to this
Section 13, the Escrow Agent shall continue to serve in its capacity as Escrow
Agent until each of the following has occurred: (a) a successor escrow agent
being appointed in accordance with the provisions of Section 14 and having
accepted such appointment, and (b) all sums in the Class Settlement Interchange
Escrow Account having been transferred to and received by such successor escrow
agent along with the records pertaining to the Class Settlement Interchange
Escrow Account.
14.    Appointment of Successor Escrow Agent. If at any time the Escrow Agent
shall resign, be removed, or otherwise become incapable of acting as escrow
agent pursuant to this Amended and Restated Escrow Agreement, or if at any time
a vacancy shall occur in the office of the Escrow Agent for any other cause, a
qualified successor escrow agent shall be appointed by the Parties (other than
the Escrow Agent) by a written instrument with the successor escrow agent that
is approved and ordered by the Court. If no qualified successor escrow agent has
been appointed at the effective date of resignation or removal of the Escrow
Agent or within thirty (30) days after the time the Escrow Agent became
incapable of acting as the Escrow Agent or a vacancy occurred in the office of
the Escrow Agent, any Party hereto (other than the Escrow Agent) may petition
the Court for an appointment of a qualified successor escrow agent, and the
Escrow Agent shall have the right to refuse to make any payments from the Class
Settlement Interchange Escrow Account until a qualified successor escrow agent
is appointed and has accepted such appointment. Upon the appointment and
acceptance of any qualified successor escrow agent hereunder, the Escrow Agent
shall transfer the contents of the Class Settlement Interchange Escrow Account
to its successor. Upon receipt by the successor escrow agent of those contents,
the Escrow Agent shall be discharged from any continuing duties or obligations
under this Amended and Restated Escrow Agreement, but such discharge shall not
relieve the Escrow Agent from any powers, duties, and obligations of the Escrow
Agent under this Amended and Restated Escrow Agreement arising prior to its
replacement.
15.    Parties’ Appointment of New Escrow Agent or Custodian Banks. A new and
qualified Escrow Agent may be appointed to succeed the current Escrow Agent by a
written agreement among Rule 23(b)(3) Class Counsel, the Visa Defendants, and
the Mastercard Defendants that is approved and ordered by the Court. New and
qualified Custodian Banks may be appointed to succeed the current Custodian
Banks or to be additional Custodian Banks by a written agreement among Class
Counsel, the Visa Defendants, the Mastercard Defendants, and the Escrow Agent
that is approved and ordered by the Court.
16.    Notices. Notice to the parties hereto shall be in writing and delivered
by electronic mail and by hand-delivery, facsimile, or overnight courier
service, addressed as follows:


D-5

--------------------------------------------------------------------------------





If to the Escrow Agent:
Christopher Ritchie, Senior Vice President
The Huntington National Bank
1150 First Avenue, Suite 501
King of Prussia, PA 19406
Telephone: (215) 568-2328
Facsimile: (215) 568-2385
E-Mail: chris.ritchie@huntington.com


 
Susan Brizendine, Trust Officer
The Huntington National Bank
7 Easton Oval – EA5W63
Columbus, OH 43219
Telephone: (614) 331-9804
E-Mail: susan.brizendine@huntington.com


If to Rule 23(b)(3) Class Counsel:
Thomas J. Undlin
Robins Kaplan LLP
800 LaSalle Avenue
2800 LaSalle Plaza
Minneapolis, MN 55402-2015
Telephone: (612) 349-8706
Facsimile: (612) 339-4181
E-Mail: tundlin@RobinsKaplan.com


 
Merrill G. Davidoff
Berger Montague PC
1818 Market Street, Suite 3600
Philadelphia, PA 19103
Telephone: (215) 875-3000
Facsimile: (215) 875-4604
E-Mail: mdavidoff@bm.net


 
David Walton
Robbins, Geller, Rudman & Dowd LLP
655 West Broadway
Suite 1900
San Diego, CA 92101
Telephone: (619) 231-1058
Facsimile: (619) 231-7423
E-Mail: davew@rgrdlaw.com





D-6

--------------------------------------------------------------------------------





If to Visa Defendants
General Counsel
Visa Inc.
P.O. Box 8999
San Francisco, CA 94128-8999
Telephone: (415) 932-2100
Facsimile: (415) 932-2531


 
Adam R. Eaton
Visa Inc.
P.O. Box 266001
Highlands Ranch, CO 80163-6001
Telephone: (303) 389-7156
Facsimile: (303) 389-7113
E-Mail: aeaton@visa.com


 
Robert J. Vizas
Arnold & Porter Kaye Scholer LLP
Three Embarcadero Center, 10th Floor
San Francisco, CA 94111-4024
Telephone: (415) 471-3100
Facsimile: (415) 471-3400
Email: robert.vizas@arnoldporter.com


 
Mark R. Merley
Matthew A. Eisenstein
Arnold & Porter Kaye Scholer LLP
601 Massachusetts Ave., NW
Washington, D.C. 20001-3743
Telephone: (202) 942-5000
Facsimile: (202) 942-5999
E-Mail: mark.merley@arnoldporter.com
E-Mail: matthew.eisenstein@arnoldporter.com


 
Robert C. Mason
Arnold & Porter Kaye Scholer LLP
250 West 55th Street
New York, NY 10019-9710
Telephone: (212) 836-8000
Facsimile: (212) 836-8689
E-Mail: robert.mason@arnoldporter.com





D-7

--------------------------------------------------------------------------------





 
Michael S. Shuster
Demian A. Ordway
Blair E. Kaminsky
Holwell Shuster & Goldberg LLP
425 Lexington Avenue
New York, NY 10017
Telephone: 646-837-5151
Facsimile: 646-837-5153
E-Mail: mshuster@hsgllp.com
E-Mail: dordway@hsgllp.com
E-Mail: bkaminsky@hsgllp.com


If to Mastercard Defendants
James P. Masterson
Mastercard International Incorporated
2000 Purchase Street
Purchase, NY 10577
Telephone: (914) 249-2000
Facsimile: (914) 249-4262


 
Kenneth A. Gallo
Zachary A. Dietert
Paul, Weiss, Rifkind, Wharton & Garrison LLP
2001 K Street, NW
Washington, DC 20006-1047
Telephone: (202) 223-7300
Facsimile: (202) 223-7420
E-Mail: kgallo@paulweiss.com
E-Mail: zdietert@paulweiss.com


 
Gary R. Carney
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Telephone: (212) 373-3000
Facsimile: (212) 757-3990
E-Mail: gcarney@paulweiss.com



or to such other address or to such person as any Party shall have last
designated by notice to the other Parties.
17.    Patriot Act Warranties.
(a)    The Visa Defendants and the Mastercard Defendants hereby acknowledge that
they will seek to comply with all applicable laws concerning money laundering
and related activities. In furtherance of those efforts, the Visa Defendants and
the Mastercard Defendants hereby represent, warrant, and agree that, to the best
of their knowledge:


D-8

--------------------------------------------------------------------------------





(i)    none of the cash or property that it has paid, will pay, or will
contribute to the Class Settlement Interchange Escrow Account has been or shall
be derived from, or related to, an activity that is deemed criminal under United
States law; and
(ii)    no contribution or payment by the Defendants to the Class Settlement
Interchange Escrow Account shall cause the Escrow Agent to be in violation of
the United States Bank Secrecy Act, the United States Money Laundering Control
Act of 1986, or the United States International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001.
(b)    The Visa Defendants and the Mastercard Defendants agree to promptly
notify the Escrow Agent and Rule 23(b)(3) Class Counsel if any of the foregoing
representations cease to be true and accurate. Each such Defendant agrees to
provide to the Escrow Agent any additional information regarding it that is
reasonably necessary or appropriate for the Escrow Agent to ensure its
compliance with all applicable laws concerning money laundering and similar
activities, subject to any confidentiality obligations (recognized or permitted
by law) that may restrict or prohibit the Defendant from providing such
information. The Escrow Agent agrees to keep any information provided by the
Defendant pursuant to this Section confidential, and will not disclose such
information to any other party except to the extent necessary or appropriate to
ensure compliance with all applicable laws concerning money laundering and
similar activities; provided, however, that the Escrow Agent shall give notice
to the Defendant as soon as practicable in the event it expects that such a
disclosure will become necessary.
(c)    The Visa Defendants and the Mastercard Defendants agree that if at any
time the Escrow Agent reasonably determines that any of the foregoing
representations are incorrect with respect to any one of those Defendants, or if
otherwise required by applicable law or regulation related to money laundering
and similar activities, the Escrow Agent may undertake whatever actions are
reasonably appropriate to ensure compliance with applicable law or regulation.
18.    Assignment; Parties in Interest. This Amended and Restated Escrow
Agreement is binding upon and will inure to the benefit of the Parties hereto
and their respective successors and permitted assigns, but will not be
assignable, by operation of law or otherwise, by any Party hereto without the
prior written consent of the other Parties subject to Section 14. Nothing in
this Amended and Restated Escrow Agreement is intended to create any legally
enforceable rights in any other non‑Party person or entity, or to make any
non‑Party person or entity, including but not limited to any proposed or
potential non‑Party recipient of funds from the Class Settlement Interchange
Escrow Account or under the Superseding and Amended Class Settlement Agreement,
a beneficiary of this Amended and Restated Escrow Agreement.
19.    Entire Agreement. This Amended and Restated Escrow Agreement constitutes
the entire agreement and understanding of the parties hereto. Any modification
of this Amended and Restated Escrow Agreement or any additional obligations
assumed by any party hereto shall be binding only if evidenced by a writing
signed by each of the Parties hereto. This Amended and Restated Escrow Agreement
may not be modified or amended in any way that could jeopardize, impair, or
modify the qualified settlement fund status of the Class Settlement Interchange
Escrow Account.
20.    Superseding and Amended Class Settlement Agreement Governs. To the extent
this Amended and Restated Escrow Agreement conflicts in any way with the
Superseding and Amended Class Settlement Agreement, the provisions of the
Superseding and Amended Class Settlement Agreement shall govern.
21.    Governing Law. This Amended and Restated Escrow Agreement shall be
governed by the law of the State of New York in all respects, without regard to
its choice of law or conflicts of laws principles, other than New York General
Obligations Law Sections 5-1401 and 5-1402.
22.    Forum for Disputes. The Parties hereto submit to the jurisdiction of the
Court in the Action, in connection with any proceedings commenced regarding this
Amended and Restated Escrow Agreement, including, but not limited to, any
interpleader proceeding or proceeding the Escrow Agent may commence pursuant to
this Amended and Restated Escrow Agreement for the appointment of a successor
escrow agent, and all Parties hereto submit to the jurisdiction of such Court
for the determination of all issues in such proceedings, and irrevocably waive
any objection to venue or inconvenient forum. All applications to the Court with
respect to any aspect of this Amended and Restated Escrow Agreement shall be
presented to and determined by United States District Court Judge Margo K.
Brodie for resolution


D-9

--------------------------------------------------------------------------------





as a matter within the scope of MDL 1720, or, if she is not available, any other
District Court Judge designated by the Court.
23.    Specific Performance. The Parties agree that irreparable damage would
occur if any provision of this Amended and Restated Escrow Agreement is not
performed in substantial accordance with the terms hereof and that the Parties
will be entitled to a specific performance of the terms hereof in addition to
any other remedy to which they are entitled at law or equity.
24.    Termination of Class Settlement Interchange Escrow Account. The Class
Settlement Interchange Escrow Account will terminate after all funds and
financial assets deposited in it, together with all interest earned thereon, are
transferred to the Class Settlement Cash Escrow Account in accordance with the
provisions of the Superseding and Amended Class Settlement Agreement and this
Amended and Restated Escrow Agreement.
25.    Miscellaneous Provisions.
(a)Sections and Other Headings. Sections or other headings contained in this
Amended and Restated Escrow Agreement are for reference purposes only and will
not affect in any way the meaning or interpretation of this Amended and Restated
Escrow Agreement.
(b)Counterparts. This Amended and Restated Escrow Agreement may be executed in
one or more counterparts, each of which counterparts shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Amended and Restated Escrow Agreement.
(c)Further Cooperation. The Parties hereto agree to do such further acts and
things and to execute and deliver such other documents as the Escrow Agent may
request from time to time in connection with the administration, maintenance,
enforcement or adjudication of this Amended and Restated Escrow Agreement in
order (a) to give the Escrow Agent confirmation and assurance of the Escrow
Agent’s rights, powers, privileges, remedies and interests under this Amended
and Restated Escrow Agreement and applicable law, (b) to better enable the
Escrow Agent to exercise any such right, power, privilege or remedy, or (c) to
otherwise effectuate the purpose and the terms and provisions of this Amended
and Restated Escrow Agreement, each in such form and substance as may be
acceptable to the Escrow Agent.
(d)Non-Waiver. The failure of any of the Parties hereto to enforce any provision
hereof on any occasion shall not be deemed to be a waiver of any preceding or
succeeding breach of such provision or any other provision.
IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Escrow Agreement as of the date first above written.




The Huntington National Bank, as Escrow Agent




By: ___/s/ Christopher Ritchie____________________________________
Christopher Ritchie
Senior Vice President
The Huntington National Bank




Rule 23(b)(3) Class Counsel




By: ___/s/ Merrill G. Davidoff____________________________________
Merrill G. Davidoff
Berger Montague PC






D-10

--------------------------------------------------------------------------------





Visa Defendants
(Visa Inc., Visa U.S.A. Inc., and Visa International Service Association)




By: ___/s/ Kelly Mahon Tullier____________________________________
Kelly Mahon Tullier
EVP, General Counsel
Visa Inc.




Mastercard Defendants
(Mastercard International Incorporated and Mastercard Incorporated)




By: ___/s/ James P. Masterson____________________________________
James P. Masterson
Senior Vice President
Global Litigation Counsel
Mastercard International Incorporated










D-11

--------------------------------------------------------------------------------






APPENDIX E – Rule 23(b)(3) Class Settlement Preliminary Approval Order
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK




IN RE PAYMENT CARD INTERCHANGE FEE AND MERCHANT DISCOUNT ANTITRUST LITIGATION


This Document Applies to: All Cases.


 


No. 05‑MD‑1720 (MKB) (JO)





RULE 23(b)(3) CLASS SETTLEMENT PRELIMINARY APPROVAL ORDER
WHEREAS, the Court has considered the Superseding and Amended Definitive Class
Settlement Agreement of the Rule 23(b)(3) Class Plaintiffs and the Defendants,
including its Appendices, dated September 17, 2018 (the “Superseding and Amended
Class Settlement Agreement”), which sets forth the terms and conditions for a
proposed settlement of the Class Actions in MDL 1720 except for Barry’s Cut Rate
Stores, Inc., et al. v. Visa, Inc., et al., MDL No. 1720 Docket No.
05-md-01720-MKB-JO (“Barry’s”), and the termination and disposition of all
causes of action against the Defendants in those Class Actions with prejudice;
WHEREAS, the Court has considered the motion of Rule 23(b)(3) Class Plaintiffs
for preliminary approval of the Superseding and Amended Class Settlement
Agreement, the Memorandum of Law and evidence filed in support thereof, and all
other papers submitted in connection with the Superseding and Amended Class
Settlement Agreement and the motion for preliminary approval, and;
WHEREAS, the Court held a hearing on ________ __, 2018, at which the Court heard
argument on whether the Superseding and Amended Class Settlement Agreement
should be preliminarily approved;


E-1

--------------------------------------------------------------------------------







NOW, THEREFORE, IT IS HEREBY ORDERED AND DECREED as follows:
1.    The Court hereby approves Rule 23(b)(3) Class Plaintiffs and Defendants
entering into the Superseding and Amended Class Settlement Agreement, which
amends, modifies, and supersedes the Definitive Class Settlement Agreement dated
October 19, 2012.1 In addition, the Court has considered whether the Superseding
and Amended Class Settlement Agreement preliminarily satisfies the class action
settlement requirements of Federal Rule of Civil Procedure 23. Based on its
consideration, the Court hereby also preliminarily approves the Superseding and
Amended Class Settlement Agreement for class action settlement purposes,
including specifically the Plan of Administration and Distribution contained in
Appendix I of the Superseding and Amended Class Settlement Agreement, as within
the range of a fair, reasonable, and adequate settlement within the meaning of
Federal Rule of Civil Procedure 23 and applicable law, and consistent with due
process.
2.    This Rule 23(b)(3) Class Settlement Preliminary Approval Order
incorporates by reference the definitions in the Superseding and Amended Class
Settlement Agreement, and all terms herein shall have the same meanings as set
forth in the Superseding and Amended Class Settlement Agreement.
3.    The Court has subject matter and personal jurisdiction over the Rule
23(b)(3) Class Plaintiffs, all members of the Rule 23(b)(3) Settlement Class
provisionally certified below, and the Defendants.
4.    The Court orders Rule 23(b)(3) Class Counsel, the Visa Defendants, the
Mastercard Defendants, and the Bank Defendants to continue to maintain the Class
Settlement Cash Escrow Account and the Class Settlement Interchange Escrow
Account as provided in Paragraphs 8‑12 of the Superseding and Amended Class
Settlement Agreement, the Amended and Restated Class Settlement Cash Escrow
Agreement (attached as Appendix C to the Superseding and Amended Class
Settlement Agreement), and the Amended and Restated Class Settlement Interchange
Escrow Agreement (attached as Appendix D to the Superseding and Amended Class
Settlement Agreement).


__________________________
1 The Rule 23(b)(3) Class Plaintiffs include the Class Plaintiffs as defined in
the Definitive Class Settlement Agreement. On April 27, 2018, the Court ordered
that the claims and action of Crystal Rock LLC be dismissed. As a result,
Crystal Rock LLC is not a named plaintiff in the Third Consolidated Amended
Class Action Complaint or in any other operative complaint in MDL 1720, and is
no longer a Class Plaintiff as defined in the Definitive Class Settlement
Agreement.




E-2

--------------------------------------------------------------------------------





5.    Based on and pursuant to the class action criteria of Federal Rules of
Civil Procedure 23(a) and 23(b)(3), [as explained in the accompanying opinion,]
the Court preliminarily finds that the requirements of Rule 23(a) and (b)(3)
have been met and therefore provisionally certifies, for settlement purposes
only, a Rule 23(b)(3) Settlement Class consisting of all persons, businesses,
and other entities that have accepted any Visa-Branded Cards and/or
Mastercard-Branded Cards in the United States at any time from January 1, 2004
to the Settlement Preliminary Approval Date, except that the Rule 23(b)(3)
Settlement Class shall not include (a) the Dismissed Plaintiffs, (b) the United
States government, (c) the named Defendants in this Action or their directors,
officers, or members of their families, or (d) financial institutions that have
issued Visa-Branded Cards or Mastercard-Branded Cards or acquired Visa-Branded
Card transactions or Mastercard-Branded Card transactions at any time from
January 1, 2004 to the Settlement Preliminary Approval Date.
6.    The definition of the proposed class in the Third Consolidated Amended
Class Action Complaint is hereby amended to be the same as the settlement class
provisionally certified above.
7.    In the event of termination of the Superseding and Amended Class
Settlement Agreement as provided therein, certification of the Rule 23(b)(3)
Settlement Class shall automatically be vacated and each Defendant may fully
contest certification of any class as if no Rule 23(b)(3) Settlement Class had
been certified.
8.    The Court finds and concludes[, as explained in the accompanying opinion,]
that the Rule 23(b)(3) Class Plaintiffs will fairly and adequately represent and
protect the interests of the Rule 23(b)(3) Settlement Class and appoints them to
serve as the representatives of the Rule 23(b)(3) Settlement Class. The Court
appoints the law firms of Robins Kaplan LLP, Berger Montague PC, and Robbins
Geller Rudman & Dowd LLP to serve as Rule 23(b)(3) Class Counsel, finding and
concluding that they meet the requirements to be class counsel pursuant to
Federal Rule of Civil Procedure 23(g)[, as explained in the accompanying
opinion].
9.    The notice requirements of the Class Action Fairness Act, 28 U.S.C. §
1715, have been met.
10.    The Court appoints Epiq Systems, Inc. as the Class Administrator to
assist Rule 23(b)(3) Class Counsel in effectuating and administering the Notice
Plan delineated in Appendix F to the Superseding and Amended Class Settlement
Agreement and the exclusion process for Opt Outs, in analyzing and evaluating
the amount of the Class Exclusion Takedown Payments, and in effectuating and
administering the claims process for members of the Rule 23(b)(3) Settlement
Class.
11.    The Court determines that notice should be provided to members of the
Rule 23(b)(3) Settlement Class with exclusion rights afforded to them as to
their participation in the Rule 23(b)(3) Settlement Class.


E-3

--------------------------------------------------------------------------------





12.    The Court approves the method of notice to be provided to the Rule
23(b)(3) Settlement Class that is described in the Superseding and Amended Class
Settlement Agreement and in the Notice Plan contained in Appendix F to the
Superseding and Amended Class Settlement Agreement, including use of the
long-form notice to be mailed and included on the Case Website and the
publication notice contained in Appendix G to the Superseding and Amended Class
Settlement Agreement. The Court finds and concludes that such notice: (a) is the
best notice that is practicable under the circumstances, and is reasonably
calculated to reach the members of the Rule 23(b)(3) Settlement Class that would
be bound by the Superseding and Amended Class Settlement Agreement and to
apprise them of the Action, the terms and conditions of the Superseding and
Amended Class Settlement Agreement, their right to opt out and be excluded from
the Rule 23(b)(3) Settlement Class, and to object to the Superseding and Amended
Class Settlement Agreement; and (b) meets the requirements of Federal Rule of
Civil Procedure 23 and due process.
13.    Consistent with the Notice Plan, the Court directs the Class
Administrator, as soon as practicable following the Court’s entry of this Class
Settlement Preliminary Approval Order, but before commencement of the mail and
publication notice, to continue to provide, or re‑establish, the dedicated Case
Website, post office box, and toll-free telephone line for providing notice and
information to members of the Rule 23(b)(3) Settlement Class, and receiving
exclusion requests and other filings or communications from members of the Rule
23(b)(3) Settlement Class.
14.    Within ninety days following the Court’s entry of this Rule 23(b)(3)
Class Settlement Preliminary Approval Order, the Class Administrator shall
complete the mail and publication notice to members of the Rule 23(b)(3)
Settlement Class that is described in the Notice Plan, using the long form mail
notice and the publication notice contained in Appendix G to the Superseding and
Amended Class Settlement Agreement.
15.    As explained in the long‑form notice and publication notice, any member
of the Rule 23(b)(3) Settlement Class that does not wish to participate in the
Rule 23(b)(3) Settlement Class shall have until one hundred eighty days after
the Court’s entry of this Rule 23(b)(3) Class Settlement Preliminary Approval
Order — i.e., ninety days after the last date for completion of the mail and
publication notice (the “Class Exclusion Period”) — to submit a request to
become an Opt Out and be excluded from the Rule 23(b)(3) Settlement Class.
16.    A member of the Rule 23(b)(3) Settlement Class may effect such an
exclusion by sending a written request to the Class Administrator, by
first‑class mail with postage prepaid and postmarked or received within the
Class Exclusion Period, or by overnight delivery shown as sent within the Class
Exclusion Period. The written request must be signed by a person authorized to
do so, and provide all of the following information:
(a)    The words “In re Payment Card Interchange Fee and Merchant Discount
Antitrust Litigation.”


E-4

--------------------------------------------------------------------------------





(b)    A statement of the Rule 23(b)(3) Settlement Class member’s full name,
address, telephone number, and taxpayer identification number.
(c)    A statement that the Rule 23(b)(3) Settlement Class member desires to be
excluded from the Rule 23(b)(3) Settlement Class, and by what position or
authority he or she has the power to exclude the member from the Rule 23(b)(3)
Settlement Class.
(d)    The business names, brand names, “doing business as” names, taxpayer
identification number(s), and addresses of any stores or sales locations whose
sales the Rule 23(b)(3) Settlement Class member desires to be excluded from the
Rule 23(b)(3) Settlement Class.
Members of the Rule 23(b)(3) Settlement Class also will be requested to provide
for each such business or brand name, if reasonably available: the legal name of
any parent (if applicable), dates Visa or Mastercard card acceptance began (if
after January 1, 2004) and ended (if prior to the Settlement Preliminary
Approval Date), names of all banks that acquired the Visa or Mastercard card
transactions, and acquiring merchant ID(s).
17.    As also explained in the long‑form notice and publication notice, any
Rule 23(b)(3) Settlement Class member that does not submit a request for
exclusion, shall have until one hundred eighty days after the Court’s entry of
the Rule 23(b)(3) Class Settlement Preliminary Approval Order — i.e., ninety
days after the last date for completion of the mail and publication notice (the
“Class Objection Period”) — to submit an objection to the Superseding and
Amended Class Settlement Agreement, any request for Attorneys’ Fee Awards, any
request for Expense Awards, or any request for Rule 23(b)(3) Class Plaintiffs’
Service Awards (be an “Objector”), and to file any notice to appear.
18.    Such an Objector must file a written statement of objections with the
Court within the Class Objection Period, and send it to the following designees
of Rule 23(b)(3) Class Counsel and counsel for the Defendants, by first-class
mail and postmarked within the Class Objection Period:
Designee of Rule 23(b)(3) Class Counsel: Alexandra S. Bernay, Robbins Geller
Rudman & Dowd LLP, 655 West Broadway, Suite 1900, San Diego, CA, 92101‑3301,
xanb@rgrdlaw.com.
Designee of the Defendants: Matthew A. Eisenstein, Arnold & Porter Kaye Scholer
LLP, 601 Massachusetts Ave., NW, Washington, DC, 20001‑3743,
matthew.eisenstein@arnoldporter.com.
19.    The Objector’s written statement of objections must: (a) contain the
words “In re Interchange Fee and Merchant Discount Antitrust Litigation”;
(b) state each and every objection of the Objector and the specific reasons
therefor; (c) provide all legal support and all evidence on which the Objector
relies in support of any objection; (d) state the full name and address and
telephone number of the Objector; (e) provide information sufficient to
establish that


E-5

--------------------------------------------------------------------------------





the Objector is a member of the Rule 23(b)(3) Settlement Class, including the
information required by Paragraphs 16(c) and (d) above; and (f) state the full
name, mail address, email address, and telephone number of any counsel
representing the Objector in connection with the objections.
20.    In addition, any Objector or counsel for an Objector that desires to
appear at the final approval hearing must file with the Court within the Class
Objection Period, and send to the designees of Rule 23(b)(3) Class Counsel and
the Defendants identified above, by first class mail and postmarked within the
Class Objection Period, a separate notice of intention to appear that identifies
by name, position, address, and telephone number each person who intends to
appear at the final approval hearing on behalf of the Objector.
21.    Prior to forty‑five days before the end of the Class Exclusion Period and
Class Objection Period –– i.e., within one hundred thirty-five days after the
Court’s entry of this Rule 23(b)(3) Class Settlement Preliminary Approval Order
–– Rule 23(b)(3) Class Counsel will file all motions and supporting papers
seeking the Court’s final approval of the Superseding and Amended Class
Settlement Agreement, and the Court’s approval of any Attorneys’ Fee Awards,
Expense Awards, or Rule 23(b)(3) Class Plaintiffs’ Service Awards with respect
to the their representation of merchants in MDL 1720, which culminated in the
Superseding and Amended Class Settlement Agreement. Rule 23(b)(3) Class Counsel
will also file any additional details regarding the Plan of Administration and
Distribution, after timely and regular consultation with the Defendants and
subject to the Court’s approval, prior to forty-five days before the end of the
Class Exclusion Period and Class Objection Period. Rule 23(b)(3) Class Counsel
will provide notice of such motions and any additional details to members of the
Rule 23(b)(3) Settlement Class by causing all such motions and supporting
papers, and any additional details regarding the Plan of Administration and
Distribution, to be posted prominently on the Case Website prior to, or
simultaneously with, their filing with the Court.
22.    Within one hundred ninety-five days after the Court’s entry of the Rule
23(b)(3) Class Settlement Preliminary Approval Order— i.e., within fifteen days
after the conclusion of the Class Exclusion Period — the Class Administrator
shall prepare a report, and file it with the Court and provide it to the
following designees of Rule 23(b)(3) Class Counsel, the Visa Defendants, the
MasterCard Defendants, and the Bank Defendants:
Designee of Rule 23(b)(3) Class Counsel: Alexandra S. Bernay, Robbins Geller
Rudman & Dowd LLP, 655 West Broadway, Suite 1900, San Diego, CA, 92101‑3301,
xanb@rgrdlaw.com.
Designee of the Visa Defendants: Matthew A. Eisenstein, Arnold & Porter Kaye
Scholer LLP, 601 Massachusetts Ave., NW, Washington, DC, 20001‑3743,
matthew.eisenstein@arnoldporter.com.
Designee of the Mastercard Defendants: Kenneth A. Gallo, Paul, Weiss, Rifkind,
Wharton & Garrison LLP, 2001 K Street, NW, Washington, DC, 20006‑1047,
kgallo@paulweiss.com.


E-6

--------------------------------------------------------------------------------





Designee of the Bank Defendants: Boris Bershteyn, Skadden, Arps, Slate, Meagher
& Flom LLP, Four Times Square, New York, NY 10036, boris.bershteyn@skadden.com.
23.    The Class Administrator’s report shall:
(a)    Confirm that the Notice Plan was carried out and that the website notice,
mail notice, publication notice, and any other notice to members of the Rule
23(b)(3) Settlement Class was provided in the manner directed by the Court.
(b)    Identify the date on which all new content on the Case Website was made
available to members of the Rule 23(b)(3) Settlement Class, and identify the
dates on which the mail notice was mailed, the dates of publication notices, and
the date or dates of any other notice directed by the Court.
(c)    List each member of the Rule 23(b)(3) Settlement Class that sought to
become an Opt Out and be excluded from the Rule 23(b)(3) Settlement Class, and
on what date the request to be excluded was postmarked and received, and state
whether the Rule 23(b)(3) Settlement Class member’s request for exclusion was
timely and validly made.
(d)    Attach a copy of all documentation concerning each request for exclusion
that the Class Administrator received, with any taxpayer identification number,
or other confidential information filed under seal with the Court.
24.    To facilitate determination of the amount of the Class Exclusion Takedown
Payments, upon providing the report to designees of Rule 23(b)(3) Class Counsel,
the Visa Defendants, the Mastercard Defendants, and the Bank Defendants, the
Class Administrator shall also provide those designees with an electronic
spreadsheet or file that identifies information obtained from each request for
exclusion, in a form agreed upon by the Class Administrator, the Rule 23(b)(3)
Class Counsel, the Visa Defendants, the Mastercard Defendants, and the Bank
Defendants.
25.    As provided in the Superseding and Amended Class Settlement Agreement,
within approximately two hundred forty days after the Court’s entry of the Rule
23(b)(3) Class Settlement Preliminary Approval Order, in the event that the Rule
23(b)(3) Class Plaintiffs and the Defendants have not resolved all differences
regarding the amount of the Class Exclusion Takedown Payments to be made to the
Visa Defendants, and to the Mastercard Defendants and Bank Defendants, they
shall submit their dispute to the Court for resolution in connection with the
final approval hearing, so that the Court’s Rule 23(b)(3) Class Settlement Order
and Final Judgment may identify each Opt Out and state the Class Exclusion
Takedown Payments to be made, respectively, to the Visa Defendants, to the
Mastercard


E-7

--------------------------------------------------------------------------------





Defendants, and to the Bank Defendants from the Class Settlement Cash Escrow
Account as provided in the Superseding and Amended Class Settlement Agreement.
26.    The Class Administrator’s expenses for the foregoing notice and exclusion
activities, including those of any third-party vendors it uses to perform tasks
necessary for the implementation or effectuation of its duties, shall be paid
from the Class Settlement Cash Escrow Account. In no event shall any Defendant
or other Rule 23(b)(3) Settlement Class Released Party have any obligation,
responsibility, or liability with respect to the Class Administrator, the Notice
Plan, or the exclusion procedures for members of the Rule 23(b)(3) Settlement
Class, including with respect to the costs, administration expenses, or any
other charges for any notice and exclusion procedures.
27.    Within two hundred twenty days after the Court’s entry of the Rule
23(b)(3) Class Settlement Preliminary Approval Order — i.e., within forty days
after the conclusion of the Class Objection Period — Rule 23(b)(3) Class Counsel
and any other party will file papers responding to objections, if any, to any
aspect of the Superseding and Amended Class Settlement Agreement, or to any
aspect of the requests for approval of Attorneys’ Fee Awards, Expense Awards, or
Rule 23(b)(3) Class Plaintiffs’ Service Awards with respect to their
representation of merchants in MDL 1720, which culminated in the Superseding and
Amended Class Settlement Agreement.
28.    The Court will hold a final approval hearing at least two hundred
eighty-five days after the Court’s entry of this Rule 23(b)(3) Class Settlement
Preliminary Approval Order, at ____ o’clock on __________ __, 2019, at the
Courthouse for the United States District Court for the Eastern District of New
York, 225 Cadman Plaza East, Brooklyn, NY 11201. At that final approval hearing,
the Court will conduct an inquiry as it deems appropriate into the fairness,
reasonableness, and adequacy of the Superseding and Amended Class Settlement
Agreement, address any objections to it, and determine whether the Superseding
and Amended Class Settlement Agreement and the Plan of Administration and
Distribution should be finally approved, whether final judgment should be
entered thereon, and whether to approve any motions for Attorneys’ Fee Awards,
Expense Awards, and Rule 23(b)(3) Class Plaintiffs’ Service Awards.
29.    The Court stays all further proceedings in this Action as between the
Rule 23(b)(3) Class Plaintiffs or any other plaintiff in a putative class action
consolidated in MDL 1720 and the Defendants or any other defendant in a putative
class action consolidated in MDL 1720, except for proceedings in Barry’s and
proceedings related to effectuating and complying with the Superseding and
Amended Class Settlement Agreement and the terms of this Order, pending the
Court’s determination of whether the Superseding and Amended Class Settlement
Agreement should be finally approved or the termination of the Superseding and
Amended Class Settlement Agreement. Orders of the Court in MDL 1720 regarding
third-party claims filing companies, including the Order filed December 20, 2013


E-8

--------------------------------------------------------------------------------





(ECF No. 6137), the Order filed December 30, 2013 (ECF No. 6147), the docket
entry Order of February 25, 2014, and the Order filed October 3, 2014 (ECF No.
6349), shall apply to conduct with respect to the Superseding and Amended Class
Settlement Agreement with the same force and effect as those Orders applied to
conduct with respect to the Definitive Class Settlement Agreement.
30.    Pending the Court’s determination of whether the Superseding and Amended
Class Settlement Agreement should finally be approved or the termination of the
Superseding and Amended Class Settlement Agreement, the Court enjoins the
members of the Rule 23(b)(3) Settlement Class from challenging in any action or
proceeding any matter covered by the Superseding and Amended Class Settlement
Agreement or its release and covenant not to sue provisions, and from
commencing, maintaining, or participating in, or permitting another to commence,
maintain, or participate in on its behalf, any claims being released against
Rule 23(b)(3) Settlement Class Released Parties, except for: (a) proceedings in
MDL 1720 related to effectuating and complying with the Superseding and Amended
Class Settlement Agreement; (b) the pursuit in Barry’s of injunctive relief
claims; and (c) the pursuit by the named plaintiffs in actions in MDL 1720 that
are not class actions of the claims in those actions, unless and until those
named plaintiffs fail to exclude themselves from the Rule 23(b)(3) Settlement
Class.


IT IS SO ORDERED.
DATED: _________________________        ____________________________________
THE HONORABLE MARGO K. BRODIE
UNITED STATES DISTRICT JUDGE










E-9

--------------------------------------------------------------------------------






APPENDIX F – Notice Plan




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK




IN RE PAYMENT CARD INTERCHANGE FEE AND MERCHANT DISCOUNT ANTITRUST LITIGATION


This Document Applies to: All Cases.


 


No. 05‑MD‑01720 (MKB) (JO)





DECLARATION OF CAMERON R. AZARI, ESQ.,
ON PROPOSED SETTLEMENT CLASS NOTICE PROGRAM
I, Cameron R. Azari, Esq., hereby declare and state as follows:
1.My name is Cameron R. Azari, Esq. I have personal knowledge of the matters set
forth herein, and I believe them to be true and correct.
2.I am a nationally recognized expert in the field of legal notice and I have
served as an expert in dozens of federal and state cases involving class action
notice plans.
3.I am the Director of Legal Notice for Hilsoft Notifications (“Hilsoft”); a
firm that specializes in designing, developing, analyzing and implementing
large-scale, un-biased, legal notification plans. Hilsoft is a business unit of
Epiq Class Action & Claims Solutions (“EPIQ”).
4.Hilsoft has been involved with some of the most complex and significant
notices and notice programs in recent history. With experience in more than 300
cases, notices prepared by Hilsoft have appeared in 53 languages with
distribution in almost every country, territory and dependency in the world.
Judges, including in published decisions, have recognized and approved numerous
notice plans developed by Hilsoft, which decisions have always withstood
collateral reviews by other courts and appellate challenges.
EXPERIENCE RELEVANT TO THIS CASE
5.Hilsoft and Epiq were retained to design the prior notice efforts for the
prior proposed settlement in 2012 in In re: Payment Card Interchange Fee and
Merchant Discount Antitrust Litigation, MDL 1720. Notices pursuant to that plan
were implemented in 2013.


F-1

--------------------------------------------------------------------------------





6.Additionally, I have served as a notice expert and have been recognized and
appointed by courts to design and provide notice in many of the largest and most
significant cases, including: In re Takata Airbag Products Liability Litigation,
Case No. 1:15-md-02599-FAM (“Takata MDL”) (S.D. Fla) (Massive individual notice
mailing effort to over 40 million Class Members in two phases of settlements
with Toyota, Mazda, Subaru, BMW, Honda, Nissan and Ford. Comprehensive
nationwide media accompanied each phase that included radio ads, consumer
magazine ads and an extensive online notice effort. Settlements with Honda,
Nissan, Toyota, Mazda, Subaru and BMW have received Final Approval.); In re:
Volkswagen “Clean Diesel” Marketing, Sales Practices and Product Liability
Litigation (Bosch Settlement), MDL No. 2672 (N.D. Cal.) (Comprehensive notice
program within the Volkswagen Emissions Litigation that provided individual
notice to more than 946,000 vehicle owners via first class mail and to more than
855,000 via email.  A targeted internet campaign further enhanced the notice
effort.); In re: Energy Future Holdings Corp., et. al. (Asbestos Claims Bar Date
Notice), 14-10979 (CSS) (Bankr. D. Del.) (Large asbestos bar date notice effort,
which included individual notice, national consumer publications and newspapers,
hundreds of local newspapers, Spanish newspapers, union labor publications, and
digital media to reach the target audience.); In Re: Oil Spill by the Oil Rig
“Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010, MDL 2179 (E.D.
La.) (Dual landmark settlement notice programs to separate “Economic and
Property Damages” and “Medical Benefits” settlement classes. Notice effort
included over 7,900 television spots, over 5,200 radio spots, and over 5,400
print insertions and reached over 95% of Gulf Coast residents.); In Re: Checking
Account Overdraft Litigation, MDL 2036 (S.D. Fla.) (Multiple bank settlements
between 2010-2018 involving direct mail and email to millions of class members
and publication in relevant local newspapers.  Representative banks include,
Fifth Third Bank, National City Bank, Bank of Oklahoma, Webster Bank, Harris
Bank, M & I Bank, Community Bank, PNC Bank, Compass Bank, Commerce Bank,
Citizens Bank, Great Western Bank, TD Bank, Bancorp, Whitney Bank, Associated
Bank, and Susquehanna Bank.); and In re Residential Schools Class Action
Litigation, (Canada) (Five phase notice program for the landmark settlement
between the Canadian government and Aboriginal former students. Phase V of the
notice program was implemented during 2014.).
7.Numerous other court opinions and comments as to my testimony, and opinions on
the adequacy of our notice efforts, are included in Hilsoft’s curriculum vitae
included as Attachment 1.
8.In forming my expert opinions, I and my staff draw from our in-depth class
action case experience, as well as our educational and related work experiences.
I am an active member of the Oregon State Bar, receiving my Bachelor of Science
from Willamette University and my Juris Doctor from Northwestern School of Law
at Lewis and Clark College. I have served as the Director of Legal Notice for
Hilsoft since 2008 and have overseen the detailed


F-2

--------------------------------------------------------------------------------





planning of virtually all of our court-approved notice programs since that time.
Prior to assuming my current role with Hilsoft, I served in a similar role as
Director of Epiq Legal Noticing (previously called Huntington Legal
Advertising). Overall, I have over 18 years of experience in the design and
implementation of legal notification and claims administration programs having
been personally involved in well over one hundred successful notice programs.
9.I have been directly and personally responsible for all of the media notice
planning here, including analysis of the media audience data and determining the
most effective mixture of media required to reach the greatest practicable
number of Rule 23(b)(3) Settlement Class members. I have also worked closely
with my colleagues at Epiq, and the settling parties, to review and recommend
the most reasonable individual mailed notice effort to this large and diverse
Class. The facts in this declaration are based on what I personally know, as
well as information provided to me in the ordinary course of my business by my
colleagues at Hilsoft and Epiq.
OVERVIEW
10.This declaration will describe the settlement Notice Plan (“Notice Plan” or
“Plan”) and notices (the “Notice” or “Notices”) recommended here for the
proposed settlement between the Rule 23(b)(3) Class Plaintiffs and the
Defendants in In re: Payment Card Interchange Fee and Merchant Discount
Antitrust Litigation, MDL 1720 in the United States District Court for the
Eastern District of New York.
11.Key factors guide the dissemination methods needed to achieve a reasonable
and effective notice effort:
•
The proposed Rule 23(b)(3) Settlement Class (“Settlement Class”) is national in
scope and likely includes persons, and businesses and other entities owned by
persons, of all ages, races and demographic profiles;

•
Data containing contact information for members of the Settlement Class from the
2013 notice effort, combined with recent data supplied by the defendants and
cross-referenced with lists subpoenaed from other sources is (and will be)
available;

•
A high number of small businesses fail annually and locating current addresses
for these class members is not certain; and

•
Many small retail businesses are owned and operated by recent immigrants and
members of discreet, ethnic and foreign-language communities.





F-3

--------------------------------------------------------------------------------







12.In my opinion, the Notice Plan proposed below is designed to reach the
greatest practicable number of Settlement Class members through the use of
individual notice and paid and earned media. In my opinion, the Notice Plan is
the best notice practicable under the circumstances of this case and far exceeds
the requirements of due process, including its “desire to actually inform”
requirement.1 
NOTICE PLANNING METHODOLOGY
13.Rule 23 directs that the best notice practicable under the circumstances must
include “individual notice to all members who can be identified through
reasonable effort.”2 The proposed notice program here satisfies this
requirement. A Long Form Notice will be sent via First Class mail. Address
updating (both prior to mailing and on undeliverable pieces) and re-mailing
protocols will meet or exceed those used in other class action settlements.
Where email addresses are available, an Email Notice will also be sent.
14.Separate from the compilation of the individual notice mailing lists, data
sources and tools that are commonly employed by experts in this field were used
to analyze the reach and frequency3 of the media portion of this Notice Program.
These include GfK Mediamark Research & Intelligence, LLC (“MRI”) data,4 which
provides statistically significant readership and product usage data, and
Alliance for Audited Media (“AAM”)5 statements, which
__________________________
1 “But when notice is a person’s due, process which is a mere gesture is not due
process. The means employed must be such as one desirous of actually informing
the absentee might reasonably adopt to accomplish it. The reasonableness and
hence the constitutional validity of any chosen method may be defended on the
ground that it is in itself reasonably certain to inform those affected . . .”
Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 315 (1950).


2 FRCP 23(c)(2)(B).


3 Reach is defined as the percentage of a class exposed to a notice, net of any
duplication among people who may have been exposed more than once. Notice
“exposure” is defined as the opportunity to read a notice. The average
“frequency” of notice exposure is the average number of times that those reached
by a notice would be exposed to a notice.
4 GfK Mediamark Research & Intelligence, LLC (“MRI”) is a leading source of
publication readership and product usage data for the communications industry.
MRI offers comprehensive demographic, lifestyle, product usage and exposure to
all forms of advertising media collected from a single sample. As the leading
U.S. supplier of multimedia audience research, MRI provides information to
magazines, televisions, radio, Internet, and other media, leading national
advertisers, and over 450 advertising agencies-including 90 of the top 100 in
the United States. MRI’s national syndicated data is widely used by companies as
the basis for the majority of the media and marketing plans that are written for
advertised brands in the U.S.
5 Established in 1914 as the Audit Bureau of Circulations (“ABC”), and rebranded
as Alliance for Audited Media (“AAM”) in 2012, AAM is a non-profit cooperative
formed by media, advertisers, and advertising agencies to audit the paid
circulation statements of magazines and newspapers. AAM is the leading third
party auditing organization in the U.S. It is the industry’s leading, neutral
source for documentation on the actual distribution of newspapers, magazines,
and other publications. Widely accepted throughout the industry, it certifies
thousands of printed publications as well as emerging digital editions read via
tablet subscriptions. Its publication audits are conducted in accordance with
rules established by its Board of Directors. These rules govern not only how
audits are conducted, but also how publishers report their circulation figures.
AAM’s Board of Directors is comprised of representatives from the publishing and
advertising communities.




F-4

--------------------------------------------------------------------------------





certify how many readers buy or obtain copies of publications, Nielsen6 and
Nielsen Audio7 (formerly Arbitron Inc.), which have been relied upon since 1950.
Online media planning data was provided by comScore, Inc.8 These tools,
along with demographic breakdowns indicating how many people use each media
vehicle, as well as computer software that take the underlying data and factor
out the duplication among audiences of various media vehicles, allow us to
determine the net (unduplicated) reach of a particular media schedule. We
combine the results of this analysis to help determine notice plan sufficiency
and effectiveness.
15.Tools and data trusted by the communications industry and courts. Virtually
all of the nation’s largest advertising agency media departments utilize and
rely upon such independent, time-tested data and tools, including net reach and
de-duplication analysis methodologies, to guide the billions of dollars of
advertising placements that we see today, providing assurance that these figures
are not overstated. These analyses and similar planning tools have become
standard analytical tools for evaluating notice programs, and have been
regularly accepted by courts.
16.In fact, advertising and media planning firms around the world have long
relied on audience data and techniques: AAM data has been relied on since 1914;
90-100% of media directors use reach and frequency planning9 all of the leading
advertising and communications textbooks cite the need to use reach and
frequency planning.10 Ninety of the top one hundred media firms use MRI data and
at least 15,000 media professionals in 85 different countries use media planning
software.11
____________________________
6 Nielsen ratings are the audience measurement system developed by the Nielsen
Company to determine the audience size and composition of television programming
in the United States. Since first debuting in 1950, Nielsen’s methodology has
become the primary source of audience measurement information in the television
industry around the world, including “time-shifted” viewing via television
recording devices.
7 Nielsen Audio (formerly Arbitron Inc., which was acquired by the Nielsen
Company and re-branded Nielsen Audio), is an international media and marketing
research firm providing radio media data to companies in the media industry,
including radio, television, online and out-of-home; the mobile industry as well
as advertising agencies and advertisers around the world.
8 comScore, Inc.is a global leader in measuring the digital world and a
preferred source of digital marketing intelligence. In an independent survey of
800 of the most influential publishers, advertising agencies and advertisers
conducted by William Blair & Company in January 2009, comScore was rated the
“most preferred online audience measurement service” by 50% of respondents, a
full 25 points ahead of its nearest competitor.
9 See generally Peter B. Turk, Effective Frequency Report: Its Use And
Evaluation By Major Agency Media Department Executives, 28 J.Advertising Res. 56
(1988); Peggy J. Kreshel et al., How Leading Advertising Agencies Perceive
Effective Reach and Frequency, 14 J.Advertising 32 (1985).
10 Textbook sources that have identified the need for reach and frequency for
years include: Jack S. Sissors & Jim Surmanek, Advertising Media Planning, 57-72
(2d ed. 1982); Kent M. Lancaster & Helen E. Katz, Strategic Media Planning
120-156 (1989); Donald W. Jugenheimer & Peter B. Turk, Advertising Media 123-126
(1980); Jack Z. Sissors & Lincoln Bumba, Advertising Media Planning 93-122 (4th
ed. 1993); Jim Surmanek, Introduction to Advertising Media: Research, Planning,
and Buying 106-187 (1993).
11 For example, Telmar is the world's leading supplier of media planning
software and support services. Over 15,000 media professionals in 85 countries
use Telmar systems for media and marketing planning tools including reach and
frequency planning functions. Established in 1968, Telmar was the first company
to provide media planning systems on a syndicated basis.


F-5

--------------------------------------------------------------------------------





17.The proposed Settlement Class is national in scope and likely includes
persons, and businesses and other entities owned by persons, of all ages, races
and demographic profiles. Data on business owner and adults in business and
finance occupations were specifically analyzed to identify key demographic
groups, which were used to guide the media selection.
18.To ensure the greatest possible coverage of measured media in reaching the
potentially diverse universe of members of the Settlement Class, the Notice Plan
has a primary target audience of all adults 18 years and older across the
country. Additionally, the media is targeted to reach individuals who might own
their own business, have owned a business in the past, or make financial
decisions for their business with secondary targets of “business owners” and
“adults in business and finance occupations.”
NOTICE PLAN DETAIL
19.Class Notice is proposed to be disseminated pursuant to the plan and details
set forth below and referred to as the “Notice Plan.” The Notice Plan was
designed to provide notice to the following Rule 23(b)(3) Settlement Class (the
“Settlement Class”): all persons, businesses, and other entities that have
accepted any Visa-Branded Cards and/or Mastercard-Branded Cards in the United
States at any time from January 1, 2004 to the Settlement Preliminary Approval
Date, except that the Rule 23(b)(3) Settlement Class shall not include (a) the
Dismissed Plaintiffs, (b) the United States government, (c) the named Defendants
in this Action or their directors, officers, or members of their families, or
(d) financial institutions that have issued Visa-Branded Cards or
Mastercard-Branded Cards or acquired Visa-Branded Card transactions or
Mastercard-Branded Card transactions at any time from January 1, 2004 to the
Settlement Preliminary Approval Date.
20.We further understand that the capitalized terms in the Class Definitions
have the following meanings: “Mastercard-Branded Card” means any Credit Card or
Debit Card that bears or uses the name Mastercard, Maestro, Cirrus, or any other
brand name or mark owned or licensed by a Mastercard Defendant, or that is
issued under any such brand or mark. “Visa-Branded Card” means any Credit Card
or Debit Card that bears or uses the name Visa, Plus, Interlink, or any other
brand name or mark owned or licensed for use by a Visa Defendant, or that is
issued under any such brand or mark.
21.To guide the selection of measured media in reaching unknown members of the
Settlement Class, the Notice Plan has three primary target audiences; 1) US
Adults aged 18+; 2) US Adults who are Business Owners; and 3) US Adults who are
in Business & Finance Occupations.


F-6

--------------------------------------------------------------------------------





22.The combined, measured media notice effort is estimated to reach 80.4% all
U.S. Adults aged 18+ with an average frequency of 2.8 times, 84.2% of all US
Business Owners with an average frequency of 3.2 times; and 84.4% of all US
Adults in Business and Finance Occupations, with an average frequency of 3.4
times. In my opinion, the projected reach of the extensive proposed media Notice
Plan is the highest that is practicable, given the size and demographics of the
proposed Settlement Class. In my experience, the projected reach and frequency
of the Notice Plan is consistent with other court-approved notice programs in
settlements of similar magnitude, and has been designed to meet and exceed due
process requirements.
NOTICE PLAN
Individual Notice – Direct Mail
23.A Long-Form Notice will be mailed via first class mail to all Settlement
Class members who can be identified with reasonable effort. Epiq will work with
the settling parties to develop a notice database using the extensive database
developed for the proposed 2012 settlement, combined with additional data
provided by Visa and MasterCard, and 2013 - forward acquirer records. Epiq will
combine and de-duplicate the data as appropriate. As with the data used for
individual notice in the proposed 2012 settlement, extensive data analysis
efforts will be undertaken to maximize the accuracy of the deduplication efforts
and to enhance the deliverability of the mailing effort. To the extent
reasonably possible, separate records will be “rolled-up” into one record for
the notice mailing.
24.Prior to mailing, all mailing addresses will be checked against the National
Change of Address (“NCOA”) database maintained by the United States Postal
Service (“USPS”).12 Any addresses that are returned by the NCOA database as
invalid may be updated through a third-party address search service. In
addition, the addresses will be certified via the Coding Accuracy Support System
(“CASS”) to ensure the quality of the zip code, and verified through Delivery
Point Validation (“DPV”) to verify the accuracy of the addresses. This address
updating process is standard for the industry and for the majority of
promotional mailings that occur today.
___________________________


12 The NCOA database contains records of all permanent change of address
submissions received by the USPS for the last four years. The USPS makes this
data available to mailing firms and lists submitted to it are automatically
updated with any reported move based on a comparison with the person’s name and
known address.




F-7

--------------------------------------------------------------------------------







25.Notices returned as undeliverable will be re-mailed as practical to any new
address available through postal service information, for example, to the
address provided by the postal service on returned pieces for which the
automatic forwarding order has expired, but which is still during the period in
which the postal service returns the piece with the address indicated, or to
better addresses that may be found using a third-party lookup service
(“ALLFIND”, maintained by LexisNexis). Upon successfully locating better
addresses, Notices will be promptly re-mailed. As with the prior proposed
settlement, in situations in which there are multiple mailing records related to
a single Settlement Class member taxpayer identification number at different
addresses, Epiq will work to re-mail Notices only for those records for whom
there was no delivered Notice to any address.
26.Additionally, a Long Form Notice will be mailed to all persons who request
one via the toll-free phone number or by mail or email. The Long Form Notice
will also be available for download or printing at the Case Website (in English,
Spanish, Chinese, Japanese, Korean, Russian, Thai and Vietnamese).
Supplemental Email Notice
27.A database of approximately 124,000 email addresses exists from the prior
proposed settlement. Visitors to the existing settlement website were able to
contact Epiq via email with questions. Those email addresses were logged. For
all available email addresses, an Email Notice (including the text of the Long
Form Notice) will be sent to all potential Settlement Class members for whom a
facially valid email address is available. The Email Notice will be created
using an embedded html text format. This format will provide text that is easy
to read without graphics, tables, images and other elements that would increase
the likelihood that the message could be blocked by Internet Service Providers
(ISPs) and/or SPAM filters. The emails will be sent using a server known to the
major email providers as one not used to send bulk “SPAM” or “junk” email
blasts. Also, the emails will be sent in small groups so as to not be
erroneously flagged as a bulk junk email blast. Each Summary Email Notice will
be transmitted with a unique message identifier. If the receiving e-mail server
cannot deliver the message, a “bounce code” should be returned along with the
unique message identifier. For any Summary Email Notice for which a bounce code
is received indicating that the message is undeliverable, at least two
additional attempts will be made to deliver the Notice by email.
28.The Email Notice will include the website address of the Case Website. By
accessing the Case Website, recipients will be able to easily access the
Superseding and Amended Class Settlement Agreement and other information about
the settlement.


F-8

--------------------------------------------------------------------------------





National Consumer Publications
29.The Notice Plan includes a highly visible national print program. A full page
notice will appear one time in the monthly magazines National Geographic, and
People en Español. A full page notice will also appear once in the weekly
magazines Parade and twice in the weekly magazine People and the bi-weekly
magazine Sports Illustrated. The publications have an estimated combined
circulation of 27.6 million, and a combined readership of 145.1 million.
30.Positioning will be sought for the Notices to be placed opposite news
articles with documented high readership, and in certain other sections of
publications to help ensure that, over the course of the media schedule, the
greatest practicable number of potential Settlement Class members will see the
Notice.
Publication
Format
Circulation
Distribution
# of Insertions
Parade
Weekly
18,000,000
National
1
People
Weekly
3,400,000
National
2
National Geographic
Monthly
3,000,000
National
1
People en Espanol
11x a Year
540,000
National
1
Sports Illustrated
Bi-Weekly
2,700,000
National
2
TOTAL
 
27,640,000
 
 

U.S. Territory Newspapers
31.A 1/2 or full page notice will appear one time in English and Spanish
language newspapers targeting the United States territories. Specifically, the
notice will run in the following ten newspapers:
Publication
Format
Distribution
# of Insertions
Agana Pacific Daily News
Weekly (Monday)
Guam
1
Caribbean Business
Weekly (Thursday)
Puerto Rico
1
El Nuevo Dia
Mon-Sat
Puerto Rico
1
El Vocero De Puerto Rico
Mon-Fri
Puerto Rico
1
Primera Hora
Mon-Sat
Puerto Rico
1
Saipan Tribune
Weekly (Friday)
1.    Northern Mariana Islands
1
Samoa News
Weekly (Monday)
American Samoa
1
St. Croix Avis
Weekly (Monday)
U.S. Virgin Islands
1
St. John Trade Winds
Weekly (Monday)
U.S. Virgin Islands
1
Virgin Islands Daily News
Weekly (Monday)
U.S. Virgin Islands
1



F-9

--------------------------------------------------------------------------------





National Business Publications
32.To target business owners and adults in business and finance occupations, the
Publication Notice will appear in eight selected leading national business
publications as a full-page or equivalent size ad unit. The selected
publications include some of the largest circulating newspapers in the U.S.
Publication
Format
Distribution
# of Insertions
Barrons
Weekly (Saturday)
National
1
Bloomberg Businessweek
47x/year
National
1
Financial Times
Daily
National
1
Forbes
10x/year
National
1
Fortune
Monthly
National
1
Investors Business Weekly
Weekly (Monday)
National
1
New York Times
Daily
National
1
Wall Street Journal
Daily
National
1

33.The selected business publications have a combined circulation of over 4.27
million.
Trade, Business & Specialty Publications
34.The Publication Notice will appear in 64 selected trade, business & specialty
publications once or twice as a full page or equivalent size ad unit for a total
of 125 planned insertions. The selected publications, which include all editions
of Crain’s and the entire network of Business Journals, have a combined
circulation of over 992,000. A complete list of the trade, business & specialty
publications in which the Publication Notice will appear, is provided as
Attachment 2.
Language & Ethnic Targeted Publications
35.To target foreign language and ethnic business owners and adults in business
and finance occupations affected by the Settlement, the Publication Notice will
appear in 113 language & ethnic targeted publications. The Publication Notice
will appear as a full-page ad unit or equivalent size two times in selected
daily or weekly publications and one time in selected monthly publications for a
total of 220 planned insertions. The Publication Notice will be translated as
appropriate into Spanish, Chinese, Japanese, Korean, Russian, Thai, and
Vietnamese. The selected language & ethnic targeted publications have a combined
circulation of over 5.84 million. A complete list of the language & ethnic
targeted publications in which the Publication Notice will appear, is provided
as Attachment 3.


F-10

--------------------------------------------------------------------------------





Digital Banner Notice
36.The Notice Plan includes digital banner advertisements both broadly
distributed across the United States and also targeted specifically to
individuals more likely to be Settlement Class members. The Banner Notice will
provide the Settlement Class with additional opportunities to be apprised of the
proposed settlement and their rights.
37.Banner advertisements will appear on Google and Yahoo! Ad Network (now called
Oath) in English, on the Pulpo Ad Network in Spanish and on the Refuel Diversity
Audience Network in multiple languages (English, Spanish, Chinese, Japanese,
Korean, Thai and Russian).
38.These banner advertisements will appear on a rotating schedule in either
leaderboard or big box sizes.
39.Banner advertisements will also be displayed on the social media networks
Facebook and Instagram. Facebook is the most widely used social networking
service in the world. When a user logs into their account they are presented
with their homepage. Banners will appear in the right hand column next to the
newsfeed. On both Facebook and Instagram, some of the Banners will be targeted
to individuals more likely to be Settlement Class members based on their
expressed online preferences (small business owners, interested in business and
finance, women business owners, etc).
40.Banners will also be placed on the websites of several financial media
outlets mirrored in the print portion of the Notice Plan, such as the WSJ.com,
Bloomberg.com, Forbes.com, BiZ Journals and others.
41.A summary of the Digital Banner Notice efforts is as follows:
Network/Property
Banner Size
# of Days
A18+ Impressions
BiZ Journals
300x250, 728x90
35
3,467,337
Bloomberg.com
300x250, 728x90
35
1,000,000
WSJ.com
300x250, 728x90
35
1,000,000
Forbes.com
300x250, 728x90, 300x600
35
3,000,000
Meredith Business Network (Fortune, Time, & Money)
300x250, 728x90, 300x600, 320x50
35
3,663,004
Facebook (Adults 18+)
254x133
35
100,000,000
 -Facebook: Behavioral Targeting (Small Business Owners)
254x133
35
2,500,000
 -Facebook: Interests include "Small Business Owners of America"
254x133
35
30,000



F-11

--------------------------------------------------------------------------------





Network/Property
Banner Size
# of Days
A18+ Impressions
 -Facebook: Interests include "National Association of Women Business Owners"
254x133
35
50,000
 -Facebook: Profile Description includes "Chief Financial Officer"
254x133
35
75,000
 -Facebook: Work Industries = "Business and Finance"
254x133
35
2,000,000
Instagram (Mobile)
1080x1080
35
5,000,000
 -Instagram (Mobile): Behavioral Targeting (Small Business Owners)
1080x1080
35
1,000,000
 -Instagram: Work Industries = "Business and Finance"
1080x1080
35
1,000,000
Google Display Network
300x250, 728x90, 300x600
35
125,000,000
 -Google Affinity Audience: Business Ownership
300x250, 728x90, 300x600
35
50,000,000
 -Google Intent Audience: Business Financial Services / Business & Finance
300x250, 728x90, 300x600
35
10,000,000
Oath (Yahoo!) Ad Network
300x250, 728x90, 300x600
35
75,000,000
 -Oath Data Audience: Small Business & Entrepreneurship
300x250, 728x90, 300x600
35
15,000,000
Refuel Diversity Audience Network
300x250, 728x90, 300x600, 320x50
35
11,379,310
Pulpo Spanish Ad Network
300x250, 728x90, 300x600
35
20,000,000
TOTAL
 
 
430,164,651

Source: 2018 comScore Data.


42.Combined, approximately 430.1 million adult impressions will be generated by
these Banner Notices over a 31-day period. Clicking on the Banner Notice will
bring the reader to the Case Website where they can obtain detailed information
about the case.
Placing Notices to be Highly Visible
43.The Notices are designed to be highly visible and noticeable. Since all
placements are not equal, extra care will be taken to place Notices in positions
that will generate visibility among potential Settlement Class members.


F-12

--------------------------------------------------------------------------------





44.In print, positioning will be sought opposite news articles with documented
high readership, and in certain other sections of publications to help ensure
that, over the course of the media schedule, the greatest practicable number of
potential Settlement Class members will see the Notice.
45.In digital, placement will be sought above the fold13 on the websites. The
Facebook advertisements will appear on the right-hand side of the user’s news
feed, above the fold, on the top half of the page. The Google, Oath (Yahoo!) Ad
Network, Pulpo Ad Network, Refuel and business website Banner Notices will
appear in multiple sizes, which may include:
Leaderboard
•
Horizontal, 728 x 90 pixels

•
Located at the top of the screen

Big Box or Box (also known by other similar names)
•
Square Box, 300 x 250 pixels

•
Can be located on left or right side of screen

Internet Sponsored Search Listings
46.To facilitate Class Members with locating the Case Website, sponsored search
listings will be acquired on the three most highly-visited internet search
engines: Google, Yahoo! and Bing. When search engine visitors search on common
keyword combinations such as “Visa Mastercard Settlement,” “Interchange Fee
Settlement,” or “Payment Card Settlement,” the sponsored search listing will
generally be displayed at the top of the page prior to the search results or in
the upper right hand column.
47.The Sponsored Search Listings will be provided to search engine visitors
across the United States, and will assist Settlement Class members in finding
and accessing the Case Website.
Informational Release
48.To build additional reach and extend exposures, a party-neutral Informational
Release, as provided in Attachment 4, will be issued nationwide to approximately
5,000 general media (print and broadcast) outlets and 5,400 online databases and
websites throughout the United States. The Informational Release will also be
issued to several “microlists” targeting niche media appropriate for this


_____________________________________________ 
13 “Above the fold” is a term to refer to the portion of a website that can be
viewed by a visitor, typically without the need to scroll down the page.


F-13

--------------------------------------------------------------------------------







Settlement Class. These microlists include: "Small Business," "Top Legal
Newspapers," "General Retailing,” "Finance," and "Accounting.” The Informational
Release will serve a valuable role by providing additional notice exposures
beyond that which was provided by the paid media. There is no guarantee that any
news stories will result, but if they do, potential Settlement Class members
will have additional opportunities to learn that their rights are at stake in
credible news media, adding to their understanding. The Informational Release
will include the toll free number and Case Website address.
Case Website, Toll-free Telephone Number, Email Inbox and Postal Mailing Address
49.A dedicated website for the previous proposed settlement
(www.PaymentCardSettlement.com) was created and became available on December 7,
2012 and that website will continue to be used here as the Case Website. The
content of the website will be updated to reflect the terms of the Superseding
and Amended Class Settlement Agreement and will include all relevant deadlines
for Settlement Class members to act. Settlement Class members will be able to
obtain detailed information about the new settlement and review documents
including, but not limited to, the Publication Notice, Long-Form Notice, the
Superseding and Amended Definitive Class Settlement Agreement and all its
Appendices, all papers filed in connection with the motions for approval of the
class settlement and any motions for attorneys’ fees, expenses, or service
awards, and answers to frequently asked questions (FAQs). As before, the Case
Website will be translated and available in Spanish, Chinese, Japanese, Korean,
Russian, Thai, and Vietnamese with translated versions of the Publication Notice
and the Long-Form Notice. Links for each language and corresponding country flag
will continue to be displayed prominently in the top right corner of all key
pages of the website.
50.The Case Website address will be displayed prominently on all notice
documents. The Banner Notices will link directly to the case website.
51.The toll-free phone number used for the prior settlements (1-800-625-6440)
will be continued for this proposed settlement to allow Settlement Class members
to call for additional information, listen to answers to FAQs and request that a
Long Form Notice or the Settlement Agreement be mailed to them. Live operators
will be available as needed. The toll-free number will be prominently displayed
in the Notice documents as appropriate.
52.The existing email inbox, info@PaymentCardSettlement.com, will continue to be
operational.


F-14

--------------------------------------------------------------------------------





53.A post office box will also be used for the settlement, allowing Settlement
Class members to contact the claims administrator by mail with any specific
requests or questions.
PLAIN LANGUAGE NOTICE DESIGN
54.Notices designed to increase readership and comprehension. All proposed
Notices are designed to be “noticed,” reviewed, and—by presenting the
information in plain language—understood by Settlement Class members. The design
of the Notices followed the principles embodied in the Federal Judicial Center’s
illustrative “model” notices posted at www.fjc.gov. Many courts have approved
notices that we have written and designed in a similar fashion. The Notices
contain substantial, albeit easy-to-read, summaries of all of the key
information about Settlement Class members’ rights and options. The Notices, as
produced, are worded clearly with an emphasis on simple, plain language to
encourage readership and comprehension.
55.The Publication Notice will feature a prominent headline in bold text (“A
settlement of as much as [$6.24] Billion and not less than [$5.54] Billion will
provide payments to merchants that accepted Visa and Mastercard since 2004.”).
Design elements alert recipients and readers that the Notice is an important
document authorized by a court (“A federal court directed this Notice.”) and
that the content may affect them, thereby supplying reasons to read the Notice.
56.The Long-Form Notice provides substantial information to Settlement Class
members. The Long-Form Notice begins with a summary page providing a concise
overview of the important information highlighting key options available to
Settlement Class members. A table of contents, categorized into logical sections
helps to organize the information, while a question-and-answer format makes it
easy to find answers to common questions by breaking the information into simple
headings.
57.The ad units in which the Publication Notice will appear promote attention to
the settlement. In most print publications, the Notices are full-page units or
similar sizes to promote readership.
CONCLUSION
58.In class action notice planning, execution, and analysis, we are guided by
due process considerations under the United States Constitution, by federal and
local rules and statutes, and further by case law pertaining to notice. This
framework directs that the notice program be designed to reach the greatest
practicable number of potential Settlement Class members and, in a settlement
class action notice situation such as this, that the notice or notice


F-15

--------------------------------------------------------------------------------





program itself not limit knowledge of the availability of benefits—nor the
ability to exercise other options—to Settlement Class members in any way. All of
these requirements will be met in this proposed Notice Plan.
59.The Notice Plan follows the guidance for how to satisfy due process
obligations that a notice expert gleans from the United States Supreme Court’s
seminal decisions which are: a) to endeavor to actually inform the class, and b)
to demonstrate that notice is reasonably calculated to do so:
A.“But when notice is a person’s due, process which is a mere gesture is not due
process. The means employed must be such as one desirous of actually informing
the absentee might reasonably adopt to accomplish it,” Mullane v. Central
Hanover Trust, 339 U.S. 306, 315 (1950).
B.“[N]otice must be reasonably calculated, under all the circumstances, to
apprise interested parties of the pendency of the action and afford them an
opportunity to present their objections,” Eisen v. Carlisle & Jacquelin, 417
U.S. 156, 174 (1974) citing Mullane at 314.
60.Individual notice in the form of the Long Form Notice will be sent via First
Class mail to all Settlement Class members who can be identified with reasonable
effort. As with the prior proposed settlement in 2012, extensive effort will be
made to aggregate all relevant Class member data and mail Notice to each
potential Class member identified. It is expected that the total number of Long
Form Notices sent will reach well in the millions.
61.Based on conservative calculations, the combined measurable paid print and
Internet effort alone will reach an estimated 80.4% all U.S. Adults aged 18+
with an average frequency of 2.8 times, 84.2% of all US Business Owners with an
average frequency of 3.2 times; and 84.4% of all US Adults in Business and
Finance Occupations, with an average frequency of 3.4 times. Although not
calculable, reach and frequency of exposure will be enhanced further by the
individual notice effort, notice placements in trade, business & specialty
publications, language & ethnic targeted publications, U.S. territories
newspapers, an informational release, Internet sponsored listings, and the Case
Website.
62.The combined individual notice and media efforts will conform to due process
requirements, all aspects of Federal Rule of Civil Procedure 23, and comport
with the guidance for effective notice articulated in the Manual for Complex
Litigation 4th. The Notice Program described above will provide the best notice
practicable under the circumstances of this case, and will far exceed all
requirements for the adequacy of class notice.
63.The Notice Plan schedule will afford enough time to provide full and proper
notice to Settlement Class members before any opt-out and objection deadlines.


F-16

--------------------------------------------------------------------------------





I declare under penalty of perjury that the foregoing is true and correct.
Executed on August 31, 2018.


_/s/ Cameron R. Azari __________________
Cameron R. Azari, Esq.
© 2018 Hilsoft Notifications







F-17

--------------------------------------------------------------------------------





Attachment 1


























F-18

--------------------------------------------------------------------------------







mdl1720.jpg [mdl1720.jpg]


Hilsoft Notifications is a leading provider of legal notice services for
large-scale class action and bankruptcy matters. We specialize in providing
quality, expert, notice plan development – designing notice programs that
satisfy due process requirements and withstand judicial scrutiny. For more than
23 years, Hilsoft Notifications’ notice plans have been approved and upheld by
courts. Hilsoft Notifications has been retained by defendants and/or plaintiffs
on more than 300 cases, including more than 30 MDL cases, with notices appearing
in more than 53 languages and in almost every country, territory and dependency
in the world. Case examples include:


•
Hilsoft designed and implemented monumental notice campaigns to notify current
or former owners or lessees of certain BMW, Mazda, Subaru, Toyota, Honda, and
Nissan vehicles as part of $1.2 billion in settlements regarding Takata airbags.
The Notice Plans included individual mailed notice to more than 51.5 million
potential Class Members and notice via consumer publications, U.S. Territory
newspapers, radio spots, internet banners, mobile banners, and specialized
behaviorally targeted digital media. Combined, the Notice Plans reached more
than 95% of adults aged 18+ in the U.S. who owned or leased a subject vehicle
with a frequency of 4.0 times each. In re: Takata Airbag Products Liability
Litigation (OEMS – BMW, Mazda, Subaru, Toyota, Honda and Nissan), MDL No. 2599
(S.D. Fla.).



•
A comprehensive notice program within the Volkswagen Emissions Litigation that
provided individual notice to more than 946,000 vehicle owners via first class
mail and to more than 855,000 via email. A targeted internet campaign further
enhanced the notice effort. In re: Volkswagen “Clean Diesel” Marketing, Sales
Practices and Product Liability Litigation (Bosch Settlement), MDL No. 2672
(N.D. Cal.).



•
Hilsoft designed and implemented an extensive settlement Notice Plan for a class
period spanning more than 40 years for smokers of light cigarettes. The Notice
Plan delivered a measured reach of approximately 87.8% of Arkansas Adults 25+
with a frequency of 8.9 times and approximately 91.1% of Arkansas Adults 55+
with a frequency of 10.8 times. Hispanic newspaper notice, an informational
release, radio PSAs, sponsored search listings and a case website further
enhanced reach. Miner v. Philip Morris USA, Inc., No. 60CV03-4661 (Ark. Cir.).



•
One of the largest claim deadline notice campaigns ever implemented, for BP’s
$7.8 billion settlement claim deadline relating to the Deepwater Horizon oil
spill. Hilsoft Notifications designed and implemented the claim deadline notice
program, which resulted in a combined measurable paid print, television, radio
and Internet effort that reached in excess of 90% of adults aged 18+ in the 26
identified DMAs covering the Gulf Coast Areas an average of 5.5 times each. In
re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April
20, 2010, MDL No. 2179 (E.D. La.).



•
Large asbestos bar date notice effort, which included individual notice,
national consumer publications, hundreds of local and national newspapers,
Spanish newspapers, union labor publications, and digital media to reach the
target audience. In re: Energy Future Holdings Corp., et al. (Asbestos Claims
Bar Date Notice), 14-10979(CSS) (Bankr. D. Del.).



•
Landmark $6.05 billion settlement reached by Visa and MasterCard. The intensive
notice program involved over 19.8 million direct mail notices to class members
together with insertions in over 1,500 newspapers, consumer magazines, national
business publications, trade & specialty publications, and language & ethnic



F-19

--------------------------------------------------------------------------------





targeted publications. Hilsoft also implemented an extensive online notice
campaign with banner notices, which generated more than 770 million adult
impressions, a case website in eight languages, and acquisition of sponsored
search listings to facilitate locating the website. In re Payment Card
Interchange Fee and Merchant Discount Antitrust Litigation, MDL No. 1720
(E.D.N.Y.).


•
BP’s $7.8 billion settlement of claims related to the Deepwater Horizon oil
spill emerged from possibly the most complex class action in U.S. history.
Hilsoft Notifications drafted and opined on all forms of notice. The 2012 notice
program designed by Hilsoft reached at least 95% Gulf Coast region adults via
television, radio, newspapers, consumer publications, trade journals, digital
media and individual notice. In re Oil Spill by the Oil Rig “Deepwater Horizon”
in the Gulf of Mexico, on April 20, 2010, MDL No. 2179 (E.D. La.).



•
Momentous injunctive settlement reached by American Express regarding merchant
payment card processing. The notice program provided extensive individual notice
to more than 3.8 million merchants as well as coverage in national and local
business publications, retail trade publications and placement in the largest
circulation newspapers in each of the U.S. territories and possessions. In re
American Express Anti-Steering Rules Antitrust Litigation (II), MDL No. 2221
(E.D.N.Y.) (“Italian Colors”).



•
Overdraft fee class actions have been brought against nearly every major U.S.
commercial bank. For related settlements, Hilsoft Notifications has developed
programs that integrate individual notice and paid media efforts. PNC, Citizens,
TD Bank, Fifth Third, Harris Bank M&I, Comerica Bank, Susquehanna Bank, Capital
One, M&T Bank and Synovus are among the more than 20 banks that have retained
Hilsoft. In re Checking Account Overdraft Litigation, MDL No. 2036 (S.D. Fla.).



•
Possibly the largest data breach in U.S. history with approximately 130 million
credit and debit card numbers stolen. In re Heartland Data Security Breach
Litigation, MDL No. 2046 (S.D. Tex.)



•
Largest and most complex class action in Canadian history. Designed and
implemented groundbreaking notice to disparate, remote aboriginal people in the
multi-billion dollar settlement. In re Residential Schools Class Action
Litigation, 00-CV-192059 CPA (Ont. Super. Ct.).



•
Extensive point of sale notice program of a settlement providing payments up to
$100,000 related to Chinese drywall – 100 million notices distributed to Lowe’s
purchasers during a six-week period. Vereen v. Lowe’s Home Centers,
SU10-CV-2267B (Ga. Super. Ct.).



•
Largest discretionary class action notice campaign involving virtually every
adult in the U.S. for the settlement. In re Trans Union Corp. Privacy
Litigation, MDL No. 1350 (N.D. Ill.).



•
Most complex national data theft class action settlement involving millions of
class members. Lockwood v. Certegy Check Services, Inc., 8:07-cv-1434-T-23TGW
(M.D. Fla.).



•
Largest combined U.S. and Canadian retail consumer security breach notice
program. In re TJX Companies, Inc., Customer Data Security Breach Litigation,
MDL No. 1838 (D. Mass.).



•
Most comprehensive notice ever in a securities class action for the $1.1 billion
settlement of In re Royal Ahold Securities and ERISA Litigation, MDL No. 1539
(D. Md.).



•
Most complex worldwide notice program in history. Designed and implemented all
U.S. and international media notice with 500+ publications in 40 countries and
27 languages for $1.25 billion settlement. In re Holocaust Victims Assets,
“Swiss Banks”, No. CV-96-4849 (E.D.N.Y.).



•
Largest U.S. claim program to date. Designed and implemented a notice campaign
for the $10 billion program. Tobacco Farmer Transition Program, (U.S. Dept. of
Ag.).





F-20

--------------------------------------------------------------------------------





•
Multi-national claims bar date notice to asbestos personal injury claimants.
Opposing notice expert’s reach methodology challenge rejected by court. In re
Babcock & Wilcox Co, No. 00-10992 (E.D. La.).



LEGAL NOTICING EXPERTS


Cameron Azari, Esq., Director of Legal Notice
Cameron Azari, Esq. has more than 17 years of experience in the design and
implementation of legal notification and claims administration programs. He is a
nationally recognized expert in the creation of class action notification
campaigns in compliance with Fed R. Civ. P. 23(c)(2) (d)(2) and (e) and similar
state class action statutes. Cameron has been responsible for hundreds of legal
notice and advertising programs. During his career, he has been involved in an
array of high profile class action matters, including In re Payment Card
Interchange Fee and Merchant Discount Antitrust Litigation (MasterCard & Visa),
In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico,
Heartland Payment Systems, In re: Checking Account Overdraft Litigation, Lowe’s
Home Centers, Department of Veterans Affairs (VA), and In re Residential Schools
Class Action Litigation. He is an active author and speaker on a broad range of
legal notice and class action topics ranging from amendments to FRCP Rule 23 to
email noticing, response rates and optimizing settlement effectiveness. Cameron
is an active member of the Oregon State Bar. He received his B.S. from
Willamette University and his J.D. from Northwestern School of Law at Lewis and
Clark College. Cameron can be reached at caza@legalnotice.com.


Lauran Schultz, Executive Director
Lauran Schultz consults extensively with clients on notice adequacy and
innovative legal notice programs. Lauran has more than 20 years of experience as
a professional in the marketing and advertising field, specializing in legal
notice and class action administration for the past seven years. High profile
actions he has been involved in include companies such as BP, Bank of America,
Fifth Third Bank, Symantec Corporation, Lowe’s Home Centers, First Health,
Apple, TJX, CNA and Carrier Corporation. Prior to joining Epiq in 2005, Lauran
was a Senior Vice President of Marketing at National City Bank in Cleveland,
Ohio. Lauran’s education includes advanced study in political science at the
University of Wisconsin-Madison along with a Ford Foundation fellowship from the
Social Science Research Council and American Council of Learned Societies.
Lauran can be reached at lschultz@hilsoft.com.


ARTICLES AND PRESENTATIONS


•
Cameron Azari Co-Author, “A Practical Guide to Chapter 11 Bankruptcy Publication
Notice.” E-book, published, May 2017.



•
Cameron Azari Featured Speaker, “Proposed Changes to Rule 23 Notice and Scrutiny
of Claim Filing Rates,” DC Consumer Class Action Lawyers Luncheon, December 6,
2016.



•
Cameron Azari Speaker, “2016 Cybersecurity & Privacy Summit. Moving From ‘Issue
Spotting’ To Implementing a Mature Risk Management Model.” King & Spalding,
Atlanta, GA, April 25, 2016.



•
Cameron Azari Speaker, “Live Cyber Incident Simulation Exercise.” Advisen’s
Cyber Risk Insights Conference, London, UK, February 10, 2015.



•
Cameron Azari Speaker, “Pitfalls of Class Action Notice and Claims
Administration.” PLI's Class Action Litigation 2014 Conference, New York, NY,
July 9, 2014.



•
Cameron Azari Co-Author, “What You Need to Know About Frequency Capping In
Online Class Action Notice Programs.” Class Action Litigation Report, June 2014.



•
Cameron Azari Speaker, “Class Settlement Update – Legal Notice and Court
Expectations.” PLI's 19th Annual Consumer Financial Services Institute
Conference, New York, NY, April 7-8, 2014 and Chicago, IL, April 28-29, 2014.



F-21

--------------------------------------------------------------------------------







•
Cameron Azari Speaker, “Legal Notice in Consumer Finance Settlements - Recent
Developments.” ACI’s Consumer Finance Class Actions and Litigation, New York,
NY, January 29-30, 2014.



•
Cameron Azari Speaker, “Legal Notice in Building Products Cases.” HarrisMartin’s
Construction Product Litigation Conference, Miami, FL, October 25, 2013.



•
Cameron Azari Co-Author, “Class Action Legal Noticing: Plain Language
Revisited.” Law360, April 2013.



•
Cameron Azari Speaker, “Legal Notice in Consumer Finance Settlements Getting
your Settlement Approved.” ACI’s Consumer Finance Class Actions and Litigation,
New York, NY, January 31-February 1, 2013.



•
Cameron Azari Speaker, “Perspectives from Class Action Claims Administrators:
Email Notices and Response Rates.” CLE International’s 8th Annual Class Actions
Conference, Los Angeles, CA, May 17-18, 2012.



•
Cameron Azari Speaker, “Class Action Litigation Trends: A Look into New Cases,
Theories of Liability & Updates on the Cases to Watch.” ACI’s Consumer Finance
Class Actions and Litigation, New York, NY, January 26-27, 2012.



•
Lauran Schultz Speaker, “Legal Notice Best Practices: Building a Workable
Settlement Structure.” CLE International’s 7th Annual Class Action Conference,
San Francisco, CA, May 2011.



•
Cameron Azari Speaker, “Data Breaches Involving Consumer Financial Information:
Litigation Exposures and Settlement Considerations.” ACI’s Consumer Finance
Class Actions and Litigation, New York, NY, January 2011.



•
Cameron Azari Speaker, “Notice in Consumer Class Actions: Adequacy, Efficiency
and Best Practices.” CLE International’s 5th Annual Class Action Conference:
Prosecuting and Defending Complex Litigation, San Francisco, CA, 2009.



•
Lauran Schultz Speaker, “Efficiency and Adequacy Considerations in Class Action
Media Notice Programs.” Chicago Bar Association, Chicago, IL, 2009.



•
Cameron Azari Author, “Clearing the Five Hurdles of Email - Delivery of Class
Action Legal Notices.” Thomson Reuters Class Action Litigation Reporter, June
2008.



•
Cameron Azari Speaker, “Planning for a Smooth Settlement.” ACI: Class Action
Defense – Complex Settlement Administration for the Class Action Litigator,
Phoenix, AZ, 2007.



•
Cameron Azari Speaker, “Noticing and Response Rates in Class Action Settlements”
– Class Action Bar Gathering, Vancouver, British Columbia, 2007.



•
Cameron Azari Speaker, “Structuring a Litigation Settlement.” CLE
International’s 3rd Annual Conference on Class Actions, Los Angeles, CA, 2007.



•
Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” –
Skadden Arps Slate Meagher & Flom, LLP, New York, NY, 2006.



•
Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” –
Bridgeport Continuing Legal Education, Class Action and the UCL, San Diego, CA,
2006.



•
Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” –
Stoel Rives litigation group, Portland, OR / Seattle, WA / Boise, ID / Salt Lake
City, UT, 2005.





F-22

--------------------------------------------------------------------------------





•
Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” –
Stroock & Stroock & Lavan litigation group, Los Angeles, CA, 2005.



•
Cameron Azari Author, “Twice the Notice or No Settlement.” Current Developments
– Issue II, August 2003.



•
Cameron Azari Speaker, “A Scientific Approach to Legal Notice Communication” –
Weil Gotshal litigation group, New York, NY, 2003.



JUDICIAL COMMENTS


Judge Charles R. Breyer, In re: Volkswagen “Clean Diesel” Marketing, Sales
Practices and Products Liability Litigation (May 17, 2017) MDL No. 2672 (N.D.
Cal.):


The Court is satisfied that the Notice Program was reasonably calculated to
notify Class Members of the proposed Settlement. The Notice “apprise[d]
interested parties of the pendency of the action and afford[ed] them an
opportunity to present their objections.” Mullane v. Cent. Hanover Bank & Trust
Co., 339 U.S. 306, 314 (1950). Indeed, the Notice Administrator reports that the
notice delivery rate of 97.04% “exceed[ed] the expected range and is indicative
of the extensive address updating and re-mailing protocols used.” (Dkt. No.
3188-2 ¶ 24.)


Judge Joseph F. Bataillon, Klug v. Watts Regulator Company (April 13, 2017) No.
8:15-cv-00061-JFB-FG3 (D. Neb.):


The court finds that the notice to the Settlement Class of the pendency of the
Class Action and of this settlement, as provided by the Settlement Agreement and
by the Preliminary Approval Order dated December 7, 2017, constituted the best
notice practicable under the circumstances to all persons and entities within
the definition of the Settlement Class, and fully complied with the requirements
of Federal Rules of Civil Procedure Rule 23 and due process. Due and sufficient
proof of the execution of the Notice Plan as outlined in the Preliminary
Approval Order has been filed.


Judge Yvonne Gonzalez Rogers, Bias v. Wells Fargo & Company, et al. (April 13,
2017) No. 4:12-cv-00664- YGR (N.D. Cal.):


The form, content, and method of dissemination of Notice of Settlement given to
the Settlement Class was adequate and reasonable and constituted the best notice
practicable under the circumstances, including both individual notice to all
Settlement Class Members who could be identified through reasonable effort and
publication notice.


Notice of Settlement, as given, complied with the requirements of Rule 23 of the
Federal Rules of Civil Procedure, satisfied the requirements of due process, and
constituted due and sufficient notice of the matters set forth herein.


Notice of the Settlement was provided to the appropriate regulators pursuant to
the Class Action Fairness Act, 28 U.S.C. § 1715(c)(1).


Judge Carlos Murguia, Whitton v. Deffenbaugh Industries, Inc., et al (December
14, 2016) No. 2:12-cv-02247 (D. Kan.) and Gary, LLC v. Deffenbaugh Industries,
Inc., et al (December 14, 2016) No. 2:13-cv-2634 (D. Kan.):


The Court determines that the Notice Plan as implemented was reasonably
calculated to provide the best notice practicable under the circumstances and
contained all required information for members of the proposed Settlement Class
to act to protect their interests. The Court also finds that Class Members were
provided an adequate period of time to receive Notice and respond accordingly.


Judge Yvette Kane, In re: Shop-Vac Marketing and Sales Practices Litigation
(December 9, 2016) MDL No. 2380 (M.D. Pa.):


The Court hereby finds and concludes that members of the Settlement Class have
been provided the best notice practicable of the Settlement and that such notice
satisfies all requirements of due process, Rule 23 of the Federal Rules of Civil
Procedure, the Class Action Fairness Act of 2005, 28 U.S.C. § 1715, and all
other applicable laws.


F-23

--------------------------------------------------------------------------------







Judge Timothy D. Fox, Miner v. Philip Morris USA, Inc. (November 21, 2016) No.
60CV03-4661 (Ark. Cir.):


The Court finds that the Settlement Notice provided to potential members of the
Class constituted the best and most practicable notice under the circumstances,
thereby complying fully with due process and Rule 23 of the Arkansas Rules of
Civil Procedure.


Judge Eileen Bransten, In re: HSBC Bank USA, N.A., Checking Account Overdraft
Litigation (October 13, 2016) No. 650562/2011 (Sup. Ct. N.Y.):


This Court finds that the Notice Program and the Notice provided to Settlement
Class members fully satisfied the requirements of constitutional due process,
the N.Y. C.P.L.R., and any other applicable laws, and constituted the best
notice practicable under the circumstances and constituted due and sufficient
notice to all persons entitled thereto.


Judge Jerome B. Simandle, In re: Caterpillar, Inc. C13 and C15 Engine Products
Liability Litigation (September 20, 2016) MDL No. 2540 (D. N.J.):


The Court hereby finds that the Notice provided to the Settlement Class
constituted the best notice practicable under the circumstances. Said Notice
provided due and adequate notice of these proceedings and the matters set forth
herein, including the terms of the Settlement Agreement, to all persons entitled
to such notice, and said notice fully satisfied the requirements of Fed. R. Civ.
P. 23, requirements of due process and any other applicable law.


Judge Marcia G. Cooke, Chimeno-Buzzi v. Hollister Co. and Abercrombie & Fitch
Co. (April 11, 2016) No. 14- 23120 (S.D. Fla.):


Pursuant to the Court’s Preliminary Approval Order, the Settlement
Administrator, Epiq Systems, Inc. [Hilsoft Notifications], has complied with the
approved notice process as confirmed in its Declaration filed with the Court on
March 23, 2016. The Court finds that the notice process was designed to advise
Class Members of their rights. The form and method for notifying Class Members
of the settlement and its terms and conditions was in conformity with this
Court’s Preliminary Approval Order, constituted the best notice practicable
under the circumstances, and satisfied the requirements of Federal Rule of Civil
Procedure 23(c)(2)(B), the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C.
§ 1715, and due process under the United States Constitution and other
applicable laws.


Judge Christopher S. Sontchi, In re: Energy Future Holdings Corp, et al., (July
30, 2015) 14-10979(CSS) (Bankr. D. Del.):


Notice of the Asbestos Bar Date as set forth in this Asbestos Bar Date Order and
in the manner set forth herein constitutes adequate and sufficient notice of the
Asbestos Bar Date and satisfies the requirements of the Bankruptcy Code, the
Bankruptcy Rules, and the Local Rules.


Judge David C. Norton, In re: MI Windows and Doors Inc. Products Liability
Litigation (July 22, 2015) MDL No. 2333, No. 2:12-mn-00001 (D. S.C.):


The court finds that the Notice Plan, as described in the Settlement and related
declarations, has been faithfully carried out and constituted the best
practicable notice to Class Members under the circumstances of this Action, and
was reasonable and constituted due, adequate, and sufficient notice to all
Persons entitled to be provided with Notice.


The court also finds that the Notice Plan was reasonably calculated, under the
circumstances, to apprise Class Members of: (1) the pendency of this class
action; (2) their right to exclude themselves from the Settlement Class and the
proposed Settlement; (3) their right to object to any aspect of the proposed
Settlement (including final certification of the Settlement Class, the fairness,
reasonableness, or adequacy of the proposed Settlement, the adequacy of the
Settlement Class’s representation by Named Plaintiffs or Class Counsel, or the
award of attorney’s and representative fees); (4) their right to appear at the
fairness hearing (either on their own or through counsel hired at their own
expense); and (5) the binding and preclusive effect of the orders and Final
Order and Judgment in this Action, whether favorable or unfavorable, on all
Persons who do not request exclusion from the Settlement Class. As such, the
court finds that the Notice fully satisfied the requirements of the Federal
Rules of Civil Procedure, including Federal Rule of Civil


F-24

--------------------------------------------------------------------------------





Procedure 23(c)(2) and (e), the United States Constitution (including the Due
Process Clause), the rules of this court, and any other applicable law, and
provided sufficient notice to bind all Class Members, regardless of whether a
particular Class Member received actual notice.


Judge Robert W. Gettleman, Adkins v. Nestle Purina PetCare Company, et al.,
(June 23, 2015) No. 12-cv-2871 (N.D. Ill.):


Notice to the Settlement Class and other potentially interested parties has been
provided in accordance with the notice requirements specified by the Court in
the Preliminary Approval Order. Such notice fully and accurately informed the
Settlement Class members of all material elements of the proposed Settlement and
of their opportunity to object or comment thereon or to exclude themselves from
the Settlement; provided Settlement Class Members adequate instructions and a
variety of means to obtain additional information; was the best notice
practicable under the circumstances; was valid, due, and sufficient notice to
all Settlement Class members; and complied fully with the laws of the State of
Illinois, Federal Rules of Civil Procedure, the United States Constitution, due
process, and other applicable law.


Judge James Lawrence King, Steen v. Capital One, N.A. (May 22, 2015) No.
2:10-cv-01505-JCZ-KWR (E.D. La.) and No. 1:10-cv-22058-JLK (S.D. Fla.) as part
of In Re: Checking Account Overdraft Litigation, MDL 2036 (S.D. Fla.)


The Court finds that the Settlement Class Members were provided with the best
practicable notice; the notice was reasonably calculated, under [the]
circumstances, to apprise interested parties of the pendency of the action and
afford them an opportunity to present their objections.'' Shutts, 472 U.S. at
812 (quoting Mullane, 339 U.S. at 314-15). This Settlement with Capital One was
widely publicized, and any Settlement Class Member who wished to express
comments or objections had ample opportunity and means to do so. Azari Decl. ¶¶
30-39.


Judge Rya W. Zobel, Gulbankian et al. v. MW Manufacturers, Inc., (December 29,
2014) No. 1:10-cv-10392-RWZ (D. Mass.):


This Court finds that the Class Notice was provided to the Settlement Class
consistent with the Preliminary Approval Order and that it was the best notice
practicable and fully satisfied the requirements of the Federal Rules of Civil
Procedure, due process, and applicable law. The Court finds that the Notice Plan
that was implemented by the Claims Administrator satisfies the requirements of
FED. R. CIV. P. 23, 28 U.S.C. § 1715, and Due Process, and is the best notice
practicable under the circumstances. The Notice Plan constituted due and
sufficient notice of the Settlement, the Final Approval Hearing, and the other
matters referred to in the notices. Proof of the giving of such notices has been
filed with the Court via the Azari Declaration and its exhibits.


Judge Edward J. Davila, Rose v. Bank of America Corporation, and FIA Card
Services, N.A., (August 29, 2014) No. 5:11-CV-02390-EJD; 5:12-CV-04009-EJD (N.D.
Cal.):


The Court finds that the notice was reasonably calculated under the
circumstances to apprise the Settlement Class of the pendency of this action,
all material elements of the Settlement, the opportunity for Settlement Class
Members to exclude themselves from, object to, or comment on the settlement and
to appear at the final approval hearing. The notice was the best notice
practicable under the circumstances, satisfying the requirements of Rule
23(c)(2)(B); provided notice in a reasonable manner to all class members,
satisfying Rule 23(e)(1)(B); was adequate and sufficient notice to all Class
Members; and, complied fully with the laws of the United States and of the
Federal Rules of Civil Procedure, due process and any other applicable rules of
court.


Judge James A. Robertson, II, Wong et al. v. Alacer Corp. (June 27, 2014) No.
CGC-12-519221 (Cal. Super. Ct.):


Notice to the Settlement Class has been provided in accordance with the
Preliminary Approval Order. Based on the Declaration of Cameron Azari dated
March 7, 2014, such Class Notice has been provided in an adequate and sufficient
manner, constitutes the best notice practicable under the circumstances and
satisfies the requirements of California Civil Code Section 1781, California
Civil Code of Civil Procedure Section 382, Rules 3.766 of the California Rules
of Court, and due process.




F-25

--------------------------------------------------------------------------------





Judge John Gleeson, In re Payment Card Interchange Fee and Merchant Discount
Antitrust Litigation, (December 13, 2013) No. 1:05-cv-03800 (E.D. NY.):


The Class Administrator notified class members of the terms of the proposed
settlement through a mailed notice and publication campaign that included more
than 20 million mailings and publication in more than 400 publications. The
notice here meets the requirements of due process and notice standards… The
objectors’ complaints provide no reason to conclude that the purposes and
requirements of a notice to a class were not met here.


Judge Lance M. Africk, Evans, et al. v. TIN, Inc., et al, (July 7, 2013) No.
2:11-cv-02067 (E.D. La.):


The Court finds that the dissemination of the Class Notice… as described in
Notice Agent Lauran Schultz’s Declaration: (a) constituted the best practicable
notice to Class Members under the circumstances; (b) constituted notice that was
reasonably calculated, under the circumstances…; (c) constituted notice that was
reasonable, due, adequate, and sufficient; and (d) constituted notice that fully
satisfied all applicable legal requirements, including Rules 23(c)(2)(B) and
(e)(1) of the Federal Rules of Civil Procedure, the United States Constitution
(including Due Process Clause), the Rules of this Court, and any other
applicable law, as well as complied with the Federal Judicial Center’s
illustrative class action notices.


Judge Edward M. Chen, Marolda v. Symantec Corporation, (April 5, 2013) No.
08-cv-05701 (N.D. Cal.):


Approximately 3.9 million notices were delivered by email to class members, but
only a very small percentage objected or opted out . . . The Court . . .
concludes that notice of settlement to the class was adequate and satisfied all
requirements of Federal Rule of Civil Procedure 23(e) and due process. Class
members received direct notice by email, and additional notice was given by
publication in numerous widely circulated publications as well as in numerous
targeted publications. These were the best practicable means of informing class
members of their rights and of the settlement’s terms.


Judge Ann D. Montgomery, In re Zurn Pex Plumbing Products Liability Litigation,
(February 27, 2013) No. 0:08cv01958 (D. Minn.):


The parties retained Hilsoft Notifications ("Hilsoft"), an experienced
class-notice consultant, to design and carry out the notice plan. The form and
content of the notices provided to the class were direct, understandable, and
consistent with the "plain language" principles advanced by the Federal Judicial
Center.


The notice plan's multi-faceted approach to providing notice to settlement class
members whose identity is not known to the settling parties constitutes "the
best notice [*26] that is practicable under the circumstances" consistent with
Rule 23(c)(2)(B).


Magistrate Judge Stewart, Gessele et al. v. Jack in the Box, Inc., (January 28,
2013) No. 3:10-cv-960 (D. Or.):


Moreover, plaintiffs have submitted [a] declaration from Cameron Azari (docket
#129), a nationally recognized notice expert, who attests that fashioning an
effective joint notice is not unworkable or unduly confusing. Azari also
provides a detailed analysis of how he would approach fashioning an effective
notice in this case.


Judge Carl J. Barbier, In re Oil Spill by the Oil Rig “Deepwater Horizon” in the
Gulf of Mexico, on April 20, 2010
(Medical Benefits Settlement), (January 11, 2013) MDL No. 2179 (E.D. La.):


Through August 9, 2012, 366,242 individual notices had been sent to potential
[Medical Benefits] Settlement Class Members by postal mail and 56,136 individual
notices had been e-mailed. Only 10,700 mailings—or 3.3%—were known to be
undeliverable. (Azari Decl. ¶¶ 8, 9.) Notice was also provided through an
extensive schedule of local newspaper, radio, television and Internet
placements, well-read consumer magazines, a national daily business newspaper,
highly-trafficked websites, and Sunday local newspapers (via newspaper
supplements). Notice was also provided in non-measured trade, business and
specialty publications, African-American, Vietnamese, and Spanish language
publications, and Cajun radio programming. The combined measurable paid print,
television, radio, and Internet effort reached an estimated 95% of adults aged
18+ in the Gulf Coast region an average of 10.3 times each, and an estimated 83%
of all adults in the United States aged 18+ an average of 4 times each. (Id. ¶¶
8, 10.) All notice documents were designed to be clear, substantive, and
informative. (Id. ¶ 5.)


F-26

--------------------------------------------------------------------------------







The Court received no objections to the scope or content of the [Medical
Benefits] Notice Program. (Azari Supp. Decl. ¶ 12.) The Court finds that the
Notice and Notice Plan as implemented satisfied the best notice practicable
standard of Rule 23(c) and, in accordance with Rule 23(e)(1), provided notice in
a reasonable manner to Class Members who would be bound by the Settlement,
including individual notice to all Class Members who could be identified through
reasonable effort. Likewise, the Notice and Notice Plan satisfied the
requirements of Due Process. The Court also finds the Notice and Notice Plan
satisfied the requirements of CAFA.


Judge Carl J. Barbier, In re Oil Spill by the Oil Rig “Deepwater Horizon” in the
Gulf of Mexico, on April 20, 2010
(Economic and Property Damages Settlement), (December 21, 2012) MDL No. 2179
(E.D. La.):


The Court finds that the Class Notice and Class Notice Plan satisfied and
continue to satisfy the applicable requirements of Federal Rule of Civil
Procedure 23(c)(2)(b) and 23(e), the Class Action Fairness Act (28
U.S.C. § 1711 et seq.), and the Due Process Clause of the United States
Constitution (U.S. Const., amend. V), constituting the best notice that is
practicable under the circumstances of this litigation. The notice program
surpassed the requirements of Due Process, Rule 23, and CAFA. Based on the
factual elements of the Notice Program as detailed below, the Notice Program
surpassed all of the requirements of Due Process, Rule 23, and CAFA.


The Notice Program, as duly implemented, surpasses other notice programs that
Hilsoft Notifications has designed and executed with court approval. The Notice
Program included notification to known or potential Class Members via postal
mail and e-mail; an extensive schedule of local newspaper, radio, television and
Internet placements, well-read consumer magazines, a national daily business
newspaper, and Sunday local newspapers. Notice placements also appeared in
non-measured trade, business, and specialty publications, African-American,
Vietnamese, and Spanish language publications, and Cajun radio programming. The
Notice Program met the objective of reaching the greatest possible number of
class members and providing them with every reasonable opportunity to understand
their legal rights. See Azari Decl. ¶¶ 8, 15, 68. The Notice Program was
substantially completed on July 15, 2012, allowing class members adequate time
to make decisions before the opt-out and objections deadlines.


The media notice effort alone reached an estimated 95% of adults in the Gulf
region an average of 10.3 times each, and an estimated 83% of all adults in the
United States an average of 4 times each. These figures do not include notice
efforts that cannot be measured, such as advertisements in trade publications
and sponsored search engine listings. The Notice Program fairly and adequately
covered and notified the class without excluding any demographic group or
geographic area, and it exceeded the reach percentage achieved in most other
court-approved notice programs.


Judge Alonzo Harris, Opelousas General Hospital Authority, A Public Trust, D/B/A
Opelousas General Health System and Arklamiss Surgery Center, L.L.C. v. FairPay
Solutions, Inc., (August 17, 2012) No. 12-C-1599 (27th Jud. D. Ct. La.):


Notice given to Class Members and all other interested parties pursuant to this
Court’s order of April 18, 2012, was reasonably calculated to apprise interested
parties of the pendency of the action, the certification of the Class as Defined
for settlement purposes only, the terms of the Settlement Agreement, Class
Members rights to be represented by private counsel, at their own costs, and
Class Members rights to appear in Court to have their objections heard, and to
afford persons or entities within the Class Definition an opportunity to exclude
themselves from the Class. Such notice complied with all requirements of the
federal and state constitutions, including the Due Process Clause, and
applicable articles of the Louisiana Code of Civil Procedure, and constituted
the best notice practicable under the circumstances and constituted due and
sufficient notice to all potential members of the Class as Defined.


Judge James Lawrence King, In re Checking Account Overdraft Litigation
(IBERIABANK), (April 26, 2012) MDL No. 2036 (S.D. Fla):


The Court finds that the Notice previously approved was fully and properly
effectuated and was sufficient to satisfy the requirements of due process
because it described “the substantive claims . . . [and] contained information
reasonably necessary to [allow Settlement Class Members to] make a decision to
remain a class member and be bound by the final judgment.'' In re Nissan Motor
Corp. Antitrust Litig., 552 F.2d 1088, 1104-05 (5th Cir. 1977). The Notice,
among other things, defined the Settlement Class, described the release as well
as the amount and method and manner of proposed distribution of the Settlement
proceeds, and informed Settlement Class Members of their rights to opt-out


F-27

--------------------------------------------------------------------------------





or object, the procedures for doing so, and the time and place of the Final
Approval Hearing. The Notice also informed Settlement Class Members that a class
judgment would bind them unless they opted out, and told them where they could
obtain more information, such as access to a full copy of the Agreement.
Further, the Notice described in summary form the fact that Class Counsel would
be seeking attorneys' fees of up to 30 percent of the Settlement. Settlement
Class Members were provided with the best practicable notice “reasonably
calculated, under [the] circumstances, to apprise them of the pendency of the
action and afford them an opportunity to present their objections.'' Mullane,
339 U.S. at 314. The content of the Notice fully complied with the requirements
of Rule 23.


Judge Bobby Peters, Vereen v. Lowe’s Home Centers, (April 13, 2012)
SU10-CV-2267B (Ga. Super. Ct.):


The Court finds that the Notice and the Notice Plan was fulfilled, in accordance
with the terms of the Settlement Agreement, the Amendment, and this Court’s
Preliminary Approval Order and that this Notice and Notice Plan constituted the
best practicable notice to Class Members under the circumstances of this action,
constituted due and sufficient Notice of the proposed Settlement to all persons
entitled to participate in the proposed Settlement, and was in full compliance
with Ga. Code Ann § 9-11-23 and the constitutional requirements of due process.
Extensive notice was provided to the class, including point of sale
notification, publication notice and notice by first-class mail for certain
potential Class Members.


The affidavit of the notice expert conclusively supports this Court’s finding
that the notice program was adequate, appropriate, and comported with Georgia
Code Ann. § 9-11-23(b)(2), the Due Process Clause of the Constitution, and the
guidance for effective notice articulate in the FJC’s Manual for Complex
Litigation, 4th.


Judge Lee Rosenthal, In re Heartland Payment Systems, Inc. Customer Data
Security Breach Litigation, (March 2, 2012) MDL No. 2046 (S.D. Tex.):


The notice that has been given clearly complies with Rule 23(e)(1)’s
reasonableness requirement… Hilsoft Notifications analyzed the notice plan after
its implementation and conservatively estimated that notice reached 81.4 percent
of the class members. (Docket Entry No. 106, ¶ 32). Both the summary notice and
the detailed notice provided the information reasonably necessary for the
presumptive class members to determine whether to object to the proposed
settlement. See Katrina Canal Breaches, 628 F.3d at 197. Both the summary notice
and the detailed notice “were written in easy-to-understand plain English.” In
re Black Farmers Discrimination Litig., — F. Supp. 2d —, 2011 WL 5117058, at *23
(D.D.C. 2011); accord AGGREGATE LITIGATION § 3.04(c).15 The notice provided
“satisf[ies] the broad reasonableness standards imposed by due process” and Rule
23. Katrina Canal Breaches, 628 F.3d at 197.


Judge John D. Bates, Trombley v. National City Bank, (December 1, 2011)
1:10-CV-00232 (D.D.C.)


The form, content, and method of dissemination of Notice given to the Settlement
Class were in full compliance with the Court’s January 11, 2011 Order, the
requirements of Fed. R. Civ. P. 23(e), and due process. The notice was adequate
and reasonable, and constituted the best notice practicable under the
circumstances. In addition, adequate notice of the proceedings and an
opportunity to participate in the final fairness hearing were provided to the
Settlement Class.


Judge Robert M. Dow, Jr., Schulte v. Fifth Third Bank, (July 29, 2011) No.
1:09-cv-6655 (N.D. Ill.):


The Court has reviewed the content of all of the various notices, as well as the
manner in which Notice was disseminated, and concludes that the Notice given to
the Class fully complied with Federal Rule of Civil Procedure 23, as it was the
best notice practicable, satisfied all constitutional due process concerns, and
provided the Court with jurisdiction over the absent Class Members.


Judge Ellis J. Daigle, Williams v. Hammerman & Gainer Inc., (June 30, 2011) No.
11-C-3187-B (27th Jud. D. Ct. La.):


Notices given to Settlement Class members and all other interested parties
throughout this proceeding with respect to the certification of the Settlement
Class, the proposed settlement, and all related procedures and
hearings—including, without limitation, the notice to putative Settlement Class
members and others more fully described in this Court’s order of 30th day of
March 2011 were reasonably calculated under all the circumstances and have been
sufficient, as to form, content, and manner of dissemination, to apprise
interested parties and members of the Settlement Class of the


F-28

--------------------------------------------------------------------------------





pendency of the action, the certification of the Settlement Class, the
Settlement Agreement and its contents, Settlement Class members’ right to be
represented by private counsel, at their own cost, and Settlement Class members’
right to appear in Court to have their objections heard, and to afford
Settlement Class members an opportunity to exclude themselves from the
Settlement Class. Such notices complied with all requirements of the federal and
state constitutions, including the due process clause, and applicable articles
of the Louisiana Code of Civil Procedures, and constituted the best notice
practicable under the circumstances and constituted due and sufficient notice to
all potential members of the Settlement Class.


Judge Stefan R. Underhill, Mathena v. Webster Bank, N.A., (March 24, 2011) No.
3:10-cv-1448 (D. Conn.):


The form, content, and method of dissemination of Notice given to the Settlement
Class were adequate and reasonable, and constituted the best notice practicable
under the circumstances. The Notice, as given, provided valid, due, and
sufficient notice of the proposed settlement, the terms and conditions set forth
in the Settlement Agreement, and these proceedings to all persons entitled to
such notice, and said notice fully satisfied the requirements of Rule 23 of the
Federal Rules of Civil Procedure and due process.


Judge Ted Stewart, Miller v. Basic Research, LLC, (September 2, 2010) No.
2:07-cv-871 (D. Utah):


Plaintiffs state that they have hired a firm specializing in designing and
implementing large scale, unbiased, legal notification plans. Plaintiffs
represent to the Court that such notice will include: 1) individual notice by
electronic mail and/or first-class mail sent to all reasonably identifiable
Class members; 2) nationwide paid media notice through a combination of print
publications, including newspapers, consumer magazines, newspaper supplements
and the Internet; 3) a neutral, Court-approved, informational press release; 4)
a neutral, Court-approved Internet website; and 5) a toll-free telephone number.
Similar mixed media plans have been approved by other district courts post class
certification. The Court finds this plan is sufficient to meet the notice
requirement.


Judge Sara Loi, Pavlov v. Continental Casualty Co., (October 7, 2009) No.
5:07cv2580 (N.D. Ohio):


As previously set forth in this Memorandum Opinion, the elaborate notice program
contained in the Settlement Agreement provides for notice through a variety of
means, including direct mail to each class member, notice to the United States
Attorney General and each State, a toll free number, and a website designed to
provide information about the settlement and instructions on submitting claims.
With a 99.9% effective rate, the Court finds that the notice program constituted
the “best notice that is practicable under the circumstances,” Fed. R. Civ. P.
23(c)(2)(B), and clearly satisfies the requirements of Rule 23(c)(2)(B).


Judge James Robertson, In re Department of Veterans Affairs (VA) Data Theft
Litigation, (September 23, 2009) MDL No. 1796 (D.D.C.):


The Notice Plan, as implemented, satisfied the requirements of due process and
was the best notice practicable under the circumstances. The Notice Plan was
reasonably calculated, under the circumstances, to apprise Class Members of the
pendency of the action, the terms of the Settlement, and their right to appear,
object to or exclude themselves from the Settlement. Further, the notice was
reasonable and constituted due, adequate and sufficient notice to all persons
entitled to receive notice.


Judge Lisa F. Chrystal, Little v. Kia Motors America, Inc., (August 27, 2009)
No. UNN-L-0800-01 (N.J. Super. Ct.):


The Court finds that the manner and content of the notices for direct mailing
and for publication notice, as specified in the Notice Plan (Exhibit 2 to the
Affidavit of Lauran R. Schultz), provides the best practicable notice of
judgment to members of the Plaintiff Class.


Judge Barbara Crowder, Dolen v. ABN AMRO Bank N.V., (March 23, 2009) No.
01-L-454, 01-L-493 (3rd Jud. Cir. Ill.):


The Court finds that the Notice Plan is the best notice practicable under the
circumstances and provides the Eligible Members of the Settlement Class
sufficient information to make informed and meaningful decisions regarding their
options in this Litigation and the effect of the Settlement on their rights. The
Notice Plan further satisfies the requirements


F-29

--------------------------------------------------------------------------------





of due process and 735 ILCS 5/2-803. That Notice Plan is approved and accepted.
This Court further finds that the Notice of Settlement and Claim Form comply
with 735 ILCS 5/2-803 and are appropriate as part of the Notice Plan and the
Settlement, and thus they are hereby approved and adopted. This Court further
finds that no other notice other than that identified in the Notice Plan is
reasonably necessary in this Litigation.


Judge Robert W. Gettleman, In re Trans Union Corp., (September 17, 2008) MDL No.
1350 (N.D. Ill.):


The Court finds that the dissemination of the Class Notice under the terms and
in the format provided for in its Preliminary Approval Order constitutes the
best notice practicable under the circumstances, is due and sufficient notice
for all purposes to all persons entitled to such notice, and fully satisfies the
requirements of the Federal Rules of Civil Procedure, the requirements of due
process under the Constitution of the United States, and any other applicable
law… Accordingly, all objections are hereby OVERRULED.


Judge Steven D. Merryday, Lockwood v. Certegy Check Services, Inc., (September
3, 2008) No. 8:07-cv-1434-T- 23TGW (M.D. Fla.):


The form, content, and method of dissemination of the notice given to the
Settlement Class were adequate and reasonable and constituted the best notice
practicable in the circumstances. The notice as given provided valid, due, and
sufficient notice of the proposed settlement, the terms and conditions of the
Settlement Agreement, and these proceedings to all persons entitled to such
notice, and the notice satisfied the requirements of Rule 23, Federal Rules of
Civil Procedure, and due process.


Judge William G. Young, In re TJX Companies, (September 2, 2008) MDL No. 1838
(D. Mass.):


The form, content, and method of dissemination of notice provided to the
Settlement Class were adequate and reasonable, and constituted the best notice
practicable under the circumstances. The Notice, as given, provided valid, due,
and sufficient notice of the proposed settlement, the terms and conditions set
forth in the Settlement Agreement, and these proceedings to all Persons entitled
to such notice, and said Notice fully satisfied the requirements of Fed. R. Civ.
P. 23 and due process.


Judge Philip S. Gutierrez, Shaffer v. Continental Casualty Co., (June 11, 2008)
SACV-06-2235-PSG (PJWx) (C.D. Cal.):


…was reasonable and constitutes due, adequate, and sufficient notice to all
persons entitled to receive notice; and met all applicable requirements of the
Federal Rules of Civil Procedure, the Class Action Fairness Act, the United
States Constitution (including the Due Process Clauses), the Rules of the Court,
and any other applicable law.


Judge Robert L. Wyatt, Gunderson v. AIG Claim Services, Inc., (May 29, 2008) No.
2004-002417 (14th Jud. D. Ct. La.):


Notices given to Settlement Class members…were reasonably calculated under all
the circumstances and have been sufficient, as to form, content, and manner of
dissemination…Such notices complied with all requirements of the federal and
state constitutions, including the due process clause, and applicable articles
of the Louisiana Code of Civil Procedure, and constituted the best notice
practicable under the circumstances and constituted due and sufficient notice to
all potential members of the Settlement Class.


Judge Mary Anne Mason, Palace v. DaimlerChrysler Corp., (May 29, 2008) No.
01-CH-13168 (Ill. Cir. Ct.):


The form, content, and method of dissemination of the notice given to the
Illinois class and to the Illinois Settlement Class were adequate and
reasonable, and constituted the best notice practicable under the circumstances.
The notice, as given, provided valid, due, and sufficient notice of the proposed
Settlement, the terms and conditions set forth in the Settlement Agreement, and
these proceedings, to all Persons entitled to such notice, and said notice fully
satisfied the requirements of due process and complied with 735 ILCS §§5/2-803
and 5/2-806.


Judge David De Alba, Ford Explorer Cases, (May 29, 2008) JCCP Nos. 4226 & 4270
(Cal. Super. Ct.):




F-30

--------------------------------------------------------------------------------





[T]he Court is satisfied that the notice plan, design, implementation, costs,
reach, were all reasonable, and has no reservations about the notice to those in
this state and those in other states as well, including Texas, Connecticut, and
Illinois; that the plan that was approved—submitted and approved, comports with
the fundamentals of due process as described in the case law that was offered by
counsel.


Judge Kirk D. Johnson, Webb v. Liberty Mutual Ins. Co., (March 3, 2008) No.
CV-2007-418-3 (Ark. Cir. Ct.):


The Court finds that there was minimal opposition to the settlement. After
undertaking an extensive notice campaign to Class members of approximately
10,707 persons, mailed notice reached 92.5% of potential Class members.


Judge Carol Crafton Anthony, Johnson v. Progressive Casualty Ins. Co., (December
6, 2007) No. CV-2003-513 (Ark. Cir. Ct.):


Notice of the Settlement Class was constitutionally adequate, both in terms of
its substance and the manner in which it was disseminated…Notice was direct
mailed to all Class members whose current whereabouts could be identified by
reasonable effort. Notice reached a large majority of the Class members. The
Court finds that such notice constitutes the best notice practicable…The forms
of Notice and Notice Plan satisfy all of the requirements of Arkansas law and
due process.


Judge Kirk D. Johnson, Sweeten v. American Empire Insurance Co., (August 20,
2007) No. CV-2007-154-3 (Ark. Cir. Ct.):


The Court does find that all notices required by the Court to be given to class
members was done within the time allowed and the manner best calculated to give
notice and apprise all the interested parties of the litigation. It was done
through individual notice, first class mail, through internet website and the
toll-free telephone call center…The Court does find that these methods were the
best possible methods to advise the class members of the pendency of the action
and opportunity to present their objections and finds that these notices do
comply with all the provisions of Rule 23 and the Arkansas and United States
Constitutions.


Judge Robert Wyatt, Gunderson v. F.A. Richard & Associates, Inc., (July 19,
2007) No. 2004-2417-D (14th Jud. D. Ct. La.):


This is the final Order and Judgment regarding the fairness, reasonableness and
adequacy. And I am satisfied in all respects regarding the presentation that’s
been made to the Court this morning in the Class memberships, the
representation, the notice, and all other aspects and I’m signing that Order at
this time.


Judge Lewis A. Kaplan, In re Parmalat Securities Litigation, (July 19, 2007) MDL
No. 1653-LAK (S.D.N.Y.):


The Court finds that the distribution of the Notice, the publication of the
Publication Notice, and the notice methodology…met all applicable requirements
of the Federal Rules of Civil Procedure, the United States Constitution,
(including the Due Process clause), the Private Securities Litigation Reform Act
of 1995 (15
U.S.C. 78u-4, et seq.) (the “PSLRA”), the Rules of the Court, and any other
applicable law.


Judge Joe Griffin, Beasley v. The Reliable Life Insurance Co., (March 29, 2007)
No. CV-2005-58-1 (Ark. Cir. Ct.):


[T]he Court has, pursuant to the testimony regarding the notification
requirements, that were specified and adopted by this Court, has been satisfied
and that they meet the requirements of due process. They are fair, reasonable,
and adequate. I think the method of notification certainly meets the
requirements of due process…So the Court finds that the notification that was
used for making the potential class members aware of this litigation and the
method of filing their claims, if they chose to do so, all those are clear and
concise and meet the plain language requirements and those are completely
satisfied as far as this Court is concerned in this matter.


Judge Lewis A. Kaplan, In re Parmalat Securities Litigation, (March 1, 2007) MDL
No. 1653-LAK (S.D.N.Y.):


The court approves, as to form and content, the Notice and the Publication
Notice, attached hereto as Exhibits 1 and 2, respectively, and finds that the
mailing and distribution of the Notice and the publication of the Publication
Notice in


F-31

--------------------------------------------------------------------------------





the manner and the form set forth in Paragraph 6 of this Order…meet the
requirements of Rule 23 of the Federal Rules of Civil Procedure, the Securities
Exchange Act of 1934, as emended by Section 21D(a)(7) of the Private Securities
Litigation Reform Act of 1995, 15 U.S.C. § 78u- 4(a)(7), and due process, and is
the best notice practicable under the circumstances and shall constitute due and
sufficient notice to all persons and entities entitled thereto.


Judge Anna J. Brown, Reynolds v. The Hartford Financial Services Group, Inc.,
(February 27, 2007) No. CV-01- 1529-BR (D. Or):


[T]he court finds that the Notice Program fairly, fully, accurately, and
adequately advised members of the Settlement Class and each Settlement Subclass
of all relevant and material information concerning the proposed settlement of
this action, their rights under Rule 23 of the Federal Rules of Civil Procedure,
and related matters, and afforded the Settlement Class with adequate time and an
opportunity to file objections to the Settlement or request exclusion from the
Settlement Class. The court finds that the Notice Program constituted the best
notice practicable under the circumstances and fully satisfied the requirements
of Rule 23 and due process.


Judge Kirk D. Johnson, Zarebski v. Hartford Insurance Company of the Midwest,
(February 13, 2007) No. CV- 2006-409-3 (Ark. Cir. Ct.):


Based on the Court’s review of the evidence admitted and argument of counsel,
the Court finds and concludes that the Class Notice, as disseminated to members
of the Settlement Class in accordance with provisions of the Preliminary
Approval Order, was the best notice practicable under the circumstances to all
members of the Settlement Class. Accordingly, the Class Notice and Claim Form as
disseminated are finally approved as fair, reasonable, and adequate notice under
the circumstances. The Court finds and concludes that due and adequate notice of
the pendency of this Action, the Stipulation, and the Final Settlement Hearing
has been provided to members of the Settlement Class, and the Court further
finds and concludes that the notice campaign described in the Preliminary
Approval Order and completed by the parties complied fully with the requirements
of Arkansas Rule of Civil Procedure 23 and the requirements of due process under
the Arkansas and United States Constitutions.


Judge Richard J. Holwell, In re Vivendi Universal, S.A. Securities Litigation,
2007 WL 1490466, at *34 (S.D.N.Y.):


In response to defendants’ manageability concerns, plaintiffs have filed a
comprehensive affidavit outlining the effectiveness of its proposed method of
providing notice in foreign countries. According to this…the Court is satisfied
that plaintiffs intend to provide individual notice to those class members whose
names and addresses are ascertainable, and that plaintiffs’ proposed form of
publication notice, while complex, will prove both manageable and the best means
practicable of providing notice.


Judge Samuel Conti, Ciabattari v. Toyota Motor Sales, U.S.A., Inc., (November
17, 2006) No. C-05-04289-SC (N.D. Cal.):


After reviewing the evidence and arguments presented by the parties…the Court
finds as follows…The class members were given the best notice practicable under
the circumstances, and that such notice meets the requirements of the Due
Process Clause of the U.S. Constitution, and all applicable statutes and rules
of court.


Judge Ivan L.R. Lemelle, In re High Sulfur Content Gasoline Prods. Liability
Litigation, (November 8, 2006) MDL No. 1632 (E.D. La.):


This Court approved a carefully-worded Notice Plan, which was developed with the
assistance of a nationally-recognized notice expert, Hilsoft Notifications…The
Notice Plan for this Class Settlement was consistent with the best practices
developed for modern-style “plain English” class notices; the Court and Settling
Parties invested substantial effort to ensure notice to persons displaced by the
Hurricanes of 2005; and as this Court has already determined, the Notice Plan
met the requirements of Rule 23 and constitutional due process.


Judge Catherine C. Blake, In re Royal Ahold Securities and “ERISA” Litigation,
(November 2, 2006) MDL No. 1539 (D. Md.):




F-32

--------------------------------------------------------------------------------





The global aspect of the case raised additional practical and legal
complexities, as did the parallel criminal proceedings in another district. The
settlement obtained is among the largest cash settlements ever in a securities
class action case and represents an estimated 40% recovery of possible provable
damages. The notice process appears to have been very successful not only in
reaching but also in eliciting claims from a substantial percentage of those
eligible for recovery.


Judge Elaine E. Bucklo, Carnegie v. Household International, (August 28, 2006)
No. 98 C 2178 (N.D. Ill.):


[T]he Notice was disseminated pursuant to a plan consisting of first class mail
and publication developed by Plaintiff’s notice consultant, Hilsoft
Notification[s]…who the Court recognized as experts in the design of notice
plans in class actions. The Notice by first-class mail and publication was
provided in an adequate and sufficient manner; constitutes the best notice
practicable under the circumstances; and satisfies all requirements of Rule
23(e) and due process.


Judge Joe E. Griffin, Beasley v. Hartford Insurance Company of the Midwest,
(June 13, 2006) No. CV-2005-58- 1 (Ark. Cir. Ct.):


Based on the Court’s review of the evidence admitted and argument of counsel,
the Court finds and concludes that the Individual Notice and the Publication
Notice, as disseminated to members of the Settlement Class in accordance with
provisions of the Preliminarily Approval Order, was the best notice practicable
under the circumstances…and the requirements of due process under the Arkansas
and United States Constitutions.


Judge Norma L. Shapiro, First State Orthopedics et al. v. Concentra, Inc., et
al., (May 1, 2006) No. 2:05-CV-04951- NS (E.D. Pa.):


The Court finds that dissemination of the Mailed Notice, Published Notice and
Full Notice in the manner set forth here and in the Settlement Agreement meets
the requirements of due process and Pennsylvania law. The Court further finds
that the notice is reasonable, and constitutes due, adequate, and sufficient
notice to all persons entitled to receive notice, is the best practicable
notice; and is reasonably calculated, under the circumstances, to apprise
members of the Settlement Class of the pendency of the Lawsuit and of their
right to object or to exclude themselves from the proposed settlement.


Judge Thomas M. Hart, Froeber v. Liberty Mutual Fire Ins. Co., (April 19, 2006)
No. 00C15234 (Or. Cir. Ct.):


The court has found and now reaffirms that dissemination and publication of the
Class Notice in accordance with the terms of the Third Amended Order constitutes
the best notice practicable under the circumstances.


Judge Catherine C. Blake, In re Royal Ahold Securities and “ERISA” Litigation,
(January 6, 2006) MDL No. 1539 (D. Md.):


I think it’s remarkable, as I indicated briefly before, given the breadth and
scope of the proposed Class, the global nature of the Class, frankly, that
again, at least on a preliminary basis, and I will be getting a final report on
this, that the Notice Plan that has been proposed seems very well, very well
suited, both in terms of its plain language and in terms of its international
reach, to do what I hope will be a very thorough and broad-ranging job of
reaching as many of the shareholders, whether individual or institutional, as
possibly can be done to participate in what I also preliminarily believe to be a
fair, adequate and reasonable settlement.


Judge Catherine C. Blake, In re Royal Ahold Securities & “ERISA” Litigation, 437
F.Supp.2d 467, 472 (D. Md. 2006):


The court hereby finds that the Notice and Notice Plan described herein and in
the Order dated January 9, 2006 provided Class Members with the best notice
practicable under the circumstances. The Notice provided due and adequate notice
of these proceedings and the matters set forth herein, including the Settlement
and Plan of Allocation, to all persons entitled to such notice, and the Notice
fully satisfied the requirements of Rule 23 of the Federal Rules of Civil
Procedure and the requirements of due process.




F-33

--------------------------------------------------------------------------------





Judge Robert H. Wyatt, Jr., Gray v. New Hampshire Indemnity Co., Inc., (December
19, 2005) No. CV-2002-952- 2-3 (Ark. Cir. Ct.):


Notice of the Settlement Class was constitutionally adequate, both in terms of
its substance and the manner in which it was disseminated. The Notice contained
the essential elements necessary to satisfy due process, including the
Settlement Class definition, the identities of the Parties and of their counsel,
a summary of the terms of the proposed settlement, Class Counsel’s intent to
apply for fees, information regarding the manner in which objections could be
submitted, and requests for exclusions could be filed. The Notice properly
informed Class members of the formula for the distribution of benefits under the
settlement…Notice was direct mailed to all Class members whose current
whereabouts could be identified by reasonable effort. Notice was also effected
by publication in many newspapers and magazines throughout the nation, reaching
a large majority of the Class members multiple times. The Court finds that such
notice constitutes the best notice practicable.


Judge Michael J. O’Malley, Defrates v. Hollywood Entm’t Corp., (June 24, 2005)
No. 02 L 707 (Ill. Cir. Ct.):


[T]his Court hereby finds that the notice program described in the Preliminary
Approval Order and completed by HEC complied fully with the requirements of due
process, the Federal Rules of Civil Procedure and all other applicable laws.


Judge Wilford D. Carter, Thibodeaux v. Conoco Phillips Co., (May 26, 2005) No.
2003-481 F (14th J.D. Ct. La.):


Notice given to Class Members…were reasonably calculated under all the
circumstances and have been sufficient, both as to the form and content…Such
notices complied with all requirements of the federal and state constitutions,
including the due process clause, and applicable articles of the Louisiana Code
of Civil Procedure, and constituted the best notice practicable under the
circumstances and constituted due process and sufficient notice to all potential
members of the Class as Defined.


Judge Michael Canaday, Morrow v. Conoco Inc., (May 25, 2005) No. 2002-3860 G
(14th J.D. Ct. La.):


The objections, if any, made to due process, constitutionality, procedures, and
compliance with law, including, but not limited to, the adequacy of notice and
the fairness of the proposed Settlement Agreement, lack merit and are hereby
overruled.


Judge John R. Padova, Nichols v. SmithKline Beecham Corp., (April 22, 2005) No.
00-6222 (E.D. Pa.):


Pursuant to the Order dated October 18, 2004, End-Payor Plaintiffs employed
Hilsoft Notifications to design and oversee Notice to the End-Payor Class.
Hilsoft Notifications has extensive experience in class action notice situations
relating to prescription drugs and cases in which unknown class members need to
receive notice…After reviewing the individual mailed Notice, the publication
Notices, the PSAs and the informational release, the Court concludes that the
substance of the Notice provided to members of the End-Payor Class in this case
was adequate to satisfy the concerns of due process and the Federal Rules.


Judge Douglas Combs, Morris v. Liberty Mutual Fire Ins. Co., (February 22, 2005)
No. CJ-03-714 (D. Okla.):


I am very impressed that the notice was able to reach – be delivered to 97 ½
percent members of the class. That, to me, is admirable. And I’m also – at the
time that this was initially entered, I was concerned about the ability of
notice to be understood by a common, nonlawyer person, when we talk about
legalese in a court setting. In this particular notice, not only the summary
notice but even the long form of the notice were easily understandable, for
somebody who could read the English language, to tell them whether or not they
had the opportunity to file a claim.


Judge Joseph R. Goodwin, In re Serzone Products Liability Litigation, 231 F.R.D.
221, 231 (S.D. W. Va. 2005):


The Notice Plan was drafted by Hilsoft Notifications, a Pennsylvania firm
specializing in designing, developing, analyzing and implementing large-scale,
unbiased legal notification plans. Hilsoft has disseminated class action notices
in more than 150 cases, and it designed the model notices currently displayed on
the Federal Judicial Center’s website as a template for others to follow…To
enhance consumer exposure, Hilsoft studied the demographics and readership of
publications among adults who used a prescription drug for depression in the
last twelve months. Consequently, Hilsoft


F-34

--------------------------------------------------------------------------------





chose to utilize media particularly targeting women due to their greater
incidence of depression and heavy usage of the medication.


Judge Richard G. Stearns, In re Lupron® Marketing and Sales Practice Litigation,
(November 24, 2004) MDL No. 1430 (D. Mass.):


After review of the proposed Notice Plan designed by Hilsoft Notifications…is
hereby found to be the best practicable notice under the circumstances and, when
completed, shall constitute due and sufficient notice of the Settlement and the
Fairness Hearing to all persons and entities affected by and/or entitled to
participate in the Settlement, in full compliance with the notice requirements
of Rule 23 the Federal Rules of Civil Procedure and due process.


Judge Richard G. Stearns, In re Lupron®Marketing and Sales Practice Litigation,
(November 23, 2004) MDL No. 1430 (D. Mass.):


I actually find the [notice] plan as proposed to be comprehensive and extremely
sophisticated and very likely be as comprehensive as any plan of its kind could
be in reaching those most directly affected.


Judge James S. Moody, Jr., Mantzouris v. Scarritt Motor Group Inc., (August 10,
2004) No. 8:03 CV- 0015-T-30 MSS (M.D. Fla.):


Due and adequate notice of the proceedings having been given and a full
opportunity having been offered to the members of the Class to participate in
the Settlement Hearing, or object to the certification of the Class and the
Agreement, it is hereby determined that all members of the Class, except for Ms.
Gwendolyn Thompson, who was the sole person opting out of the Settlement
Agreement, are bound by this Order and Final Judgment entered herein.


Judge Robert E. Payne, Fisher v. Virginia Electric & Power Co., (July 1, 2004)
No. 3:02CV431 (E.D. Va.):


The record here shows that the class members have been fully and fairly notified
of the existence of the class action, of the issues in it, of the approaches
taken by each side in it in such a way as to inform meaningfully those whose
rights are affected and to thereby enable them to exercise their rights
intelligently…The success rate in notifying the class is, I believe, at least in
my experience, I share Ms. Kauffman’s experience, it is as great as I have ever
seen in practicing or serving in this job…So I don’t believe we could have had
any more effective notice.


Judge John Kraetzer, Baiz v. Mountain View Cemetery, (April 14, 2004) No.
809869-2 (Cal. Super. Ct.):


The notice program was timely completed, complied with California Government
Code section 6064, and provided the best practicable notice to all members of
the Settlement Class under the circumstances. The Court finds that the notice
program provided class members with adequate instructions and a variety of means
to obtain information pertaining to their rights and obligations under the
settlement so that a full opportunity has been afforded to class members and all
other persons wishing to be heard…The Court has determined that the Notice given
to potential members of the Settlement Class fully and accurately informed
potential Members of the Settlement Class of all material elements of the
proposed settlement and constituted valid, due, and sufficient notice to all
potential members of the Settlement Class, and that it constituted the best
practicable notice under the circumstances.


Hospitality Mgmt. Assoc., Inc. v. Shell Oil Co., 356 S.C. 644, 663, 591 S.E.2d
611, 621 (Sup. Ct. S.C. 2004):


Clearly, the Cox court designed and utilized various procedural safeguards to
guarantee sufficient notice under the circumstances. Pursuant to a limited scope
of review, we need go no further in deciding the Cox court's findings that
notice met due process are entitled to deference.


Judge Joseph R. Goodwin, In re Serzone Prods. Liability Litigation, 2004 U.S.
Dist. LEXIS 28297, at *10 (S.D. W. Va.):


The Court has considered the Notice Plan and proposed forms of Notice and
Summary Notice submitted with the Memorandum for Preliminary Approval and finds
that the forms and manner of notice proposed by Plaintiffs and approved herein
meet the requirements of due process and Fed.R.Civ.P. 23(c) and (e), are the
best notice practicable


F-35

--------------------------------------------------------------------------------





under the circumstances, constitute sufficient notice to all persons entitled to
notice, and satisfy the Constitutional requirements of notice.


Judge James D. Arnold, Cotten v. Ferman Mgmt. Servs. Corp., (November 26, 2003)
No. 02-08115 (Fla. Cir. Ct.):


Due and adequate notice of the proceedings having been given and a full
opportunity having been offered to the member of the Class to participate in the
Settlement Hearing, or object to the certification of the Class and the
Agreement…


Judge Judith K. Fitzgerald, In re Pittsburgh Corning Corp., (November 26, 2003)
No. 00-22876-JKF (Bankr. W.D. Pa.):


The procedures and form of notice for notifying the holders of Asbestos PI Trust
Claims, as described in the Motion, adequately protect the interests of the
holders of Asbestos PI Trust Claims in a manner consistent with the principles
of due process, and satisfy the applicable requirements of the Bankruptcy Code
and the Federal Rules of Bankruptcy Procedure.


Judge Carter Holly, Richison v. American Cemwood Corp., (November 18, 2003) No.
005532 (Cal. Super. Ct.):


As to the forms of Notice, the Court finds and concludes that they fully
apprised the Class members of the pendency of the litigation, the terms of the
Phase 2 Settlement, and Class members’ rights and options…Not a single Class
member—out of an estimated 30,000—objected to the terms of the Phase 2
Settlement Agreement, notwithstanding a comprehensive national Notice campaign,
via direct mail and publication Notice…The notice was reasonable and the best
notice practicable under the circumstances, was due, adequate, and sufficient
notice to all Class members, and complied fully with the laws of the State of
California, the Code of Civil Procedure, due process, and California Rules of
Court 1859 and 1860.


Judge Thomas A. Higgins, In re Columbia/HCA Healthcare Corp., (June 13, 2003)
MDL No. 1227 (M.D. Tenn.):


Notice of the settlement has been given in an adequate and sufficient manner.
The notice provided by mailing the settlement notice to certain class members
and publishing notice in the manner described in the settlement was the best
practicable notice, complying in all respects with the requirements of due
process.


Judge Harold Baer, Jr., Thompson v. Metropolitan Life Ins. Co., 216 F.R.D. 55,
68 (S.D.N.Y. 2003):


In view of the extensive notice campaign waged by the defendant, the extremely
small number of class members objecting or requesting exclusion from the
settlement is a clear sign of strong support for the settlement…The notice
provides, in language easily understandable to a lay person, the essential terms
of the settlement, including the claims asserted…who would be covered by the
settlement…[T]he notice campaign that defendant agreed to undertake was
extensive…I am satisfied, having reviewed the contents of the notice package,
and the extensive steps taken to disseminate notice of the settlement, that the
class notice complies with the requirements of Rule 23 (c)(2) and 23(e). In
summary, I have reviewed all of the objections, and none persuade me to conclude
that the proposed settlement is unfair, inadequate or unreasonable.


Judge Edgar E. Bayley, Dimitrios v. CVS, Inc., (November 27, 2002) No. 99-6209;
Walker v. Rite Aid Corp., No. 99-6210; and Myers v. Rite Aid Corp., No. 01-2771
(Pa. Ct. C.P.):


The Court specifically finds that: fair and adequate notice has been given to
the class, which comports with due process of law.


Judge Dewey C. Whitenton, Ervin v. Movie Gallery, Inc., (November 22, 2002) No.
13007 (Tenn. Ch.):


The content of the class notice also satisfied all due process standards and
state law requirements…The content of the notice was more than adequate to
enable class members to make an informed and intelligent choice about remaining
in the class or opting out of the class.




F-36

--------------------------------------------------------------------------------





Judge James R. Williamson, Kline v. The Progressive Corp., (November 14, 2002)
No. 01-L-6 (Ill. Cir. Ct.):


Notice to the Settlement Class was constitutionally adequate, both in terms of
its substance and the manner in which it was disseminated. The notice contained
the essential elements necessary to satisfy due process…


Judge Marina Corodemus, Talalai v. Cooper Tire & Rubber Co., (September 13,
2002) No. L-008830.00 (N.J. Super. Ct.):


Here, the comprehensive bilingual, English and Spanish, court-approved Notice
Plan provided by the terms of the settlement meets due process requirements. The
Notice Plan used a variety of methods to reach potential class members. For
example, short form notices for print media were placed…throughout the United
States and in major national consumer publications which include the most widely
read publications among Cooper Tire owner demographic groups.


Judge Harold Baer, Jr., Thompson v. Metropolitan Life Ins. Co., (September 3,
2002) No. 00 Civ. 5071-HB (S.D.N.Y.):


The Court further finds that the Class Notice and Publication Notice provided in
the Settlement Agreement are written in plain English and are readily
understandable by Class Members. In sum, the Court finds that the proposed
notice texts and methodology are reasonable, that they constitute due, adequate
and sufficient notice to all persons entitled to be provided with notice, and
that they meet the requirements of the Federal Rules of Civil Procedure
(including Fed. R. Civ. P. 23(c)(2) and (e)), the United States Constitution
(including the Due Process Clause), the Rules of the Court, and any other
applicable law.


Judge Milton Gunn Shuffield, Scott v. Blockbuster Inc., (January 22, 2002) No. D
162-535 (Tex. Jud. Dist. Ct.) ultimately withstood challenge to Court of Appeals
of Texas. Peters v. Blockbuster 65 S.W.3d 295, 307 (Tex. App.- Beaumont, 2001):


In order to maximize the efficiency of the notice, a professional concern,
Hilsoft Notifications, was retained. This Court concludes that the notice
campaign was the best practicable, reasonably calculated, under all the
circumstances, to apprise interested parties of the settlement and afford them
an opportunity to present their objections…The notice campaign was highly
successful and effective, and it more than satisfied the due process and state
law requirements for class notice.


Judge Marina Corodemus, Talalai v. Cooper Tire & Rubber Co., (October 30, 2001)
No. MID-L-8839-00-MT (N.J. Super. Ct.):


The parties have crafted a notice program which satisfies due process
requirements without reliance on an unreasonably burdensome direct notification
process…The form of the notice is reasonably calculated to apprise class members
of their rights. The notice program is specifically designed to reach a
substantial percentage of the putative settlement class members.


Judge Marina Corodemus, Talalai v. Cooper Tire & Rubber Co., (October 29, 2001)
No. L-8830-00-MT (N.J. Super. Ct.):


I saw the various bar graphs for the different publications and the different
media dissemination, and I think that was actually the clearest bar graph I’ve
ever seen in my life…it was very clear of the time periods that you were doing
as to each publication and which media you were doing over what market time, so
I think that was very clear.


Judge Stuart R. Pollak, Microsoft I-V Cases, (April 1, 2001) J.C.C.P. No.
CJC-00-004106 (Cal. Super. Ct.):


[C]oncerning dissemination of class notice; and I have reviewed the materials
that have been submitted on that subject and basically I’m satisfied. I think
it’s amazing if you’re really getting 80 percent coverage. That’s very
reassuring. And the papers that you submitted responded to a couple things that
had been mentioned before and I am satisfied with all that.


Judge Stuart R. Pollak, Microsoft I-V Cases, (March 30, 2001) J.C.C.P. No. 4106
(Cal. Super. Ct.):


F-37

--------------------------------------------------------------------------------







Plaintiffs and Defendant Microsoft Corporation have submitted a joint statement
in support of their request that the Court approve the plan for dissemination of
class action notice and proposed forms of notice, and amend the class
definition. The Court finds that the forms of notice to Class members attached
hereto as Exhibits A and B fairly and adequately inform the Class members of
their rights concerning this litigation. The Court further finds that the
methods for dissemination of notice are the fairest and best practicable under
the circumstances, and comport with due process requirements.


LEGAL NOTICE CASES


Hilsoft Notifications has served as a notice expert for planning, implementation
and/or analysis in the following partial listing of cases:


Andrews v. MCI (900 Number Litigation)
S.D. Ga., CV 191-175
Harper v. MCI (900 Number Litigation)
S.D. Ga., CV 192-134
In re Bausch & Lomb Contact Lens Litigation
N.D. Ala., 94-C-1144-WW
In re Ford Motor Co. Vehicle Paint Litigation
E.D. La., MDL No. 1063
Castano v. Am. Tobacco
E.D. La., CV 94-1044
Cox v. Shell Oil (Polybutylene Pipe Litigation)
Tenn. Ch., 18,844
In re Amino Acid Lysine Antitrust Litigation
N.D. Ill., MDL No. 1083
In re Dow Corning Corp. (Breast Implant Bankruptcy)
E.D. Mich., 95-20512-11-AJS
Kunhel v. CNA Ins. Companies
N.J. Super. Ct., ATL-C-0184-94
In re Factor Concentrate Blood Prods. Litigation (Hemophiliac HIV)
N.D. Ill., MDL No. 986
In re Ford Ignition Switch Prods. Liability Litigation
D. N.J., 96-CV-3125
Jordan v. A.A. Friedman (Non-Filing Ins. Litigation)
M.D. Ga., 95-52-COL
Kalhammer v. First USA (Credit Card Litigation)
Cal. Cir. Ct., C96-45632010-CAL
Navarro-Rice v. First USA (Credit Card Litigation)
Or. Cir. Ct., 9709-06901
Spitzfaden v. Dow Corning (Breast Implant Litigation)
La. D. Ct., 92-2589
Robinson v. Marine Midland (Finance Charge Litigation)
N.D. Ill., 95 C 5635
McCurdy v. Norwest Fin. Alabama
Ala. Cir. Ct., CV-95-2601
Johnson v. Norwest Fin. Alabama
Ala. Cir. Ct., CV-93-PT-962-S
In re Residential Doors Antitrust Litigation
E.D. Pa., MDL No. 1039
Barnes v. Am. Tobacco Co. Inc.
E.D. Pa., 96-5903
Small v. Lorillard Tobacco Co. Inc.
N.Y. Super. Ct., 110949/96
Naef v. Masonite Corp (Hardboard Siding Litigation)
Ala. Cir. Ct., CV-94-4033
In re Synthroid Mktg. Litigation
N.D. Ill., MDL No. 1182
Raysick v. Quaker State Slick 50 Inc.
D. Tex., 96-12610
Castillo v. Mike Tyson (Tyson v. Holyfield Bout)
N.Y. Super. Ct., 114044/97
Avery v. State Farm Auto. Ins. (Non-OEM Auto Parts)
Ill. Cir. Ct., 97-L-114
Walls v. The Am. Tobacco Co. Inc.
N.D. Okla., 97-CV-218-H



F-38

--------------------------------------------------------------------------------





Tempest v. Rainforest Café (Securities Litigation)
D. Minn., 98-CV-608
Stewart v. Avon Prods. (Securities Litigation)
E.D. Pa., 98-CV-4135
Goldenberg v. Marriott PLC Corp (Securities Litigation)
D. Md., PJM 95-3461
Delay v. Hurd Millwork (Building Products Litigation)
Wash. Super. Ct., 97-2-07371-0
Gutterman v. Am. Airlines (Frequent Flyer Litigation)
Ill. Cir. Ct., 95CH982
Hoeffner v. The Estate of Alan Kenneth Vieira (Un-scattered Cremated Remains
Litigation)
Cal. Super. Ct., 97-AS 02993
In re Graphite Electrodes Antitrust Litigation
E.D. Pa., MDL No. 1244
In re Silicone Gel Breast Implant Prods. Liability Litigation, Altrichter v.
INAMED
N.D. Ala., MDL No. 926
St. John v. Am. Home Prods. Corp. (Fen/Phen Litigation)
Wash. Super. Ct., 97-2-06368
Crane v. Hackett Assocs. (Securities Litigation)
E.D. Pa., 98-5504
In re Holocaust Victims Assets Litigation (Swiss Banks)
E.D.N.Y., CV-96-4849
McCall v. John Hancock (Settlement Death Benefits)
N.M. Cir. Ct., CV-2000-2818
Williams v. Weyerhaeuser Co. (Hardboard Siding Litigation)


Cal. Super. Ct., CV-995787
Kapustin v. YBM Magnex Int’l Inc. (Securities Litigation)
E.D. Pa., 98-CV-6599
Leff v. YBM Magnex Int’l Inc. (Securities Litigation)
E.D. Pa., 95-CV-89
In re PRK/LASIK Consumer Litigation
Cal. Super. Ct., CV-772894
Hill v. Galaxy Cablevision
N.D. Miss., 1:98CV51-D-D
Scott v. Am. Tobacco Co. Inc.
La. D. Ct., 96-8461
Jacobs v. Winthrop Financial Associates (Securities Litigation)
D. Mass., 99-CV-11363
Int’l Comm’n on Holocaust Era Ins. Claims – Worldwide Outreach Program
Former Secretary of State Lawrence Eagleburger Commission
Bownes v. First USA Bank (Credit Card Litigation)
Ala. Cir. Ct., CV-99-2479-PR
Whetman v. IKON (ERISA Litigation)
E.D. Pa., 00-87
Mangone v. First USA Bank (Credit Card Litigation)
Ill. Cir. Ct., 99AR672a
In re Babcock and Wilcox Co. (Asbestos Related Bankruptcy)
E.D. La., 00-10992
Barbanti v. W.R. Grace and Co. (Zonolite / Asbestos Litigation)
Wash. Super. Ct., 00201756-6
Brown v. Am. Tobacco
Cal. Super. Ct., J.C.C.P. 4042, 711400
Wilson v. Servier Canada Inc. (Canadian Fen/Phen Litigation)
Ont. Super. Ct., 98-CV-158832
In re Texaco Inc. (Bankruptcy)
S.D.N.Y. 87 B 20142, 87 B 20143, 87 B
20144
Olinde v. Texaco (Bankruptcy, Oil Lease Litigation)
M.D. La., 96-390
Gustafson v. Bridgestone/Firestone, Inc. (Recall Related Litigation)
S.D. Ill., 00-612-DRH
In re Bridgestone/Firestone Tires Prods. Liability Litigation
S.D. Ind., MDL No. 1373



F-39

--------------------------------------------------------------------------------





Gaynoe v. First Union Corp. (Credit Card Litigation)
N.C. Super. Ct., 97-CVS-16536
Carson v. Daimler Chrysler Corp. (Fuel O-Rings Litigation)
W.D. Tenn., 99-2896 TU A
Providian Credit Card Cases
Cal. Super. Ct., J.C.C.P. 4085
Fields v. Great Spring Waters of Am., Inc. (Bottled Water Litigation)
Cal. Super. Ct., 302774
Sanders v. Great Spring Waters of Am., Inc. (Bottled Water Litigation)
Cal. Super. Ct., 303549
Sims v. Allstate Ins. Co. (Diminished Auto Value Litigation)
Ill. Cir. Ct., 99-L-393A
Peterson v. State Farm Mutual Auto. Ins. Co. (Diminished Auto Value Litigation)
Ill. Cir. Ct., 99-L-394A
Microsoft I-V Cases (Antitrust Litigation Mirroring Justice Dept.)
Cal. Super. Ct., J.C.C.P. 4106
Westman v. Rogers Family Funeral Home, Inc. (Remains Handling Litigation)
Cal. Super. Ct., C-98-03165
Rogers v. Clark Equipment Co.
Ill. Cir. Ct., 97-L-20
Garrett v. Hurley State Bank (Credit Card Litigation)
Miss. Cir. Ct., 99-0337
Ragoonanan v. Imperial Tobacco Ltd. (Firesafe Cigarette Litigation)
Ont. Super. Ct., 00-CV-183165 CP
Dietschi v. Am. Home Prods. Corp. (PPA Litigation)
W.D. Wash., C01-0306L
Dimitrios v. CVS, Inc. (PA Act 6 Litigation)
Pa. C.P., 99-6209
Jones v. Hewlett-Packard Co. (Inkjet Cartridge Litigation)
Cal. Super. Ct., 302887
In re Tobacco Cases II (California Tobacco Litigation)
Cal. Super. Ct., J.C.C.P. 4042
Scott v. Blockbuster, Inc. (Extended Viewing Fees Litigation)
136th Tex. Jud. Dist., D 162-535
Anesthesia Care Assocs. v. Blue Cross of Cal.
Cal. Super. Ct., 986677
Ting v. AT&T (Mandatory Arbitration Litigation)
N.D. Cal., C-01-2969-BZ
In re W.R. Grace & Co. (Asbestos Related Bankruptcy)
Bankr. D. Del., 01-01139-JJF
Talalai v. Cooper Tire & Rubber Co. (Tire Layer Adhesion Litigation)
N.J. Super. Ct.,, MID-L-8839-00 MT
Kent v. Daimler Chrysler Corp. (Jeep Grand Cherokee Park- to-Reverse Litigation)
N.D. Cal., C01-3293-JCS
Int’l Org. of Migration – German Forced Labour Compensation Programme
Geneva, Switzerland
Madsen v. Prudential Federal Savings & Loan (Homeowner’s Loan Account
Litigation)
3rd Jud. Dist. Ct. Utah, C79-8404
Bryant v. Wyndham Int’l., Inc. (Energy Surcharge Litigation)
Cal. Super. Ct., GIC 765441, GIC 777547
In re USG Corp. (Asbestos Related Bankruptcy)
Bankr. D. Del., 01-02094-RJN
Thompson v. Metropolitan Life Ins. Co. (Race Related Sales Practices Litigation)
S.D.N.Y., 00-CIV-5071 HB
Ervin v. Movie Gallery Inc. (Extended Viewing Fees)
Tenn. Ch., CV-13007
Peters v. First Union Direct Bank (Credit Card Litigation)
M.D. Fla., 8:01-CV-958-T-26 TBM
National Socialist Era Compensation Fund
Republic of Austria



F-40

--------------------------------------------------------------------------------





In re Baycol Litigation
D. Minn., MDL No. 1431
Claims Conference–Jewish Slave Labour Outreach Program
German Government Initiative
Wells v. Chevy Chase Bank (Credit Card Litigation)
Md. Cir. Ct., C-99-000202
Walker v. Rite Aid of PA, Inc. (PA Act 6 Litigation)
C.P. Pa., 99-6210
Myers v. Rite Aid of PA, Inc. (PA Act 6 Litigation)
C.P. Pa., 01-2771
In re PA Diet Drugs Litigation
C.P. Pa., 9709-3162
Harp v. Qwest Communications (Mandatory Arbitration Lit.)
Or. Circ. Ct., 0110-10986
Tuck v. Whirlpool Corp. & Sears, Roebuck & Co. (Microwave Recall Litigation)
Ind. Cir. Ct., 49C01-0111-CP-002701
Allison v. AT&T Corp. (Mandatory Arbitration Litigation)
1st Jud. D.C. N.M., D-0101-CV-20020041
Kline v. The Progressive Corp.
Ill. Cir. Ct., 01-L-6
Baker v. Jewel Food Stores, Inc. & Dominick’s Finer Foods, Inc. (Milk Price
Fixing)
Ill. Cir. Ct., 00-L-9664
In re Columbia/HCA Healthcare Corp. (Billing Practices Litigation)
M.D. Tenn., MDL No. 1227
Foultz v. Erie Ins. Exchange (Auto Parts Litigation)
C.P. Pa., 000203053
Soders v. General Motors Corp. (Marketing Initiative Litigation)
C.P. Pa., CI-00-04255
Nature Guard Cement Roofing Shingles Cases
Cal. Super. Ct., J.C.C.P. 4215
Curtis v. Hollywood Entm’t Corp. (Additional Rental Charges)
Wash. Super. Ct., 01-2-36007-8 SEA
Defrates v. Hollywood Entm’t Corp.
Ill. Cir. Ct., 02L707
Pease v. Jasper Wyman & Son, Merrill Blueberry Farms Inc., Allen’s Blueberry
Freezer Inc. & Cherryfield Foods Inc.
Me. Super. Ct., CV-00-015
West v. G&H Seed Co. (Crawfish Farmers Litigation)
27th Jud. D. Ct. La., 99-C-4984-A
Linn v. Roto-Rooter Inc. (Miscellaneous Supplies Charge)
C.P. Ohio, CV-467403
McManus v. Fleetwood Enter., Inc. (RV Brake Litigation)
D. Ct. Tex., SA-99-CA-464-FB
Baiz v. Mountain View Cemetery (Burial Practices)
Cal. Super. Ct., 809869-2
Stetser v. TAP Pharm. Prods, Inc. & Abbott Laboratories (Lupron Price
Litigation)
N.C. Super. Ct., 01-CVS-5268
Richison v. Am. Cemwood Corp. (Roofing Durability Settlement)
Cal. Super. Ct., 005532
Cotten v. Ferman Mgmt. Servs. Corp.
13th Jud. Cir. Fla., 02-08115
In re Pittsburgh Corning Corp. (Asbestos Related Bankruptcy)
Bankr. W.D. Pa., 00-22876-JKF
Mostajo v. Coast Nat’l Ins. Co.
Cal. Super. Ct., 00 CC 15165
Friedman v. Microsoft Corp. (Antitrust Litigation)
Ariz. Super. Ct., CV 2000-000722
Multinational Outreach - East Germany Property Claims
Claims Conference
Davis v. Am. Home Prods. Corp. (Norplant Contraceptive Litigation)
D. La., 94-11684



F-41

--------------------------------------------------------------------------------





Walker v. Tap Pharmaceutical Prods., Inc. (Lupron Price Litigation)
N.J. Super. Ct., CV CPM-L-682-01
Munsey v. Cox Communications (Late Fee Litigation)
Civ. D. La., Sec. 9, 97 19571
Gordon v. Microsoft Corp. (Antitrust Litigation)
4th Jud. D. Ct. Minn., 00-5994
Clark v. Tap Pharmaceutical Prods., Inc.
5th Dist. App. Ct. Ill., 5-02-0316
Fisher v. Virginia Electric & Power Co.
E.D. Va., 3:02-CV-431
Mantzouris v. Scarritt Motor Group, Inc.
M.D. Fla., 8:03-CV-0015-T-30-MSS
Johnson v. Ethicon, Inc. (Product Liability Litigation)
W. Va. Cir. Ct., 01-C-1530, 1531, 1533, 01-C-2491 to 2500
Schlink v. Edina Realty Title
4th Jud. D. Ct. Minn., 02-018380
Tawney v. Columbia Natural Res. (Oil & Gas Lease Litigation)
W. Va. Cir. Ct., 03-C-10E
White v. Washington Mutual, Inc. (Pre-Payment Penalty Litigation)
4th Jud. D. Ct. Minn., CT 03-1282
Acacia Media Techs. Corp. v. Cybernet Ventures Inc., (Patent Infringement
Litigation)
C.D. Cal., SACV03-1803 GLT (Anx)
Bardessono v. Ford Motor Co. (15 Passenger Vans)
Wash. Super. Ct., 32494
Gardner v. Stimson Lumber Co. (Forestex Siding Litigation)
Wash. Super. Ct., 00-2-17633-3SEA
Poor v. Sprint Corp. (Fiber Optic Cable Litigation)
Ill. Cir. Ct., 99-L-421
Thibodeau v. Comcast Corp.
E.D. Pa., 04-CV-1777
Cazenave v. Sheriff Charles C. Foti (Strip Search Litigation)
E.D. La., 00-CV-1246
National Assoc. of Police Orgs., Inc. v. Second Chance Body Armor, Inc. (Bullet
Proof Vest Litigation)
Mich. Cir. Ct., 04-8018-NP
Nichols v. SmithKline Beecham Corp. (Paxil)
E.D. Pa., 00-6222
Yacout v. Federal Pacific Electric Co. (Circuit Breaker)
N.J. Super. Ct., MID-L-2904-97
Lewis v. Bayer AG (Baycol)
1st Jud. Dist. Ct. Pa., 002353
In re Educ. Testing Serv. PLT 7-12 Test Scoring Litigation
E.D. La., MDL No. 1643
Stefanyshyn v. Consol. Indus. Corp. (Heat Exchanger)
Ind. Super. Ct., 79 D 01-9712-CT-59
Barnett v. Wal-Mart Stores, Inc.
Wash. Super. Ct., 01-2-24553-8 SEA
In re Serzone Prods. Liability Litigation
S.D. W. Va., MDL No. 1477
Ford Explorer Cases
Cal. Super. Ct., J.C.C.P. 4226 & 4270
In re Solutia Inc. (Bankruptcy)
S.D.N.Y., 03-17949-PCB
In re Lupron Marketing & Sales Practices Litigation
D. Mass., MDL No. 1430
Morris v. Liberty Mutual Fire Ins. Co.
D. Okla., CJ-03-714
Bowling, et al. v. Pfizer Inc. (Bjork-Shiley Convexo-Concave Heart Valve)
S.D. Ohio, C-1-91-256
Thibodeaux v. Conoco Philips Co.
D. La., 2003-481
Morrow v. Conoco Inc.
D. La., 2002-3860
Tobacco Farmer Transition Program
U.S. Dept. of Agric.
Perry v. Mastercard Int’l Inc.
Ariz. Super. Ct., CV2003-007154
Brown v. Credit Suisse First Boston Corp.
C.D. La., 02-13738
In re Unum Provident Corp.
D. Tenn., 1:03-CV-1000



F-42

--------------------------------------------------------------------------------





In re Ephedra Prods. Liability Litigation
D.N.Y., MDL No. 1598
Chesnut v. Progressive Casualty Ins. Co.
Ohio C.P., 460971
Froeber v. Liberty Mutual Fire Ins. Co.
Or. Cir. Ct., 00C15234
Luikart v. Wyeth Am. Home Prods. (Hormone Replacement)
W. Va. Cir. Ct., 04-C-127
Salkin v. MasterCard Int’l Inc. (Pennsylvania)
Pa. C.P., 2648
Rolnik v. AT&T Wireless Servs., Inc.
N.J. Super. Ct., L-180-04
Singleton v. Hornell Brewing Co. Inc. (Arizona Ice Tea)
Cal. Super. Ct., BC 288 754
Becherer v. Qwest Commc’ns Int’l, Inc.
Ill. Cir. Ct., 02-L140
Clearview Imaging v. Progressive Consumers Ins. Co.
Fla. Cir. Ct., 03-4174
Mehl v. Canadian Pacific Railway, Ltd
D.N.D., A4-02-009
Murray v. IndyMac Bank. F.S.B
N.D. Ill., 04 C 7669
Gray v. New Hampshire Indemnity Co., Inc.
Ark. Cir. Ct., CV-2002-952-2-3
George v. Ford Motor Co.
M.D. Tenn., 3:04-0783
Allen v. Monsanto Co.
W. Va. Cir. Ct., 041465
Carter v. Monsanto Co.
W. Va. Cir. Ct., 00-C-300
Carnegie v. Household Int’l, Inc.
N. D. Ill., 98-C-2178
Daniel v. AON Corp.
Ill. Cir. Ct., 99 CH 11893
In re Royal Ahold Securities and “ERISA” Litigation
D. Md., MDL No. 1539
In re Pharmaceutical Industry Average Wholesale Price Litigation
D. Mass., MDL No. 1456
Meckstroth v. Toyota Motor Sales, U.S.A., Inc.
24th Jud. D. Ct. La., 583-318
Walton v. Ford Motor Co.
Cal. Super. Ct., SCVSS 126737
Hill v. State Farm Mutual Auto Ins. Co.
Cal. Super. Ct., BC 194491
First State Orthopaedics et al. v. Concentra, Inc., et al.
E.D. Pa. 2:05-CV-04951-AB
Sauro v. Murphy Oil USA, Inc.
E.D. La., 05-4427
In re High Sulfur Content Gasoline Prods. Liability Litigation
E.D. La., MDL No. 1632
Homeless Shelter Compensation Program
City of New York
Rosenberg v. Academy Collection Service, Inc.
E.D. Pa., 04-CV-5585
Chapman v. Butler & Hosch, P.A.
2nd Jud. Cir. Fla., 2000-2879
In re Vivendi Universal, S.A. Securities Litigation
S.D.N.Y., 02-CIV-5571 RJH
Desportes v. American General Assurance Co.
Ga. Super. Ct., SU-04-CV-3637
In re: Propulsid Products Liability Litigation
E.D. La., MDL No. 1355
Baxter v. The Attorney General of Canada (In re Residential Schools Class Action
Litigation)
Ont. Super. Ct., 00-CV-192059 CPA
McNall v. Mastercard Int’l, Inc. (Currency Conversion Fees)
13th Tenn. Jud. Dist. Ct., CT-002506-03
Lee v. Allstate
Ill. Cir. Ct., 03 LK 127
Turner v. Murphy Oil USA, Inc.
E.D. La., 2:05-CV-04206-EEF-JCW
Carter v. North Central Life Ins. Co.
Ga. Super. Ct., SU-2006-CV-3764-6
Harper v. Equifax
E.D. Pa., 2:04-CV-03584-TON



F-43

--------------------------------------------------------------------------------





Beasley v. Hartford Insurance Co. of the Midwest
Ark. Cir. Ct., CV-2005-58-1
Springer v. Biomedical Tissue Services, LTD (Human Tissue Litigation)
Ind. Cir. Ct., 1:06-CV-00332-SEB-VSS
Spence v. Microsoft Corp. (Antitrust Litigation)
Wis. Cir. Ct., 00-CV-003042
Pennington v. The Coca Cola Co. (Diet Coke)
Mo. Cir. Ct., 04-CV-208580
Sunderman v. Regeneration Technologies, Inc. (Human Tissue Litigation)
S.D. Ohio, 1:06-CV-075-MHW
Splater v. Thermal Ease Hydronic Systems, Inc.
Wash. Super. Ct., 03-2-33553-3-SEA
Peyroux v. The United States of America (New Orleans Levee Breech)
E.D. La., 06-2317
Chambers v. DaimlerChrysler Corp. (Neon Head Gaskets)
N.C. Super. Ct., 01:CVS-1555
Ciabattari v. Toyota Motor Sales, U.S.A., Inc. (Sienna Run Flat Tires)
N.D. Cal., C-05-04289-BZ
In re Bridgestone Securities Litigation
M.D. Tenn., 3:01-CV-0017
In re Mutual Funds Investment Litigation (Market Timing)
D. Md., MDL No. 1586
Accounting Outsourcing v. Verizon Wireless
M.D. La., 03-CV-161
Hensley v. Computer Sciences Corp.
Ark. Cir. Ct., CV-2005-59-3
Peek v. Microsoft Corporation
Ark. Cir. Ct., CV-2006-2612
Reynolds v. The Hartford Financial Services Group, Inc.
D. Or., CV-01-1529 BR
Schwab v. Philip Morris USA, Inc.
E.D.N.Y., CV-04-1945
Zarebski v. Hartford Insurance Co. of the Midwest
Ark. Cir. Ct., CV-2006-409-3
In re Parmalat Securities Litigation
S.D.N.Y., MDL No. 1653 (LAK)
Beasley v. The Reliable Life Insurance Co.
Ark. Cir. Ct., CV-2005-58-1
Sweeten v. American Empire Insurance Company
Ark. Cir. Ct., 2007-154-3
Govt. Employees Hospital Assoc. v. Serono Int., S.A.
D. Mass., 06-CA-10613-PBS
Gunderson v. Focus Healthcare Management, Inc.
14th Jud. D. Ct. La., 2004-2417-D
Gunderson v. F.A. Richard & Associates, Inc., et al.
14th Jud. D. Ct. La., 2004-2417-D
Perez v. Manor Care of Carrollwood
13th Jud. Cir. Fla., 06-00574-E
Pope v. Manor Care of Carrollwood
13th Jud. Cir. Fla., 06-01451-B
West v. Carfax, Inc.
Ohio C.P., 04-CV-1898 (ADL)
Hunsucker v. American Standard Ins. Co. of Wisconsin
Ark. Cir. Ct., CV-2007-155-3
In re Conagra Peanut Butter Products Liability Litigation
N.D. Ga., MDL No. 1845 (TWT)
The People of the State of CA v. Universal Life Resources (Cal DOI v. CIGNA)
Cal. Super. Ct., GIC838913
Burgess v. Farmers Insurance Co., Inc.
D. Okla., CJ-2001-292
Grays Harbor v. Carrier Corporation
W.D. Wash., 05-05437-RBL
Perrine v. E.I. Du Pont De Nemours & Co.
W. Va. Cir. Ct., 04-C-296-2
In re Alstom SA Securities Litigation
S.D.N.Y., 03-CV-6595 VM
Brookshire Bros. v. Chiquita (Antitrust)
S.D. Fla., 05-CIV-21962
Hoorman v. SmithKline Beecham
Ill. Cir. Ct., 04-L-715



F-44

--------------------------------------------------------------------------------





Santos v. Government of Guam (Earned Income Tax Credit)
D. Guam, 04-00049
Johnson v. Progressive
Ark. Cir. Ct., CV-2003-513
Bond v. American Family Insurance Co.
D. Ariz., CV06-01249-PXH-DGC
In re SCOR Holding (Switzerland) AG Litigation (Securities)
S.D.N.Y., 04-cv-7897
Shoukry v. Fisher-Price, Inc. (Toy Safety)
S.D.N.Y., 07-cv-7182
In re: Guidant Corp. Plantable Defibrillators Prod’s Liab. Litigation


D. Minn., MDL No. 1708
Clark v. Pfizer, Inc (Neurontin)
C.P. Pa., 9709-3162
Angel v. U.S. Tire Recovery (Tire Fire)
W. Va. Cir. Ct., 06-C-855
In re TJX Companies Retail Security Breach Litigation
D. Mass., MDL No. 1838
Webb v. Liberty Mutual Insurance Co.
Ark. Cir. Ct., CV-2007-418-3
Shaffer v. Continental Casualty Co. (Long Term Care Ins.)
C.D. Cal., SACV06-2235-PSG
Palace v. DaimlerChrysler (Defective Neon Head Gaskets)
Ill. Cir. Ct., 01-CH-13168
Lockwood v. Certegy Check Services, Inc. (Stolen Financial Data)
M.D. Fla., 8:07-cv-1434-T-23TGW
Sherrill v. Progressive Northwestern Ins. Co.
18th D. Ct. Mont., DV-03-220
Gunderson v. F.A. Richard & Assocs., Inc. (AIG)
14th Jud. D. Ct. La., 2004-2417-D
Jones v. Dominion Resources Services, Inc.
S.D. W. Va., 2:06-cv-00671
Gunderson v. F.A. Richard & Assocs., Inc. (Wal-Mart)
14th Jud. D. Ct. La., 2004-2417-D
In re Trans Union Corp. Privacy Litigation
N.D. Ill., MDL No. 1350
Gudo v. The Administrator of the Tulane Ed. Fund
La. D. Ct., 2007-C-1959
Guidry v. American Public Life Insurance Co.
14th Jud. D. Ct. La., 2008-3465
McGee v. Continental Tire North America
D.N.J., 2:06-CV-06234 (GEB)
Sims v. Rosedale Cemetery Co.
W. Va. Cir. Ct., 03-C-506
Gunderson v. F.A. Richard & Assocs., Inc. (Amerisafe)
14th Jud. D. Ct. La., 2004-002417
In re Katrina Canal Breaches Consolidated Litigation
E.D. La., 05-4182
In re Department of Veterans Affairs (VA) Data Theft Litigation


D.D.C., MDL No. 1796
Dolen v. ABN AMRO Bank N.V. (Callable CD’s)
Ill. Cir. Ct., 01-L-454 and 01-L-493
Pavlov v. CNA (Long Term Care Insurance)
N.D. Ohio, 5:07cv2580
Steele v. Pergo( Flooring Products)
D. Or., 07-CV-01493-BR
Opelousas Trust Authority v. Summit Consulting
27th Jud. D. Ct. La., 07-C-3737-B
Little v. Kia Motors America, Inc. (Braking Systems)
N.J. Super. Ct., UNN-L-0800-01
Boone v. City of Philadelphia (Prisoner Strip Search)
E.D. Pa., 05-CV-1851
In re Countrywide Customer Data Breach Litigation
W.D. Ky., MDL No.1998
Miller v. Basic Research (Weight-loss Supplement)
D. Utah, 2:07-cv-00871-TS
Gunderson v. F.A. Richard & Assocs., Inc. (Cambridge)
14th Jud. D. Ct. La., 2004-002417



F-45

--------------------------------------------------------------------------------





Weiner v. Snapple Beverage Corporation
S.D.N.Y., 07-CV-08742
Holk v. Snapple Beverage Corporation
D.N.J., 3:07-CV-03018-MJC-JJH
Coyle v. Hornell Brewing Co. (Arizona Iced Tea)
D.N.J., 08-CV-2797-JBS-JS
In re Heartland Data Security Breach Litigation
S.D. Tex., MDL No. 2046
Satterfield v. Simon & Schuster, Inc. (Text Messaging)
N.D. Cal., 06-CV-2893 CW
Schulte v. Fifth Third Bank (Overdraft Fees)
N.D. Ill., 1:09-CV-06655
Trombley v. National City Bank (Overdraft Fees)
D.D.C., 1:10-CV-00232
Vereen v. Lowe’s Home Centers (Defective Drywall)
Ga. Super. Ct., SU10-CV-2267B
Mathena v. Webster Bank, N.A. (Overdraft Fees)
D. Conn, 3:10-cv-01448
Delandro v. County of Allegheny (Prisoner Strip Search)
W.D. Pa., 2:06-cv-00927
Gunderson v. F.A. Richard & Assocs., Inc. (First Health)
14th Jud. D. Ct. La., 2004-002417
Williams v. Hammerman & Gainer, Inc. (Hammerman)
27th Jud. D. Ct. La., 11-C-3187-B
Williams v. Hammerman & Gainer, Inc. (Risk Management)
27th Jud. D. Ct. La., 11-C-3187-B
Williams v. Hammerman & Gainer, Inc. (SIF Consultants)
27th Jud. D. Ct. La., 11-C-3187-B
Gwiazdowski v. County of Chester (Prisoner Strip Search)
E.D. Pa., 2:08cv4463
Williams v. S.I.F. Consultants (CorVel Corporation)
27th Jud. D. Ct. La., 09-C-5244-C
Sachar v. Iberiabank Corporation (Overdraft Fees)
S.D. Fla., MDL No. 2036
LaCour v. Whitney Bank (Overdraft Fees)
M.D. Fla., 8:11cv1896
Lawson v. BancorpSouth (Overdraft Fees)
W.D. Ark., 1:12cv1016
McKinley v. Great Western Bank (Overdraft Fees)
S.D. Fla., MDL No. 2036
Wolfgeher v. Commerce Bank (Overdraft Fees)
S.D. Fla., MDL No. 2036
Harris v. Associated Bank (Overdraft Fees)
S.D. Fla., MDL No. 2036
Case v. Bank of Oklahoma (Overdraft Fees)
S.D. Fla., MDL No. 2036
Nelson v. Rabobank, N.A. (Overdraft Fees)
Cal. Super. Ct., RIC 1101391
Fontaine v. Attorney General of Canada (Stirland Lake and Cristal Lake
Residential Schools)
Ont. Super. Ct., 00-CV-192059 CP
Opelousas General Hospital Authority v. FairPay Solutions
27th Jud. D. Ct. La., 12-C-1599-C
Marolda v. Symantec Corporation (Software Upgrades)
N.D. Cal., 3:08-cv-05701
In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on
April 20, 2010—Economic and Property Damages Settlement


E.D. La., MDL No. 2179
In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on
April 20, 2010—Medical Benefits Settlement
E.D. La., MDL No. 2179



F-46

--------------------------------------------------------------------------------





Vodanovich v. Boh Brothers Construction (Hurricane Katrina Levee Breaches)
E.D. La., 05-cv-4191
Gessele et al. v. Jack in the Box, Inc.
D. Or., No. 3:10-cv-960
RBS v. Citizens Financial Group, Inc. (Overdraft Fees)
S.D. Fla., MDL No. 2036
Mosser v. TD Bank, N.A. (Overdraft Fees)
S.D. Fla., MDL No. 2036
In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation
(Mastercard & Visa)


E.D.N.Y., MDL No. 1720
Saltzman v. Pella Corporation (Building Products)
N.D. Ill., 06-cv-4481
In re Zurn Pex Plumbing, Products Liability Litigation
D. Minn., MDL No. 1958
Blahut v. Harris, N.A. (Overdraft Fees)
S.D. Fla., MDL No. 2036
Eno v. M & I Marshall & Ilsley Bank (Overdraft Fees)
S.D. Fla., MDL No. 2036
Casayuran v. PNC Bank (Overdraft Fees)
S.D. Fla., MDL No. 2036
Anderson v. Compass Bank (Overdraft Fees)
S.D. Fla., MDL No. 2036
Evans, et al. v. TIN, Inc. (Environmental)
E.D. La., 2:11-cv-02067
Opelousas General Hospital Authority v. Qmedtrix Systems, Inc.
27th Jud. D. Ct. La., 12-C-1599-C
Williams v. SIF Consultants of Louisiana, Inc. et al.
27th Jud. D. Ct. La., 09-C-5244-C
Miner v. Philip Morris Companies, Inc. et al.
Ark. Cir. Ct., 60CV03-4661
Fontaine v. Attorney General of Canada (Mistassini Hostels Residential Schools)
Qué. Super. Ct., 500-06-000293-056 & No. 550-06-000021-056 (Hull)
Glube et al. v. Pella Corporation et al. (Building Products)
Ont. Super. Ct., CV-11-4322294-00CP
Yarger v. ING Bank
D. Del., 11-154-LPS
Price v. BP Products North America
N.D. Ill, 12-cv-06799
National Trucking Financial Reclamation Services, LLC et al. v. Pilot
Corporation et al.
E.D. Ark., 4:13-cv-00250-JMM
Johnson v. Community Bank, N.A. et al. (Overdraft Fees)
M.D. Pa., 3:12-cv-01405-RDM
Rose v. Bank of America Corporation, et al. (TCPA)
N.D. Cal., 11-cv-02390-EJD
McGann, et al., v. Schnuck Markets, Inc. (Data Breach)
Mo. Cir. Ct., 1322-CC00800
Simmons v. Comerica Bank, N.A. (Overdraft Fees)
S.D. Fla., MDL No. 2036
George Raymond Williams, M.D., Orthopedic Surgery, a Professional Medical, LLC,
et al. v. Bestcomp, Inc., et al.
27th Jud. D. Ct. La., 09-C-5242-B
Simpson v. Citizens Bank (Overdraft Fees)
E.D. Mich, 2:12-cv-10267
In re Plasma-Derivative Protein Therapies Antitrust Litigation
N.D. Ill, 09-CV-7666
In re Dow Corning Corporation (Breast Implants)
E.D. Mich., 00-X-0005
Mello et al v. Susquehanna Bank (Overdraft Fees)
S.D. Fla., MDL No. 2036
Wong et al. v. Alacer Corp. (Emergen-C)
Cal. Super. Ct., CGC-12-519221
In re American Express Anti-Steering Rules Antitrust Litigation (II) (Italian
Colors Restaurant)


E.D.N.Y., 11-MD-2221, MDL No. 2221
Costello v. NBT Bank (Overdraft Fees)
Sup. Ct. Del Cnty., N.Y., 2011-1037



F-47

--------------------------------------------------------------------------------





Gulbankian et al. v. MW Manufacturers, Inc.
D. Mass., No. 10-CV-10392
Hawthorne v. Umpqua Bank (Overdraft Fees)
N.D. Cal., 11-cv-06700-JST
Smith v. City of New Orleans
Civil D. Ct., Parish of Orleans, La., 2005- 05453
Adkins et al. v. Nestlé Purina PetCare Company et al.
N.D. Ill., 1:12-cv-02871
Given v. Manufacturers and Traders Trust Company a/k/a M&T Bank (Overdraft Fees)
S.D. Fla., MDL No. 2036
In re MI Windows and Doors Products Liability Litigation (Building Products)
D. S.C., MDL No. 2333
Childs et al. v. Synovus Bank, et al. (Overdraft Fees)
S.D. Fla., MDL No. 2036
Steen v. Capital One, N.A. (Overdraft Fees)
S.D. Fla., MDL No. 2036
Kota of Sarasota, Inc. v. Waste Management Inc. of Florida
12th Jud. Cir. Ct., Sarasota Cnty, Fla., 2011-CA-008020NC
In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on
April 20, 2010—Economic and Property Damages Settlement (Claim Deadline Notice)


E.D. La., MDL No. 2179
Dorothy Williams d/b/a Dot’s Restaurant v. Waste Away Group, Inc.
Cir. Ct., Lawrence Cnty, Ala., 42-cv-2012- 900001.00
In re: Energy Future Holdings Corp., et al. (Asbestos Claims Bar Notice)


Bankr. D. Del., 14-10979(CSS)
Gattinella v. Michael Kors (USA), Inc., et al.
S.D.N.Y., 14-civ-5731 (WHP)
Kerry T. Thibodeaux, M.D. (A Professional Medical Corporation) v. American
Lifecare, Inc.
27th Jud. D. Ct. La., 13-C-3212
Ono v. Head Racquet Sports USA
C.D.C.A., 2:13-cv-04222-FMO(AGRx)
Opelousas General Hospital Authority v. PPO Plus, L.L.C., et al.
27th Jud. D. Ct. La., 13-C-5380
In re: Shop-Vac Marketing and Sales Practices Litigation
M.D. Pa., MDL No. 2380
In re: Caterpillar, Inc. C13 and C15 Engine Products Liability Litigation


D. N.J., MDL No. 2540
In Re: Citrus Canker Litigation
11th Jud. Cir., Flo., No. 03-8255 CA 13
Whitton v. Deffenbaugh Industries, Inc., et al. Gary, LLC v. Deffenbaugh
Industries, Inc., et al.
D. Kan., 2:12-cv-02247 D. Kan., 2:13-cv-2634
Swift v. BancorpSouth Bank (Overdraft Fees)
N.D. Fla., No. 1:10-cv-00090
Forgione v. Webster Bank N.A. (Overdraft Fees)
Sup. Ct.Conn., X10-UWY-CV-12- 6015956-S
Small v. BOKF, N.A.
D. Col., 13-cv-01125
Anamaria Chimeno-Buzzi & Lakedrick Reed v. Hollister Co. & Abercrombie & Fitch
Co.


S.D. Fla., 14-cv-23120-MGC
In re: HSBC Bank USA, N.A., Checking Account Overdraft Litigation


Sup. Ct. N.Y., No. 650562/11
In re: Volkswagen “Clean Diesel” Marketing, Sales Practices and Product
Liability Litigation (Bosch)


N.D. Cal., MDL No. 2672
Hawkins v. First Tennessee Bank, N.A., et al. (Overdraft Fees)
13th Jud. Cir. Tenn., No. CT-004085-11
Greater Chautauqua Federal Credit Union v. Kmart Corp., et al. (Data Breach)


N.D. Ill., No. 1:15-cv-02228



F-48

--------------------------------------------------------------------------------





Bias v. Wells Fargo & Company, et al. (Broker’s Price Opinions)


N.D. Cal., No 4:12-cv-00664-YGR
Klug v. Watts Regulator Company (Product Liability)
D. Neb., No. 8:15-cv-00061-JFB-FG3
Ratzlaff v. BOKF, NA d/b/a Bank of Oklahoma, et al. (Overdraft Fees)


Dist. Ct. Okla., No. CJ-2015-00859
Morton v. Greenbank (Overdraft Fees)
20th Jud. Dist. Tenn., No. 11-135-IV
Jacobs, et al. v. Huntington Bancshares Inc., et al. (FirstMerit Overdraft Fees)


Ohio C.P., No. 11CV000090
Farnham v. Caribou Coffee Company, Inc. (TCPA)
W.D. Wis., No. 16-cv-00295-WMC
Gottlieb v. Citgo Petroleum Corporation (TCPA)
S.D. Fla., No. 9:16-cv-81911
McKnight v. Uber Technologies, Inc.
N.D. Cal., No 3:14-cv-05615-JST
Lewis v. Flue-Cured Tobacco Cooperative Stabilization Corporation (n/k/a United
States Tobacco Cooperative, Inc.)
N.C. Gen. Ct of Justice, Sup. Ct. Div., No. 05 CVS 188, No. 05 CVS 1938
T.A.N. v. PNI Digital Media, Inc.
S.D. GA., No. 2:16-cv-132-LGW-RSB.
In re: Syngenta Litigation
4th Jud. Dist. Minn., No. 27-CV-15-3785
The Financial Oversight and Management Board for Puerto Rico as representative
of Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy)


D. Puerto Rico, No. 17-04780(LTS)
Callaway v. Mercedes-Benz USA, LLC (Seat Heaters)
C.D. Cal., No 14-cv-02011 JVS
In re: Takata Airbag Products Liability Litigation (OEMs – BMW, Mazda, Subaru,
Toyota, Honda, and Nissan)


S.D. Fla, MDL No. 2599

Hilsoft-cv-141











F-49

--------------------------------------------------------------------------------





Attachment 2
















F-50

--------------------------------------------------------------------------------







Trade, business & specialty publications in which the Publication Notice will
appear
Crain's New York
Nashville Business Journal
Crain's Chicago
Orlando Business Journal
Crain's Detroit
Philadelphia Business Journal
Crain's Cleveland
Phoenix Business Journal
Convenience Store News
Pittsburgh Business Times
Mass Market Retailers
Portland Business Journal
Stores
Triangle Business Journal
Supermarket News
Sacramento Business Journal
Albany Business Review
San Antonio Business Journal
Albuquerque Business First
San Francisco Business Times
Atlanta Business Chronicle
Silicon Valley Business Journal
Austin Business Journal
Puget Sound Business Journal
Baltimore Business Journal
St. Louis Business Journal
Birmingham Business Journal
Tampa Bay Business Journal
Boston Business Journal
Washington Business Journal
Buffalo Business Journal
Wichita Business Journal
Charlotte Business Journal
Alaska Journal of Commerce
Cincinnati Business Courier
Central New York Business Journal
Columbus Business First
Business Record (Central Iowa)
Dallas Business Journal
Fairfield County Business Journal
Dayton Business Journal
Long Island Business News
Denver Business Journal
Los Angeles Business Journal
Triad Business Journal
Mississippi Business Journal (Jackson)
Pacific Business News
New Orleans City Business
Houston Business Journal
NJBIZ
Jacksonville Business Journal
Pacific Coast Business Times
Kansas City Business Journal
Rochester Business Journal
Louisville Business First
San Diego Business Journal
Memphis Business Journal
San Fernando Valley Business Journal
South Florida Business Journal
North Bay Business Journal
Milwaukee Business Journal
The Journal Record (Oklahoma)
Minneapolis/St. Paul Business Journal
Westchester County Business Journal








F-51

--------------------------------------------------------------------------------





Attachment 3
















F-52

--------------------------------------------------------------------------------







Language & ethnic targeted publications in which the Publication Notice will
appear
Publication
Distribution
Atlanta Inquirer
Atlanta
El Nuevo Georgia
Atlanta
La Vision
Atlanta
Mundo Hispanico
Atlanta
Atlanta Voice
Atlanta
Boston Banner (Baystate Banner)
Boston/Manchester
El Planeta
Boston/Manchester
El Mundo
Boston/Manchester
Vocero Hispano
Boston/Manchester
Chicago Citizen Newspaper Group
Chicago
Chicago Shimpo
Chicago
Crusader Group
Chicago
Epoch Times - Chicago (Chinese Edition)
Chicago
Korea Daily - Chicago
Chicago
Korea Times - Chicago
Chicago
La Raza
Chicago
Lawndale Group News
Chicago
North Lawndale Community News, The
Chicago
Pinoy News magazine (Formerly Pinoy Monthly)
Chicago
Reklama Russian Weekly Newspaper
Chicago
Sing Tao Daily - Chicago
Chicago
Svet
Chicago
US Asian Post (Chicago)
Chicago
Via Times
Chicago
World Journal - Midwest Edition
Chicago
A Chau Thoi Bao
Dallas/Ft. Worth
La Vida News -The Black Voice - Ft. Worth Edition
Dallas/Ft. Worth
Al Dia
Dallas/Ft. Worth
Dallas Chinese News
Dallas/Ft. Worth
Dallas Examiner
Dallas/Ft. Worth
La Estrella (En Casa)
Dallas/Ft. Worth
El Hispano News
Dallas/Ft. Worth
Epoch Times - Dallas (Chinese Edition)
Dallas/Ft. Worth
Korean Journal - North Texas Edition
Dallas/Ft. Worth
Forward Times
Houston
Houston Defender
Houston
Houston Sun, The
Houston
La Voz De Houston
Houston
La Informacion
Houston
Asian Journal (Las Vegas)
Las Vegas
Asian Journal (Los Angeles)
Los Angeles
Bridge USA
Los Angeles
California Journal
Los Angeles
Chinese Daily News
Los Angeles
Chinese L.A. Daily News
Los Angeles



F-53

--------------------------------------------------------------------------------





LA Times en Espanol (formerly Hoy Fin de Semana)
Los Angeles
Korea Daily - Los Angeles
Los Angeles
Korea Times - Los Angeles
Los Angeles
Korean Sunday News - Los Angeles
Los Angeles
Los Angeles News Observer
Los Angeles
La Opinion
Los Angeles
Lighthouse (Los Angeles Edition)
Los Angeles
Nguoi Viet Daily News
Los Angeles
Pacific Citizen
Los Angeles
Philippine News - Los Angeles Edition
Los Angeles
Precinct Reporter/Tri-County Bulletin/Long Beach Leader
Los Angeles
Saigon Times
Los Angeles
Sereechai Newspaper
Los Angeles
Xinmin Evening News
Los Angeles
Siam Town US (formerly Thai Town USA News)
Los Angeles
Sing Tao Daily - Southern California
Los Angeles
US Asian Post (Los Angeles)
Los Angeles
Viet Bao Daily News - (Formerly Known as Viet Bao Kinh Te)
Los Angeles
Wave Community Newspapers
Los Angeles
New York Trend
New York
Rolling Out New York
New York
Daily Sun New York
New York
El Diario (Formerly El Diario La Prensa)
New York
El Especialito - Northern Jersey
New York
Epoch Times - New York (Chinese Edition)
New York
Filipino Reporter
New York
Korea Daily - New York
New York
Korea Times - New York Edition
New York
La Voz Hispana
New York
New York Amsterdam News
New York
Korean New York Daily
New York
Community Journal, The
New York
NY Japion
New York
Russkaya Reklama - New York Edition
New York
Seikatsu Press
New York
Sing Tao Daily - New York
New York
Reporter
New York
US Asian Post (New York)
New York
World Journal New York - Chinese Daily News (Su-Th Edition)
New York
Al Dia
Philadelphia
China Press - Philadelphia Edition
Philadelphia
El Sol Latino (Philadelphia)
Philadelphia
Epoch Times - Philadelphia (Chinese Edition)
Philadelphia
Impacto Latin Newspaper
Philadelphia
Korean Phila Times
Philadelphia
Korean Community News & Sunday Topic
Philadelphia



F-54

--------------------------------------------------------------------------------





Metro Chinese Weekly
Philadelphia
Metro Viet News
Philadelphia
Philadelphia Asian News
Philadelphia
Philadelphia Observer
Philadelphia
Philadelphia Sunday Sun
Philadelphia
Philadelphia Tribune
Philadelphia
Russkaya Reklama - Philadelphia Edition
Philadelphia
La Opinion De La Bahia (Formerly El Mensajero)
San Francisco/ Oakland/San Jose
El Observador
San Francisco/ Oakland/San Jose
El Reportero
San Francisco/ Oakland/San Jose
El Aguila
San Francisco/Oakland/San Jose
Post News Group Newspaper Network
San Francisco/ Oakland/San Jose
San Francisco Bay View Newspaper
San Francisco/ Oakland/San Jose
Reporter Publications
San Francisco/ Oakland/San Jose
El Pregonero
Washington, DC
El Tiempo Latino
Washington, DC
Afro-American
Washington, DC
Washington Hispanic
Washington, DC
Washington Informer
Washington, DC
Metro Herald
Washington, DC








F-55

--------------------------------------------------------------------------------





Attachment 4
















F-1

--------------------------------------------------------------------------------







Court to Notify Merchants about Multi-Billion Settlement
Providing Payments and Benefits to Merchants
Who Accepted Visa or MasterCard at any time since 2004


The U.S. District Court for the Eastern District of New York has ordered a
notification program.


Merchants in the U.S. will be notified that the Court has preliminarily approved
an agreement that merchants, Visa, MasterCard, and other defendants have reached
in a class action lawsuit. The lawsuit claims that merchants paid excessive fees
for accepting Visa and MasterCard because of an alleged conspiracy among the
Defendants.


The Class Settlement is as much as approximately [$6.24] billion but no less
than approximately [$5.54] billion. Any person, business, or other entity that
accepted Visa or MasterCard credit or debit cards in the U.S. at any time
between January 1, 2004 and the Settlement Preliminary Approval Date of [MM DD,
20YY] may be eligible to receive a payment from the fund.


The Settlement Class is:


All persons, businesses, and other entities that have accepted any Visa-Branded
Cards and/or Mastercard-Branded Cards in the United States at any time from
January 1, 2004 to the Settlement Preliminary Approval Date, except that the
Rule 23(b)(3) Settlement Class shall not include (a) the Dismissed Plaintiffs,
(b) the United States government, (c) the named Defendants in this Action or
their directors, officers, or members of their families, or (d) financial
institutions that have issued Visa-Branded Cards or Mastercard-Branded Cards or
acquired Visa-Branded Card transactions or Mastercard-Branded Card transactions
at any time from January 1, 2004 to the Settlement Preliminary Approval Date.
The Dismissed Plaintiffs are plaintiffs that have previously settled
individually with a Defendant.


On [DATE], there will be a court hearing to decide if the Class Settlement will
be finally approved. Before the hearing date, known Settlement Class members
will be mailed a notice about their legal rights and the release of their
claims. This same information will be published online as well as in newspapers,
and consumer, business, and trade publications.


Members of the Settlement Class can exclude themselves from that Class or object
to the proposed Settlement. The deadline to object or ask to be excluded is
[DATE].


If the Court grants final approval of the Class Settlement, eligible Settlement
Class members may file claims for payment to share in the distribution of the
settlement funds.


Claim Forms will be sent to all known Settlement Class members. Claim Forms will
also be available at the Case Website or by calling the Class Administrator.
For more information about this case (In re Payment Card Interchange Fee and
Merchant Discount Antitrust Litigation, MDL 1720), Class members may:
Call toll-free: 1-800-625-6440
Visit: www.PaymentCardSettlement.com
Write to the Class Administrator: PO Box 2530, Portland, OR 97208-2530, or
Email: info@PaymentCardSettlement.com.
The Court has appointed the law firms of Robins Kaplan LLP, Berger Montague PC,
and Robbins Geller Rudman & Dowd LLP to represent the Class.
For the Press Only:
Class Counsel: K. Craig Wildfang, Robins Kaplan LLP, Tel.: (612) 349-8500
H. Laddie Montague, Jr., Berger Montague PC, Tel.: (215) 875-3000
Patrick Coughlin, Robbins Geller Rudman & Dowd LLP, Tel.: (619) 231-1058


SOURCE: U.S. District Court for the Eastern District of New York


F-2

--------------------------------------------------------------------------------






APPENDIX G – Settlement Class Notices

Appendix G1 – Publication Notice
LEGAL NOTICE
To merchants who have accepted Visa and Mastercard at any time from January 1,
2004 to [the Settlement Preliminary Approval Date]: Notice of a class action
settlement of approximately [$5.54-6.24] Billion.
Si desea leer este aviso en español, llámenos o visite nuestro sitio web,
www.PaymentCardSettlement.com.
Notice of a class action settlement authorized by the U.S. District Court,
Eastern District of New York.
This notice is authorized by the Court to inform you about an agreement to
settle a class action lawsuit that may affect you. The lawsuit claims that Visa
and Mastercard, separately, and together with certain banks, violated antitrust
laws and caused merchants to pay excessive fees for accepting Visa and
Mastercard credit and debit cards, including by:
•
Agreeing to set, apply, and enforce rules about merchant fees (called default
interchange fees);

•
Limiting what merchants could do to encourage their customers to use other forms
of payment; and

•
Continuing that conduct after Visa and Mastercard changed their corporate
structures.

The defendants say they have done nothing wrong. They say that their business
practices are legal and the result of competition, and have benefitted merchants
and consumers. The Court has not decided who is right because the parties agreed
to a settlement. The Court has given preliminary approval to this settlement.
THE SETTLEMENT
Under the settlement, Visa, Mastercard, and the bank defendants have agreed to
provide approximately [$6.24] billion in class settlement funds. Those funds are
subject to a deduction to account for certain merchants that exclude themselves
from the Rule 23(b)(3) Settlement Class, but in no event will the deduction be
greater than $700 million. The net class settlement fund will be used to pay
valid claims of merchants that accepted Visa or Mastercard credit or debit cards
at any time between January 1, 2004 and [the Settlement Preliminary Approval
Date].
This settlement creates the following Rule 23(b)(3) Settlement Class: All
persons, businesses, and other entities that have accepted any Visa-Branded
Cards and/or Mastercard-Branded Cards in the United States at any time from
January 1, 2004 to [the Settlement Preliminary Approval Date], except that the
Rule 23(b)(3) Settlement Class shall not include (a) the Dismissed Plaintiffs,
(b) the United States government, (c) the named Defendants in this Action or
their directors, officers, or members of their families, or (d) financial
institutions that have issued Visa-Branded Cards or Mastercard-Branded Cards or
acquired Visa-Branded Card transactions or Mastercard-Branded Card transactions
at any time from January 1, 2004 to the Settlement Preliminary Approval Date.
The Dismissed Plaintiffs are plaintiffs that have previously settled
individually with a Defendant.
WHAT MERCHANTS WILL GET FROM THE SETTLEMENT
Every merchant in the Rule 23(b)(3) Settlement Class that does not exclude
itself from the class by the deadline described below and files a valid claim
will get money from the class settlement fund. The value of each claim will be
based on the actual or estimated interchange fees attributable to the merchant’s
Mastercard and Visa payment card transactions from January 1, 2004 to [the
Settlement Preliminary Approval Date]. Pro rata payments to merchants who file
valid claims for a portion of the class settlement fund will be based on:
•
The amount in the class settlement fund after the deductions described below,



G1-1

--------------------------------------------------------------------------------





•
The deduction to account for certain merchants who exclude themselves from the
class,

•
Deductions for the cost of settlement administration and notice, applicable
taxes on the settlement fund and any other related tax expenses, money awarded
to the Rule 23(b)(3) Class Plaintiffs for their service on behalf of the Class,
and attorneys’ fees and expenses, all as approved by the Court, and

•
The total dollar value of all valid claims filed.

Attorneys’ fees and expenses and service awards for the Rule 23(b)(3) Class
Plaintiffs: For work done through final approval of the settlement by the
district court, Rule 23(b)(3) Class Counsel will ask the Court for attorneys’
fees in an amount that is a reasonable proportion of the class settlement fund,
not to exceed 10% of the class settlement fund, to compensate all of the lawyers
and their law firms that have worked on the class case. For additional work to
administer the settlement, distribute the funds, and litigate any appeals, Rule
23(b)(3) Class Counsel may seek reimbursement at their normal hourly rates. Rule
23(b)(3) Class Counsel will also request (i) an award of their litigation
expenses (not including the administrative costs of settlement or notice), not
to exceed $40 million and (ii) up to $250,000 per each of the eight Rule
23(b)(3) Class Plaintiffs in service awards for their efforts on behalf of the
Rule 23(b)(3) Settlement Class.
HOW TO ASK FOR PAYMENT
To receive payment, merchants must fill out a claim form. If the Court finally
approves the settlement, and you do not exclude yourself from the Rule 23(b)(3)
Settlement Class, you will receive a claim form in the mail or by email. Or you
may ask for one at: www.PaymentCardSettlement.com, or call: 1-800-625-6440.
LEGAL RIGHTS AND OPTIONS
Merchants who are included in this lawsuit have the legal rights and options
explained below. You may:
•
File a claim to ask for payment. Once you receive a claim form, you can submit
it via mail or email, or may file it online at www.PaymentCardSettlement.com.

•
Exclude yourself from the Rule 23(b)(3) Settlement Class. If you exclude
yourself, you can individually sue the Defendants on your own at your own
expense, if you want to. If you exclude yourself, you will not get any money
from this settlement. If you are a merchant and wish to exclude yourself, you
must make a written request, place it in an envelope, and mail it with postage
prepaid and postmarked no later than [MM, DD, 2019], or send it by overnight
delivery shown as sent by [MM,DD,2019], to Class Administrator, Payment Card
Interchange Fee Settlement, P.O. Box 2530, Portland, OR 97208-2530. Your written
request must be signed by a person authorized to do so and provide all of the
following information: (1) the words “In re Payment Card Interchange Fee and
Merchant Discount Antitrust Litigation,” (2) your full name, address, telephone
number, and taxpayer identification number, (3) the merchant that wishes to be
excluded from the Rule 23(b)(3) Settlement Class, and what position or authority
you have to exclude the merchant, and (4) the business names, brand names,
“doing business as” names, taxpayer identification number(s), and addresses of
any stores or sales locations whose sales the merchant desires to be excluded.
You also are requested to provide for each such business or brand name, if
reasonably available: the legal name of any parent (if applicable), dates Visa
or Mastercard card acceptance began (if after January 1, 2004) and ended (if
prior to [the Settlement Preliminary Approval Date]), names of all banks that
acquired the Visa or Mastercard card transactions, and acquiring merchant ID(s).

•
Object to the settlement. The deadline to object is: [MM DD, 2019]. To learn how
to object, visit www.PaymentCardSettlement.com or call 1-800-625-6440. Note: If
you exclude yourself from the Rule 23(b)(3) Settlement Class you cannot object
to the settlement.

For more information about these rights and options, visit:
www.PaymentCardSettlement.com.


G1-1

--------------------------------------------------------------------------------





IF THE COURT APPROVES THE FINAL SETTLEMENT
Members of the Rule 23(b)(3) Settlement Class who do not exclude themselves by
the deadline will be bound by the terms of this settlement, including the
release of claims against the released parties provided in the settlement
agreement, whether or not the members file a claim for payment. The settlement
will resolve and release any claims for monetary compensation or injunctive
relief by merchants against Visa, Mastercard, or other defendants that were or
could have been alleged in the lawsuit. This includes any claims based on
interchange fees, network fees, merchant discount fees, no-surcharge rules,
no-discounting rules, honor-all-cards rules, and certain other rules, including
any continuing or future rules that are substantially similar to the
above-mentioned rules. The release will bar claims that have accrued within five
(5) years following the court’s approval of the settlement and the exhaustion of
all appeals.
The release also will have the effect of extinguishing all similar or
overlapping claims in any other actions, including but not limited to the claims
asserted in a California state court class action brought on behalf of
California citizen merchants and captioned Nuts for Candy v. Visa, Inc., et al.,
No. 17-01482 (San Mateo County Superior Court). Pursuant to an agreement between
the parties in Nuts for Candy, subject to and upon final approval of the
settlement of the Rule 23(b)(3) Settlement Class, the plaintiff in Nuts for
Candy will request that the California state court dismiss the Nuts for Candy
action. Plaintiff’s counsel in Nuts for Candy may seek an award in Nuts for
Candy of attorneys’ fees not to exceed $6,226,640.00 and expenses not to exceed
$493,697.56. Any fees or expenses awarded in Nuts for Candy will be separately
funded and will not reduce the settlement funds available to members of the Rule
23(b)(3) Settlement Class. [Add any other language required by the California
state court in Nuts for Candy.]
The release does not bar the injunctive relief claims asserted in the pending
proposed Rule 23(b)(2) class action captioned Barry’s Cut Rate Stores, Inc., et.
al. v. Visa, Inc., et al., MDL No. 1720, Docket No. 05-md-01720-MKB-JO
(“Barry’s”). As to all such claims for injunctive relief in Barry’s, merchants
will retain all rights pursuant to Rule 23 of the Federal Rules of Civil
Procedure which they have as a named representative plaintiff or absent class
member in Barry’s, except that merchants remaining in the Rule 23(b)(3)
Settlement Class will release their right to initiate a new and separate action
for the period up to five (5) years following the court’s approval of the
settlement and the exhaustion of appeals.
The release also does not bar certain claims asserted in the class action
captioned B&R Supermarket, Inc., et al. v. Visa, Inc., et al., No. 17-CV-02738
(E.D.N.Y.), or claims based on certain standard commercial disputes arising in
the ordinary course of business.
For more information on the release, see the full mailed Notice to Rule 23(b)(3)
Settlement Class Members and the settlement agreement at:
www.PaymentCardSettlement.com.
THE COURT HEARING ABOUT THIS SETTLEMENT
On [MM, DD, 2019], there will be a Court hearing to decide whether to approve
the proposed settlement. The hearing also will address the Rule 23(b)(3) Class
Counsel’s requests for attorneys’ fees and expenses, and awards for the Rule
23(b)(3) Class Plaintiffs for their representation of merchants in MDL 1720,
which culminated in the settlement agreement. The hearing will take place at:
United States District Court for the
Eastern District of New York
225 Cadman Plaza
Brooklyn, NY 11201
You do not have to go to the Court hearing or hire an attorney. But you can if
you want to, at your own cost. The Court has appointed the law firms of Robins
Kaplan LLP, Berger Montague PC, and Robbins Geller Rudman & Dowd LLP as Rule
23(b)(3) Class Counsel to represent the Rule 23(b)(3) Settlement Class.
QUESTIONS?
For more information about this case (In re Payment Card Interchange Fee and
Merchant Discount Antitrust Litigation, MDL 1720), you may:


G1-2

--------------------------------------------------------------------------------





Call toll-free: 1-800-625-6440.
Visit: www.PaymentCardSettlement.com
Write to the Class Administrator:
Payment Card Interchange Fee Settlement
P.O. Box 2530
Portland, OR 97208-2530
Email: info@PaymentCardSettlement.com
Please check www.PaymentCardSettlement.com for any updates relating to the
settlement or the settlement approval process.
www.PaymentCard Settlement.com
1-800-625-6440● info@PaymentCardSettlement.com










G1-3

--------------------------------------------------------------------------------






APPENDIX G2 – Long Form Notice


UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK




IN RE PAYMENT CARD INTERCHANGE FEE AND MERCHANT DISCOUNT ANTITRUST LITIGATION




This Document Relates to: All Cases.




Case No. 05-md-01720 (MKB) (JO)









NOTICE OF CLASS ACTION SETTLEMENT
AUTHORIZED BY THE U.S. DISTRICT COURT, EASTERN DISTRICT OF NEW YORK
A settlement of as much as [$6.24] Billion and not less than [$5.54] Billion
will provide payments to merchants that accepted Visa and Mastercard since 2004.
A federal court directed this Notice. This is not a solicitation from a lawyer.
•
The Court has preliminarily approved a proposed settlement of a maximum of
approximately [$6.24] billion and a minimum of at least [$5.54] billion in a
class action lawsuit, called In re Payment Card Interchange Fee and Merchant
Discount Antitrust Litigation, MDL 1720 (MKB) (JO). The lawsuit is about claims
that merchants paid excessive fees to accept Visa and Mastercard cards because
Visa and Mastercard, individually, and together with their respective member
banks, violated the antitrust laws.

•
The settlement creates the following Rule 23(b)(3) Settlement Class: All
persons, businesses, and other entities that have accepted any Visa-Branded
Cards and/or Mastercard-Branded Cards in the United States at any time from
January 1, 2004 to the Settlement Preliminary Approval Date, except that the
Rule 23(b)(3) Settlement Class shall not include (a) the Dismissed Plaintiffs,
(b) the United States government, (c) the named Defendants in this Action or
their directors, officers, or members of their families, or (d) financial
institutions that have issued Visa-Branded Cards or Mastercard-Branded Cards or
acquired Visa-Branded Card transactions or Mastercard-Branded Card transactions
at any time from January 1, 2004 to the Settlement Preliminary Approval Date.
The Dismissed Plaintiffs are plaintiffs that have previously settled
individually with a Defendant.

•
This Notice has important information for merchants that accepted Visa and
Mastercard at any time since January 1, 2004. It explains the settlement in a
class action lawsuit. It also explains your rights and options in this case.

•
For the full terms of the settlement, you should look at the Superseding and
Amended Definitive Class Settlement Agreement of the Rule 23(b)(3) Class
Plaintiffs and the Defendants and its Appendices (the “Class Settlement
Agreement”), available at www.PaymentCardSettlement.com or by calling
1-800-625-6440. In the event of any conflict between the terms of this Notice
and the Class Settlement Agreement, the terms of the Class Settlement Agreement
shall control.

•
Please check www.PaymentCardSettlement.com for any updates relating to the
settlement or the settlement approval process.







G2-1



--------------------------------------------------------------------------------







Legal Rights and Options
Your legal rights and options are described in this section. You may:
File a Claim: This is the only way to get money from the settlement.
Exclude Yourself: This is the only way you can be part of another lawsuit that
asks for money for claims in this case. If you exclude yourself, you will not
get a payment from this settlement.
This is also the only way you can sue individually for injunctive relief based
on the claims in this lawsuit; however, if you do not exclude yourself, you may
still get injunctive relief through the proposed Rule 23(b)(2) equitable relief
class action which is pending in this Court captioned Barry’s Cut Rate Stores,
Inc., et. al. v. Visa, Inc., et al., MDL No. 1720, Docket No. 05-md-01720-MKB-JO
(“Barry’s”). The proposed Rule 23(b)(2) class is represented by other class
representatives and other class counsel. (See Questions 10 and 13).
Object: If you do not agree with any part of this settlement, including the plan
to distribute money to class members, or you do not agree with the requested
award of attorneys’ fees and expenses, or service awards for the named Rule
23(b)(3) Class Plaintiffs, you may:
●    Write to the court to say why (See Questions 14 and 18), and
●    Ask to speak at the Court hearing about either the fairness of this
settlement or about the requested attorneys’ fees or service awards. (See
Question 21).
Do Nothing: If you do not file a claim, you will not get money. You will give up
your rights to sue for damages about the claims in this case and to sue
individually for injunctive relief about the claims in this case. You can get
injunctive relief only as a member of the proposed Rule 23(b)(2) class action
pending in this Court. (See Questions 10 and 13).
Deadlines: If you wish to exclude yourself from the settlement, or if you wish
to be included in the settlement but want to object to the settlement, you must
do so by [one hundred eighty days after the Settlement Preliminary Approval
Date]. See Questions 10‑24 for more information about rights and options and all
deadlines.




G2-2



--------------------------------------------------------------------------------







BASIC INFORMATION
.........................................................................................................................    __
1. Why did I get this Notice?
.......................................................................................................    __
2. What is this lawsuit about?
.....................................................................................................    __
3. What is an interchange fee?
...................................................................................................    __
4. Why is this a class action?
......................................................................................................    __
5. Why is there a settlement?
......................................................................................................    __
6. Am I part of this settlement?
....................................................................................................    __
SETTLEMENT BENEFITS
....................................................................................................................    __
7. How much money will be provided for in this settlement?
.......................................................    __
8. How do I ask for money from this settlement?
.........................................................................    __
HOW TO FILE A CLAIM
........................................................................................................................    __
9. How do I file a claim?
...............................................................................................................    __
10. Am I giving up anything by filing a claim or not filing a claim?
.................................................    __
11. How do I opt-out of the Rule 23(b)(3) Settlement Class?
........................................................    __
12. If I exclude myself from the Rule 23(b)(3) Settlement Class,
can I still get money from this settlement?
..............................................................................    __
13. If I do not exclude myself from the Rule 23(b )(3) Settlement Class,
can I individually sue these Defendants for damages or for injunctive relief?
.........................    __
HOW TO DISAGREE WITH THE SETTLEMENT
.................................................................................    __
14. What if I disagree with the settlement?
....................................................................................    __
15. Is objecting the same as being excluded?
...............................................................................    __
THE LAWYERS REPRESENTING YOU
...............................................................................................    __
16. Who are the lawyers that represent the Rule 23(b)(3) Settlement Class?
...............................    __
17. How much will the lawyers and Rule 23(b)(3) Class Plaintiffs be paid?
...................................    __
18. How I disagree with the requested attorneys’ fees, expenses or
service awards to Rule 23(b)(3) Class Plaintiffs?
.....................................................................    __
THE COURT’S FAIRNESS HEARING
...................................................................................................    __
19. When and where will the Court decide whether to approve the settlement?
............................    __
20. Do I have to come to the hearing to get my money?
................................................................    __
21. What if I want to speak at the hearing?
....................................................................................    __
IF YOU DO NOTHING
...........................................................................................................................    __
22. What happens if I do nothing?
..................................................................................................    __
GETTING MORE INFORMATION
.........................................................................................................    __
23. How do I get more information?
...............................................................................................    __
THE FULL TEXT OF THE RELEASE
....................................................................................................    __
24. What is the full text of the Release for the Rule 23(b)(3) Settlement Class?
...........................    __


G2-3



--------------------------------------------------------------------------------







BASIC INFORMATION
1. Why did I get this Notice?
This Notice tells you about your rights and options in a class action lawsuit in
the U.S. District Court for the Eastern District of New York. Judge Margo K.
Brodie and Magistrate Judge James Orenstein are overseeing this class action,
which is called In re Payment Card Interchange Fee and Merchant Discount
Antitrust Litigation, MDL No. 1720 (MKB) (JO). This Notice also explains the
lawsuit, the proposed settlement, the benefits available, eligibility for those
benefits, and how to get them.
The companies or entities who started this case are called the “Plaintiffs.” The
companies they are suing are the “Defendants.”
This case has been brought on behalf of merchants. The specific merchants that
filed the case are the Rule 23(b)(3) Class Plaintiffs and the Court has
authorized them to act on behalf of all merchants in the class described below
in connection with the proposed settlement of this case. The Rule 23(b)(3) Class
Plaintiffs are:
30 Minute Photos Etc. Corporation; Traditions, Ltd.; Capital Audio Electronics,
Inc.; CHS Inc.; Discount Optics, Inc.; Leon’s Transmission Service, Inc.;
Parkway Corporation; and Payless Inc.
The companies that the plaintiffs have been suing are the “Defendants.”
Defendants are:
•
Network Defendants:

“Visa”: Visa U.S.A. Inc., Visa International Service Association, and Visa Inc.;
“Mastercard”: Mastercard International Incorporated and Mastercard Incorporated;
and
•
“Bank Defendants”: Bank of America, N.A.; BA Merchant Services LLC (formerly
known as National Processing, Inc.); Bank of America Corporation; Barclays Bank
plc; Barclays Delaware Holdings, LLC (formerly known as Juniper Financial
Corporation); Barclays Bank Delaware (formerly known as Juniper Bank); Barclays
Financial Corp.; Capital One Bank (USA), N.A.; Capital One F.S.B.; Capital One
Financial Corporation; Chase Bank USA, N.A. (and as successor to Chase Manhattan
Bank USA, N.A. and Bank One, Delaware, N.A.); Paymentech, LLC (and as successor
to Chase Paymentech Solutions, LLC); JPMorgan Chase & Co. (and as successor to
Bank One Corporation); JPMorgan Chase Bank, N.A. (and as successor to Washington
Mutual Bank); Citibank, N.A.; Citigroup Inc.; Citicorp; Fifth Third Bancorp;
First National Bank of Omaha; HSBC Finance Corporation; HSBC Bank USA, N.A.;
HSBC North America Holdings Inc.; HSBC Holdings plc; HSBC Bank plc; The PNC
Financial Services Group, Inc. (and as acquirer of National City Corporation);
National City Corporation; National City Bank of Kentucky; SunTrust Banks, Inc.;
SunTrust Bank; Texas Independent Bancshares, Inc.; and Wells Fargo & Company
(and as successor to Wachovia Corporation).

2. What is this lawsuit about?
•
This lawsuit is principally about the interchange fees attributable to merchants
that accepted Visa or Mastercard credit or debit cards between January 1, 2004
and [the Settlement Preliminary Approval Date], and Visa’s and Mastercard’s
rules for merchants that have accepted those cards.

The Rule 23(b)(3) Class Plaintiffs claim that:
•
Visa, and its respective member banks, including the Bank Defendants, violated
the law because they set interchange fees.

•
Mastercard and its respective member banks, including the Bank Defendants,
violated the law because they set interchange fees.

•
Visa and its respective member banks, including the Bank Defendants, violated
the law because they imposed and enforced rules that limited merchants from
steering their customers to other payment methods. Those rules include so-called
no-surcharge rules, no-discounting rules, honor-all-cards rules, and certain
other rules. Doing so insulated them from competitive pressure to lower the
interchange fees.

•
Mastercard and its respective member banks, including the Bank Defendants,
violated the law because they imposed and enforced rules that limited merchants
from steering their customers to other payment methods. Those rules include
so-called no-surcharge rules, no-discounting rules, honor-all-cards rules, and
certain other rules. Doing so insulated them from competitive pressure to lower
the interchange fees.



G2-4



--------------------------------------------------------------------------------





•
Visa and Mastercard conspired together about some of the business practices
challenged.

•
Visa and its respective member banks continued in those activities despite the
fact that Visa changed its corporate structure and became a publicly owned
corporation after this case was filed.

•
Mastercard and its respective member banks continued in those activities despite
the fact that Mastercard changed its corporate structure and became a publicly
owned corporation after this case was filed.

•
The Defendants’ conduct caused the merchants to pay excessive interchange fees
for accepting Visa and Mastercard cards.

•
But for Defendants’ conduct there would have been no interchange fee or those
fees would have been lower.

The Defendants say they have done nothing wrong. They claim their business
practices are legal, justified, the result of independent competition and have
benefitted merchants and consumers.
3. What is an interchange fee?
When a cardholder makes a purchase with a credit or debit card, there is an
interchange fee attributable to those transactions, which is usually around 1%
to 2% of the purchase price. Interchange fees typically account for the greatest
part of the fees paid by merchants for accepting Visa and Mastercard cards.
Visa and Mastercard set interchange fee rates for different kinds of
transactions and publish them on their websites, usually twice a year.
4. Why is this a class action?
In a class action, people or businesses sue not only for themselves, but also on
behalf of other people or businesses with similar legal claims and interests.
Together all of these people or businesses with similar claims and interests
form a class, and are class members.
When a court decides a case or approves a settlement, it is applicable to all
members of the class (except class members who exclude themselves). In this
case, the Court has given its preliminary approval to the settlement and the
class defined below in Question 6, and approved the mailing of this Notice.
5. Why is there a settlement?
The Court has not decided which side was right or wrong or if any laws were
violated. Instead, both sides agreed to settle the case and avoid the cost and
risk of trial and appeals that would follow a trial.
In this case, the settlement is the product of extensive negotiations, including
mediation before two experienced mediators, chosen by the parties. Settling this
case allows class members to receive payments. The Rule 23(b)(3) Class
Plaintiffs and their lawyers believe the settlement is best for all class
members.
The parties agreed to settle this case only after thirteen years of extensive
litigation. During discovery, Rule 23(b)(3) Class Plaintiffs reviewed and
analyzed more than 60 million pages of documents and participated in more than
550 depositions, including fact and expert depositions. Also, earlier in this
litigation, motions to dismiss, motions for summary judgment, motions to exclude
expert testimony, and the motion for class certification had been fully briefed
and argued, but not decided by the Court.
6. Am I part of this settlement?
If this Notice was mailed to you, the Defendants’ records show that you are
probably in the Rule 23(b)(3) Settlement Class, consisting of:
All persons, businesses, and other entities that have accepted any Visa-Branded
Cards and/or Mastercard-Branded Cards in the United States at any time from
January 1, 2004 to the Settlement Preliminary Approval Date, except that the
Rule 23(b)(3) Settlement Class shall not include (a) the Dismissed Plaintiffs,
(b) the United States government, (c) the named Defendants in this Action or
their directors, officers, or members of their families, or (d) financial
institutions that have issued Visa-Branded Cards or Mastercard-Branded Cards or
acquired Visa-Branded Card transactions or Mastercard-Branded Card transactions
at any time from January 1, 2004 to the Settlement Preliminary Approval Date.
The Dismissed Plaintiffs are plaintiffs that have previously settled
individually with a Defendant. Dismissed Plaintiffs are identified in Appendix B
to the Class Settlement Agreement, which is available on the case website.
The Settlement Preliminary Approval Date referenced in this class definition is
[________ __, 20__].
If you are not sure whether you are part of this settlement, contact the Class
Administrator at:
Call the toll-free number, 1-800-625-6440.


G2-5



--------------------------------------------------------------------------------





Visit www.PaymentCardSettlement.com.
Write to: P.O. Box 2530, Portland, OR 97208-2530, or
Email: info@PaymentCardSettlement.com.
SETTLEMENT BENEFITS
7. How much money will be provided for in this settlement?
Under the settlement, Visa, Mastercard and the Bank Defendants have agreed to
provide a maximum of approximately [$6.24] billion, and a minimum of at least
[$5.54] billion depending on the class members that exclude themselves from the
Rule 23(b)(3) Settlement Class.
Every merchant in the Rule 23(b)(3) Settlement Class that does not exclude
itself from the class by the deadline described below and files a valid claim
(“Authorized Claimant”) will be paid from the settlement fund. This settlement
fund will be reduced by an amount not to exceed $700 million to account for
merchants who exclude themselves from the Rule 23(b)(3) Settlement Class
(“opt-outs”). The money in this settlement fund after the reduction for excluded
merchants will also be used to pay:
•
The cost of settlement administration and notice, and applicable taxes on the
settlement fund and any other related tax expenses, as approved by the Court,

•
Money awards for Rule 23(b)(3) Class Plaintiffs for their service on behalf of
the class, as approved by the Court, and

•
Attorneys’ fees and expenses, as approved by the Court.

The money in this settlement fund will only be distributed if the Court finally
approves the settlement.
8. How do I ask for money from the settlement?
You must file a valid claim to get money from this settlement. If the Court
finally approves the settlement, and you do not exclude yourself from the Rule
23(b)(3) Settlement Class, you will receive a claim form in the mail or by
email. If you do not receive a claim form and/or are not sure whether you are
part of this settlement, contact the Class Administrator at:
Call the toll-free number: 1-800-625-6440 or
write to: Payment Card Interchange Fee Settlement, P.O. Box 2530, Portland, OR
97208-2530, or
Email: info@PaymentCardSettlement.com.
How much money will I get?
The amount paid from the settlement fund will be based on your actual or
estimated interchange fees attributable to Visa and Mastercard card transactions
(between you and your customers) from January 1, 2004 through [the Settlement
Preliminary Approval Date].
The amount of money each Authorized Claimant will receive from the settlement
fund depends on the money available to pay all claims, the total dollar value of
all valid claims filed, the deduction for opt-outs described above not to exceed
$700 million, the cost of class administration and notice, applicable taxes on
the settlement fund and any other related tax expenses, attorneys’ fees and
expenses, and money awards to the Rule 23(b)(3) Class Plaintiffs their
representation of merchants in MDL 1720, which culminated in the Class
Settlement Agreement, all as approved by the Court.
HOW TO FILE A CLAIM
9. How do I file a claim?
If the Court approves the settlement (see “The Court’s Fairness Hearing” below),
the Court will approve a Claim Form and set a deadline for members of the Rule
23(b)(3) Settlement Class to submit claims. In order to receive a payment, you
must submit a Claim Form.
If you received this Notice in the mail, a Claim Form will be mailed or emailed
to you automatically. The Claim Form will also be posted on the website and
available by calling the toll free number shown below. Class members will be
able to submit claims electronically using this website or by email or by
returning a paper Claim Form.


G2-6



--------------------------------------------------------------------------------





Who decides the value of my claim?
The Class Administrator will have data from Defendants and others which it
expects will permit it to estimate the total value of interchange fees
attributable to each Authorized Claimant on its Visa and Mastercard card
transactions during the period from January 1, 2004 to [the Settlement
Preliminary Approval Date] (“Interchange Fees Paid”). It is the current
intention to utilize this data to the extent possible, to estimate the
interchange fees attributable to members of the Rule 23(b)(3) Settlement Class.
Where the necessary data is not reasonably available to estimate a class
member’s Interchange Fees Paid or if the Interchange Fees Paid claim value
established by the Class Administrator is disputed by the class member, the
class member will be required to submit information in support of its claim.
This information will include, to the extent known, Interchange Fees Paid
attributable to the class member, merchant discount fees paid, the class
member’s merchant category code and/or a description of the class member’s
business, and total Visa and Mastercard transaction volume and/or total sales
volume. Based on these data, the Interchange Fees Paid attributable to the class
member will be estimated for each known member of the Rule 23(b)(3) Settlement
Class.
The Class Administrator also expects to provide class members the ability to
access the claims website with a unique code to permit it to view the manner in
which its claim value was calculated and may also provide this information on a
pre-populated claim form. Class members may accept or disagree with data on the
claim form or the website. The claim form and website will explain how to
challenge the data.
More details about how all claims are calculated will be available at
www.PaymentCardSettlement.com in Appendix I to the Class Settlement Agreement
and in subsequent postings that may be made no later than [one hundred
thirty‑five days after the Court’s entry of the Rules 23(b)(3) Settlement Class
Preliminary Approval Order].
Claim Preregistration Form
Class members may also fill out a pre-registration form at the website. You do
not have to pre-register but doing so may be helpful, and does not impact your
rights in this case. If you previously pre-registered on the case website, you
are encouraged to check your status on the website to update any information.
What if the Class Administrator doesn’t have my data?
The claim form also allows class members for whom no financial data is available
or who were not identified as class members to file a claim. Those merchants
will have to fill out and sign a claim form and return it by the deadline.
Can anyone else file a claim for me?
Some companies may offer to help you file your Claim Form in exchange for a
portion of your recovery from the settlement. While you may choose to use such
companies, you should know that you can file with the Claims Administrator on
your own, free of charge. Additionally, you are entitled to contact the Claims
Administrator or Rule 23(b)(3) Class Counsel for assistance with understanding
and filing your Claim Form—again, at no cost to you. Prior orders of the Court
regarding third-party claims filing companies are available for review on the
case website
10. Am I giving anything up by filing a claim or not filing a claim?
Members of the Rule 23(b)(3) Settlement Class who do not exclude themselves by
the deadline will be bound by the terms of the Class Settlement Agreement,
including the release of claims against the Defendants and other released
parties identified in Paragraph 30 of the Class Settlement Agreement, whether or
not the members file a claim for payment.


The settlement will resolve and release any claims for monetary compensation or
injunctive relief by merchants against Visa, Mastercard, or other defendants
that were or could have been alleged in the lawsuit. This includes any claims
based on interchange fees, network fees, merchant discount fees, no-surcharge
rules, no-discounting rules, honor-all-cards rules, and certain other rules,
including any continuing or future rules that are substantially similar to the
above-mentioned rules. The release will bar claims that have accrued within five
(5) years following the court’s approval of the settlement and the exhaustion of
all appeals.


The release also will have the effect of extinguishing all similar or
overlapping claims in any other actions, including but not limited to the claims
asserted in a California state court class action brought on behalf of
California citizen merchants and captioned Nuts for Candy v. Visa, Inc., et al.,
No. 17-01482 (San Mateo County Superior Court). Pursuant to an agreement between
the parties in Nuts for Candy, subject to and upon final approval of the
settlement of the Rule 23(b)(3) Settlement Class, the plaintiff in Nuts for
Candy will request that the California state court dismiss the Nuts for Candy
action. Plaintiff’s counsel in Nuts for Candy may seek an award in Nuts for
Candy of attorneys’


G2-7



--------------------------------------------------------------------------------





fees not to exceed $6,226,640.00 and expenses not to exceed $493,697.56. Any
fees or expenses awarded in Nuts for Candy will be separately funded and will
not reduce the settlement funds available to members of the Rule 23(b)(3)
Settlement Class. [Add any other language required by the California state court
in Nuts for Candy.]


The release does not bar the injunctive relief claims asserted in the pending
proposed Rule 23(b)(2) class action captioned Barry’s Cut Rate Stores, Inc., et.
al. v. Visa, Inc., et al., MDL No. 1720, Docket No. 05-md-01720-MKB-JO
(“Barry’s”). As to all such claims for injunctive relief in Barry’s, merchants
will retain all rights pursuant to Rule 23 of the Federal Rules of Civil
Procedure which they have as a named representative plaintiff or absent class
member in Barry’s, except that merchants remaining in the Rule 23(b)(3)
Settlement Class will release their right to initiate a new and separate action
for the period up to five (5) years following the court’s approval of the
settlement and the exhaustion of appeals.


The release also does not bar certain claims asserted in the class action
captioned B&R Supermarket, Inc., et al. v. Visa, Inc., et al., No. 17-CV-02738
(E.D.N.Y.), or claims based on certain standard commercial disputes arising in
the ordinary course of business.
The full text of the Release for the Rule 23(b)(3) Settlement Class is set forth
at pages __ to __ of this Notice. The Release describes the released claims in
legal language. You should carefully read the Release and if you have questions
about the Release you may:
•
Call Rule 23(b)(3) Class Counsel listed in Question 16 at no charge,

•
Talk to a lawyer, at your own expense, about the release and what it means to
you.

•
Read the complete Class Settlement Agreement and the complaints in the Barry’s,
Nuts for Candy, and B&R Supermarket cases, which may be viewed on the website
www.PaymentCardSettlement.com.

Important! If you want to keep your right to be part of any other lawsuit based
on similar claims, you must opt-out (exclude yourself) from the Rule 23(b)(3)
Settlement Class.
11. How do I opt out of the Rule 23(b)(3) Settlement Class?
To opt-out (exclude yourself) from the Rule 23(b)(3) Settlement Class, send a
letter to:
Class Administrator
Payment Card Interchange Fee Settlement
P.O. Box 2530
Portland, OR 97208-2530
Your letter must be postmarked by [one hundred eighty days after the Settlement
Preliminary Approval Date]. You cannot exclude yourself by phone, fax, email or
online.
How should I send my letter?
You may send your letter by first-class mail and pay for the postage. You also
may send your letter by overnight delivery. Keep a copy for your records.
What should my letter say?
Your letter must be signed by a person authorized to do so and state as follows:
•
I want to exclude [name of merchant] from the Rule 23(b)(3) Settlement Class in
the case called In re Payment Card Interchange Fee and Merchant Discount
Antitrust Litigation.

•
My personal information is:

Name (first, middle, last):
Position:
Name of Merchant:
Address:
Phone No.:
Merchant’s taxpayer identification number:
•
The stores or sales locations that I want to exclude from the Rule 23(b)(3)
Settlement Class are:



G2-8



--------------------------------------------------------------------------------





•
For each store or sales location, provide:

Business name:
Brand names and “doing business as” names:
Address:
Taxpayer identification number(s):
•
For each such business or brand name, also provide (if reasonably available):

Legal name of parent, if applicable:
Dates Visa or Mastercard card acceptance began (if after January 1, 2004) and
ended (if prior to the Settlement Preliminary Approval Date):
Names of all banks that acquired the Visa or Mastercard card transactions:
Acquiring merchant ID(s):
•
My position at the business that gives me the authority to exclude it from the
Rule 23(b)(3) Settlement Class is as follows:

Warning! If your letter is sent after the deadline it will be considered
invalid. If this happens, you won’t be excluded from the Rule 23(b)(3)
Settlement Class, and you will still be part of the settlement and will be bound
by all of its terms.
12. If I exclude myself from the Rule 23(b)(3) Settlement Class, can I still get
money from this settlement?
No. If you exclude yourself from the Rule 23(b)(3) Settlement Class:
•
You cannot get money from this settlement, and

•
You cannot object to the Rule 23(b)(3) Settlement.

The deadline to exclude yourself is: [one hundred eighty days after the
Settlement Preliminary Approval Date]. To do this, see:
www.PaymentCardSettlement.com.


Important! If you exclude yourself, do not file a claim form asking for payment.


13. If I do not exclude myself from the Rule 23(b)(3) Settlement Class, can I
individually sue these Defendants for damages or for injunctive relief?


No. If you do not exclude yourself, you give up your right to sue any of the
released parties described in the Class Settlement Agreement for released
conduct until five years following the court’s approval of the settlement and
the exhaustion of all appeals. You also give up your right to individually
pursue injunctive relief for the same period of time except as a member of the
pending proposed Rule 23(b)(2) class action (Barry’s Cut Rate Stores, Inc., et.
al. v. Visa, Inc., et al., MDL No. 1720, Docket No. 05-md-01720-MKB-JO).
HOW TO DISAGREE WITH THE SETTLEMENT
14. What if I disagree with the settlement?
You may object to the settlement for the Rule 23(b)(3) Settlement Class if you
do not exclude yourself. The Court will consider your objection(s) when it
decides whether or not to finally approve the settlement.
How do I tell the Court I disagree with the settlement?
You must file a Statement of Objections with the Court at this address:
United States District Court for the Eastern District of New York
Clerk of Court
225 Cadman Plaza
Brooklyn, New York 11201
You must also send a copy of your Statement of Objections to Rule 23(b)(3) Class
Counsel and Counsel for the Defendants at the following addresses:
Designated Rule 23(b)(3) Class Counsel:


G2-9



--------------------------------------------------------------------------------





Alexandra S. Bernay
Robbins Geller Rudman & Dowd LLP
655 West Broadway, Suite 1900
San Diego, CA 92101
Designated Defendants’ Counsel:
Matthew A. Eisenstein
Arnold & Porter Kaye Scholer LLP
601 Massachusetts Ave., NW
Washington, DC 20001‑3743.
You must send your Statement of Objections postmarked no later than [one hundred
eighty days after the Settlement Preliminary Approval Date].
What should my Statement of Objections say?
Your Statement of Objections must contain the following information:
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
_________________________________________
In re Payment Card Interchange Fee and : No. 05-MD-01720 (MKB) (JO)
Merchant Discount Antitrust Litigation :
_________________________________________:
Statement of Objections
(Merchant name) is a member of the Rule 23(b)(3) Settlement Class in the case
called In re Payment Card Interchange Fee and Merchant Discount Antitrust
Litigation.
(Merchant name) is a Class member because [List information that will prove you
are a class member, such as your business name and address, and how long you
have accepted Visa or Mastercard cards].
(Merchant name) objects to the settlement in this lawsuit. It objects to (list
what part(s) of the Settlement you disagree with, e.g. the cash settlement,
Allocation Plan, notice procedures, other features.) [Note that you may also
object to any requests for attorneys’ fees and expenses, or service awards for
the named Rule 23(b)(3) Class Plaintiffs, as part of the same objection].
My reasons for objecting are:
The laws and evidence that support each of my objections are:
My personal information is:
Name (first, middle, last):
Address:
Phone No.:
The contact information for my lawyer (if any) is:
Can I call the Court or the Judge’s office about my objections?
No. If you have questions, you may visit the website for the settlement or call
the Class Administrator.
www.PaymentCardSettlement.com
1-800-625-6440
15. Is objecting the same as being excluded?
No. Objecting means you tell the Court which part(s) of the settlement you
disagree with (including the plan for distributing the settlement fund, request
for attorneys’ fees and expenses, or service awards for the named Rule 23(b)(3)
Class Plaintiffs).
Being excluded (also called opting-out) means you tell the Court you do not want
to be part of the Rule 23(b)(3) Settlement Class.


G2-10



--------------------------------------------------------------------------------





THE LAWYERS REPRESENTING YOU
16. Who are the lawyers that represent the Rule 23(b)(3) Settlement Class?
The Court has appointed the lawyers listed below to represent you. These lawyers
are called Rule 23(b)(3) Class Counsel. Many other lawyers have also worked with
Rule 23(b)(3) Class Counsel to represent you in this case. Because you are a
class member, you do not have to pay any of these lawyers. They will be paid
from the settlement funds.
K. Craig Wildfang
Robins Kaplan LLP
2800 LaSalle Plaza
800 LaSalle Avenue
Minneapolis, MN 55402


H. Laddie Montague, Jr.
Berger Montague PC
1818 Market Street
Suite 3600
Philadelphia, PA 19103


Patrick J. Coughlin
Robbins Geller Rudman & Dowd LLP
655 West Broadway, Suite 1900
San Diego, CA 92101


Should I hire my own lawyer?
You do not have to hire your own lawyer. But you can if you want to, at your own
cost.
If you hire your own lawyer to appear in this case, you must tell the Court and
send a copy of your notice to Rule 23(b)(3) Class Counsel at any of the
addresses above.
17. How much will the lawyers and Rule 23(b)(3) Class Plaintiffs be paid?
For work done through final approval of the settlement by the district court,
Rule 23(b)(3) Class Counsel will ask the Court for an amount that is a
reasonable proportion of the settlement fund, not to exceed 10% of the
settlement fund to compensate all of the lawyers and their law firms that have
worked on the class case. For additional work to administer the settlement,
distribute the settlement fund, and through any appeals, Rule 23(b)(3) Class
Counsel may seek reimbursement at their normal hourly rates.
Rule 23(b)(3) Class Counsel will also request an award of their litigation
expenses (not including the administrative costs of settlement or notice), not
to exceed $40 million, and the reimbursement of each of the eight Rule 23(b)(3)
Class Plaintiffs’ out of pocket expenses and a service award for each of them up
to $250,000 for their representation of merchants in MDL 1720, which culminated
in the Class Settlement Agreement.
The amounts to be awarded as attorneys’ fees, expenses, and Rule 23(b)(3) Class
Plaintiffs’ service awards must be approved by the Court. Rule 23(b)(3) Class
Counsel must file their requests for fees, expenses, and service awards with the
Court by [one hundred thirty‑five days after the Settlement Preliminary Approval
Date]. You can object to the requests for attorneys’ fees, expenses, and service
awards in compliance with the instructions in Question 18 below.
Copies of the lawyers’ requests for fees, expenses, and service awards will be
posted on the settlement website the same day they are filed.
18. How do I disagree with the requested attorneys’ fees, expenses or service
awards to Rule 23(b)(3) Class Plaintiffs?
You may tell the Court you object to (disagree with) any request for attorneys’
fees and expenses or service awards to the Rule 23(b)(3) Class Plaintiffs. You
may do so if you do not exclude yourself from the Rule 23(b)(3) Settlement
Class. The Court will consider your objection(s) when it evaluates any request
for attorneys’ fees and expenses and/or service awards to the Rule 23(b)(3)
Class Plaintiffs in connection with its decision on final approval of the
settlement.
To file an objection, you must file a Statement of Objections with the Court at
this address:


G2-11



--------------------------------------------------------------------------------





United States District Court for the Eastern District of New York
Clerk of Court
225 Cadman Plaza
Brooklyn, New York 11201


You must also send a copy of your Statement of Objections to Rule 23(b)(3) Class
Counsel and Counsel for the Defendants at the following addresses:
Designated Rule 23(b)(3) Class Counsel:
Alexandra S. Bernay
Robbins Geller Rudman & Dowd LLP
655 West Broadway, Suite 1900
San Diego, CA 92101
Designated Defendants’ Counsel:
Matthew A. Eisenstein
Arnold & Porter Kaye Scholer LLP
601 Massachusetts Ave., NW
Washington, DC 20001‑3743.
The Clerk of Court, the attorneys for the class and defendants must receive your
letter by [one hundred eighty days after the Settlement Preliminary Approval
Date].
What should my Statement of Objections say?
Your Statement of Objections must contain the following information:
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
_________________________________________
In re Payment Card Interchange Fee and : No. 05-MD-01720 (MKB) (JO)
Merchant Discount Antitrust Litigation :
_________________________________________:
Statement of Objections
I am a member of the Rule 23(b)(3) Settlement Class in the case called In re
Payment Card Interchange Fee and Merchant Discount Antitrust Litigation.
I am a Class member because [List information that will prove you are a class
member, such as your business name and address, and how long you have accepted
Visa or Mastercard cards].
I object to class counsel’s request for attorneys’ fees and expenses and/or to
the request for service awards to the Rule 23(b)(3) Class Plaintiffs.
My reasons for objecting are:
The laws and evidence that support each of my objections are:
My personal information is:
Name (first, middle, last):
Address:
Phone No.:
The contact information for my lawyer (if any) is:
Can I call the Court or the Judge’s office about my objections?
No. If you have questions, you may visit the website for the settlement
www.PaymentCardSettlement.com or call the Class Administrator 1-800-625-6440


G2-12



--------------------------------------------------------------------------------





THE COURT’S FAIRNESS HEARING
19. When and where will the Court decide whether to approve the settlement?
There will be a Fairness Hearing at __:__ _.m. on __________ __, 201_. The
hearing will take place at:
United States District Court for the Eastern District of New York
225 Cadman Plaza
Brooklyn, NY 11201


We do not know how long the Court will take to make its decision.
Important! The time and date of this hearing may change without additional
mailed or published notice. For updated information on the hearing, visit:
www.PaymentCardSettlement.com.
Why is there a hearing?
The hearing is about whether or not the settlement is fair, adequate, and
reasonable.
The Court will consider any objections and listen to class members who have
asked to speak at the hearing.
The Court will also decide whether it should give its final approval of the
Plaintiffs’ requests for attorneys’ fees and expenses, service awards, and other
costs.
20. Do I have to come to the hearing to get my money?
No. You do not have to go to the hearing, even if you sent the Court an
objection. But, you can go to the hearing or hire a lawyer to go the hearing if
you want to, at your own expense.
21. What if I want to speak at the hearing?
You must file a Notice of Intention to Appear with the Court at this address:
United States District Court for the Eastern District of New York
Clerk of Court
225 Cadman Plaza
Brooklyn, New York 11201


Your Notice of Intention to Appear must be filed by [one hundred eighty days
after the Settlement Preliminary Approval Date]. You must also mail a copy of
your letter to Rule 23(b)(3) Class Counsel and Counsel for the Defendants at the
addresses listed in Question 18.
What should my Notice of Intention to Appear say?
Your Notice of Intention to Appear must be signed and contain the following
information:
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
_________________________________________
In re Payment Card Interchange Fee and : No. 05-MD-01720 (MKB) (JO)
Merchant Discount Antitrust Litigation :
_________________________________________:
•
Notice of Intention to Appear

•
I want to speak on behalf of (Merchant name) at the Fairness Hearing for the
case called In re Payment Card Interchange Fee and Merchant Discount Antitrust
Litigation.

My personal information is:
Name (first, middle, last):
Address:
Phone No.:
Personal information for other people (including lawyers) who want to speak at
the hearing:


G2-13



--------------------------------------------------------------------------------





IF YOU DO NOTHING
22. What happens if I do nothing?
If you do not file a claim, you cannot get money from this settlement.
If you do not exclude yourself from the Rule 23(b)(3) Settlement Class, you
cannot be part of any other lawsuit against Defendants and other released
parties listed in the Rule 23(b)(3) Class Settlement Agreement for released
conduct. You will be bound by the Rule 23(b)(3) Settlement Class Release, except
that as to the injunctive relief claims asserted in the pending proposed Rule
23(b)(2) class action captioned Barry’s Cut Rate Stores, Inc., et. al. v. Visa,
Inc., et al., MDL No. 1720, Docket No. 05-md-01720-MKB-JO, you will continue to
have all rights pursuant to Rule 23 of the Federal Rules of Civil Procedure
which you have as a named representative plaintiff or absent class member in
that action, except the right to initiate a new separate action before five (5)
years following the court’s approval of the settlement and the exhaustion of all
appeals.
GETTING MORE INFORMATION
23. How do I get more information?
There are several ways to get more information about the settlement.
You will find the following information at: www.PaymentCardSettlement.com:
•
The complete Superseding and Amended Class Settlement Agreement, including all
attachments, and

•
Other documents related to this lawsuit.

To receive a copy of the Rule 23(b)(3) Class Settlement Agreement or other
documents related to this lawsuit, you may:
Visit:         www.PaymentCardSettlement.com.
Write to:    P.O. Box 2530, Portland, OR 97208-2530, or
Email:         info@PaymentCardSettlement.com, or
Call :         1-800-625-6440 – toll-free
If you do not get a claim form in the mail or by email, you may download one at:
www.PaymentCardSettlement.com, or call: 1-800-625-6440.
Please Do Not Attempt to Contact Judge Brodie or the Clerk of Court With Any
Questions
THE FULL TEXT OF THE RELEASE
24. What is the full text of the release for the Rule 23(b)(3) Settlement Class?
29.The “Rule 23(b)(3) Settlement Class Releasing Parties” are individually and
collectively Rule 23(b)(3) Class Plaintiffs and each member of the Rule 23(b)(3)
Settlement Class, on behalf of themselves and any of their respective past,
present, or future officers, directors, stockholders, agents, employees, legal
representatives, partners, associates, trustees, parents, subsidiaries,
divisions, affiliates, heirs, executors, administrators, estates, purchasers,
predecessors, successors, and assigns, whether or not they object to the
settlement set forth in this Superseding and Amended Class Settlement Agreement,
and whether or not they make a claim for payment from the Net Cash Settlement
Fund.
30.The “Rule 23(b)(3) Settlement Class Released Parties” are all of the
following:
(a)    Visa U.S.A. Inc., Visa International Service Association, Visa
International, Visa Inc., Visa Asia Pacific Region, Visa Canada Association,
Visa Central & Eastern Europe, Middle East & Africa Region, Visa Latin America &
Caribbean Region, Visa Europe, Visa Europe Limited, Visa Europe Services, Inc.,
and any other entity that now authorizes or licenses, or in the past has
authorized or licensed, a financial institution to issue any Visa-Branded Cards
or to acquire any Visa-Branded Card transactions.


G2-14



--------------------------------------------------------------------------------





(b)    Mastercard International Incorporated, Mastercard Incorporated, and any
other entity that now authorizes or licenses, or in the past has authorized or
licensed, a financial institution to issue any Mastercard-Branded Cards or to
acquire any Mastercard-Branded Card transactions.
(c)    Bank of America, N.A.; BA Merchant Services LLC (formerly known as
National Processing, Inc.); Bank of America Corporation; NB Holdings; MBNA
America Bank, N.A.; and FIA Card Services, N.A.
(d)    Barclays Bank plc; Barclays Delaware Holdings, LLC (formerly known as
Juniper Financial Corporation); Barclays Bank Delaware (formerly known as
Juniper Bank); and Barclays Financial Corp.
(e)    Capital One Bank (USA), N.A.; Capital One F.S.B.; and Capital One
Financial Corporation.
(f)    Chase Bank USA, N.A. (and as successor to Chase Manhattan Bank USA, N.A.
and Bank One, Delaware, N.A.); Paymentech, LLC (and as successor to Chase
Paymentech Solutions, LLC); JPMorgan Chase & Co. (and as successor to Bank One
Corporation); and JPMorgan Chase Bank, N.A. (and as successor to Washington
Mutual Bank).
(g)    Citibank (South Dakota), N.A.; Citibank, N.A.; Citigroup Inc.; and
Citicorp.
(h)    Fifth Third Bancorp.
(i)    First National Bank of Omaha.
(j)    HSBC Finance Corporation; HSBC Bank USA, N.A.; HSBC North America
Holdings Inc.; HSBC Holdings plc; HSBC Bank plc; and HSBC U.S.A. Inc.
(k)    National City Corporation and National City Bank of Kentucky.
(l)    The PNC Financial Services Group, Inc. and PNC Bank, National
Association.
(m)    SunTrust Banks, Inc. and SunTrust Bank.
(n)    Texas Independent Bancshares, Inc.
(o)    Wachovia Bank, N.A. and Wachovia Corporation.
(p)    Washington Mutual, Inc.; Washington Mutual Bank; Providian National Bank
(also known as Washington Mutual Card Services, Inc.); and Providian Financial
Corporation.
(q)    Wells Fargo & Company (and as successor to Wachovia Corporation) and
Wells Fargo Bank, N.A. (and as successor to Wachovia Bank, N.A.).
(r)    Each and every entity or person alleged to be a co-conspirator of any
Defendant in the Third Consolidated Amended Class Action Complaint or any of the
Class Actions.
(s)    Each of the past, present, or future member or customer financial
institutions of Visa U.S.A. Inc., Visa International Service Association, Visa
Inc., Visa Europe, Visa Europe Limited, Mastercard International Incorporated,
or Mastercard Incorporated.
(t)    For each of the entities or persons in Paragraphs 30(a)‑(s) above, each
of their respective past, present, and future, direct and indirect, parents
(including holding companies), subsidiaries, affiliates, and associates (all as
defined in SEC Rule 12b-2 promulgated pursuant to the Securities Exchange Act of
1934), or any other entity in which more than 50% of the equity interests are
held.
(u)    For each of the entities or persons in Paragraphs 30(a)‑(t) above, each
of their respective past, present, and future predecessors, successors,
purchasers, and assigns (including acquirers of all or substantially all of the
assets, stock, or other ownership interests of any of the Defendants to the
extent a successor’s, purchaser’s,


G2-15



--------------------------------------------------------------------------------





or acquirer’s liability is based on the Rule 23(b)(3) Settlement Class Released
Parties as defined in Paragraphs 30(a)‑(t) above).
(v)    For each of the entities or persons in Paragraphs 30(a)‑(u) above, each
of their respective past, present, and future principals, trustees, partners,
officers, directors, employees, agents, attorneys, legal or other
representatives, trustees, heirs, executors, administrators, estates,
shareholders, advisors, predecessors, successors, purchasers, and assigns
(including acquirers of all or substantially all of the assets, stock, or other
ownership interests of each of the foregoing entities to the extent a
successor’s, purchaser’s, or acquirer’s liability is based on the Rule 23(b)(3)
Settlement Class Released Parties as defined in Paragraphs 30(a)‑(u) above).
31.In addition to the effect of the Rule 23(b)(3) Class Settlement Order and
Final Judgment entered in accordance with this Superseding and Amended Class
Settlement Agreement, including but not limited to any res judicata effect, and
except as provided hereinafter in Paragraphs 34 and 37 below:
(a)    The Rule 23(b)(3) Settlement Class Releasing Parties hereby expressly and
irrevocably waive, and fully, finally, and forever settle, discharge, and
release the Rule 23(b)(3) Settlement Class Released Parties from, any and all
manner of claims, demands, actions, suits, and causes of action, whether
individual, class, representative, parens patriae, or otherwise in nature, for
damages, restitution, disgorgement, interest, costs, expenses, attorneys’ fees,
fines, civil or other penalties, or other payment of money, or for injunctive,
declaratory, or other equitable relief, whenever incurred, whether directly,
indirectly, derivatively, or otherwise, whether known or unknown, suspected or
unsuspected, in law or in equity, that any Rule 23(b)(3) Settlement Class
Releasing Party ever had, now has, or hereafter can, shall, or may have and that
have accrued as of the Settlement Preliminary Approval Date or accrue no later
than five years after the Settlement Final Date arising out of or relating to
any conduct, acts, transactions, events, occurrences, statements, omissions, or
failures to act of any Rule 23(b)(3) Settlement Class Released Party that are or
have been alleged or otherwise raised in the Action, or that could have been
alleged or raised in the Action relating to the subject matter thereof, or
arising out of or relating to a continuation or continuing effect of any such
conduct, acts, transactions, events, occurrences, statements, omissions, or
failures to act. For avoidance of doubt, this release shall extend to, but only
to, the fullest extent permitted by federal law.
(b)    It is expressly agreed, for purposes of clarity, that any claims arising
out of or relating to any of the following conduct, acts, transactions, events,
occurrences, statements, omissions, or failures to act are claims that were or
could have been alleged in this Action and relate to the subject matter thereof:
(i)    any interchange fees, interchange rates, or any Rule of any Visa
Defendant or Mastercard Defendant relating to interchange fees, interchange
rates, or to the setting of interchange fees or interchange rates with respect
to any Visa-Branded Card transactions in the United States or any
Mastercard-Branded Card transactions in the United States;
(ii)    any Merchant Fee of any Rule 23(b)(3) Settlement Class Released Party
relating to any Visa-Branded Card transactions in the United States or any
Mastercard-Branded transactions in the United States;
(iii)    any actual or alleged “no surcharge” rules, “honor all cards” rules,
“honor all issuers” rules, “honor all devices” rules, rules requiring the
honoring of all credentials or accounts, “no minimum purchase” rules, “no
discounting” rules, “non-discrimination” rules, “anti-steering” rules, Rules
that limit merchants in favoring or steering customers to use certain payment
systems, “all outlets” rules, “no bypass” rules, “no multi-issuer” rules, “no
multi-bug” rules, routing rules, cross-border acquiring rules, card
authentication or cardholder verification rules, “cardholder selection” rules or
requirements, PAVD rules, rules or conduct relating to routing options regarding
acceptance technology for mobile, e-commerce, or online payments, or development
and implementation of tokenization standards;
(iv)    any reorganization, restructuring, initial or other public offering, or
other corporate structuring of any Visa Defendant or Mastercard Defendant;
(v)    any service of an employee or agent of any Rule 23(b)(3) Settlement Class
Released Party on any board or committee of any Visa Defendant or Mastercard
Defendant; or


G2-16



--------------------------------------------------------------------------------





(vi)    any actual or alleged agreement (or alleged continued participation
therein) (A) between or among any Visa Defendant and any Mastercard Defendant,
(B) between or among any Visa Defendant or Mastercard Defendant and any other
Rule 23(b)(3) Settlement Class Released Party or Parties, or (C) between or
among any Defendant or Rule 23(b)(3) Settlement Class Released Party or Parties,
relating to (i)‑(v) above or to any Rule 23(b)(3) Settlement Class Released
Party’s imposition of, compliance with, or adherence to (i)‑(v) above.
(c)    For purposes of clarity, references to the rules identified in this
Paragraph 31 mean those rules as they are or were in place on or before the
Settlement Preliminary Approval Date and rules in place thereafter that are
substantially similar to those rules in place as of the Settlement Preliminary
Approval Date.
32.Each Rule 23(b)(3) Settlement Class Releasing Party further expressly and
irrevocably waives, and fully, finally, and forever settles and releases, any
and all defenses, rights, and benefits that the Rule 23(b)(3) Settlement Class
Releasing Party may have or that may be derived from the provisions of
applicable law which, absent such waiver, may limit the extent or effect of the
release contained in the preceding Paragraphs 29‑31. Without limiting the
generality of the foregoing, each Rule 23(b)(3) Settlement Class Releasing Party
expressly and irrevocably waives and releases any and all defenses, rights, and
benefits that the Rule 23(b)(3) Settlement Class Releasing Party might otherwise
have in relation to the release by virtue of the provisions of California Civil
Code Section 1542 or similar laws of any other state or jurisdiction.
SECTION 1542 PROVIDES: “CERTAIN CLAIMS NOT AFFECTED BY GENERAL RELEASE. A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” In addition, although each Rule 23(b)(3) Settlement Class Releasing
Party may hereafter discover facts other than, different from, or in addition to
those that it or he or she knows or believes to be true with respect to any
claims released in the preceding Paragraphs 29‑31, each Rule 23(b)(3) Settlement
Class Releasing Party hereby expressly waives, and fully, finally, and forever
settles, discharges, and releases, any known or unknown, suspected or
unsuspected, contingent or non‑contingent claims within the scope of the
preceding Paragraphs 29‑31, whether or not concealed or hidden, and without
regard to the subsequent discovery or existence of such other, different, or
additional facts. Rule 23(b)(3) Class Plaintiffs acknowledge, and the members of
the Rule 23(b)(3) Settlement Class shall be deemed by operation of the Rule
23(b)(3) Class Settlement Order and Final Judgment to have acknowledged, that
the foregoing waiver was separately bargained for and is a key element of this
Superseding and Amended Class Settlement Agreement.
33.The release in Paragraphs 29‑32 above does not bar an investigation or
action, whether denominated as parens patriae, law enforcement, or regulatory,
by a state, quasi-state, or local governmental entity to vindicate sovereign or
quasi-sovereign interests. The release shall bar a claim brought by a state,
quasi-state, or local governmental entity to the extent that such claim is based
on a state, quasi-state, or local government entity’s proprietary interests as a
member of the Rule 23(b)(3) Settlement Class that has received or is entitled to
receive a financial recovery in this action. The release shall also bar a claim,
whether denominated as seeking damages, restitution, unjust enrichment, or other
monetary relief, brought by a state, quasi-state, or local governmental entity
for monetary harm sustained by natural persons, businesses, other non-state,
non-quasi-state, and non-local governmental entities or private parties who
themselves are eligible to be members of the Rule 23(b)(3) Settlement Class.
34.Notwithstanding anything to the contrary in Paragraphs 29‑33 above, the
release in Paragraphs 29‑33 above shall not release:
(a)    A Rule 23(b)(3) Settlement Class Releasing Party’s continued
participation, as a named representative or non-representative class member, in
Barry’s Cut Rate Stores, Inc., et al. v. Visa, Inc., et al., MDL No. 1720 Docket
No. 05-md-01720-MKB-JO (“Barry’s”), solely as to injunctive relief claims
alleged in Barry’s. As to all such claims for injunctive relief in Barry’s, the
Rule 23(b)(3) Settlement Class Releasing Parties retain all rights pursuant to
Rule 23 of the Federal Rules of Civil Procedure which they have as a named
representative plaintiff or absent class member in Barry’s except the right to
initiate a new separate action before five years after the Settlement Final
Date. Nothing in this Paragraph shall be read to enlarge, restrict, conflict
with, or affect the terms of any release or judgment to which any Rule 23(b)(3)
Settlement Class Releasing Party may become bound in Barry’s, and nothing in the
release in Paragraphs 29‑33 above shall be interpreted to enlarge, restrict,
conflict with, or affect the request for injunctive relief that the plaintiffs
in Barry’s may seek or obtain in Barry’s.


G2-17



--------------------------------------------------------------------------------





(b)    Any claims asserted in B&R Supermarket, Inc., et al. v. Visa, Inc., et
al., No. 17-CV-02738 (E.D.N.Y.), as of the date of the parties’ execution of
this Superseding and Amended Class Settlement Agreement, that are based on
allegations that payment card networks unlawfully agreed with one another to
shift the liability of fraudulent payment card transactions from card-issuing
financial institutions to merchants beginning in October 2015.
(c)    Any claim of a Rule 23(b)(3) Settlement Class Releasing Party that is
based on standard commercial disputes arising in the ordinary course of business
under contracts or commercial relations regarding loans, lines of credit, or
other related banking or credit relations, individual chargeback disputes,
products liability, breach of warranty, misappropriation of cardholder data or
invasion of privacy, compliance with technical specifications for a merchant’s
acceptance of Visa-Branded Credit Cards or Debit Cards, or Mastercard-Branded
Credit Cards or Debit Cards, and any other dispute arising out of a breach of
any contract between any of the Rule 23(b)(3) Settlement Class Releasing Parties
and any of the Rule 23(b)(3) Settlement Class Released Parties; provided,
however, that Paragraphs 29‑33 above and not this Paragraph shall control in the
event that any such claim challenges the legality of interchange rules,
interchange rates, or interchange fees, or any other Rule, fee, charge, or other
conduct covered by any of the claims released in Paragraphs 29‑33 above.
(d)    Claims based only on an injury suffered as (i) a payment card network
competitor of the Visa Defendants or the Mastercard Defendants, or (ii) an ATM
operator that is not owned by, or directly or indirectly controlled by, one or
more of the Rule 23(b)(3) Settlement Class Released Parties.
35.Except as provided above in Paragraph 34, upon the Settlement Final Approval
Date each of the Rule 23(b)(3) Settlement Class Releasing Parties agrees and
covenants not to: (a) sue any of the Rule 23(b)(3) Settlement Class Released
Parties on the basis of any claim released in Paragraphs 29‑33 above; (b) assist
any third party in commencing or maintaining any private civil lawsuit against
any Rule 23(b)(3) Settlement Class Released Party related in any way to any
claim released in Paragraphs 29‑33 above; or (c) take any action or make any
claim until five years after the Settlement Final Date that as of or after the
Settlement Final Approval Date a Rule 23(b)(3) Settlement Class Released Party
has continued to participate in, and failed to withdraw from, any alleged
unlawful horizontal conspiracies or agreements relating to the claims released
in Paragraphs 29‑33 above, which allegedly arise from or relate to the pre‑IPO
structure or governance of any of the Visa Defendants or the pre‑IPO structure
or governance of any of the Mastercard Defendants, or any Bank Defendant’s
participation therein. For the avoidance of doubt, however, nothing in this
Paragraph shall preclude a Rule 23(b)(3) Settlement Class Releasing Party from
taking any action compelled by law or court order.
36.Each Rule 23(b)(3) Settlement Class Releasing Party further releases each of
the Visa Defendants, Mastercard Defendants, and Bank Defendants, and their
counsel and experts in this Action, from any claims relating to the defense and
conduct of this Action, including the negotiation and terms of the Definitive
Class Settlement Agreement or this Superseding and Amended Class Settlement
Agreement, except for any claims relating to enforcement of this Superseding and
Amended Class Settlement Agreement. Each Visa Defendant, Mastercard Defendant,
and Bank Defendant releases the Rule 23(b)(3) Class Plaintiffs, the other
plaintiffs in the Class Actions (except for the plaintiffs named in Barry’s),
Rule 23(b)(3) Class Counsel, Rule 23(b)(3) Class Plaintiffs’ other counsel who
have participated in any settlement conferences before the Court for a Class
Plaintiff that executes this Superseding and Amended Class Settlement Agreement,
and their respective experts in the Class Actions, from any claims relating to
their institution or prosecution of the Class Actions, including the negotiation
and terms of the Definitive Class Settlement Agreement or this Superseding and
Amended Class Settlement Agreement, except for any claims relating to
enforcement of this Superseding and Amended Class Settlement Agreement.
37.In the event that this Superseding and Amended Class Settlement Agreement is
terminated pursuant to Paragraphs 61‑64 below, or any condition for the
Settlement Final Approval Date is not satisfied, the release and covenant not to
sue provisions of Paragraphs 29‑36 above shall be null and void and
unenforceable.








G2-18



--------------------------------------------------------------------------------






APPENDIX H – Rule 23(b)(3) Class Settlement Order and Final Judgment
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK




IN RE PAYMENT CARD INTERCHANGE FEE AND MERCHANT DISCOUNT ANTITRUST LITIGATION


This Document Applies to: All Cases.


 


No. 05‑MD‑1720 (MKB) (JO)





RULE 23(b)(3) CLASS SETTLEMENT ORDER AND FINAL JUDGMENT
On ________ __, 2019, the Court held a final approval hearing on (1) whether the
terms and conditions of the Superseding and Amended Definitive Class Settlement
Agreement of the Rule 23(b)(3) Class Plaintiffs and the Defendants, including
all its Appendices, dated September 17, 2018 (the “Superseding and Amended Class
Settlement Agreement”), are fair, reasonable, and adequate for the settlement of
the Class Actions in MDL 1720 by the Rule 23(b)(3) Class Plaintiffs and the
members of the Rule 23(b)(3) Settlement Class provisionally certified by the
Court; (2) whether judgment should be entered dismissing the Defendants from the
Class Actions with prejudice except from Barry’s Cut Rate Stores, Inc., et al.
v. Visa, Inc., et al. (“Barry’s”); and (3) whether the terms of the Plan of
Administration and Distribution in Appendix I to the Superseding and Amended
Class Settlement Agreement are fair, reasonable, and adequate for allocating the
settlement proceeds among the members of the Rule 23(b)(3) Settlement Class.
The Court having considered all papers filed concerning the Superseding and
Amended Class Settlement Agreement, and all matters submitted to the Court at
the final approval hearing and otherwise, hereby FINDS, with all terms used
herein having the same meanings set forth and defined in the Superseding and
Amended Class Settlement Agreement, that:
A.    This Court has jurisdiction over the Rule 23(b)(3)Class Plaintiffs, all
members of the Rule 23(b)(3) Settlement Class, and the Defendants, and
jurisdiction to finally approve the Superseding and Amended Class Settlement
Agreement.
B.    The notice and exclusion procedures provided to the Rule 23(b)(3)
Settlement Class, including but not limited to the methods of identifying and
notifying members of the Rule 23(b)(3) Settlement Class, were fair,


H-1

--------------------------------------------------------------------------------





adequate, and sufficient, constituted the best practicable notice under the
circumstances, and were reasonably calculated to apprise members of the Rule
23(b)(3) Settlement Class of the Action, the terms of the Superseding and
Amended Class Settlement Agreement, and their objection rights, and to apprise
members of the Rule 23(b)(3) Settlement Class of their exclusion rights, and
fully satisfied the requirements of Federal Rule of Civil Procedure 23, any
other applicable laws or rules of the Court, and due process.
C.    The notice requirements of the Class Action Fairness Act, 28 U.S.C. §
1715, have been met.
D.    The Court has held a final approval hearing to consider the fairness,
reasonableness, and adequacy of the Superseding and Amended Class Settlement
Agreement, and has been advised of all objections to the Superseding and Amended
Class Settlement Agreement and has given due consideration thereto.
E.    The Superseding and Amended Class Settlement Agreement, including its
consideration and release provisions:
(1)    was entered into in good faith, following arm’s-length negotiations, and
was not collusive;
(2)    is fair, reasonable, and adequate, and is in the best interests of the
Rule 23(b)(3) Settlement Class;
(3)    is consistent with the requirements of federal law and all applicable
court rules, including Federal Rule of Civil Procedure 23; and
(4)    was entered into at a time when the record was sufficiently developed and
complete to enable the Rule 23(b)(3) Class Plaintiffs and the Defendants to have
adequately evaluated and considered all terms of the Superseding and Amended
Class Settlement Agreement.
F.    The Plan of Administration and Distribution contained in Appendix I to the
Superseding and Amended Class Settlement Agreement is fair, reasonable, and
adequate, including for the submission, processing, and allocation of claims by
members of the Rule 23(b)(3) Settlement Class.
ACCORDINGLY, pursuant to Federal Rule of Civil Procedure 23(e), the Superseding
and Amended Class Settlement Agreement, the terms and conditions of which are
hereby incorporated by reference, are hereby fully and finally APPROVED by the
Court.
NOW, THEREFORE, based on good cause appearing therefor, [and as set forth in the
accompanying opinion,] it is hereby ORDERED, ADJUDGED, and DECREED that:
1.    Based on and pursuant to the class action criteria of Federal Rules of
Civil Procedure 23(a) and 23(b)(3), the Court finds that the requirements of
Rule 23(a) and (b)(3) have been met and finally certifies, for settlement


H-2

--------------------------------------------------------------------------------





purposes only, a Rule 23(b)(3) Settlement Class, consisting of all persons,
businesses, and other entities that have accepted any Visa-Branded Cards and/or
Mastercard-Branded Cards in the United States at any time from January 1, 2004
to the Settlement Preliminary Approval Date, except that the Rule 23(b)(3)
Settlement Class shall not include (a) the Dismissed Plaintiffs, (b) the United
States government, (c) the named Defendants in this Action or their directors,
officers, or members of their families, or (d) financial institutions that have
issued Visa-Branded Cards or Mastercard-Branded Cards or acquired Visa-Branded
Card transactions or Mastercard-Branded Card transactions at any time from
January 1, 2004 to the Settlement Preliminary Approval Date.
2.    Attached as Exhibit 1 hereto is a list of the members of the Rule 23(b)(3)
Settlement Class that timely and validly excluded themselves from that Class and
became Opt Outs.
3.    In the event of termination of the Superseding and Amended Class
Settlement Agreement as provided therein, certification of the Rule 23(b)(3)
Settlement Class shall automatically be vacated and each Defendant may fully
contest certification of any class as if no Rule 23(b)(3) Settlement Class had
been certified.
4.    The Rule 23(b)(3) Class Plaintiffs shall continue to serve as
representatives of the Rule 23(b)(3) Settlement Class. The law firms of Robins
Kaplan LLP, Berger Montague PC, and Robbins Geller Rudman & Dowd LLP shall
continue to serve as Rule 23(b)(3) Class Counsel for the Rule 23(b)(3)
Settlement Class.
5.    The definition of the proposed class in the Third Consolidated Amended
Class Action Complaint, filed in MDL 1720 on or about October 27, 2017, is
hereby amended to be the same as the Rule 23(b)(3) Settlement Class finally
certified above.
6.    Rule 23(b)(3) Class Counsel, the Visa Defendants, the Mastercard
Defendants, and the Bank Defendants shall continue to maintain the Class
Settlement Cash Escrow Account as provided in the Superseding and Amended Class
Settlement Agreement and the Amended and Restated Class Settlement Cash Escrow
Agreement and the Amended and Restated Class Settlement Interchange Escrow
Agreement (attached as Appendices C and D to the Superseding and Amended Class
Settlement Agreement).
7.    Within ten business days after the entry of this Rule 23(b)(3) Class
Settlement Order and Final Judgment, the Escrow Agent shall (a) make a Class
Exclusion Takedown Payment from the Class Settlement Cash Escrow Account of
$___________ to an account that the Visa Defendants shall designate, and (b)
make a Class Exclusion Takedown Payment from the Class Settlement Cash Escrow
Account of $___________ to an account or accounts that the Mastercard Defendants
and the Bank Defendants shall designate. Both of those payments shall be


H-3

--------------------------------------------------------------------------------





made regardless of any appeal or other challenge made to the Class Exclusion
Takedown Payments or their amounts, as provided in Paragraph 21 of the
Superseding and Amended Class Settlement Agreement.
8.    Subject to Paragraphs 27‑28 and the other terms of the Superseding and
Amended Class Settlement Agreement, as consideration for the settlement of the
Class Actions in MDL 1720 except for Barry’s, members of the Rule 23(b)(3)
Settlement Class shall be entitled to make claims for money payments from and
enjoy the benefits of money payments from the Net Cash Settlement Fund. The Net
Cash Settlement Fund will be the amount in the Class Settlement Cash Escrow
Account, including the Additional Payment Amount and the amounts to be
transferred from the Class Settlement Interchange Escrow Account to the Class
Settlement Cash Escrow Account, as reduced by (i) the Taxes and administrative
costs related to the Class Settlement Cash Escrow Account, (ii) the Class
Exclusion Takedown Payments, and (iii) any other payments approved by the Court
and that are permitted under Paragraphs 19‑26 of the Superseding and Amended
Class Settlement Agreement, including for Attorneys’ Fee Awards, Expense Awards,
Rule 23(b)(3) Class Plaintiffs’ Service Awards, and Settlement Administration
Costs. The Net Cash Settlement Fund shall be distributed to eligible members of
the Rule 23(b)(3) Settlement Class pursuant to the claims process specified in
the Plan of Administration and Distribution contained in Appendix I to the
Superseding and Amended Class Settlement Agreement.
9.    The terms and provisions of the Fourth Amended Protective Order, filed on
October 29, 2009, and approved by the Court on October 30, 2009, and the terms
and provisions of the Protective Order filed on April 3, 2015 on the 14-md-01720
docket and approved by the Court on April 9, 2015, shall survive and continue in
effect through and after entry of this Rule 23(b)(3) Class Settlement Order and
Final Judgment.
10.    Nothing in the Superseding and Amended Class Settlement Agreement or this
Rule 23(b)(3) Class Settlement Order and Final Judgment is or shall be deemed or
construed to be an admission or evidence of any violation of any statute or law
or of any liability or wrongdoing by any of the Defendants, or of the truth or
validity or lack of truth or validity of any of the claims or allegations
alleged in any of the Class Actions in MDL 1720.
11.    Nothing in this Rule 23(b)(3) Class Settlement Order and Final Judgment
is intended to or shall modify the terms of the Superseding and Amended Class
Settlement Agreement.
12.    Rule 23(b)(3) Class Plaintiffs and Rule 23(b)(3) Class Counsel shall
provide to the Visa Defendants, the MasterCard Defendants, and the Bank
Defendants such information as they may reasonably request regarding the claims
made by, and payments made to, members of the Rule 23(b)(3) Settlement Class
from the Cash Settlement


H-4

--------------------------------------------------------------------------------





Cash Escrow Account, which information may be produced subject to the terms of
the operative protective orders in this Action that address the production of
confidential and highly confidential information.
13.    All the Class Actions consolidated in MDL 1720, listed in Appendix A to
the Superseding and Amended Class Settlement Agreement and in Exhibit 2 hereto,
including all claims against the Defendants in those Class Actions, are hereby
dismissed with prejudice, with each party to bear its own costs, except for
Barry’s.
14.    Each member of the Rule 23(b)(3) Settlement Class and each Rule 23(b)(3)
Settlement Class Releasing Party unconditionally, fully, and finally releases
and forever discharges the Defendants and each of the other Rule 23(b)(3)
Settlement Class Released Parties from all claims released in the Superseding
and Amended Class Settlement Agreement, and waives any rights to the protections
afforded under California Civil Code §1542 and/or any other similar, comparable,
or equivalent laws.
15.    Specifically, the members of the Rule 23(b)(3) Settlement Class provide
the following release and covenant not to sue:
A.    The “Rule 23(b)(3) Settlement Class Releasing Parties” are individually
and collectively Rule 23(b)(3) Class Plaintiffs and each member of the Rule
23(b)(3) Settlement Class, on behalf of themselves and any of their respective
past, present, or future officers, directors, stockholders, agents, employees,
legal representatives, partners, associates, trustees, parents, subsidiaries,
divisions, affiliates, heirs, executors, administrators, estates, purchasers,
predecessors, successors, and assigns, whether or not they object to the
settlement set forth in the Superseding and Amended Class Settlement Agreement,
and whether or not they make a claim for payment from the Net Cash Settlement
Fund.
B.    The “Rule 23(b)(3) Settlement Class Released Parties” are all of the
following:
(a)    Visa U.S.A. Inc., Visa International Service Association, Visa
International, Visa Inc., Visa Asia Pacific Region, Visa Canada Association,
Visa Central & Eastern Europe, Middle East & Africa Region, Visa Latin America &
Caribbean Region, Visa Europe, Visa Europe Limited, Visa Europe Services, Inc.,
and any other entity that now authorizes or licenses, or in the past has
authorized or licensed, a financial institution to issue any Visa-Branded Cards
or to acquire any Visa-Branded Card transactions.
(b)    Mastercard International Incorporated, Mastercard Incorporated, and any
other entity that now authorizes or licenses, or in the past has authorized or
licensed, a financial institution to issue any Mastercard-Branded Cards or to
acquire any Mastercard-Branded Card transactions.
(c)    Bank of America, N.A.; BA Merchant Services LLC (formerly known as
National Processing, Inc.); Bank of America Corporation; NB Holdings; MBNA
America Bank, N.A.; and FIA Card Services, N.A.
(d)    Barclays Bank plc; Barclays Delaware Holdings, LLC (formerly known as
Juniper Financial Corporation); Barclays Bank Delaware (formerly known as
Juniper Bank); and Barclays Financial Corp.
(e)    Capital One Bank (USA), N.A.; Capital One F.S.B.; and Capital One
Financial Corporation.


H-5

--------------------------------------------------------------------------------





(f)    Chase Bank USA, N.A. (and as successor to Chase Manhattan Bank USA, N.A.
and Bank One Delaware, N.A.); Paymentech, LLC (and as successor to Chase
Paymentech Solutions, LLC); JPMorgan Chase & Co. (and as successor to Bank One
Corporation); and JPMorgan Chase Bank, N.A. (and as successor to Washington
Mutual Bank).
(g)    Citibank (South Dakota), N.A.; Citibank, N.A.; Citigroup Inc.; and
Citicorp.
(h)    Fifth Third Bancorp.
(i)    First National Bank of Omaha.
(j)    HSBC Finance Corporation; HSBC Bank USA, N.A.; HSBC North America
Holdings Inc.; HSBC Holdings plc; HSBC Bank plc; and HSBC U.S.A. Inc.
(k)    National City Corporation and National City Bank of Kentucky.
(l)    The PNC Financial Services Group, Inc. and PNC Bank, National
Association.
(m)    SunTrust Banks, Inc. and SunTrust Bank.
(n)    Texas Independent Bancshares, Inc.
(o)    Wachovia Bank, N.A. and Wachovia Corporation.
(p)    Washington Mutual, Inc.; Washington Mutual Bank; Providian National Bank
(also known as Washington Mutual Card Services, Inc.); and Providian Financial
Corporation.
(q)    Wells Fargo & Company (and as successor to Wachovia Corporation) and
Wells Fargo Bank, N.A. (and as successor to Wachovia Bank, N.A.).
(r)    Each and every entity or person alleged to be a co‑conspirator of any
Defendant in the Third Consolidated Amended Class Action Complaint or any of the
Class Actions.
(s)    Each of the past, present, or future member or customer financial
institutions of Visa U.S.A. Inc., Visa International Service Association, Visa
Inc., Visa Europe, Visa Europe Limited, Mastercard International Incorporated,
or Mastercard Incorporated.
(t)    For each of the entities or persons in Paragraphs B(a)‑(s) above, each of
their respective past, present, and future, direct and indirect, parents
(including holding companies), subsidiaries, affiliates, and associates (all as
defined in SEC Rule 12b-2 promulgated pursuant to the Securities Exchange Act of
1934), or any other entity in which more than 50% of the equity interests are
held.
(u)    For each of the entities or persons in Paragraphs B(a)‑(t) above, each of
their respective past, present, and future predecessors, successors, purchasers,
and assigns (including acquirers of all or substantially all of the assets,
stock, or other ownership interests of any of the Defendants to the extent a
successor’s, purchaser’s, or acquirer’s liability is based on the Rule 23(b)(3)
Settlement Class Released Parties as defined in Paragraphs B(a)‑(t) above).
(v)    For each of the entities or persons in Paragraphs B(a)‑(u) above, each of
their respective past, present, and future principals, trustees, partners,
officers, directors, employees, agents, attorneys, legal or other
representatives, trustees, heirs, executors, administrators, estates,
shareholders, advisors, predecessors, successors, purchasers, and assigns
(including acquirers of all or substantially all of the assets, stock, or other
ownership interests of each of the foregoing entities


H-6

--------------------------------------------------------------------------------





to the extent a successor’s, purchaser’s, or acquirer’s liability is based on
the Rule 23(b)(3) Settlement Class Released Parties as defined in
Paragraphs B(a)‑(u) above).
C.    In addition to the effect of the Rule 23(b)(3) Class Settlement Order and
Final Judgment entered in accordance with the Superseding and Amended Class
Settlement Agreement, including but not limited to any res judicata effect, and
except as provided hereinafter in Paragraphs F and I below:
(a)    The Rule 23(b)(3) Settlement Class Releasing Parties hereby expressly and
irrevocably waive, and fully, finally, and forever settle, discharge, and
release the Rule 23(b)(3) Settlement Class Released Parties from, any and all
manner of claims, demands, actions, suits, and causes of action, whether
individual, class, representative, parens patriae, or otherwise in nature, for
damages, restitution, disgorgement, interest, costs, expenses, attorneys’ fees,
fines, civil or other penalties, or other payment of money, or for injunctive,
declaratory, or other equitable relief, whenever incurred, whether directly,
indirectly, derivatively, or otherwise, whether known or unknown, suspected or
unsuspected, in law or in equity, that any Rule 23(b)(3) Settlement Class
Releasing Party ever had, now has, or hereafter can, shall, or may have and that
have accrued as of the Settlement Preliminary Approval Date or accrue no later
than five years after the Settlement Final Date arising out of or relating to
any conduct, acts, transactions, events, occurrences, statements, omissions, or
failures to act of any Rule 23(b)(3) Settlement Class Released Party that are or
have been alleged or otherwise raised in the Action, or that could have been
alleged or raised in the Action relating to the subject matter thereof, or
arising out of or relating to a continuation or continuing effect of any such
conduct, acts, transactions, events, occurrences, statements, omissions, or
failures to act. For avoidance of doubt, this release shall extend to, but only
to, the fullest extent permitted by federal law.
(b)    It is expressly agreed, for purposes of clarity, that any claims arising
out of or relating to any of the following conduct, acts, transactions, events,
occurrences, statements, omissions, or failures to act are claims that were or
could have been alleged in this Action and relate to the subject matter thereof:
(i)    any interchange fees, interchange rates, or any Rule of any Visa
Defendant or Mastercard Defendant relating to interchange fees, interchange
rates, or to the setting of interchange fees or interchange rates with respect
to any Visa-Branded Card transactions in the United States or any
Mastercard-Branded Card transactions in the United States;
(ii)    any Merchant Fee of any Rule 23(b)(3) Settlement Class Released Party
relating to any Visa-Branded Card transactions in the United States or any
Mastercard-Branded transactions in the United States;
(iii)    any actual or alleged “no surcharge” rules, “honor all cards” rules,
“honor all issuers” rules, “honor all devices” rules, rules requiring the
honoring of all credentials or accounts, “no minimum purchase” rules, “no
discounting” rules, “non-discrimination” rules, “anti-steering” rules, Rules
that limit merchants in favoring or steering customers to use certain payment
systems, “all outlets” rules, “no bypass” rules, “no multi-issuer” rules, “no
multi-bug” rules, routing rules, cross-border acquiring rules, card
authentication or cardholder verification rules, “cardholder selection” rules or
requirements, PAVD rules, rules or conduct relating to routing options regarding
acceptance technology for mobile, e-commerce, or online payments, or development
and implementation of tokenization standards;
(iv)    any reorganization, restructuring, initial or other public offering, or
other corporate structuring of any Visa Defendant or Mastercard Defendant;
(v)    any service of an employee or agent of any Rule 23(b)(3) Settlement Class
Released Party on any board or committee of any Visa Defendant or Mastercard
Defendant; or


H-7

--------------------------------------------------------------------------------





(vi)    any actual or alleged agreement (or alleged continued participation
therein) (A) between or among any Visa Defendant and any Mastercard Defendant,
(B) between or among any Visa Defendant or Mastercard Defendant and any other
Rule 23(b)(3) Settlement Class Released Party or Parties, or (C) between or
among any Defendant or Rule 23(b)(3) Settlement Class Released Party or Parties,
relating to (i)‑(v) above or to any Rule 23(b)(3) Settlement Class Released
Party’s imposition of, compliance with, or adherence to (i)‑(v) above.
(c)    For purposes of clarity, references to the rules identified in this
Paragraph C mean those rules as they are or were in place on or before the
Settlement Preliminary Approval Date and rules in place thereafter that are
substantially similar to those rules in place as of the Settlement Preliminary
Approval Date.
D.    Each Rule 23(b)(3) Settlement Class Releasing Party further expressly and
irrevocably waives, and fully, finally, and forever settles and releases, any
and all defenses, rights, and benefits that the Rule 23(b)(3) Settlement Class
Releasing Party may have or that may be derived from the provisions of
applicable law which, absent such waiver, may limit the extent or effect of the
release contained in the preceding Paragraphs A‑C. Without limiting the
generality of the foregoing, each Rule 23(b)(3) Settlement Class Releasing Party
expressly and irrevocably waives and releases any and all defenses, rights, and
benefits that the Rule 23(b)(3) Settlement Class Releasing Party might otherwise
have in relation to the release by virtue of the provisions of California Civil
Code Section 1542 or similar laws of any other state or jurisdiction.
SECTION 1542 PROVIDES: “CERTAIN CLAIMS NOT AFFECTED BY GENERAL RELEASE. A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.” In addition, although each Rule 23(b)(3) Settlement Class Releasing
Party may hereafter discover facts other than, different from, or in addition to
those that it or he or she knows or believes to be true with respect to any
claims released in the preceding Paragraphs  A‑C, each Rule 23(b)(3) Settlement
Class Releasing Party hereby expressly waives, and fully, finally, and forever
settles, discharges, and releases, any known or unknown, suspected or
unsuspected, contingent or non‑contingent claims within the scope of the
preceding Paragraphs  A‑C, whether or not concealed or hidden, and without
regard to the subsequent discovery or existence of such other, different, or
additional facts. Rule 23(b)(3) Class Plaintiffs acknowledge, and the members of
the Rule 23(b)(3) Settlement Class shall be deemed by operation of the Rule
23(b)(3) Class Settlement Order and Final Judgment to have acknowledged, that
the foregoing waiver was separately bargained for and is a key element of this
Superseding and Amended Class Settlement Agreement.
E.    The release in Paragraphs A‑D above does not bar an investigation or
action, whether denominated as parens patriae, law enforcement, or regulatory,
by a state, quasi-state, or local governmental entity to vindicate sovereign or
quasi-sovereign interests. The release shall bar a claim brought by a state,
quasi-state, or local governmental entity to the extent that such claim is based
on a state, quasi-state, or local government entity’s proprietary interests as a
member of the Rule 23(b)(3) Settlement Class that has received or is entitled to
receive a financial recovery in this action. The release shall also bar a claim,
whether denominated as seeking damages, restitution, unjust enrichment, or other
monetary relief, brought by a state, quasi-state, or local governmental entity
for monetary harm sustained by natural persons, businesses, other non-state,
non-quasi-state, and non-local governmental entities or private parties who
themselves are eligible to be members of the Rule 23(b)(3) Settlement Class.
F.    Notwithstanding anything to the contrary in Paragraphs A‑E above, the
release in Paragraphs A‑E above shall not release:
(a)    A Rule 23(b)(3) Settlement Class Releasing Party’s continued
participation, as a named representative or non-representative class member, in
Barry’s Cut Rate Stores, Inc., et al. v. Visa, Inc., et al., MDL No. 1720 Docket
No. 05-md-01720-MKB-JO (“Barry’s”), solely as to injunctive relief claims
alleged in Barry’s. As to all such claims for injunctive relief in Barry’s, the
Rule


H-8

--------------------------------------------------------------------------------





23(b)(3) Settlement Class Releasing Parties retain all rights pursuant to Rule
23 of the Federal Rules of Civil Procedure which they have as a named
representative plaintiff or absent class member in Barry’s except the right to
initiate a new separate action before five years after the Settlement Final
Date. Nothing in this Paragraph shall be read to enlarge, restrict, conflict
with, or affect the terms of any release or judgment to which any Rule 23(b)(3)
Settlement Class Releasing Party may become bound in Barry’s, and nothing in the
release in Paragraphs A‑E above shall be interpreted to enlarge, restrict,
conflict with, or affect the request for injunctive relief that the plaintiffs
in Barry’s may seek or obtain in Barry’s.
(b)    Any claims asserted in B&R Supermarket, Inc., et al. v. Visa, Inc., et
al., No. 17-CV-02738 (E.D.N.Y.), as of the date of the parties’ execution of
this Superseding and Amended Class Settlement Agreement, that are based on
allegations that payment card networks unlawfully agreed with one another to
shift the liability of fraudulent payment card transactions from card-issuing
financial institutions to merchants beginning in October 2015.
(c)    Any claim of a Rule 23(b)(3) Settlement Class Releasing Party that is
based on standard commercial disputes arising in the ordinary course of business
under contracts or commercial relations regarding loans, lines of credit, or
other related banking or credit relations, individual chargeback disputes,
products liability, breach of warranty, misappropriation of cardholder data or
invasion of privacy, compliance with technical specifications for a merchant’s
acceptance of Visa-Branded Credit Cards or Debit Cards, or Mastercard-Branded
Credit Cards or Debit Cards, and any other dispute arising out of a breach of
any contract between any of the Rule 23(b)(3) Settlement Class Releasing Parties
and any of the Rule 23(b)(3) Settlement Class Released Parties; provided,
however, that Paragraphs A‑E above and not this Paragraph shall control in the
event that any such claim challenges the legality of interchange rules,
interchange rates, or interchange fees, or any other Rule, fee, charge, or other
conduct covered by any of the claims released in Paragraphs A‑E above.
(d)    Claims based only on an injury suffered as (i) a payment card network
competitor of the Visa Defendants or the Mastercard Defendants, or (ii) an ATM
operator that is not owned by, or directly or indirectly controlled by, one or
more of the Rule 23(b)(3) Settlement Class Released Parties.
G.    Except as provided above in Paragraph F, upon the Settlement Final
Approval Date each of the Rule 23(b)(3) Settlement Class Releasing Parties
agrees and covenants not to: (a) sue any of the Rule 23(b)(3) Settlement Class
Released Parties on the basis of any claim released in Paragraphs A‑E above;
(b) assist any third party in commencing or maintaining any private civil
lawsuit against any Rule 23(b)(3) Settlement Class Released Party related in any
way to any claim released in Paragraphs A‑E above; or (c) take any action or
make any claim until five years after the Settlement Final Date that as of or
after the Settlement Final Approval Date a Rule 23(b)(3) Settlement Class
Released Party has continued to participate in, and failed to withdraw from, any
alleged unlawful horizontal conspiracies or agreements relating to the claims
released in Paragraphs A‑E above, which allegedly arise from or relate to the
pre‑IPO structure or governance of any of the Visa Defendants or the pre‑IPO
structure or governance of any of the Mastercard Defendants, or any Bank
Defendant’s participation therein. For the avoidance of doubt, however, nothing
in this Paragraph shall preclude a Rule 23(b)(3) Settlement Class Releasing
Party from taking any action compelled by law or court order.
H.    Each Rule 23(b)(3) Settlement Class Releasing Party further releases each
of the Visa Defendants, Mastercard Defendants, and Bank Defendants, and their
counsel and experts in this Action, from any claims relating to the defense and
conduct of this Action, including the negotiation and terms of the Definitive
Class Settlement Agreement or the Superseding and Amended Class Settlement
Agreement, except for any claims relating to enforcement of the Superseding and
Amended Class Settlement Agreement. Each Visa Defendant, Mastercard Defendant,
and Bank Defendant releases the Rule 23(b)(3) Class Plaintiffs, the other
plaintiffs in the Class Actions (except for the plaintiffs named in Barry’s),
Rule 23(b)(3) Class Counsel, Rule 23(b)(3) Class Plaintiffs’ other counsel who
have participated in any settlement conferences before the Court for a Class
Plaintiff that executes


H-9

--------------------------------------------------------------------------------





the Superseding and Amended Class Settlement Agreement, and their respective
experts in the Class Actions, from any claims relating to their institution or
prosecution of the Class Actions, including the negotiation and terms of the
Definitive Class Settlement Agreement or the Superseding and Amended Class
Settlement Agreement, except for any claims relating to enforcement of the
Superseding and Amended Class Settlement Agreement.
I.    In the event that the Superseding and Amended Class Settlement Agreement
is terminated pursuant to Paragraphs 61‑64 of the Superseding and Amended Class
Settlement Agreement, or any condition for the Settlement Final Approval Date is
not satisfied, the release and covenant not to sue provisions of Paragraphs A‑H
above shall be null and void and unenforceable.
16.    All members of the Rule 23(b)(3) Settlement Class, and those subject to
their control, are hereby enjoined and forever barred from commencing,
maintaining, or participating in, or permitting another to commence, maintain,
or participate in on its behalf, any claims released against Rule 23(b)(3)
Settlement Class Released Parties, as set for the in the release and covenant
not to sue provisions in Paragraph 15 above; provided, however, for purposes of
clarity, that members of the Rule 23(b)(3) Settlement Class may continue to
prosecute or participate in injunctive relief claims in Barry’s as provided in
Paragraph 15(F)(a) above.
17.    Without affecting the finality of this judgment in any way, and as
further provided in Paragraphs 65‑68 of the Superseding and Amended Class
Settlement Agreement, this Court hereby retains continuing jurisdiction in MDL
1720 over the Rule 23(b)(3) Class Plaintiffs, the members of the Rule 23(b)(3)
Settlement Class, and the Defendants to implement, administer, consummate, and
enforce the Superseding and Amended Class Settlement Agreement and this Rule
23(b)(3) Class Settlement Order and Final Judgment, including any disputes
relating to, or arising out of, the release and covenant not to sue of the Rule
23(b)(3) Settlement Class or any claim for payment from the Class Settlement
Cash Escrow Account.
18.    The Rule 23(b)(3) Class Plaintiffs, members of the Rule 23(b)(3)
Settlement Class, and the Defendants irrevocably submit to the exclusive
jurisdiction of this Court for the resolution of any matter covered by the
Superseding and Amended Class Settlement Agreement, this Rule 23(b)(3) Class
Settlement Order and Final Judgment, or the applicability of the Superseding and
Amended Class Settlement Agreement or this Rule 23(b)(3) Class Settlement Order
and Final Judgment. All applications to the Court with respect to any aspect of
the Superseding and Amended Class Settlement Agreement or this Rule 23(b)(3)
Class Settlement Order and Final Judgment shall be presented to and determined
by United States District Court Judge Margo K. Brodie for resolution as a matter
within the scope of MDL 1720, or, if she is not available, any other District
Court Judge designated by the Court.


H-10

--------------------------------------------------------------------------------





19.    In the event that the provisions of this Superseding and Amended Class
Settlement Agreement or the Rule 23(b)(3) Class Settlement Order and Final
Judgment are asserted by any Defendant or other Rule 23(b)(3) Settlement Class
Released Party as a ground for a defense, in whole or in part, to any claim or
cause of action, or are otherwise raised as an objection in any other suit,
action, or proceeding by a Rule 23(b)(3) Class Plaintiff or member of the Rule
23(b)(3) Settlement Class, the Rule 23(b)(3) Settlement Class Released Party
shall be entitled to an immediate stay of that suit, action, or proceeding until
after this Court has entered an order or judgment determining any issues
relating to the defense or objections based on such provisions, and no further
judicial review of such order or judgment is possible.
20.    This Rule 23(b)(3) Class Settlement Order and Final Judgment terminates
and disposes of all claims against the Defendants in the Class Actions in MDL
1720, except for the injunctive relief claims alleged by the named plaintiffs in
Barry’s. There is no just reason for delay in entering final judgment. The Court
hereby directs the Clerk to enter judgment forthwith in accordance with the
terms of this Rule 23(b)(3) Class Settlement Order and Final Judgment, which
judgment shall be final and appealable.


DATED: _________________________        ____________________________________
THE HONORABLE JUDGE MARGO K. BRODIE
UNITED STATES DISTRICT JUDGE






H-11

--------------------------------------------------------------------------------






APPENDIX I – Plan of Administration and Distribution
I.
Introduction

This Plan of Administration and Distribution (“Plan”) shall govern the
administration and distribution of the Net Cash Settlement Fund (the “Cash
Fund”). The procedures the Class Administrator will use to administer and pay
claims made by members of the Rule 23(b)(3) Settlement Class to the Cash Fund
are described in Section II below.1 
II.
Funds to Be Distributed to Class Members

A.
Cash Fund

The Cash Fund shall consist of the funds in the Class Settlement Escrow Account,
plus an additional $900,000,000 to be paid by Defendants to the Class Settlement
Cash Escrow Account, plus the funds in the Class Settlement Interchange Escrow
Account that are to be transferred to the Class Settlement Cash Escrow Account,
and any interest earned, less, as approved by the Court: (i) the Taxes and
administrative costs related to the Class Settlement Cash Escrow Account and the
Class Settlement Interchange Escrow Account; (ii) the Class Exclusion Takedown
Payments;2 and (iii) any other payments approved by the Court, including for
Attorneys’ Fee Awards, Expense Awards, Rule 23(b)(3) Class Plaintiffs’ Service
Awards, and Settlement Administration Costs.
B.
Distribution of Cash Fund to Claimants

Rule 23(b)(3) Class Counsel propose distributing the Cash Fund to members of the
Rule 23(b)(3) Settlement Class entitled to receive a payment from the Cash Fund
(“Claimants”) through a process that: (a) is fair and equitable; (b) distributes
the Cash Fund in accordance with the relative economic interests of the
Claimants as measured by the Interchange Fee amounts attributable to their Visa-
and Mastercard-Branded Card transactions during the Class Period (“Interchange
Fees Paid”); and (c) ensures that the administration is as simple and
cost-effective and imposes as minimal a burden on Claimants as possible. The
Plan will rely, to the extent possible, on data available to Rule 23(b)(3) Class
Counsel and the Class Administrator to achieve these goals.
________________________
1
All capitalized words have the meanings set forth in the Definitions section of
the Superseding and Amended Class Settlement Agreement, or as defined in this
Plan.

2 Class Exclusions Takedown Payments shall be made to the Visa Defendants, and
to the Mastercard Defendants and Bank Defendants, to account for certain Opt
Outs, in a total amount not to exceed $700,000,000, as calculated in the manner
set forth in Paragraphs 21‑23 of the Superseding and Amended Class Settlement
Agreement.


I-1

--------------------------------------------------------------------------------





Rule 23(b)(3) Class Plaintiffs claim that the Defendants’ challenged conduct
damaged class members by increasing the amount of Interchange Fees Paid
attributable to class members on their Visa- and Mastercard-Branded Credit and
Debit Card transactions during the Class Period. Thus, the Plan proposes to
determine the amount of Interchange Fees Paid attributable to each Claimant
during the Class Period based upon the best available information or a
reasonable estimate and allocate the settlement fund based on Interchange Fees
Paid, with no reductions based on rebates, marketing support or promotional
payments, or other consideration received.
C.
Pro Rata Distribution

Once the Class Administrator estimates Interchange Fees Paid attributable to
each Claimant on Visa- and Mastercard-Branded Card transactions during the Class
Period in the manner described below, it will be able to calculate the total of
such Interchange Fees Paid attributable to all Claimants. Each Claimant will
receive its pro rata share of the Cash Fund based on the Claimant’s Interchange
Fees Paid as compared to the total amount of Interchange Fees Paid attributable
to all Claimants. Distribution will be made to Claimants, after the Settlement
Final Date (i.e., after all appeals are concluded) and after substantially all
claims have been processed and approved by the Court.
D.
Claim Determination

Based on prior review of the available sources of data, as explained below, data
produced by Visa will be the initial source used for estimating or determining
Interchange Fees Paid to each Claimant. Data obtained by Rule 23(b)(3) Class
Counsel from Mastercard, the Bank Defendants, non-defendant acquiring banks and
independent service organizations (“ISO’s”) subpoenaed by Rule 23(b)(3) Class
Counsel, and from Claimants themselves may also be used for estimating or
determining Interchange Fees Paid for Claimants.
E.
Data Used to Value Claims

Pursuant to the prior Definitive Class Settlement Agreement, in 2012 Class
Counsel received data to effectuate a notice plan and begin a settlement class
claims process. Based on a review that data, as well as analysis conducted by
experts, the Class Administrator, and Rule 23(b)(3) Class Counsel, it is
believed that the transactional data obtained from Visa contains the vast
majority of Interchange Fees Paid attributable to Visa-Branded Card transactions
by members of the Rule 23(b)(3) Settlement Class during the Class Period. The
initial database on which the Class Administrator will rely to determine and
estimate Interchange Fees Paid is a Visa database known as the SQL-AIM Database
(also referred to as the “Visa Transactional Database”). This database generally
identifies, among other


I-2

--------------------------------------------------------------------------------





things, the amount of Interchange Fees Paid on Visa-Branded Card transactions
during the Class Period. Visa has produced the SQL-AIM Database for the period
commencing in January 2004, and will be supplementing that production with data
through the end of the Class Period. The SQL-AIM Database includes all U.S.
Visa-Branded Card transactions processed through the Visa system. For some
merchants, the SQL-AIM Database also provides merchant identifying information.
For most Claimants the Class Administrator will also rely on other data, when
reasonably available, produced by Visa, Mastercard, certain Bank Defendants,
non-defendant acquiring banks, ISO’s and Claimants, to supply or supplement
merchant identifying information, and will combine that identifying information
with the Interchange Fees Paid information in the SQL-AIM Database. For example,
Visa also has produced a second database, known as the Visa Merchant Profile
Database, or VMPD, that provides some merchant identifying information in the
Class Period for a large portion of the Rule 23(b)(3) Settlement Class.
The Class Administrator may also use the transactional database maintained by
Mastercard and additional available data to determine a Claimant’s Interchange
Fees Paid. The Class Administrator may well determine that due to limitations in
available data, many Claimants’ Interchange Fees Paid on Mastercard-Branded Card
transactions will need to be estimated using data from Visa databases and
reasonable assumptions concerning Mastercard-Branded Card transaction volume
relative to Visa-Branded Card transaction volume and other pertinent
information. Claimants also may submit information regarding Interchange Fees
Paid on their Mastercard-Branded Card transactions or Visa-Branded Card
transactions or regarding their Mastercard-Branded Card transaction volume
relative to their Visa-Branded Card transaction volume.
In order to link transactional information to individual members of the Rule
23(b)(3) Settlement Class, the Class Administrator will rely on merchant
identifying information produced by Visa, Mastercard, and various acquirers.
Where the Claimant is located in the data obtained by Rule 23(b)(3) Class
Counsel, the face value of its claim will be equal to the amount of actual
Interchange Fees Paid on Visa-Branded Card transactions and Mastercard-Branded
Card transactions, as reflected in that data, or if needed, the amount of
Interchange Fees Paid on either Visa-Branded Card transactions or
Mastercard-Branded Card transactions plus the relative estimated Interchange
Fees Paid on the other. Once ascertained, the Class Administrator will provide
the actual or estimated amount of Interchange Fees Paid attributable to each
Claimant to the Claimant, who will be able to elect to accept or contest the
accuracy of the Interchange Fees Paid information.
If a Claimant’s data is not located in the Visa databases and cannot otherwise
be located with reasonable effort, the Class Administrator will request and
consider information provided by the Claimant in conjunction with other


I-3

--------------------------------------------------------------------------------





available information to make reasonable estimates of Visa-Branded Card
Interchange Fees Paid in order to value such Claimant’s claim in the following
manner based on the nature of information which is available to estimate the
claim:
1.    Where Visa-Branded Card sales transaction volume and the average default
Visa interchange rates for the Claimant are both known based on information
provided by the Claimant, Visa-Branded Card Interchange Fees Paid will be
determined by multiplying the Claimant’s Visa-Branded Card sales transaction
volume by the known average default Visa interchange rates;
2.    Where the Visa-Branded Card sales transaction volume is known, but the
actual average default Visa interchange rates are not known based on information
provided by the Claimant, Visa-Branded Card Interchange Fees Paid will be
determined by multiplying the Visa-Branded Card sales transaction volume by the
average annual default interchange rates applicable to the Claimant’s merchant
category as calculated by the Class Administrator;3 
3.    Where the Visa-Branded Card sales transaction volume is not known, but
total payment card sales volume is known based on information provided by the
Claimant, Visa-Branded Card Interchange Fees Paid will be determined first by
estimating Visa-Branded Card volume using annual credit and debit card sales
share figures from The Nilson Report for each year during which the Claimant
accepted payment cards and then by multiplying the estimated Visa-Branded Card
sales transaction volume by the average annual default Visa interchange rate
applicable to the Claimant’s merchant category; and
4.    Where a Claimant’s total payment card volume is not known, but a
Claimant’s total annual retail sales volumes, including all payment methods, and
period of acceptance of Visa- and/or Mastercard- Branded Cards, is known based
on information provided by the Claimant, the Claimant’s annual Visa-Branded Card
sales transaction volume will be estimated based on Visa-Branded Card
information from the annual Visa Payment Systems Panel (PSP) studies.4 The
Claimant’s annual Visa-Branded Card sales volume will be estimated based on
annual credit and
__________________________
3 
Average annual default Visa interchange rates applicable to merchant categories
will be computed from the Visa Transactional Database.

4 
The Visa PSP studies include data by merchant category including the percentage
of sales volume accounted for by credit and debit card sales. The Visa PSP study
data are collected annually through surveys of 19,200 consumers located across
the continental U.S. The PSP survey participants’ record information about their
purchases for specified periods, including the type of payment method used and
the category of merchant the purchased was made. The types of merchant
categories included in the Visa PSP survey are broad, and include 100 total
categories, including 37 retail categories (such as automotive, grocery, drug
stores, department stores), 33 travel and entertainment categories (such as
restaurants, airlines, hotels/motels, and movie theatres) , and 33 service
categories (such as charities, insurance, postal service, and telephone
companies).





I-4

--------------------------------------------------------------------------------





debit card sales share figures obtained from The Nilson Report and the
Claimant’s estimated annual Interchange Fees Paid on Visa-Branded Cards will be
determined by multiplying that amount by the average interchange rate applicable
to the Claimant’s merchant category.
If necessary, the same procedures can be used to estimate a Claimant’s
Mastercard-Branded Card Interchange Fees Paid when the Claimant can provide the
information described in 1‑4 above.
If a Claimant believes that the total Interchange Fees Paid as reflected in data
provided by the Class Administrator to the Claimant is incomplete or if the
Class Administrator is unable to provide any Interchange Fees Paid data for a
Claimant based on the information then known to it, the Class Administrator may
solicit additional information from the Claimant to assist it in querying the
Visa or Mastercard databases in an effort to supplement or locate the relevant
information for the Claimant. This additional information may include, but is
not limited to: (a) location address; (b) payment processor name; and (c) card
acceptor identifier for each location at which the Claimant accepted Visa or
Mastercard for payment during the Class Period. The Class Administrator will
inform each Claimant of its actual or estimated Visa and Mastercard Interchange
Fees Paid as well as the Claimant’s actual or estimated Visa- and
Mastercard-Branded Card sales transaction volumes. It is anticipated that this
information will be provided in a subsequent mailing or email to the Claimant as
part of the Claim Form package and/or will be made accessible over a secure
website operated by the Class Administrator. To the extent reasonably practical,
the secure website will provide the Claimant the opportunity to view its
Interchange Fees Paid and sales transaction volume data broken down by year,
merchant location and card acceptor identifier. Claimants will be given the
opportunity to accept the claim values as represented by the actual or estimated
Interchange Fees Paid amount provided by the Class Administrator on the Claim
Form or on the Class Administrator’s secure website.
Alternatively, Claimants will be given the opportunity to contest the accuracy
of the statement or estimates of Interchange Fees Paid determined by the Class
Administrator. A Claimant contesting the accuracy of the statement or estimate
of Interchange Fees Paid provided by the Class Administrator may then be
required to provide additional information which may assist the Class
Administrator in locating relevant information, including, but not limited to:
(a) location address; (b) payment processor name; (c) card acceptor identifier
for each location at which the Claimant accepted Visa or Mastercard during the
Class Period; and (d) such other information as may be of assistance, including
information detailing the nature of the asserted inaccuracy. The Class
Administrator may then re-query the Visa Transactional Database or other data
using such additional information provided by the Claimant and notify the
Claimant of any revised estimate of Interchange Fees Paid.


I-5

--------------------------------------------------------------------------------





For known potential members of the Rule 23(b)(3) Settlement Class for whom the
Class Administrator has not been able to determine or estimate Interchange Fees
Paid, based on the data available to the Class Administrator, a form will be
sent by postal mail and/or email and/or made available on the Case Website
requesting: (a) location address; (b) payment processor name; and (c) card
acceptor identifier for each location at which the Claimant accepted Visa or
Mastercard during the Class Period to the extent known. The Class Administrator
will then query the Visa Transactional Database or other data using the
information provided by the Claimant and notify the Claimant of its estimated
Interchange Fees Paid, if possible. If the Class Administrator still cannot
locate Interchange Fees Paid in the Visa Transactional Database or other data,
the Claimant will be requested to supply such information as is available to the
Claimant which will support a reasonable estimate of its claim value.
Any Claimant that still disagrees with the Class Administrator’s estimate of
Interchange Fees Paid must state what it believes is a more accurate estimate
and/or explain how it can be more accurately calculated, and include supporting
documentation. The information to be supplied by the Claimant will consist of
some or all of the following, by year, for the period commencing January 1, 2004
through the Settlement Preliminary Approval Date, to the extent known:
•
Interchange Fees Paid

•
Merchant default interchange rates (including the date of each change of rate);

•
Sales volume on which interchange fees were applied (to the extent known, broken
out by network brand, credit card and debit card types);

•
Merchant category code(s) used to process merchant’s sales transactions; and

•
Any such challenge must be in writing and must be mailed or emailed to the Class
Administrator within thirty days after the date of the notice of the Class
Administrator’s revised estimate of Interchange Fees Paid.

To the extent needed, Rule 23(b)(3) Class Counsel may direct the Class
Administrator to engage one or more experts to assist with activities such as
assigning appropriate merchant categories and/or determining appropriate default
interchange rates or particular claims or groups of claims. Upon review of the
Claimant’s challenge and supporting documentation, the Class Administrator will
make a determination whether the Interchange Fees Paid estimate should be
adjusted and will notify the Claimant of its determination, together with
information about how the Claimant can appeal such determination to Rule
23(b)(3) Class Counsel, and subsequently the Court. All claims based upon
Claimant supplied information will be subject to audit.


I-6

--------------------------------------------------------------------------------





The Class Administrator may require Claimants to provide supporting
documentation and/or additional information as appropriate in connection with:
(i) a challenge to a claim estimate based upon Defendant information; (ii) a
request to aggregate claims; (iii) a claim submitted by a third party; (iv) a
disputed claim (e.g., sale of business, dissolution or bankruptcy); or (v) an
audit.
It will be the responsibility of each Claimant to provide the Class
Administrator with any change in its postal and/or email address and there will
be a facility on the Case Website for doing so.
Prior to the dissemination of Claim Forms, the Class Administrator has
established a preregistration system on the Case Website for potential Claimants
to provide information to assist the Class Administrator in the preparation of
the class member’s Claim Form. The requested preregistration information
consists of the following:
•
Contact information;

•
Business information;

•
Location of each operation;

•
Information on each acquiring account;

•
Franchise relationship, if any; and

•
Best method for the Class Administrator to provide a Claim Form (by email or
postal mail, or both).

An automated Excel utility allows Claimants to upload their location and payment
processor data via an Excel workbook. If their information changes, the Claimant
may securely return to the preregistration system at any time and update their
submission.5 
F.
Claim Form

If, and as soon as practicable after, the Court grants final approval of the
proposed settlement and claim values are estimated, the Class Administrator will
disseminate a claim form (“Claim Form”) to known members of the Rule 23(b)(3)
Settlement Class. To the extent known or reasonably estimated, the Claim Form
will include each respective class member’s estimated Interchange Fees Paid and
transaction volumes on Visa- and Mastercard-Branded Card transactions during the
Class Period.
___________________________


5 
Any entity who previously preregistered with the Claims Administrator is
encouraged to review the materials previously submitted and, if necessary,
update those materials with the Class Administrator.





I-7

--------------------------------------------------------------------------------





If the Claimant agrees with the Class Administrator’s estimate of Interchange
Fees Paid, the Claimant can so indicate, sign the Claim Form, indicate whether
it continued to accept Visa and Mastercard credit cards until that date or the
date upon which it stopped accepting Visa and Mastercard credit cards, and
return the Claim Form to the Class Administrator prior to the deadline stated on
the Claim Form – electronically or by mail – for processing.
If the Claimant does not agree with the Class Administrator’s estimation of the
Interchange Fees Paid, the Claimant can attach (or upload where possible)
documentation to show the dollar amount of Visa- and Mastercard-Branded Card
Interchange Fees Paid during the Class Period (including, e.g., records of
default interchange rates applicable, interchange fees charged or assessed,
merchant discount fees paid, volume of Visa- and Mastercard-Branded Card
transactions, Merchant Category Codes, etc.). The Claimant will then indicate
its request to have its claim value determined based on the provided information
(subject to audit), indicate whether it continued to accept Visa and Mastercard
credit cards until that date or the date upon which it stopped accepting Visa
and Mastercard credit cards, and sign the Claim Form and return it and the
documentation to the Class Administrator prior to the deadline stated on the
Claim Form – electronically or by mail – for processing.
G.
Distribution of Remaining Balance of Cash Fund

If there is any balance remaining in the Cash Fund after eight months following
the date of the initial distribution of the Cash Fund to Claimants (by reason of
tax refunds, un-cashed checks or otherwise), then funds will be re-distributed
to Claimants who have cashed their initial distributions and who would receive a
payment no less than a minimum payment threshold amount from such
re-distribution, after payment of any unpaid costs or fees incurred in
administering the Cash Fund for such redistribution, including any applicable
taxes and any other related tax expenses. The minimum payment threshold amount
shall be determined by Rule 23(b)(3) Class Counsel after consultation with the
Class Administrator regarding factors bearing on the economic feasibility of
re-distribution (such as the costs of mailing checks, the total amount of funds
to be distributed, and the number of Claimants that cashed their initial
distributions) but shall be no less than $25.00 and no more than $100.00. Six
months after such redistribution any remaining balance shall be distributed as
the Court may direct in accordance with Paragraph 28 of the Superseding and
Amended Class Settlement Agreement.
III.
Class Administrator

Subject to Court approval, Rule 23(b)(3) Class Counsel have determined it is in
the best interests of the class to continue using Epiq Class Action and Claims
Solutions, Inc. (“Epiq”) as the Class Administrator. Epiq’s continuation


I-8

--------------------------------------------------------------------------------





as the Class Administrator is subject to Epiq’s ongoing compliance with all
provisions of the Superseding and Amended Class Settlement Agreement and
Appendices thereto, including this Notice Plan and the Plan of Administration
and Distribution.
If the Court denies the approval of Epiq, or if Rule 23(b)(3) Class Counsel
determines that Epiq cannot satisfy the conditions set forth above, then Rule
23(b)(3) Class Counsel will select a different entity to serve as the Class
Administrator, subject to Court approval.
IV.
The Claims Process

A.
Timing of Claim Form Submissions

In order to be considered valid, all Claim Forms must be submitted to the Class
Administrator, addressed in accordance with the instructions on the Claim Form,
by or before the deadline specified in the Claim Form unless such deadline is
extended by order of the Court. If sent by mail, a Claim Form shall be deemed
submitted when posted, provided that the envelope: (a) shows that first-class
postage was affixed or prepaid; and (b) bears a postmark or postage meter with a
date no later than the deadline. If sent by private or commercial carrier (e.g.,
Federal Express, UPS, etc.), a Claim Form shall be deemed submitted on the
shipping date reflected on the shipping label. If sent electronically, a Claim
Form shall be deemed submitted when uploaded to the Case Website. If sent by
fax, a Claim Form shall be deemed submitted when received by the Class
Administrator.
B.
Claim Review and Analysis

All Claim Forms shall be subject to anti-fraud procedures and random and/or
selective audits. The Class Administrator shall be responsible for developing an
appropriate plan to audit Claims Forms (an “Audit Plan”). The Class
Administrator shall provide its Audit Plan to Rule 23(b)(3) Class Counsel before
beginning any audits.
C.
Challenges to the Class Administrator’s Calculations

All members of the Rule 23(b)(3) Settlement Class that file claims will be
entitled to challenge decisions by the Class Administrator regarding the amount
or denial of any claim. Claimants may challenge the Class Administrator’s
estimate of Interchange Fees Paid, and may appeal the Class Administrator’s
determination of such challenge, as provided above in Section II. Claimants
whose claims are denied, or who disagree with the final calculation of their
claims, may challenge such denials or final calculations in writing, together
with supporting documentation, mailed or emailed to the Class Administrator
within thirty days after receipt of the notice of the denial or final
calculation of the


I-9

--------------------------------------------------------------------------------





claim. Upon review of the Claimant’s challenge and supporting documentation, the
Class Administrator will make a determination whether the claim should be
denied, approved or adjusted, and will notify the Claimant of its determination,
together with information about how the Claimant can appeal such determination
to Rule 23(b)(3) Class Counsel, and subsequently the Court.
V.
Notice and Claims Administration Website

The website www.PaymentCardSettlement.com, which has been operational since
approximately December 7, 2012, will be updated to reflect information
concerning the Settlement and to, inter alia: (i) permit persons to read and/or
download the Notice of Settlement of Class Action, Claim Forms, the Operative
Complaints, the Class Settlement Agreement, certain Court orders or decisions,
and Rule 23(b)(3) Class Counsel’s names, address(es), and contact information,
and other pertinent documents or information agreed to by the parties or ordered
by the Court; (ii) facilitate a pre-registration process for class members that
intend to file claims, as discussed in Section II.F., supra; (iii) facilitate
the dissemination of Claim Forms to members of the class; (iv) facilitate the
submission of Claim Forms by enabling class members to print paper Claim Forms
and by allowing the electronic submission of Claim Forms; and (v) facilitate the
answering of FAQs regarding claims and/or to provide any updates agreed upon by
the parties. The Case Website is currently available in multiple languages. The
website shall offer English, Spanish, and other language versions of the Notice
of Settlement of Class Action and the Claim Form.
VI.
Telephone Support

The Class Administrator has set up an automated IVR telephone system that
Claimants can reach through a toll-free number to, inter alia, obtain
information and request documents related to the claims process. This system has
been operational since approximately December 18, 2012. The IVR system shall be
updated to permit callers to hear options in English, Spanish and potentially
other languages, and shall offer callers who choose a non-English option certain
case-related documents in that requested language. In addition, the IVR
telephone system will include updated recorded information stating that the
parties have entered into a settlement agreement, that the parties are seeking
Court approval of the settlement, and that further details will available in the
future.
To assist class members, the Class Administrator will continue to provide
trained staff to respond to questions by telephone during normal business hours
and by email.


I-10

--------------------------------------------------------------------------------





VII.
Modification

Rule 23(b)(3) Class Counsel may apply to the Court to modify this Plan on notice
to members of the Rule 23(b)(3) Settlement Class and the Defendants.






I-11

--------------------------------------------------------------------------------






APPENDIX J – Counsel Names and Contact Information
Co-Lead Counsel for Class Plaintiffs


K. Craig Wildfang
Thomas J. Undlin
Ryan W. Marth
Robins Kaplan LLP
800 LaSalle Avenue, Suite 2800
Minneapolis, MN 55402
Telephone: 612-349-8500
Facsimile: 612-339-4181
E-Mail: kcwildfang@robinskaplan.com
E-Mail: tundlin@robinskaplan.com
E-Mail: rmarth@robinskaplan.com


H. Laddie Montague, Jr.
Merrill G. Davidoff
Michael J. Kane
Berger Montague PC
1818 Market Street, Suite 3600
Philadelphia, PA 19103
Telephone: 215-875-3000
Facsimile: 215-875-4604
E-Mail: hlmontague@bm.net
E-Mail: mdavidoff@bm.net
E-Mail: mkane@bm.net


Patrick J. Coughlin
Alexandra S. Bernay
Carmen A. Medici
Robbins Geller Rudman & Dowd LLP
655 West Broadway, Suite 1900
San Diego, CA 92101
Telephone: 619-231-1058
Facsimile: 619-231-7423
E-Mail: patc@rgrdlaw.com
E-Mail: xanb@rgrdlaw.com
E-Mail: cmedici@rgrdlaw.com




Attorneys for Defendants Visa Inc., Visa U.S.A. Inc.,
and Visa International Service Association


Robert J. Vizas
Arnold & Porter Kaye Scholer LLP
Three Embarcadero Center, 10th Floor
San Francisco, CA 94111-4024
Telephone: 415-471-3100
Facsimile: 415-471-3400
E-Mail: robert.vizas@arnoldporter.com




J-1

--------------------------------------------------------------------------------





Mark R. Merley
Matthew A. Eisenstein
Arnold & Porter Kaye Scholer LLP
601 Massachusetts Avenue, NW
Washington, DC 20001-3743
Telephone: 202-942-5000
Facsimile: 202-942-5999
E-Mail: mark.merley@arnoldporter.com
E-Mail: matthew.eisenstein@arnoldporter.com


Robert C. Mason
Arnold & Porter Kaye Scholer LLP
250 West 55th Street
New York, NY 10019-9710
Telephone: 212-836-8000
Facsimile: 212-836-8689
E-Mail: robert.mason@arnoldporter.com


Michael S. Shuster
Demian A. Ordway
Blair E. Kaminsky
Holwell Shuster & Goldberg LLP
425 Lexington Avenue
New York, NY 10017
Telephone: 646-837-5151
Facsimile: 646-837-5153
E-Mail: mshuster@hsgllp.com
E-Mail: dordway@hsgllp.com
E-Mail: bkaminsky@hsgllp.com




Attorneys for Defendants Mastercard Incorporated
and Mastercard International Incorporated


Kenneth A. Gallo
Zachary A. Dietert
Paul, Weiss, Rifkind, Wharton & Garrison LLP
2001 K Street, NW
Washington, DC 20006-1047
Telephone: 202-223-7300
Facsimile: 202-223-7420
E-Mail: kgallo@paulweiss.com
E-Mail: zdietert@paulweiss.com


Gary R. Carney
Paul, Weiss, Rifkind, Wharton & Garrison, LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Telephone: 212-373-3000
Facsimile: 212-757-3990
E-Mail: gcarney@paulweiss.com






J-2

--------------------------------------------------------------------------------





Attorneys for Defendants Bank of America, N.A.,
BA Merchant Services LLC (f/k/a National
Processing, Inc.), and Bank of America Corporation


Mark P. Ladner
Michael B. Miller
Morrison & Foerster LLP
250 West 55th Street
New York, NY 10019-9601
Telephone: 212-468-8000
Facsimile: 212-468-7900
E-Mail: mladner@mofo.com
E-Mail: mbmiller@mofo.com




Attorneys for Defendants Barclays Bank plc, Barclays
Delaware Holdings, LLC, (f/k/a Juniper Financial Corporation),
Barclays Bank Delaware (f/k/a Juniper Bank), and Barclays Financial Corp.


Wayne D. Collins
James P. Tallon
Shearman & Sterling
599 Lexington Avenue
New York, NY 10022-6069
Telephone: 212-848-4000
Facsimile: 212-848-7179
E-Mail: wcollins@shearman.com
E-Mail: jtallon@shearman.com




Attorneys for Defendants Capital One Bank (USA), N.A.,
Capital One F.S.B., and Capital One Financial Corporation


Andrew J. Frackman
Abby F. Rudzin
O’Melveny & Myers LLP
Times Square Tower
7 Times Square
New York, NY 10036
Telephone: 212-326-2000
Facsimile: 212-326-2061
E-Mail: afrackman@omm.com
E-Mail: arudzin@omm.com






J-3

--------------------------------------------------------------------------------





Attorneys for Defendants JPMorgan Chase & Co. (and as successor to Bank
One Corporation), JPMorgan Chase Bank, N.A., Chase Bank USA, N.A. (and as
successor
to Chase Manhattan Bank USA, N.A. and Bank One Delaware, N.A.),
and Paymentech, LLC (and as successor to Chase Paymentech Solutions, LLC)


Peter E. Greene
Boris Bershteyn
Kamali P. Willett
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Telephone: 212-735-3000
Facsimile: 212-735-2000
E-Mail: peter.greene@skadden.com
E-Mail: boris.bershteyn@skadden.com
E-Mail: kamali.willett@skadden.com




Attorneys for Defendants Citibank, N.A., Citigroup Inc., and Citicorp.


David F. Graham
Sidley Austin LLP
One South Dearborn Street
Chicago, IL 60603
Telephone: 312-853-7000
Facsimile: 312-853-7036
E-Mail: dgraham@sidley.com


Benjamin R. Nagin
Sidley Austin LLP
787 Seventh Ave
New York, NY 10019
Telephone: 212-839-5300
Facsimile: 212-839-5599
E-Mail: bnagin@sidley.com




Attorneys for Defendant Fifth Third Bancorp


Richard L. Creighton, Jr.
Drew M. Hicks
Keating Muething & Klekamp PLL
One East Fourth Street, Suite 1400
Cincinnati, OH 45202
Telephone: 513-579-6400
Facsimile: 513-579-6457
E-Mail: rcreighton@kmklaw.com
E-Mail: dhicks@kmklaw.com






J-4

--------------------------------------------------------------------------------





Attorneys for Defendant First National Bank of Omaha


John P. Passarelli
James M. Sulentic
Kutak Rock LLP
1650 Farnam Street
The Omaha Building
Omaha, NE 68102
Telephone: 402-346-6000
Facsimile: 420-346-1148
E-Mail: John.Passarelli@KutakRock.com
E-Mail: James.Sulentic@KutakRock.com




Attorneys for HSBC Finance Corporation, HSBC Bank USA, N.A.,
HSBC North America Holdings Inc., HSBC Holdings plc, and HSBC Bank plc


David S. Lesser
Wilmer Cutler Pickering Hale and Dorr LLP
7 World Trade Center
250 Greenwich Street
New York, NY 10007
Telephone: 212-230-8800
Facsimile: 212-230-8888
E-Mail: david.lesser@wilmerhale.com




Attorneys for Defendants The PNC Financial Services
Group, Inc. (and as acquirer of National City Corporation),
National City Corporation, and National City Bank of Kentucky


Frederick N. Egler
Reed Smith LLP
Redd Smith Center
225 Fifth Avenue
Pittsburgh, PA 15222
Telephone: 412-288-3396
Facsimile: 412-288-3063
Email: fegler@reedsmith.com




Attorneys for Defendants SunTrust Banks, Inc. and SunTrust Bank


Teresa T. Bonder
Valarie C. Williams
Kara F. Kennedy
Alston & Bird LLP
1201 West Peachtree Street NW
Atlanta GA 30309
Telephone: 404-881-7000
Facsimile: 404-881-7777
E-Mail: Teresa.Bonder@alston.com
E-Mail: Valarie.Williams@alston.com
E-Mail: Kara.Kennedy@alston.com






J-5

--------------------------------------------------------------------------------





Attorneys for Defendant Texas Independent Bancshares, Inc.


Jonathan B. Orleans
Adam S. Mocciolo
Pullman & Comley, LLC
850 Main Street
PO Box 7006
Bridgeport, CT 06601-7006
Telephone: 203-330-2000
Facsimile: 203-576-8888
E-Mail: jborleans@pullcom.com
E-Mail: amocciolo@pullcom.com




Attorneys for Defendants Wells Fargo &
Company (and as successor to Wachovia Corporation)


Robert P. LoBue
William F. Cavanaugh
Patterson Belknap Webb & Tyler LLP
1133 Avenue of the Americas
New York, NY 10036
Telephone: 212-336-2000
Facsimile: 212-336-2222
E-Mail: rplobue@pbwt.com
E-Mail: wfcavanaugh@pbwt.com


J-6